Exhibit 10(c)9


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Georgia Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Georgia Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as “[***].”








AMENDED AND RESTATED SERVICES AGREEMENT
BETWEEN
GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA,
MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, AND THE CITY
OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING
FUND COMMISSIONERS
AND
WESTINGHOUSE ELECTRIC COMPANY LLC
AND
WECTEC GLOBAL PROJECT SERVICES INC.











--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




TABLE OF CONTENTS
ARTICLE 1. DEFINITIONS
2
ARTICLE 2. INTERPRETATION
6
ARTICLE 3. TERM; CONDITIONS PRECEDENT
7
ARTICLE 4. SCOPE OF WORK
8
ARTICLE 5. OWNERS’ RESPONSIBILITIES AND RIGHTS; OVERSIGHT OF SERVICES
15
ARTICLE 6. IP DELIVERABLES
18
ARTICLE 7. CONTRACT RATES
20
ARTICLE 8. INVOICES AND PAYMENTS
20
ARTICLE 9. RECORDS; AUDIT
20
ARTICLE 10. DEFECTIVE SERVICES AND EQUIPMENT WARRANTY
21
ARTICLE 11. REPRESENTATIONS AND WARRANTIES
22
ARTICLE 12. TITLE AND RISK OF LOSS
24
ARTICLE 13. QUALITY ASSURANCE REQUIREMENTS
24
ARTICLE 14. CONFIDENTIAL AND PROPRIETARY INFORMATION
27
ARTICLE 15. CONTRACT ADMINISTRATION NOTICES
39
ARTICLE 16. INDEMNITY
40
ARTICLE 17. LIMITATION OF LIABILITY
43
ARTICLE 18. BENEFITED PARTIES
44
ARTICLE 19. DISPUTE RESOLUTION
44
ARTICLE 20. TERMINATION
45
ARTICLE 21. ASSIGNMENT
46
ARTICLE 22. GOVERNING LAWS AND REGULATIONS, VENUE, AND COMPLIANCE WITH LAWS
47



i



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 23. EQUAL EMPLOYMENT OPPORTUNITY
49
ARTICLE 24. INSURANCE
50
ARTICLE 25. UNFORESEEABLE CONDITIONS
54
ARTICLE 26. CYBER SECURITY PROGRAM REQUIREMENTS
54
ARTICLE 27. COMPLIANCE WITH SITE AND SECURITY RULES AND POLICIES
55
ARTICLE 28. FITNESS FOR DUTY
58
ARTICLE 29. EMPLOYEE PROTECTION
59
ARTICLE 30. NO TOLERATION OF UNACCEPTABLE BEHAVIORS
60
ARTICLE 31. NON-ENGLISH SPEAKING SERVICE PROVIDER WORKERS
62
ARTICLE 32. COMMUNICATIONS
63
ARTICLE 33. MISCELLANEOUS
63
EXHIBIT A    SERVICES AND DIVISION OF RESPONSIBILITY
 
EXHIBIT B    DELIVERABLES
 
EXHIBIT C    RATES AND INVOICING
 
EXHIBIT D    FORM OF STAFF AUGMENTATION AGREEMENT
 
EXHIBIT E    FORM OF CONFIDENTIALITY AGREEMENT
 
EXHIBIT F    FACILITY IP LICENSE IN THE EVENT OF A TRIGGERING EVENT
 
EXHIBIT G    IP LICENSE
 
EXHIBIT H    SUBCONTRACTS AND PURCHASE ORDERS
 
EXHIBIT I    RATES FOR LEASED EQUIPMENT
 
EXHIBIT J-1     DAVIS-BACON ACT REQUIRED PROVISIONS
 
EXHIBIT J-2     DAVIS-BACON ACT WAGE DETERMINATION(S)
 
EXHIBIT J-3    HEAVY WAGE DETERMINATION
 



ii



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




EXHIBIT J-4     BUILDING WAGE DETERMINATION
 
EXHIBIT J-5     HIGHWAY WAGE DETERMINATION
 







iii



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




AMENDED AND RESTATED SERVICES AGREEMENT
THIS AMENDED AND RESTATED SERVICES AGREEMENT (“Agreement”) is made and entered
into this 20th day of July, 2017 (“Execution Date”), by and among GEORGIA POWER
COMPANY, a Georgia corporation (“GPC”), for itself and as agent for OGLETHORPE
POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER
SPVP, LLC, and THE CITY OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF
WATER, LIGHT AND SINKING FUND COMMISSIONERS, as “Owners,” and WESTINGHOUSE
ELECTRIC COMPANY LLC, a Delaware limited liability company having a place of
business in Cranberry Township, Pennsylvania (“Westinghouse”), and WECTEC GLOBAL
PROJECT SERVICES INC., a Louisiana corporation having a place of business in
Charlotte, North Carolina (“WECTEC”). Westinghouse and WECTEC will be referred
to collectively as “Service Provider.” Owners and Service Provider may be
referred to individually as “Party” and collectively as the “Parties.”
WITNESSETH:
WHEREAS, Service Provider and GPC, for itself and as agent for the Owners, are
parties to that certain Engineering, Procurement, and Construction Agreement
dated April 8, 2008, as amended (“EPC Agreement”) to, among other things,
design, procure, construct, test, and start up two new AP1000® nuclear units,
Units 3 and 4, at the Vogtle Electric Generating Plant in Waynesboro, Georgia
(“Project”); and
WHEREAS, under the EPC Agreement, Service Provider acted as the prime contractor
for engineering, procurement, and construction activities for the Project; and
WHEREAS, on March 29, 2017, Service Provider and certain of its affiliates and
subsidiaries commenced cases (“Bankruptcy Cases”) under Chapter 11 of Title 11
of the United States Code before the United States Bankruptcy Court for the
Southern District of New York (“Bankruptcy Court”); and
WHEREAS, Service Provider and the Owners entered into an Interim Assessment
Agreement dated March 29, 2017 (as amended, the “Interim Agreement”); and
WHEREAS, following rejection of the EPC Agreement and termination of the Interim
Agreement, Owners wish for Service Provider to provide certain technical support
and construction support services in connection with the continued design,
procurement, construction, testing, startup, and initial operation of the
Project, and the Parties agree that Service Provider will do so only on a fully
cost-reimbursable plus Fee basis, with its liability capped;
WHEREAS, the Parties entered into that certain Services Agreement, dated June 9,
2017 (the “Existing Services Agreement”);


1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




WHEREAS, this Agreement, on the terms and subject to the conditions set forth
herein, shall amend and restate, in its entirety, the Existing Services
Agreement.
NOW, THEREFORE, in consideration of the premises and the terms and conditions
set forth herein, the Parties agree as follows:

ARTICLE 1.         DEFINITIONS
1.1    “Affiliates” means, with respect to any Party, any other Person that, as
of the Effective Date or at any time thereafter, (a) owns or controls, directly
or indirectly, the Party, (b) is owned or controlled by the Party, or (c) is
under common ownership or control with the Party, where “own” means ownership of
fifty percent (50%) or more of the equity interests or rights to distributions
on account of equity of the Party and “control” means the power to direct the
management or policies of the Party, whether through the ownership of voting
securities, by contract, or otherwise.
1.2    “ASME” means the American Society of Mechanical Engineers.
1.3    “COL” means the combined licenses issued by the NRC pursuant to 10 C.F.R.
Part 52 for Vogtle Units 3 and 4, respectively.
1.4    “Corrective Action Program” or “CAP” means measures established to assure
that conditions adverse to quality, including, but not limited to, failures,
malfunctions, deficiencies, deviations, defective material and equipment, and
non-conformances are promptly identified and corrected. The measures shall
assure that the cause of the condition is determined and corrective action taken
to preclude repetition. The Corrective Action Program shall comply with, among
other things, NEI 08-02, “Corrective Action Processes for New Nuclear Power
Plants During Construction” and is part of the Quality Assurance Program as
defined in Section 13.1.
1.5    “DCD” means the AP1000® Nuclear Power Plant Design Control Document, as
certified and approved by the NRC in 10 C.F.R. Part 52 Appendix D.
1.6    “Deliverables” shall have the meaning set forth in Exhibit B
(Deliverables).
1.7    “Design Bases” shall have the meaning ascribed to it in 10 C.F.R. § 50.2.
1.8    “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629;
the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water
Act, 42 U.S.C. §§ 300f through 300j; the Endangered Species Act, 16 U.S.C. §§
1531- 1544 and all Laws (including implementing regulations) of any Government
Authority having jurisdiction over the Project addressing the environment, human
health, safety, natural resources,


2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




plant and animal species, cultural and archeological resources or the use or
release into the environment of any Hazardous Materials.
1.9    “ERA” means the Energy Reorganization Act of 1974, as amended.
1.10     “Facility” means Vogtle Units 3 and 4 and the systems, structures and
components that will be utilized by one or both Units.
1.11    “Facility IP” shall have the meaning set forth in Exhibit F (Facility IP
License in the Event of a Triggering Event).
1.12    “Facility Purposes” has the meaning set forth in Section 14.4.
1.13    “Fee” has the meaning specified in Exhibit C (Rates and Invoicing).
1.14    “Financing Parties” means the lenders and financing institutions
providing construction, interim and/or long-term financing for the Facility or
any portion thereof, including any financing in the form of a synthetic lease or
leveraged lease, and their assigns and a trustee or agent acting on behalf of
the lenders or financing institutions. The U.S. Department of Energy, in its
capacity as a guarantor of any indebtedness issued by any Owner, and any trustee
or agent acting on behalf of the DOE, shall be deemed “Financing Parties.”
1.15    “Fitness for Duty” or “FFD” means the fitness-for-duty programs,
developed pursuant to 10 C.F.R. Part 26, that provide reasonable assurance that
nuclear facility personnel are trustworthy, will perform their tasks in a
reliable manner, are not under the influence of any substance, legal or illegal,
that may impair their ability to perform their duties, and are not mentally or
physically impaired from any cause that can adversely affect their ability to
safely and competently perform their duties.
1.16    “Government Authority” means a federal, state, county, city, local,
municipal, foreign or other government or quasi-government authority or a
department, agency, subdivision, court or other tribunal of any of the foregoing
that has jurisdiction over Owners, Service Provider, the Facility or the
activities that are the subject of this Agreement.
1.17    “Governmental Approval” means an authorization, consent, approval,
clearance, license, ruling, permit, tariff, certification, exemption, filing,
variance, order, judgment, no-action or no-objection certificate, certificate,
decree, decision, declaration or publication of, notices to, confirmation or
exemption from, or registration by or with a Government Authority relating to
the Facility.
1.18    “Georgia PSC Certification Order” means the final, unappealable order
issued by the Georgia Public Service Commission with respect to GPC’s
application for certification of the recovery of the costs of the Units.
1.19    “Hazardous Materials” means each substance designated as a hazardous
waste, hazardous substance, hazardous material, pollutant, contaminant or toxic
substance under any


3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Environmental Law and any petroleum or petroleum products, radon, radioactive
materials or wastes, asbestos in any form, lead or lead-containing materials,
urea formaldehyde foam insulation and polychlorinated biphenyls that have been
released into the environment in concentrations or locations for which remedial
action is required under any applicable Environmental Law.
1.20    “Intellectual Property” or “IP” shall have the meaning set forth in
Exhibit G (IP License).
1.21     “ITAAC” means the NRC inspections, tests and analyses and their
associated acceptance criteria which are approved and issued for the Facility
pursuant to 10 C.F.R. § 52.97(b).
1.22    “Law” means (a) a constitution, statute, law, rule, regulation, code,
treaty, ordinance, judgment, decree, writ, order, concession, grant, franchise,
license, agreement, directive, guideline, policy, requirement, or any other
governmental restriction or any similar form of decision of or determination by,
or any binding interpretation or administration of any of the foregoing, by a
Government Authority, whether now or hereafter in effect and (b) requirements or
conditions on or with respect to the issuance, maintenance or renewal of a
Governmental Approval or applications therefor, whether now or hereafter in
effect, including, without limitation, the Licensing Basis, the Design Bases for
the Facility and the COL.
1.23    “Licensed IP” shall have the meaning set forth in Exhibit G (IP
License).
1.24    “Licensing Basis” means the ITAAC, COL, UFSAR (including, but not
limited to, the plant-specific design-basis information defined in 10 C.F.R. §
50.2 documented therein) and other NRC rules, regulations, and requirements
applicable to the Facility, including, but not limited to, the licensee’s
written commitments for ensuring compliance with and operation within applicable
NRC requirements and the Facility-specific design basis (including, but not
limited to, all modifications and additions to such commitments that are
docketed and in effect over the term of the COL). The Licensing Basis includes
orders, license conditions, exemptions, and technical specifications.
1.25    “Loan Guaranty Agreements” means the respective Loan Guarantee
Agreements between the U.S. Department of Energy, as Guarantor, and MEAG, OPC,
and GPC, respecting the Project.
1.26    “NRC” means the United States Nuclear Regulatory Commission.
1.27    “Nuclear Safety Culture” means the core values and behaviors resulting
from a collective commitment by leaders and individuals to emphasize safety over
competing goals to ensure protection of people and the environment, as defined
in the NRC’s Safety Culture Policy Statement, 76 Fed. Reg. 34773 (June 14,
2011).
1.28    “OSHA” means Occupational Safety and Health Administration.


4



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




1.29    “OSHA of 1970” means Occupational Safety and Health Act of 1970, as
amended.
1.30    “OSHA Log” means OSHA’s Form 300, Log of Work-Related Injuries and
Illnesses, required to be maintained pursuant to 29 C.F.R. § 1904.
1.31    “OSHA Standards” means the OSHA and regulatory standards or state plan
equivalent.
1.32    “Owner Persons Indemnified” shall have the meaning set forth in Article
16.
1.33    “Owners” means, collectively, GPC, OGLETHORPE POWER CORPORATION (AN
ELECTRIC MEMBERSHIP CORPORATION), an electric membership corporation formed
under the laws of the State of Georgia (“OPC”), MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA, a public body corporate and politic and an instrumentality of the State
of Georgia, MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC,
each a Georgia limited liability company (“MEAG”), and THE CITY OF DALTON,
GEORGIA, an incorporated municipality in the State of Georgia, acting by and
through its Board of Water, Light and Sinking Fund Commissioners.
1.34    “Owners’ Authorized Representative” means the Person who Owners
designate in writing to act on behalf of Owners under this Agreement.
1.35    “Ownership Agreement” means Plant Alvin W. Vogtle Additional Units
Ownership and Participation Agreement dated April 21, 2006, as amended.
1.36    “Person” means an individual, corporation, company, partnership, joint
venture, association, limited liability company, trust, unincorporated
organization, Government Authority or other entity.
1.37    “Prime Rate” means, as of a particular date, the prime rate of interest
as published on that date in The Wall Street Journal, and generally defined
therein as “the base rate on corporate loans posted by at least 75% of the
nation’s 30 largest banks.”
1.38    “Project Controls” refers to those processes and work activities (e.g.,
scheduling, planning, cost control, coordination, etc.) performed in the course
of construction management of the Project.
1.39    “Project Schedule” means the integrated Project Schedule for the
Project.
1.40    “QA” means quality assurance.
1.41    “Recoverable Costs” means the following: cancelation costs for all
subcontracts and purchase orders listed on Exhibit H (Subcontracts and Purchase
Orders) and subcontracts and purchase orders approved by Owners and executed by
Service Provider after the Effective Date, demobilization costs, and other
direct out-of-pocket costs that are permitted to be recovered by Service
Provider under this Agreement and that are actually incurred by the Service


5



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Provider. For the avoidance of doubt, the definition of “Recoverable Costs” does
include employee severance costs actually incurred and that are consistent with
the Westinghouse and WECTEC severance programs that were effective immediately
prior to the Westinghouse bankruptcy. The definition of “Recoverable Costs” does
not include liabilities or damages arising from or related to Service Provider’s
terminating or releasing employees as a result of Owners’ suspension or
termination of this Agreement or Owners’ reduction, suspension or termination of
Services under Section 4.3(b) (Changes to the Scope of Services After the
Transition Period.)
1.42    “Representatives” means officers, directors, employees, members, or
other authorized agents.
1.43    “Safety Program” means the comprehensive safety program that governs all
of Service Provider’s activities at the Site in connection with its performance
of the Services.
1.44    “Services” means all services the Service Provider is obligated to
perform pursuant to this Agreement.
1.45    “Site” means the premises (or portion thereof) owned or leased by Owners
on which the Facility is or will be located, including, but not limited to,
construction laydown areas. “Site” shall not include the portions of the Vogtle
site dedicated solely to Vogtle Units 1 and 2, except to the extent such
portions are needed for access, ingress, egress, or will otherwise be impacted
by construction or operation of the Facility.
1.46    “SNC” means Southern Nuclear Operating Company, Inc.
1.47    “Third Party” means a Person other than Owners, Service Provider, SNC or
any of their Affiliates or employees.
1.48    “UFSAR” means the Vogtle Units 3 and 4 Updated Final Safety Analysis
Report, as amended and updated from time to time.
1.49    “Unit” or “Units” means the electric generating plants, utilizing the
AP1000® standard design as certified by the NRC in Appendix D to 10 C.F.R. Part
52, that are to be constructed and operated as either Vogtle Unit 3 or Vogtle
Unit 4.

ARTICLE 2.     INTERPRETATION
2.1    Titles, headings, and subheadings of the various articles and paragraphs
of this Agreement are used for convenience only and shall not be deemed to be a
part thereof or be taken into consideration in the interpretation or
construction of this Agreement.
2.2    Words importing the singular only shall also include the plural and vice
versa where the context requires. Words in the masculine gender shall be deemed
to include the feminine gender and vice versa.


6



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




2.3    Unless otherwise stated or the context otherwise requires, any reference
to a document shall mean such document as amended, supplemented or otherwise
modified and in effect from time to time.
2.4    Unless otherwise stated, any reference to a party shall include its
successors and permitted assigns, and any reference to a Government Authority
shall include an entity succeeding to its functions.
2.5    Wherever a provision is made in this Agreement for the giving of notice,
consent, agreement or approval by a person, such notice, consent, agreement or
approval shall be in writing, and the words “notify” and “agreement” shall be
construed accordingly.
2.6    This Agreement and the documentation to be supplied hereunder shall be in
the English language.
2.7    All monetary amounts contained in this Agreement refer to the currency of
the United States unless otherwise specifically provided.
2.8    A reference contained herein to this Agreement or another agreement shall
mean this Agreement or such other agreement, as they may be amended or
supplemented, unless otherwise stated.
2.9    Words and abbreviations not otherwise defined in this Agreement which
have well-known nuclear industry meanings in the United States are used in this
Agreement in accordance with those recognized meanings.
2.10    Neither Service Provider nor Owners shall assert or claim a presumption
disfavoring the other by virtue of the fact that this Agreement was drafted
primarily by the other, and this Agreement shall be construed as if drafted
jointly by Owners and Service Provider and no presumption or burden of proof
will arise favoring or disfavoring a Party by virtue of the authorship of any of
the provisions of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement.
2.11    The word “hereby,” “herein,” “hereunder” or any other word of similar
meaning refers to the entire document in which it is contained.
2.12    A reference to an Article includes all Sections and Subsections
contained in such Article, and a reference to a Section or Subsection includes
all subsections of such Section or Subsection including all exhibits referenced
therein.
2.13    All exhibits referred to in, and attached to, this Agreement are hereby
incorporated herein in full by this reference.


7



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 3.     TERM; CONDITIONS PRECEDENT
3.1    Effective Date; Term. Except as provided in Section 3.4, this Agreement
shall become effective upon the satisfaction of the Conditions Precedent in
Section 3.2 (such date being the “Effective Date”) and, unless earlier
terminated in accordance with the provisions of this Agreement, shall remain in
full force and effect for a term ending upon the completion of startup and
testing and the commencement of sale of electricity of both Units.
3.2    Conditions Precedent. Except as provided in Section 3.4, this Agreement
shall not be binding unless and until each of the following conditions are
satisfied (“Conditions Precedent”):
(a)    Service Provider has rejected the EPC Agreement;
(b)    Service Provider has obtained approval to enter into this Agreement from
its Debtor-in-Possession lender;
(c)    Service Provider has obtained an order from the Bankruptcy Court
approving Service Provider’s rejection of the EPC Agreement and execution of
this Agreement;
(d)    Owners have obtained approval of this Agreement by the Department of
Energy in accordance with the terms of the Loan Guaranty Agreements; and
(e)    Service Provider has obtained approval for this Agreement from its Boards
of Directors.
3.3    Efforts to Satisfy Conditions. Commencing on the Execution Date, Service
Provider and Owners shall use reasonable efforts to cause the satisfaction of
the Conditions Precedent.
3.4    Failure of Conditions Precedent. If for any reason the Conditions
Precedent are not satisfied by sixty (60) days from the Execution Date, this
Agreement shall be deemed null and void unless the time period is extended by
mutual agreement of the Parties. At any time, if the Parties agree in writing
that one of the Conditions Precedent cannot be satisfied, this Agreement shall
be deemed null and void upon the date of the Parties’ written agreement.
3.5    Effect of Prior Project Agreements. As of the Effective Date, all ongoing
work performed by Service Provider in connection with the Project, regardless of
whether such work was previously governed by the EPC Agreement or the Interim
Agreement, shall be exclusively governed by this Agreement. Nothing in this
Agreement shall constitute an amendment to, modification of or novation of the
EPC Agreement. This Agreement is an independent agreement between Service
Provider and Owners. Nothing in this Agreement shall constitute a waiver of any
Party’s claims or right to make a claim or any Party’s defenses under the EPC
Agreement or otherwise.


8



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 4.     SCOPE OF WORK
4.1    Transfer of Control of Project. On the Effective Date, Service Provider
shall transfer and Owners will assume control of the Site and project-level
direction and control of the work required to complete the Facility, with
ultimate decision-making and direction of all work residing in Owners subject to
the terms of Article 13. For a period of ninety (90) days beginning on the
Effective Date, Service Provider will provide engineering, procurement, and
construction support services consistent with work currently being performed by
Service Provider in connection with the Project, except as otherwise directed by
Owners or agreed upon by the Parties (the “Transition Period”). During the
Transition Period, Service Provider will support the transition of
responsibilities to Owners or their designees, as directed, as efficiently and
promptly as possible.
(a)    Access and Resource Commitment. Service Provider shall (i) make
commercially reasonable efforts to maintain current staffing and resource
levels, except as expressly authorized by Owners with respect to transferred
responsibilities and the process described in Section 4.1(e) (Staffing and
Resource Assessment); (ii) maintain Owners’ access to on-Site and off-Site
facilities, construction equipment, temporary construction facilities and
systems, and materials to support continuation of work on the Project and the
transition of Project Controls to Owners; and (iii) to the extent required under
Section 4.1(f), maintain and provide Owners access to Service Provider’s IT
network (on-Site and off-Site) in order to support continuation of work on the
Project and transition of Project Controls to Owners. Owners agree to comply
with Service Provider’s applicable Westinghouse policies required for
infrastructure access and end use any time Owners access Service Provider’s IT
network, provided that Service Provider will provide a copy of such policies to
Owners on a timetable that supports Owners’ access. Service Provider warrants
that it will not apply such policies to Owners in a manner that will
unreasonably inhibit Owners’ access to Service Provider’s IT network as
contemplated under this Agreement, or cause Service Provider to fail to provide
the access otherwise required under this Agreement. Service Provider shall not
amend any such policies in a manner that will unreasonably inhibit Owners’
access to Service Provider’s IT network as contemplated under this Agreement or
cause Service Provider to fail to provide the access otherwise required under
this Agreement.
(b)    Transfer of Project Controls. Service Provider will support transition of
the Project Schedule and Project Controls functions to Owners. The current
integrated Project Schedule will be transferred in its native format (e.g., XER
files). Following the transfer of the Project Schedule and Project Controls to
Owners, Service Provider will provide ongoing Project Controls information to
Owners to enable Owners to track the Project Schedule and costs.
(c)    Subcontracts. Service Provider shall assume and assign to Owners or their
designee, and Owners or their designee shall assume, the contracts listed on
Exhibit H, Part A; provided that Owners may elect, by giving written notice
thereof to Service Provider within a reasonable time prior to the entry of an
order authorizing the


9



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




assumption and assignment of such contracts, not to accept any such contract,
whereupon such contract will be removed from Exhibit H, Part A. Service Provider
shall assume the contracts listed on Exhibit H, Part B as amended to include
Owners as parties thereto, including the ability to exercise the rights and
remedies thereunder and with a direct obligation to pay the counterparty for all
liabilities thereunder; provided that Owners may elect, by giving written notice
thereof to Service Provider within a reasonable time prior to the entry of an
order authorizing the assumption of such contracts, not to have the Service
Provider assume any such contract, whereupon such contract will be removed from
Exhibit H, Part B. Owners shall be responsible for any amount required to be
paid in order to assume such contracts. Owners agree to take such actions as may
be required to obtain Bankruptcy Court approval of such assumptions. The terms
“subcontracts” and “contracts,” as used within this Section 4.1(c), include and
refer to subcontracts and purchase orders as listed on Exhibit H.
(d)    Refinement of Services, Deliverables, and Schedule. During the Transition
Period, Owners and Service Provider will further define (i) the Services that
Service Provider will perform, (ii) division of responsibilities, (iii) the
Deliverables; and (iv) the schedule for completion of Services and delivery of
Deliverables to support the updated Project Schedule that will be developed by
Owners with Service Provider’s input. The Services and Deliverables defined in
accordance with this Section 4.1 will be consistent with the high-level
descriptions of Services and Deliverables set forth in Exhibit A (Services and
Division of Responsibility) and Exhibit B (Deliverables) and any other
applicable requirements in this Agreement.
(e)    Staffing and Resource Assessment.
(i)
Service Provider will support Owners’ identification of on-Site and off-Site
personnel, facilities, equipment, and infrastructure needed to support
completion of the Project.

(ii)
Throughout the term of this Agreement, Owners may, at Owners’ election, subject
to applicable laws, rules and regulations, remove personnel from the Site for
cause, and with reasonable notice where practicable. Owners may request
relocation of Service Provider’s personnel to the Site, subject to Service
Provider’s and the employee’s consent. In the case of relocation, Owners shall
be responsible for reasonable relocation expenses (not to include any markup or
additional fee).

(iii)
Service Provider and Owners will work together to adjust current staffing to
levels necessary to perform the Services under this Agreement. Owners shall not
be responsible for employee severance or other employee separation costs,
liabilities, or damages that result in any way from the staff reductions made
during the Transition Period.



10



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(iv)
Certain of Service Provider’s personnel will work at the direction and control
of Owners’ personnel (such Services referred to herein as the “Secondment
Services”). The Secondment Services will be governed by the terms and conditions
of a Staff Augmentation Agreement between Service Provider and Owners, a form of
which is attached hereto as Exhibit D (Form of Staff Augmentation Agreement).

(v)
Owners will have the right to offer employment to, hire, or offer another
contractual arrangement to Service Provider’s employees and contract staff
on-Site (subject to prior employment-related agreements between Service Provider
and such personnel). Owners will have the right to offer employment to, hire, or
offer another contractual arrangement to Service Provider’s employees and
contract staff not working on-Site (subject to prior employment-related
agreements between Service Provider and such personnel) only with the consent of
Service Provider, which shall not be unreasonably withheld.

(vi)
The terms of this Section 4.1(e) shall be effective during and after the
Transition Period.

(f)    Access to Project Management/Project Controls Information. Service
Provider will make available and deliver as necessary to Owners in electronic
format (where possible) data, documentation, and applications (including input
files) necessary to support transition of the project management and the
discrete scopes of work to be transferred to Owners. The information and data
available to Owners will be that data and information required for Owners to (1)
evaluate the status of the Project and work necessary for completion of the
Project, (2) assume responsibility for scope previously performed by Service
Provider (including historical information), and (3) perform project management
functions. For the software applications required to fulfill items (1), (2), and
(3) above, subject to applicable license restrictions, Service Provider will
provide input files and data upon request and will work with Owners to evaluate
which applications will be maintained by Owners for the balance of the Project
and which will be maintained by Service Provider on Owners’ behalf (and with
full Owners access). Except where unavailable, Service Provider will provide all
information and data in the existing file format(s) used by the Service Provider
where such format(s) is required to enable Owners’ use as contemplated herein.
If such file format(s) is unavailable, Service Provider will work with Owners to
provide information and data in a format that enables Owners’ use as
contemplated herein. At Owners’ election and expense, this information and any
other documentation/records agreed upon by the Parties will be transferred to a
single Site document management system maintained by Service Provider or to
Owners’ document management systems (e.g., CIMS, Documentum). The terms of this
Section


11



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




4.1(f) shall continue after the Transition Period as necessary for Owners to
complete the Project.
(g)    Transfer of Program Responsibility. Service Provider will support the
transition of control of the Site and the primary responsibility for the
following Site-based programs to Owners: access; security; Fitness For Duty;
Employee Concerns Program; communications; project accounting and finance; and
such other safety, regulatory, or administrative programs as mutually agreed by
the Parties. Service Provider will support transition to a single PI & CAP for
the Site, which transition will include the development by the Parties of an
interface protocol between Service Provider’s existing PI & CAP and Owners’
existing PI & CAP. The interface protocol will control, at a minimum, the
provision of PI & CAP related documentation from Service Provider to Owners, the
treatment of any existing open issues within Service Provider’s PI & CAP
respecting activities which are not Services under this Agreement but
nonetheless relate to the Site, and the systems and infrastructure which will be
used for the single PI & CAP. Work performed by Service Provider under this
section 4.1(g) is reimbursable.
(h)    Transfer of Regulatory Permits. During the Transition Period, the Parties
will identify the permits held by Service Provider that Owners require to
complete the Project, and Service Provider will facilitate the transfer of those
regulatory permits to Owners’ or Owners’ designee that are required to complete
the Project.
(i)    Insurance. Service Provider will provide a list of existing insurance
policies related to the Project, facilities, and equipment within thirty (30)
days of the Effective Date and maintain such policies until at least sixty (60)
days after the Effective Date. Service Provider will support Owners’ efforts to
obtain insurance coverage formerly held by Service Provider. Prior to
cancellation of any existing insurance policies, Service Provider will provide
prompt notice to Owners and at least within ten (10) days of knowledge that
cancellation will occur.
(j)    Service Provider will support other transition efforts reasonably
requested by Owners, including but not limited to regulatory compliance
(including but not limited to Georgia Public Service Commission and Securities
Exchange Commission reporting or approval requirements), and coordination and
cooperation with subcontractors, vendors, suppliers, and consultants.
(k)    Service Provider may sell and Owners may purchase certain Service
Provider facilities and/or construction equipment at the prices established by
an independent valuation company mutually agreed upon by the Parties. Commencing
on the Effective Date, Owners will lease certain construction equipment
consistent with the terms of Exhibit C (Rates and Invoicing), subject to Owners’
election to stop using such equipment at any time during the term of this
Agreement.


12



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




4.2    Scope of Services. Service Provider will provide mutually agreed
engineering, procurement, and construction support services, the categories of
which are set forth in Exhibit A (Services and Division of Responsibility), as
refined during the Transition Period, or otherwise agreed upon by the Parties.
4.3    Changes to the Scope of Services after the Transition Period.
(a)    Owners may desire additions to the scope of Services. Service Provider
agrees to consider, in accordance with this Agreement, additions to the scope of
Services which are related to the Services for the Project and which do not
materially affect the nature of the Services or resource requirements of Service
Provider.
(b)    Owners, in their sole discretion, shall have the right to reduce or
terminate certain Services or portions thereof at any time for their convenience
by providing written notice to Service Provider at least fifteen (15) days in
advance of the date of termination or other minimally necessary time period
required to comply with the WARN Act, as measured from the date of written
notice of termination, with respect to employees who are not performing
Secondment Services. Following such notice period, Service Provider shall
require its employees and subcontractors to cease work thereon, except to the
extent otherwise required by the notice itself or by industry safety practices
or applicable law, rules or regulations. Owners shall be obligated to pay
amounts due, in accordance with Exhibit C (Rates and Invoicing) herein, for
Services performed prior to Owners’ reduction notice and for any Recoverable
Costs associated with such reduction or termination.
(c)    Service Provider will not perform Services that it reasonably determines
to be new or different or beyond those set forth herein and in Exhibit A
(Services and Division of Responsibility) without prior written authorization
from Owners’ Authorized Representative. To establish authorization for extra
compensation for changes in the scope of Services, Service Provider will submit
to Owners, in advance of performing the new or different Services, a proposal
for the new or different Services, and will submit therewith such cost and
schedule information as reasonably required for Owners to evaluate the proposal.
Before beginning the new or different Services, Service Provider must secure
written authorization from Owners. Service Provider agrees that it will not
knowingly make any Claim for payment for new or different Services that Service
Provider knew were not authorized in writing by Owners in advance of
commencement of the performance of such Services.
4.4    Schedule. Service Provider shall endeavor to perform Services under this
Agreement in a timely manner in order to support the Project Schedule. However,
as provided for in this Agreement, Owners have the responsibility for the
Project Schedule, and Service Provider shall have no liability for Project
delays, costs, claims, damages, or losses arising from delays to the Project
Schedule. Upon becoming aware that any Services are expected to be completed
more than thirty (30) days after the projected date set forth in the Project
Schedule, Service Provider will notify Owners in writing of their Service
affected and the cause. Service


13



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Provider agrees to make reasonable efforts to comply with Owners’ requests to
accelerate or recover the Project Schedule.
4.5    Qualification of Service Provider Personnel. Service Provider shall be
properly licensed to perform that portion of the Services which require a
professional license by law (e.g., engineering design work that must be
performed by a licensed professional engineer) and shall be authorized and
qualified to do business in all governmental jurisdictions in which the Services
are to be performed and will maintain such licenses and qualifications as long
as reasonably required to perform the Services. Upon reasonable advance written
request of Owners, Service Provider shall furnish to Owners such evidence as
Owners may reasonably require relating to Service Provider’s qualifications. The
Parties agree that (1) Service Provider is not to be considered the constructor
of the Project or otherwise responsible for the supervision of the construction
of the Project, (2) that Service Provider may not be licensed as a contractor
under the laws of the State of Georgia, (3) the Services being rendered under
this Agreement do not constitute construction services under Georgia law, (4)
the Services do not require a contractor’s license under Georgia law, and (5)
Owners are not relying on Service Provider for any contractor license.
4.6    Subcontractors. The Services to be performed by Service Provider
hereunder shall not be subcontracted nor shall Service Provider procure
consultants or other outside services and facilities without the prior written
approval of Owners, which Owners may withhold or provide in their discretion.
Notwithstanding the foregoing, Service Provider may subcontract its Services in
whole or in part to an Affiliate of Service Provider without the prior approval
of Owners; provided, however, with the exception of Mangiarotti, WesDyne, and
Nuclear Parts Organization (“NPO”), any Services performed by an Affiliate of
Service Provider shall be subject to the same pricing terms contained in Exhibit
C (Rates and Invoicing) as if Service Provider had performed such Services
directly. Owners will incur no duplication of costs or multiple markups as a
result of any subcontract. With regard to Mangiarotti, WesDyne, and NPO, such
Affiliates will be treated as third party subcontractors, and Owners shall have
review and approval rights with regard to these subcontracts.
4.7    Payment to Subcontractors and Vendors; No Liens. Service Provider shall
be solely responsible for paying the subcontractors and vendors it engages on
the Project. Service Provider shall obtain interim and final lien waivers in the
forms provided by Owners from subcontractors and vendors. Service Provider shall
provide Owners with copies of the lien waivers upon request. Service Provider
shall notify Owners within five (5) days of receipt of knowledge of any liens
filed against, or threatened to be filed against, the Facility, Site and/or
equipment.
4.8    Support for Governmental Hearings. Service Provider understands and
acknowledges that as a result of its performance of this Agreement and the
special knowledge it possesses, and in order to defend and explain the
decisions, procedures and standards applicable to its furnishing or performing
the Services, Service Provider may be called upon to appear at governmental and
other hearings. At Owners’ expense, including but not limited to the cost of
Service Providers’ reasonable legal fees, Service Provider agrees that it will
appear in such


14



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




hearings when requested by GPC or Owners. At Owners’ expense, Service Provider
will also assist GPC or Owners in the preparation of testimony, reports, or
other documents required in any non-adverse lawsuits or governmental or other
hearings when called upon to do so by GPC or Owners as part of the Services.

ARTICLE 5.     OWNERS’ RESPONSIBILITIES AND RIGHTS; OVERSIGHT OF SERVICES
5.1    Independent Contractor. In its performance under this Agreement, Service
Provider is and will at all times act as an independent contractor. Subject to
the requirements of this Agreement and Owners’ ultimate direction of the work
required to complete the Facility, Service Provider will be free to perform the
obligations of this Agreement by such methods and in such manner as Service
Provider may choose, furnishing necessary labor, tools, equipment and materials,
and taking the requisite steps to perform the Services appropriately and safely,
having supervision over and responsibility for the safety and health of its
Representatives while on Owners’ premises. Service Provider shall maintain
control over and responsibility for its offsite tools, equipment and materials.
No partnership, joint venture, agency or employment relationship is created by
this Agreement, and Service Provider is not and will not act as an agent or
employee of Owners except as required and designated by Owners for procurement.
Service Provider’s Representatives have no right to participate in any of
Owners’ employee benefit plans, including but not limited to the provision of
health insurance under the Patient Protection and Affordable Care Act of 2010
(“ACA”), as a result of providing the Services. Service Provider shall be solely
responsible for (i) payment of all compensation to its employees, (ii) the
withholding of federal, state, and local taxes from such compensation and the
payment of all such withheld amounts to the appropriate agencies or authorities,
(iii) payment to the appropriate agencies or authorities of state unemployment
insurance, federal unemployment insurance, FICA and state disability insurance,
(iv) paying workers’ compensation insurance, and (v) providing the workers with
all necessary and appropriate benefits including, without limitation, any health
and welfare coverage required under applicable law, including, without
limitation, the Health Insurance Portability and Accountability Act of 1996, as
amended or revised (“HIPAA”) or the ACA or other applicable federal and state
health care requirements.
5.2    Appointment of Agents. Owners have appointed GPC as their agent for all
purposes under this Agreement pursuant to the Ownership Agreement, with the
power and authority to bind Owners to their obligations herein. All obligations
required under this Agreement to be fulfilled by the Owners will be performed by
or at the direction of GPC, as agent for the Owners. Copies of the Ownership
Agreement have been provided to and received by Service Provider. Owners will
not materially change (in terms of the effect of any change on the agent’s
authority with respect to this Agreement) the agency authority granted to GPC
(or a successor agent) under the Ownership Agreement without Service Provider’s
prior written approval not to be unreasonably withheld. GPC, acting for itself
and as agent for the other Owners, has appointed SNC as agent for the
implementation and administration of this Agreement. SNC is the exclusive
licensed operator of Vogtle Units 1 and 2 and is the licensed operator of the
Facility having exclusive control over licensed activities at the Facility.


15



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




5.3    Owners’ Authorized Representative(s). Owners shall appoint Owners’
Authorized Representative(s) (and shall have the right to appoint a successor or
replacement Owners’ Authorized Representative(s)) with whom Service Provider may
consult at all reasonable times and whose written instructions, requests and
decisions shall be binding upon Owners as to all matters pertaining to this
Agreement. Service Provider shall have the right to rely upon a communication
from Owners’ Authorized Representative(s) as a communication on behalf of all of
the Owners and shall not rely upon any instruction or direction issued by any
other representatives of Owners other than Owners’ Inspector as provided in
Section 5.4.
5.4    Owners’ Inspector. Owners reserve the right, but shall not be obligated,
to appoint inspectors to follow the progress of the Services provided by
subcontractors to the Service Provider (each, an “Owners’ Inspector”). Owners’
Inspectors shall be granted access to the Services being performed at vendor
facilities as allowed in the respective subcontract or as required by law, and
being performed at Service Provider facilities (not the Site) as reasonably
requested and agreed to by Service Provider. Such access shall not be
conditioned on Owners or Owners’ Inspector waiving the right to reasonably safe
access and accommodations. Owners may, but are not obligated to, authorize an
Owners’ Inspector to stop work, provide direction to Service Provider, or take
other actions which are the right or responsibility of Owners under this
Agreement. Owners will notify Service Provider in writing of the appointment of
any Owners’ Inspector and the scope of the Owners’ Inspector’s authorization to
bind Owners. All expenses incurred by Service Provider in connection with
complying with the directives of Owners’ Inspector pursuant to this Section 5.4
shall constitute actual costs. Service Provider will in no event be considered
in breach of any other provision of this Agreement due to its compliance with
the directions of Owners’ Inspector unless such directions are known to the
Service Provider to be outside the scope of the Owners’ Inspector’s ability to
bind Owners.
5.5    Project Metrics. Service Provider will provide information reasonably
requested by Owners to enable Owners to evaluate applicable and relevant
schedule and cost information for the Project. Whether or not a request has been
made by Owners, Service Provider will promptly notify Owners of any event or
circumstance of which Service Provider becomes aware which has a material
adverse effect on the performance, cost or schedule of completion of the
Services. Such project metric documentation and services include, but are not
limited to, the following:
(a)    Monthly Status Reports. On or before the tenth (10th) day of each month,
Service Provider shall submit monthly Project reports in a form including such
information as reasonably requested by Owners.
(b)    Project Controls Information. Service Provider will provide all schedule
and cost information in its possession and reasonably requested by Owners to
enable Owners to track Project cost and schedule information.
(c)    Schedule and Budgeting Plans. Thirty (30) days prior to the beginning of
a calendar quarter, Service Provider will provide good faith estimated schedule
information and cost-breakdowns, including supporting information as reasonably
requested by Owners, for Services expected to be performed during the
immediately


16



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




forthcoming quarter. Such estimates shall be broken down into specific
categories of Services as reasonably directed by Owners. Within fifteen (15)
days of receipt of Service Provider’s estimate, Owners may, with respect to
Services in the immediately forthcoming quarter: (i) issue a hold on some or all
Services (provided that Owners continue to pay Service Provider for all
resources dedicated to the Project and affected by the hold period); or (ii)
establish a budget cap applicable to the Services or a portion of the Services.
Service Provider agrees that it will take commercially reasonable actions to
avoid expending or incurring more than any Owner-issued budget cap, except with
Owners’ prior written approval.
5.6    Owners’ Access and Oversight Rights.
(a)    In accordance with facility protocol and during reasonable times, Owners
will have the right to have its personnel or other representatives (including
Third Parties) oversee the performance of the Services in order to determine
that the Services comply with the requirements of this Agreement and also to
determine that the Services will be performed at a rate that is consistent with
or as provided in the Project Schedule. Owners’ oversight shall not be deemed
to: (i) be supervision by Owners of Service Provider; or (ii) relieve Service
Provider of any responsibility for performing the Services in accordance with
this Agreement. Owners may report to Service Provider any unsafe or improper
conditions or practices observed at the job site for action by Service Provider
in correction or enforcement.
(b)    Upon receipt of reasonable notice, Owners shall have reasonable access to
applicable parts of Service Provider’s and/or its subcontractors’ facilities
engaged in performance of the Services, wherever located, at reasonable times
and subject to the reasonable requirements of Service Provider or its
subcontractors, and as necessary to enable Owners to monitor the performance of
Services.
5.7    Owners’ Approval Rights. Service Provider shall obtain Owners’ written
approval (which may be provided by Owners’ Authorized Representative), which
Owners may withhold or provide in their sole discretion, prior to taking any of
the following actions:
(a)    any change in the design of the Facility, based on an approval process to
be defined by the Owners, with support of the Service Provider, to ensure
effective control of design and execution of the work. Such process shall
include definition of how approval shall be documented and recorded, as well as
appropriate thresholds for approval requirements;
(b)    any change in the means of performing the Services that will require a
change to the Licensing Basis (regardless of whether such licensing change
requires NRC approval); or
(c)    modifying the means, methods, or schedule for Services such that Service
Provider knows that the cost to Owners for the Services will materially
increase.


17



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




5.8    Right to Stop Work. Owners reserve the right to stop performance of any
portion of the Services for any or no reason by providing Service Provider with
a written stop work order from Owners’ Authorized Representative, provided that
Owners continue to pay Service Provider for the resources to the extent
allocated to the Project and directly affected by the stop work order, and the
payment amount shall be commensurate with the percentage of allocation.
5.9    Removal of Personnel. Subject to applicable laws, rules and regulations,
Owners, for reasonable cause, have the right to require Service Provider to
remove any employee, subcontractor, or subcontractor employee from the Site or
from performing Services hereunder. Owners shall provide Service Provider the
basis for the removal.
5.10    Not Exclusive Dealings Agreement. This Agreement is not intended to be
and shall not be construed to be an exclusive dealings agreement between Owners
and Service Provider. Owners shall at all times, in their sole discretion, be
free to self-perform any Services or have such Services performed by another
party subject to and consistent with the IP licensing agreements in Exhibits F
(Facility IP License in the Event of a Triggering Event) and G (IP License),
provided that any associated reduction in Services will be only as provided in
Section 4.3(b).
5.11    Safeguards Information; Security Related Information.
(a)    To the extent not previously provided, Owners shall review and approve
all Service Provider Safeguards Information (“SGI”) and Security Related
Information (“SRI”) control and access procedures for the Project and revisions
and training requirements that could impact performance of Owners’ SGI
activities prior to issuance or implementation. Service Provider shall perform a
100% Owners’ SGI inventory/accountability check annually. Notification shall be
given to Owners prior to start of the inventory/accountability checks, and
results from those checks shall be formally reported to Owners.
(b)    Service Provider will maintain all SGI and SRI contained in
Facility-related documentation and materials retained by Service Provider in
accordance with applicable NRC regulatory requirements.

ARTICLE 6.     IP DELIVERABLES
6.1    Service Provider IP Deliverables. Throughout the term of this Agreement
and as Services are performed, Service Provider will deliver certain Licensed IP
in the form of documentation, drawings, Confidential and Proprietary
Information, intellectual property, software, applications, databases,
procedures, and manuals. The categories of IP Deliverables are set forth in
detail in Exhibit B (Deliverables), which identifies the IP and other
deliverables to be provided by Service Provider under this Agreement. Service
Provider will deliver such Licensed IP to Owners electronically to enable
Owners’ use of the IP Deliverables for Facility Purposes as set forth in this
Agreement and in the IP License attached hereto as Exhibit G (IP License). Where
available, Service Provider will deliver the “quality assurance record” (as that


18



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




term is defined in 10 CFR Part 50, Appendix B, XVII) of the Licensed IP, which
is in .pdf format. When requested by Owners, Service Provider will also deliver
the Licensed IP in .doc or .dwg format. Owners acknowledge that any Licensed IP
delivered by Service Provider in .doc or .dwg format may contain errors and
omissions, and are therefore being provided “as is, where is,” without warranty
or any assurance of accuracy.
Nothing in this Section 6.1 shall restrict Owners’ right to receive or take
possession of Facility IP pursuant to Exhibit F (Facility IP License in the
Event of a Triggering Event). Except where provided in Exhibit F (Facility IP
License in the Event of a Triggering Event), in no event will Service Provider
be required to deliver to Owners the following categories of Licensed IP: (i)
detailed design calculations and methodologies used to create Licensed IP; (ii)
computer code input files and source codes; (iii) manufacturing technology and
associated information; (iv) nuclear fuel design information; (v) safety
analysis methodologies; and (vi) third party information which Service Provider
does not have the contractual right to provide.
6.2    Maintenance of Facility IP. Except to the extent expressly precluded by
law or court order, and then only to the narrowest extent required by such law
or court order, Service Provider will maintain Facility IP, including any
Facility IP newly developed during the term of this Agreement, in a form that
enables Service Provider to perform the Services and preserves Owners’ right
under Exhibits F (Facility IP License in the Event of a Triggering Event) and G
(IP License).
6.3    Access to Facility IP. Regardless of whether certain Facility IP is
deliverable under this Agreement, Westinghouse will provide Owners electronic
access (except where electronic versions are unavailable or impractical for the
required purpose) at the Site to the Facility IP, including but not limited to
design calculations and all documents referenced or cited in the DCD and
required to be incorporated into or referenced in the COL, as needed (i) to meet
all applicable regulatory requirements and (ii) to exercise Owners’ oversight
role (including participation in the design change process) (“Accessible IP”).
The NRC will have the same access as Owners with respect to item (i) herein.
Where Service Provider maintains electronic versions of Accessible IP, Service
Provider will provide Owners’ personnel with access to read-only versions of
such Accessible IP from workstations supplied by Service Provider for use
on-Site and at Owners’ off-Site corporate offices. Owners’ access to Accessible
IP will be available at any time, without the need for prior notice or
authorization, with full implementation of this requirement to occur as soon as
reasonably possible after the Effective Date. Owners will not copy or otherwise
reproduce any Accessible IP. For Accessible IP that does not exist in electronic
form, Service Provider will provide hard copies at the Site promptly upon
Owners’ request.
6.4    Facility IP Licenses.  Owners’ rights with respect to Facility IP shall
be governed by the provisions of Exhibits G (IP License) and F (Facility IP
License in the Event of a Triggering Event), which shall be executed in parallel
to this Agreement and the terms of which are incorporated herein by reference.
The sale or license of any Facility IP by Service Provider or its Affiliates
shall not be free and clear of, or otherwise adversely effect, any license of
Facility IP granted to Owners under the Agreement and Exhibits F (Facility IP
License in the Event of a


19



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Triggering Event) and G (IP License), pursuant to Section 363 of the Bankruptcy
Code or other applicable law.

ARTICLE 7.     CONTRACT RATES
The rates charged to Owners for the Services are set out in Exhibit C (Rates and
Invoicing).

ARTICLE 8.     INVOICES AND PAYMENTS
8.1    The requirements and processes applicable to invoices under this
Agreement are set out in Exhibit C (Rates and Invoicing).
8.2    Respective Payment Responsibility. Owners shall be severally, not
jointly, liable for the payments due hereunder; provided, however, that GPC
shall act on behalf of all Owners for purposes of the receipt of invoices and
aggregating the payments received from the Owners prior to making payment in
accordance with the provisions of this Agreement. Each individual Owner is
responsible for that percentage of payments due hereunder that is equivalent to
such individual Owner’s respective ownership interest percentage in the Project
at the time such payment obligation accrues. In the event that an Owner does not
pay in full the amount that is due from such Owner, and another Owner does not
make such payment on behalf of such non-paying Owner, GPC shall notify Service
Provider no later than the due date for the payment of the identity of the
Owner(s) that did not pay in full and the amount of such shortfall in payment
from such Owner(s).

ARTICLE 9.     RECORDS; AUDIT
9.1    Subject to Service Provider’s established records retention policy,
Service Provider shall maintain and shall cause its subcontractors and vendors
to maintain all technical documentation and other work product relative to the
Services performed or provided under this Agreement throughout the term of this
Agreement or for a longer period as required by applicable laws.  If termination
of this Agreement occurs prior to completion of the second Unit, Service
Provider shall arrange for transfer of the lifetime quality records existing as
of the date of the termination identified as Deliverables in Exhibit B
(Deliverables) which Owners are required by NRC regulations or other applicable
Law to retain as the NRC licensee for the Facility. The Service Provider may act
as an authorized agent for retaining lifetime quality records in accordance with
NQA-1-1994 as directed by Owners.
9.2    Except to the extent applicable laws require a longer retention, Service
Provider shall maintain and shall cause its subcontractors and vendors
performing services to maintain complete accounting records relating to the
Services performed or provided and reimbursements from Owners due under this
Agreement for a period of three (3) years after termination or completion of the
Services, or such longer period as required by Law.  Service Provider shall
retain accounting records in accordance with generally accepted accounting
principles in the United States, as set forth in pronouncements of the Financial
Accounting Standards Board (and its predecessors) and the American Institute of
Certified Public Accountants.


20



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




9.3    In addition to the obligations in Sections 9.1 and 9.2, Service Provider
shall maintain its records in compliance with the applicable provisions of 10
C.F.R. § 50.71 and other applicable laws until such time as Service Provider
delivers such records to Owners in accordance with this Agreement.  At Owners’
request, Service Provider shall allow Owners to audit and inspect its records
related to the Services performed or provided under this Agreement in order for
Owners to assess, verify, or demonstrate compliance with 10 C.F.R. § 50.71 and
other applicable federal regulations.
9.4    At Owners’ expense, Owners’ third-party independent auditor will have the
right not more than twice in a twelve month period to examine on Service
Provider’s premises all reasonable information required by Owners to
substantiate proper invoicing. Such audit will provide Owners with a reasonable
opportunity to verify that all costs and charges have been properly invoiced in
accordance with the terms of this Agreement.  In no event shall Owners have a
right to demand an audit more than six months following the period to be
audited. If an audit by the auditor reveals charges to or paid by Owners as
charges or fees which are incorrectly charged, then Owners shall be entitled
upon demand to a refund from Service Provider of such charges plus interest
since the date of payment of the over-charges at a rate equal to the Prime Rate
plus one percent (1%).  The limitation of liability in Section 17.2 shall not
impair Owners’ entitlement to a refund under this Section 9.4. Notwithstanding
anything in this Section 9.4 to the contrary, Owners shall not be restricted
from any audit rights that they are required to have in order to comply with
applicable laws, including without limitation the requirements of the NRC.
9.5    Service Provider shall provide, and shall use commercially reasonable
efforts to require its subcontractors and vendors to provide, reasonable
assistance to Owners in responding to requests and inspections by any Government
Authority for information in connection with the Services.

ARTICLE 10.     DEFECTIVE SERVICES AND EQUIPMENT WARRANTY
10.1    Professional Services. The Services under this Agreement which require a
professional license under applicable law (e.g., engineering design work that
must be performed by a licensed Professional Engineer) shall be performed (i) in
a professional, prudent and workmanlike manner by qualified persons using
competent, professional knowledge and judgment at the degree of skill and care
customary to the nuclear power industry, and (ii) in accordance with Law,
regulations, Licensing Basis, this Agreement, industry codes and standards.
Subject to all limitations of Service Provider’s liability in this Agreement, in
the event that any Services which are subject to this Section 10.1, and which
are not Secondment Services, result in work product that is determined to be
defective, such work shall be re-performed by Service Provider at Service
Provider’s expense. Service Provider’s total liability for any claims under this
section shall be limited to the insurance proceeds recoverable from a mutually
agreeable professional liability insurance policy covering Service Provider and
the Services.
10.2    Non-Professional Services. Other labor Services provided under this
Agreement which do not require a professional license under applicable law will
be performed by qualified


21



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




personnel. For any such Services that are not Secondment Services that result in
work product that is determined to be defective, Service Provider shall, at no
cost to Owners, re-perform the Services.
10.3    Under this Agreement, work product shall only be deemed “defective” if
it (i) contains clear and material errors in calculations, dimensions,
configurations, specifications, or quantifications which cannot be dispositioned
use-as-is; (ii) was created in a manner known to be contrary to written NRC
regulations; or (iii) was created in a manner known to be contrary to the
Licensing Basis. No work product shall be deemed defective if it is performed in
accordance with the standard of care set forth in Section 10.1 or is a result of
exercise of reasonable professional judgment. Re-performance of the Services
shall be Owners’ exclusive remedy and Service Provider shall not be responsible
for any project costs or delays resulting therefrom.
10.4    Service Provider agrees that, in the event of a dispute with Owners
regarding whether a failure to comply with the above requirements and
obligations in Sections 10.1 or 10.2 occurred, Service Provider will continue
with the Services and take all action necessary to correct, perform, or
re-perform the Services in accordance with Owners’ instructions to the extent
allowed by law and reasonable professional judgment. Work performed under this
section shall be invoiced and paid for in accordance with Exhibit C (Rates and
Invoicing). No actions taken to remedy an alleged deficiency under this Section
10.4 shall prejudice Service Provider’s right to assert a Claim.
10.5    Equipment Warranty.
(a)    Third-Party Equipment. For any Facility equipment furnished through
Service Provider, Service Provider shall (i) designate Owners as an express
third-party beneficiary of such warranties, (ii) provide copies of all
warranties and applicable contracts to Owners, and (iii) ensure that all
available warranties are assigned to and operate for the benefit of Owners.
(b)    Service-Provider Equipment. For any Facility equipment manufactured by
Service Provider or its Affiliates and delivered after the Effective Date,
Service Provider agrees to provide a commercially reasonable equipment warranty
as is customary in the nuclear industry, subject to prior agreement by Owners to
the terms of such warranty, which will be set forth in the procurement documents
applicable to such equipment. This warranty shall be subject to the limitations
of liability in Sections 17.1(a) and 17.2.

ARTICLE 11.     REPRESENTATIONS AND WARRANTIES
11.1    Representations, Warranties and Covenants of Service Provider. Service
Provider represents and warrants to Owners as follows:
(a)    Organization and Power. Each entity constituting Service Provider is a
corporation, limited liability company, or partnership duly organized, validly
existing and in good standing under the laws of the state of its formation. Each
Service Provider


22



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




entity is duly qualified as a foreign entity authorized to do business and is in
good standing in every jurisdiction that such qualification is required, except
where the failure to be so qualified would not have a material adverse effect on
such entity.
(b)    Authority; Binding Effect. As of the Effective Date, Service Provider has
all requisite power and authority to execute and deliver this Agreement and all
related documents, as applicable, and to provide the Services. As of the
Effective Date, all necessary action by the board of directors and stockholders
of WECTEC and the manager and/or the members of Westinghouse required to have
been taken by or on behalf of each by applicable law, their respective formation
documents or otherwise, have been taken to authorize (1) the execution and
delivery on their behalf of this Agreement, and (2) the performance of their
respective obligations hereunder. This Agreement will constitute as of the
Effective Date the valid and binding agreement of Service Provider, enforceable
against Service Provider in accordance with its terms, except (1) as the same
may be limited by applicable bankruptcy, insolvency, moratorium or similar laws
of general application relating to or affecting creditors’ rights, including,
without limitation, the effect of statutory or other laws regarding fraudulent
conveyances and preferential transfers, and (2) for the limitations imposed by
general principles of equity.
(c)    No Conflict, Approvals. The execution and delivery of this Agreement does
not and will not, and the performance of the Services will not: (1) violate or
conflict with the charter documents of either of WECTEC or Westinghouse, (2) to
the best of Service Provider’s knowledge, conflict with or result in a violation
of any permit, concession, franchise or license or any law, rule or regulation
applicable to Service Provider or any of its properties or assets, except, in
the case of clause (2), for any such breaches, conflicts or violations that
would not reasonably be expected to have a material adverse effect on Service
Provider and would not impair the ability of Service Provider to perform its
obligations under this Agreement.
11.2    Representations and Warranties of Owners. Owners represent and warrant
to Service Provider as follows:
(a)Organization and Power. Each Owner is a corporation duly organized, validly
existing and in good standing under the laws of the state of its formation. Each
Owner is duly qualified as a foreign entity authorized to do business and is in
good standing in every jurisdiction that such qualification is required, except
where the failure to be so qualified would not have a material adverse effect on
such entity.
(b)Authority; Binding Effect. GPC has all requisite power and authority to
execute and deliver this Agreement and all related documents, as applicable. All
necessary action by the board of directors, stockholders, and/or manager of each
Owner required to have been taken by or on behalf of such Owner by applicable
law, its formation documents or otherwise, have been taken to authorize (1) the
execution and delivery of this Agreement on its behalf and on behalf of such
Owner, and (2) the performance of its obligations hereunder. This Agreement
constitutes or will constitute


23



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




when delivered to Service Provider, as applicable, the valid and binding
agreement of Owners, enforceable against each Owner in accordance with its
terms, except (1) as the same may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws of general application relating to or
affecting creditors’ rights, including, without limitation, the effect of
statutory or other laws regarding fraudulent conveyances and preferential
transfers, and (2) for the limitations imposed by general principles of equity.
(c)No Conflict, Approvals. The execution and delivery of this Agreement does not
and will not, and the performance of its obligations hereunder will not, (1)
violate or conflict with the charter documents of Owners, or (2) subject to the
consents specified in Section 3.2, constitute a breach or default (or an event
that with notice or lapse of time or both would become a breach or default) or
give rise to any lien, third party right of termination, cancellation, material
modification or acceleration, or loss of any benefit, under any contract to
which Owners is a party or by which it is bound, or (3) conflict with or result
in a violation of any permit, concession, franchise or license or any law, rule
or regulation applicable to Owners, except, in the case of clauses (2) and (3),
for any such breaches, conflicts or violations that would not reasonably be
expected to have a material adverse effect on Owners and would not impair the
ability of Owners to perform its obligations under this Agreement.
(d)Governmental Approvals. Except as set forth in Section 3.2, neither the
execution and delivery by GPC of this Agreement nor the performance by GPC and
Owners of their obligations hereunder will require any Governmental Approval,
except where the failure to obtain such Governmental Approval would not
reasonably be expected to have a material adverse effect on Owners and would not
impair the ability of Owners to perform their obligations under this Agreement.

ARTICLE 12.     TITLE AND RISK OF LOSS
Title and risk of loss to all equipment that will become a permanent part of the
Project or will be installed in the Project, and as provided under this
Agreement, passes to Owners upon tender of such equipment to the carrier.

ARTICLE 13.     QUALITY ASSURANCE REQUIREMENTS
13.1    (a)    Service Provider currently has a quality assurance program(s),
which will be used in the performance of Services under this Agreement and which
has been accepted by the NRC (“Quality Assurance Program”).  Service Provider
will maintain its Quality Assurance Program and any changes thereto shall meet
the requirements of 10 C.F.R. Part 50, Appendix B and ASME NQA-1 – 1994;
provided however that compliance with ASME NQA-1 – 2008, including NQA-1a-2009
Addenda will be considered to be compliant with ASME NQA-1 – 1994. Any changes
to Service Provider’s Quality Assurance Program shall be submitted to and, if
necessary, accepted by the NRC consistent with 10 C.F.R. 50.54(a) and accepted
by Owners. 


24



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(b)Service Provider’s Quality Assurance Program and associated policies and
procedures shall address Service Provider’s Services, including without
limitation systems, structures and components in a manner consistent with their
classification with respect to their importance to nuclear safety (i.e., safety
related, important to safety, non-safety related) or their importance to the
capacity, operability and reliability of the Facility as classified in the
Vogtle Units 3 and 4 UFSAR. 
(c)An interface document will be drafted and finalized prior to the conclusion
of the Transition Period by the Service Provider and Owners to describe the
interface between Service Provider and Owner Quality Assurance programs
consistent with this Agreement.
(d)Service Provider’s Quality Assurance Program is subject to review and audit
by Owners for compliance with 10 C.F.R. Part 50, Appendix B and ASME NQA-1 -
1994.  Owners’ right to direct the quality assurance Services shall only extend
to the Quality Assurance Program procedures and manuals applicable to the
Project. Direction given by Owners shall be Project-specific and shall not
require Service Provider to modify its Quality Assurance Program in such a way
that the modification would impact other projects or Service Provider activities
not being undertaken in support of the Project.
13.2 (a)    Service Provider shall be responsible to perform the quality control
and inspection Services to the extent specified by Owners as determined in the
Transition Period.  The quality control and inspection activities will be
consistent with the nuclear safety quality classification of the system,
structure or component under evaluation. The Persons performing quality control
functions for Service Provider shall report organizationally such that
inspection activities are performed consistent with 10 C.F.R. Part 50, Appendix
B and NQA-1-1994.
(b)    Nothing in this Section 13.2 shall prevent Owners from performing any
quality control and inspection activities themselves or designating a Third
Party to so perform, in accordance with Section 4.3(b) governing the reduction
or elimination of certain Services or portions thereof. In the event that Owners
provide notice that any quality control and inspection activities will be
transitioned to Owners or to a Third Party, Owners will specify the Services
necessary from Service Provider to support such transition; provided that
inspection activities during and after such transition will continue to remain
consistent with ASME NQA-1 and 10 C.F.R. Part 50, Appendix B requirements.
Owners will compensate Service Provider in accordance with Exhibit C (Rates and
Invoicing) for such Services, and Service Provider will perform the specified
Services in support of such transition.
13.3 (a)    For purposes of the ASME Code, Service Provider shall be designated
as Owners’ agent as referenced in the Nuclear Development ASME Quality Assurance
Manual (“NDAQAM”).  Westinghouse and WECTEC have provided Owners with the
documentation regarding their existing ASME QA programs and ASME N-stamp
certificates as referenced in NDAQAM, in accordance with ASME requirements. 
Westinghouse and WECTEC agree that they will maintain those programs and
certificates as they exist as of the Execution Date of this Agreement and will
not take any action that will alter their ASME status for purposes of the


25



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Services covered by this Agreement for the Project.  Westinghouse and WECTEC may
update their ASME QA programs and certificates as required to maintain
compliance with the ASME Code in accordance with 10 C.F.R. §50.54(a).
(b)Work performed at Vogtle Units 3 and 4, in accordance with this Agreement,
which is subject to ASME Code shall be performed in accordance with Owners,
Westinghouse and WECTEC ASME QA programs to meet the requirements of ASME
Certificate Holder responsibilities. For the performance of ASME Code
responsibilities, a specific ASME interface agreement will be maintained between
the Parties.
(c)The Parties recognize that ASME QA programs and ASME N-stamp certificates
involve significant time and effort to obtain, are important to the Project, and
that it would cause immediate, significant impacts to Owners should Service
Provider cease to maintain its ASME status or cease performing the Services
governed by ASME QA and N-stamp requirements. In recognition of the unique
nature of ASME QA programs and N-stamp certificate requirements, Service
Provider agrees to provide Owners with notice, in writing, six (6) months before
taking any action that would impact its ASME status or ceasing to perform the
Services governed by the ASME QA and N-stamp requirements. If Service Provider
has provided such notice and Owners request support, then the Service Provider
agrees to provide the applicable Services as necessary to support the transition
of ASME QA and N-stamp requirements to Owners or its Representative as directed
by Owners.
13.4    Some of the Services performed under this Agreement may be subject to
the provisions of 10 C.F.R. Part 21 and 10 C.F.R. § 50.55(e).  A copy of Service
Provider notifications relative to this Agreement to the NRC pursuant to 10
C.F.R. Part 21 or 10 C.F.R. § 50.55(e), if any, shall be transmitted to Owners. 
Service Provider will notify Owners of nonconformances reportable to the NRC as
well as nonconformances judged not reportable to the NRC but which are
considered to be a “Significant Condition Adverse to Quality” pursuant to ASME
NQA-1 – 1994 and are relevant to the AP1000® and the Project.
13.5    (a)    The Service Provider qualifies safety-related suppliers in
accordance with the requirements in 10 C.F.R. Part 50, Appendix B and ASME NQA-1
– 1994 and maintains a list of these qualified suppliers. The Service Provider
shall continue to maintain the qualification of the suppliers performing
Services governed by this Agreement that are currently on Service Provider’s
list of qualified suppliers. Suppliers who are no longer performing Services
related to the Project may be removed from the list with Owners’ concurrence.
Service Provider will provide (i) access pursuant to Section 13.6 for the
qualified suppliers involved in the Services performed under this Agreement, and
(ii) information described in Section 13.5(d) supporting Service Provider’s
qualified suppliers list that Owners request in order to procure materials,
components and/or services for the Project.
(b)    For those suppliers governed by Section 13.5 of this Agreement, the
Service Provider will establish a method to communicate to Owners on an on-going
basis current supplier status, for Project procurement activities, whether such
procurement is performed by Owners, a Third Party, or Service Provider.


26



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(c)    Owners may request Service Provider to provide auditing, evaluation or
source verification Services for new or current suppliers for the Project, and
Service Provider will provide such auditing or evaluation Services regardless of
whether the new suppliers will be included on Service Provider’s list of
qualified suppliers or on Owners’ list of qualified suppliers. These auditing,
evaluation, or source verification Services will be completed at a mutually
agreed upon time among Owners, the Service Provider and the supplier.
(d)    Service Provider shall perform all annual evaluations and audits that are
part of the Services provided pursuant to this Section 13 in compliance with
applicable Law. Service Provider shall not use a grace period pertaining to the
same without Owners’ prior written approval which shall not be unreasonably
withheld. Service Provider shall provide the quality records as required by the
Owners’ quality assurance program to utilize these suppliers. Audit reports
produced under agreement by Third Party sources (example NIAC) are prohibited by
agreement to be provided to Owners. For such audit reports only, Owners may
receive the outcome, i.e. qualification status, or may review the associated
quality records at the Service Provider’s facilities pursuant to Section 13.6.
13.6    Owners’ Representative(s) shall be given reasonable access to Service
Provider’s facilities and records for inspection and audit of the Quality
Assurance Programs.  Service Provider shall use commercially reasonable efforts
to ensure that all future procurement purchase orders and contracts prepared by
Service Provider include provisions for access by Owners or their
Representative(s) to Service Provider’s and vendors’ facilities and records for
similar inspection and audit.

ARTICLE 14.     CONFIDENTIAL AND PROPRIETARY INFORMATION
14.1    As used in this Agreement, “Confidential and Proprietary Information”
means the terms of this Agreement and any and all information, data, software,
matter or thing of a secret, confidential or private nature identified as
“confidential”, “proprietary” or the like by the Party which claims the
information to be proprietary, relating to the business of the disclosing Party
or its Affiliates, including matters of a technical nature (such as know-how,
processes, data and techniques), matters of a business nature (such as
information about schedules, costs, profits, markets, sales, customers,
suppliers, the Parties’ contractual dealings with each other and the projects
that are the subject-matter thereof), matters of a proprietary nature (such as
information about patents, patent applications, copyrights, trade secrets and
trademarks), other information of a similar nature, and any other information
which has been derived from the foregoing information by the receiving Party;
provided, however, that Confidential and Proprietary Information shall not
include information which: (a) is legally in possession of a receiving Party
prior to receipt thereof from the other Party; (b) a receiving Party can show by
reasonable evidence to have been independently developed by the receiving Party
or its employees, consultants, Affiliates or agents; (c) enters the public
domain through no fault of a receiving Party or others within its control; or
(d) is disclosed to a receiving Party by a third party, without restriction or
breach of an obligation of confidentiality to the disclosing Party.


27



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




14.2    Notwithstanding any prior agreements between the Parties governing the
protection of Service Provider’s or Owners’ Confidential and Proprietary
Information transferred or used in connection with the Project, including
provisions in such prior agreements regarding the survival of the Parties’
confidentiality obligations in connection therewith, as of the Effective Date,
the provisions of this Article 14 shall control the protection of all
Confidential and Proprietary Information transmitted or used in connection with
the Project regardless of whether such information was covered by a previous
agreement between the Parties.
14.3    Use and Protection of Owners’ Confidential and Proprietary Information.
(a)    Title to Confidential and Proprietary Information provided by Owners to
Service Provider and all copies made by or for Service Provider in whole or in
part from such Confidential and Proprietary Information remains with Owners.
Service Provider agrees that it will not, during or for fifteen (15) years after
the term of this Agreement, disclose any Confidential and Proprietary
Information of Owners and their Affiliates, which is provided to Service
Provider during the performance of Services under this Agreement to any Person
(other than subcontractors or vendors, as required for the performance of the
Services, provided that such subcontractors or vendors agree in writing to be
bound by the same obligation of non-disclosure and confidentiality as provided
in this Section 14.3), or to the general public for any reason or purpose
whatsoever without the prior written consent of Owners, and that such
Confidential and Proprietary Information received by Service Provider shall be
used by it exclusively in connection with the performance of its
responsibilities relating to the Services to be performed hereunder.
Notwithstanding the foregoing, the above fifteen (15) year period shall not
apply to Confidential and Proprietary Information of Owners which is defined by
Law as Owners’ trade secrets, which Confidential and Proprietary Information
shall be maintained as confidential and proprietary by Service Provider as
permitted under applicable Law. Nothing herein grants the right to Service
Provider (or implies a license under any patent) to sell, license, lease, or
cause to have sold any Confidential and Proprietary Information supplied by
Owners under this Agreement. However, nothing herein shall prevent Service
Provider from disclosing Confidential and Proprietary Information of Owners or
their Affiliates as required by Law or an order of a Government Authority;
provided that Service Provider shall, if Service Provider has adequate advance
notice, give Owners reasonable notice so as to allow Owners to seek a protective
order or similar protection. If, in the opinion of its legal counsel and in the
absence of a protective order or waiver, Service Provider is legally compelled
to disclose Owners’ Confidential and Proprietary Information, Service Provider
will disclose only the minimum amount of such information or data as, in the
opinion of its legal counsel, is legally required. In any such event, Service
Provider agrees to use good faith efforts to ensure that the Confidential and
Proprietary Information that is so disclosed will be accorded confidential
treatment. In addition, Service Provider may, upon Owners’ written permission,
which shall not be unreasonably withheld, and in accordance with the below, be
authorized to receive and use certain Confidential and Proprietary Information
of Owners for the limited use and purposes of performing or assisting in the
performance of


28



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




start-up, commissioning, licensing and start-up maintenance services for other
AP1000® nuclear power plant owners. Any such request by Service Provider shall
identify (i) the specifics of the Owners’ Confidential and Proprietary
Information to be used, (ii) the specific use and purposes for which it is
intended to be applied by Service Provider, including an explanation of why
Service Provider requires Owner’s Confidential and Proprietary Information,
(iii) whether Service Provider intends to disclose such information to Third
Parties, and if so, the identity of such Third Parties, and (iv) Service
Provider’s assurances that it will exercise reasonable efforts consistent with
its efforts to protect against the unauthorized disclosure of its own
Confidential and Proprietary Information, to preclude against the unauthorized
disclosure or publication of Owner’s Confidential and Proprietary Information.
Service Provider shall obtain written assurances from any Third Party recipients
that they will not use, disclose or publish Owners’ Confidential and Proprietary
Information except as expressly authorized by Owners for the limited use and
purposes identified by Service Provider as required in (ii) above.
(b)    In the use of any Confidential and Proprietary Information of the other
Party for the purpose of providing required information to, and/or securing
Governmental Approvals from, any Government Authority, Owners and Service
Provider will cooperate to minimize the amount of such information furnished
consistent with the interests of the other Party and the requirements of the
Government Authority involved.
(c)    Nothing herein shall prevent Service Provider from disclosing to the
appropriate Government Authority any noncompliance or violation of Laws within
the jurisdiction of such Government Authority.
(d)    Should Service Provider discover a breach of the terms and conditions of
a non-disclosure and confidentiality agreement with a Third Party to which it is
permitted to disclose Owners’ Confidential and Proprietary Information under
this Agreement, Service Provider will promptly notify Owners of such breach and
provide to Owners necessary information and support pertaining to any suit or
proceeding brought by Owners against Recipient for such breach.
(e)    Owners shall not be responsible to Service Provider or Third Parties for
the consequence of the use or misuse of Owners’ Confidential and Proprietary
Information by Service Provider or Third Parties, and Owners make no warranties,
express or implied, to the extent of any use or misuse of Owners’ Confidential
and Proprietary Information by Service Provider or Third Parties.
14.4    Protection of Service Provider’s Confidential and Proprietary
Information
(a)    Owners’ Use.
(i)    Owners agree to use Confidential and Proprietary Information provided by
Service Provider and copies thereof, including Licensed IP and


29



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Deliverables, solely for the purposes of Facility (and associated simulators)
construction, testing, completion of ITAACs, start-up, trouble-shooting,
response to plant events, inspection, evaluation of system or component
performance, scheduling, investigations, operation, maintenance, training,
repair, licensing, modification, decommissioning and compliance with Laws or
Government Authorities (collectively, the “Facility Purposes”). Nothing herein
grants the right to Owners (or implies a license under any patent) to sell,
license, lease, or cause to have sold any Confidential and Proprietary
Information supplied by Service Provider under this Agreement.
(ii)    Title to Confidential and Proprietary Information provided by Service
Provider to Owners and all copies made by or for Owners in whole or in part from
such Confidential and Proprietary Information remains with Service Provider.
Owners shall include Service Provider’s confidential or proprietary markings as
provided by Service Provider on all copies thereof and excerpts made therefrom
except with respect to excerpts made or used internally by Owners for Facility
Purposes; provided, however, that Owners shall destroy any such excerpts which
do not include Service Provider’s confidential or proprietary markings when no
longer needed for the purpose for which they were made. Except as otherwise
provided under this Section 14.4 or Section 14.5, Owners agree to keep such
Confidential and Proprietary Information confidential, to use such Confidential
and Proprietary Information only for the Facility Purposes and not to sell,
transfer, sublicense, disclose or otherwise make available any of such
Confidential and Proprietary Information to others (other than Affiliates and
Representatives). However, nothing in this Article 14 shall prevent Owners from
disclosing Confidential and Proprietary Information of Service Provider or its
Affiliates as required by Law or an order of a Government Authority (including
without limitation the COL and/or Georgia PSC Certification Order); provided
that Owners shall, if Owners have adequate advance notice, give Service Provider
reasonable notice so as to allow Service Provider to seek a protective order or
similar protection. If, in the opinion of Owners’ legal counsel and in the
absence of a protective order or waiver, Owners are legally compelled to
disclose Confidential and Proprietary Information, Owners will disclose only the
minimum amount of such information or data as, in the opinion of Owners’ legal
counsel, is legally required. In any such event, Owners agree to use good faith
efforts to ensure that Confidential and Proprietary Information that is so
disclosed will be accorded confidential treatment.
(iii)    Service Provider hereby grants to Owners and their Affiliates,
officers, directors, employees, attorneys and Representatives who have a need
for access to know such Confidential and Proprietary Information reasonably
related to the exercise of any rights of the Owners hereunder a transferable
(but only as part of the sale or transfer of the Facility or the operating
responsibilities related thereto), royalty-free, fully paid up, irrevocable,
nonexclusive, perpetual license to


30



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




use and copy Service Provider’s Confidential and Proprietary Information but
only for the Facility Purposes (and for the associated simulators).
(b)    Owners’ Disclosure to Third Party Recipients.
(i)    The disclosure by Owners to Third Parties (hereinafter referred to as
“Recipients” or “Recipient”) of Service Provider’s Confidential and Proprietary
Information that has been furnished to Owners prior to or after the Effective
Date of this Agreement, shall be governed exclusively by the provisions of this
Agreement, and shall be made in accordance with the procedures and subject to
the limitations set forth in Sections 14.4 and 14.5.
(ii)    Owners shall enter into a Confidentiality Agreement with the Recipient
substantially on the terms set forth in Exhibit E (Form of Confidentiality
Agreement); provided, however, that the Owners may disclose such Confidential
and Proprietary Information without entering into such agreements to those
persons to which access is required by any Government Authority or as necessary
in order to comply with Law, or, in the case of Owners that receive financing
from or are subject to the rules or regulations of the U.S. Rural Utilities
Service and the U.S. Department of Energy, such Owners may disclose such
Confidential and Proprietary Information without entering into such agreements
to the U.S. Rural Utilities Service and the U.S. Department of Energy. Any
Recipient that has executed a confidentiality agreement or acknowledgement in a
form attached to the EPC Agreement or agreement otherwise agreed to by Service
Provider in connection with the provision of Confidential and Proprietary
Information associated with the Project shall not be required to execute a new
confidentiality agreement in the form of Exhibit E (Form of Confidentiality
Agreement), it being agreed by the Parties that the confidentiality agreement or
acknowledgment signed by such Recipient shall remain in effect for the purposes
of and shall satisfy the requirements of, and be considered a Confidentiality
Agreement under, this Article 14.
(iii)    Should Owners discover a breach of the terms and conditions of a
Confidentiality Agreement with a Third Party, Owners will promptly notify
Service Provider of such breach and provide to Service Provider necessary
information and support pertaining to any suit or proceeding contemplated or
brought by Service Provider against Recipient for such breach.
(iv)    Service Provider shall not be responsible to Owners for the consequence
of the use or misuse of Service Provider’s Confidential and Proprietary
Information by Third Parties. Service Provider makes no warranties, express or
implied, to the extent of any such use or misuse of Service Provider’s
Confidential and Proprietary Information by Third Parties.


31



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(v)    Nothing herein shall prevent Owners from disclosing to the appropriate
Government Authority any noncompliance or violation of Laws within the
jurisdiction of such Government Authority.
(c)    Export Control.


(i)    Each Party agrees not to disclose, directly or indirectly transfer,
export, or re-export any Confidential and Proprietary Information, or any direct
or indirect products or technical data resulting therefrom to any country,
natural person or entity, except in accordance with applicable export control
Law.
  
(ii)     To assure compliance with the export control Laws and regulations of
the United States government, specifically the U. S. Department of Energy export
regulations of nuclear technology under 10 C.F.R. Part 810, the U.S. Nuclear
Regulatory Commission export and import regulations related to nuclear equipment
and material under 10 C.F.R. Part 110, and the U.S. Department of Commerce
export regulations of commercial or dual-use technology under 15 C.F.R. Part 730
et seq. concerning the export of technical data or similar information to
specific countries, locations, or entities, a Party shall not disclose or permit
the disclosure, transfer or re-export, directly or indirectly, of any
Confidential and Proprietary Information it receives hereunder that a receiving
Party considers to be potentially subject to U.S. export control, or any product
or technical data derived from such Confidential and Proprietary Information,
except in compliance with such export control laws and regulations, which may be
contingent on additional United States Governmental Approvals.


(iii)    Each Party shall cooperate in good faith with the reasonable requests
of the other Party made for purposes of either Party’s compliance with such Laws
and regulations. Service Provider acknowledges that Confidential and Proprietary
Information which is subject to U.S. export control is contained within
databases and/or servers located at the Site. Service Provider shall ensure that
all Service Provider personnel granted access to the Site shall (a) not be
included in any published lists maintained by the U.S. government of persons and
entities whose export or import privileges have been denied or restricted and
(b) either be a U.S. Person (defined as a U.S. citizen, lawful permanent
resident, or protected individual under the Immigration and Naturalization Act
of 8 U.S.C. § 1324b(a)(3)), person from a “generally authorized” country, the
recipient of a “deemed export” authorization, or a person acting under
continuance activities per the savings clause provision of 10 C.F.R. §
810.16(b), and Service Provider shall be required to maintain with Owner or
obtain such authorizations as needed and comply with any and all corresponding
reporting obligations. Nothing in this Section 14.4(c)(iii) shall limit Owners’
right to deny access to the Site to any Service Provider personnel where Owners
determine that granting access would not comply with applicable Law. In the
event the Parties agree that a formal


32



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




technology control plan or an additional server or database is needed to
maintain appropriate management of Confidential and Proprietary Information
subject to export control, the Parties shall cooperate to agree and implement
such additional measures.


(iv)    Notwithstanding any other provisions in this Agreement, the obligations
set forth in this Section 14.4(c) shall be binding on the Parties so long as the
relevant United States export control Laws and regulations are in effect.
  
14.5    Special Procedures Pertaining to Service Provider’s Confidential and
Proprietary Information.
(a)    Categories of Service Provider Information. The Parties acknowledge and
agree that certain Confidential and Proprietary Information of Service Provider
delivered to Owners under this Agreement in accordance with Exhibit B
(Deliverables) as Licensed IP may be disclosed on a confidential basis without
the prior consent of Service Provider (“Service Provider Disclosable
Information,” as described in Section 14.5(b)), and that certain other
Confidential and Proprietary Information of Service Provider delivered to Owners
as Licensed IP may not be disclosed by Owners to any Third Parties without the
prior consent of Service Provider (“Service Provider Non-Disclosable
Information,” as described in Section 14.5(d)). Owners agree to abide by the
provisions of this Section 14.5 governing the release of Service Provider’s
Confidential and Proprietary Information.
(b)    Service Provider Disclosable Information. Service Provider Disclosable
Information consists of the following Confidential and Proprietary Information
that has been developed by Service Provider, to the extent such information does
not include Service Provider Non-Disclosable Information as described in Section
14.5(d), below:
(i)
Descriptions of the plant, its components, or its systems (physical
characteristics, general outline drawings, equipment lists, termination
drawings, general arrangement drawings, electrical drawings, and basic schematic
drawings);

(ii)
Plant, component, or system data that can be measured by plant sensors;

(iii)
Information that may be acquired by physical measurement, such as location,
dimensions, weight and material properties;

(iv)
Service Provider operating and maintenance manuals, and QA documentation;



33



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(v)
Erection and commissioning documentation such as installation and layout
drawings, and control room panel assembly and location drawings;

(vi)
Information or calculations directly developed using publicly available methods
or data;

(vii)
Final results of calculated information or input assumptions to calculated
information such that calculations could be recreated by a Third Party using the
Third Party’s own then-existing methods (excluding Service Provider-developed
test or experience-based data, methodologies, correlations and models, which
Service Provider will not release to the Owners);

(viii)
Design specifications for non-safety related equipment and system specification
documents (“SSDs”) for non-safety related systems with the exception of the
following: (A) all design specifications for non-safety Instrumentation &
Control (“I&C”) systems, and (B) SSDs identified for the systems listed below:

(1)    Chemical and Volume Control System
(2)    Data Display and Processing System
(3)    Diverse Actuation System
(4)    Incore Instrumentation System
(5)    Operation and Control Centers
(6)    Plant Control System
(7)    Main Turbine Control and Diagnostics System
(8)    Main Generation System
(9)    Special Monitoring Systems; and
(ix)
Documents, materials, and underlying data created and provided under Section
5.5.

(c)    Procedures for Release of Service Provider Disclosable Information.
Service Provider Disclosable Information may be disclosed by Owners to Third
Parties without prior notice to Service Provider, provided that such disclosure
is exclusively for the Facility Purposes and provided that:


34



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(i)
Owners shall take reasonable steps to minimize the disclosure of Service
Provider’s Confidential and Proprietary Information to only that information
necessary for a Recipient to perform its contracted functions;

(ii)
Owners shall execute a Confidentiality Agreement substantially in the form of
Exhibit E (Form of Confidentiality Agreement) with the Recipient governing the
disclosure of Service Provider’s Confidential and Proprietary Information
consistent with Section 14.4(b)(ii);

(iii)
Service Provider has the right to audit Owners’ records and the contents of any
agreements (subject to Owners right to protect confidential and proprietary
information of Owners and Third Parties) executed between Owners and a Recipient
governing the disclosure of Service Provider’s Confidential and Proprietary
Information; and

(iv)
The provisions of Section 14.4(b)(iii), (iv) and (v) shall apply to such
disclosure.

(d)    Service Provider Non-Disclosable Information. Service Provider
Non-Disclosable Information consists of the following information that has been
developed by Service Provider:
(i)
Calculation for safety-related equipment and systems;

(ii)
Plant Design Model;

(iii)
I&C functional system software and interface requirements and functional logic
diagrams;

(iv)
Design specifications and qualification reports for safety-related equipment;

(v)
SSDs for safety related systems;

(vi)
I&C architecture diagrams, I&C software verification and validation
documentation, I&C testing procedures and test results;

(vii)
Component data packages which include Manufacturing Deviation Notices, Certified
Material Test Reports and Quality Releases (will typically be provided to the
Owners in the final data package if the deviations exceed the official
design/fabrication specifications); and



35



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(viii)
Information which contains confidential intellectual property of Service
Provider’s subcontractors, vendors, or other Service Provider utility customers
which is licensed to Service Provider and which Service Provider has the right
to sub-license to Owners, or confidential intellectual property of Service
Provider’s subcontractors or vendors licensed directly to Owners.

(e)    Procedures Pertaining to Service Provider Non-Disclosable Information.
Upon written request by Owners in accordance with the provisions of this Section
14.5(e), Service Provider shall consider the disclosure of Service Provider
Non-Disclosable Information. The request shall identify the information
requested to be disclosed, the work that is to be performed and the name of the
intended Recipient. The request shall be in writing sent to Service Provider.
The request shall be reviewed by Service Provider for acceptability for
disclosure based on the principle, agreed to by Owners and Service Provider,
that Service Provider has the right to protect its proprietary information in
which it has made a substantial investment and which required substantial
innovation, balanced against whether such disclosure would jeopardize such
proprietary rights of Service Provider and the principle that Owners have the
right to assure that services associated with maintenance and operation of the
Facility are in all respects prudent, including cost, and thus may need to be
performed by Third Party service providers. The determination of whether or not
to disclose the information shall be made by Service Provider in its discretion
based on the above principles and with an agreement that information can be
adequately protected by requiring Third Party employees to work solely for the
Project and to segregate information from the Third Party’s corporate servers
and other Third Party employees. Service Provider shall make commercially
reasonable efforts to respond within five (5) business days of receipt of a
written request from Owners to disclose specific Service Provider
Non-Disclosable Information. If, at the end of fifteen (15) business days
following such receipt by Service Provider of a written request from Owners to
disclose specific Service Provider Non-Disclosable Information, Service Provider
has not rejected the request to disclose specific Service Provider
Non-Disclosable information, such request shall be deemed accepted by Service
Provider. If Service Provider agrees to the disclosure of such information, the
specific information to be provided to the Recipient (subject to Owners’ right
to protect Confidential and Proprietary Information of Owners and Recipient)
shall be subject to review and approval by Service Provider and shall be
governed by the terms of the confidentiality agreement with the Recipient
substantially in the forms set forth in Exhibit E (Form of Confidentiality
Agreement).
(f)    Documents Containing Combined Information. Where a document marked
“Confidential and Proprietary” or the like contains Service Provider Disclosable
Information and Service Provider Non-Disclosable Information, Owners shall not
disclose any Service Provider Non-Disclosable Information without Service
Provider’s prior written consent. Owners shall have the right to:


36



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(i)
request Service Provider to prepare and verify the accuracy of a version of such
document containing only Service Provider Disclosable Information;

(ii)
request Service Provider to prepare and verify the accuracy of a document which
contains the specific information requested by the Third Party service provider;
or

(iii)
itself extract the Service Provider Disclosable Information from such document
and provide the Disclosable Information to the Third Party service provider in
accordance with the procedures set forth in Section 14.5(c). All right, title
and interest in Service Provider Disclosable Information contained in such
document or material prepared by Owners remains with Service Provider and, for
the avoidance of doubt, is hereby assigned to Service Provider. Owner shall make
commercially reasonable efforts to give notice to Service Provider and access
prior to disclosure of any extract of Service Provider Disclosable Information
and will provide a copy of such upon Service Provider’s request.

Service Provider shall be reimbursed pursuant to Exhibit C (Rates and Invoicing)
for the preparation and verification of documents for Owners under Section
14.5(f)(i) and (ii) above. Service Provider shall assume no liability for, and
will not warrant the accuracy or validity of, any version of a document
containing Service Provider Disclosable Information prepared by Owners pursuant
to Section 14.5(f)(iii) above.
(g)    Additional Procedures. Owners and Service Provider shall each designate a
contact person for the purposes of administering the release of Service
Provider’s Confidential and Proprietary Information. Owners’ contact person
shall be responsible for (i) ensuring that an agreement is executed with the
Recipient governing the disclosure of Service Provider Confidential and
Proprietary Information consistent with Section 14.4(b) before the information
is released and (ii) making formal requests to Service Provider for the release
of information designated as Service Provider’s Non-Disclosable Information.
Service Provider’s contact person shall be responsible for (i) handling and
expediting responses to Owners’ requests for release of information not
specifically designated as Service Provider Disclosable Information and (ii)
conducting periodic reviews of Owners’ records listing the Recipients and
purposes of disclosure of Service Provider Confidential and Proprietary
Information.
14.6    Software. Software provided to Owners by Service Provider shall be
subject to the license provisions set forth in Exhibit G (IP License).
14.7    Nothing in this Article 14 limits Owners’ rights pursuant to Article 6
or the Exhibit F (Facility IP License in the Event of a Triggering Event);
provided that Owners will comply with the provisions of Article 6 or the
Facility IP License in the Event of a Triggering Event, as applicable, with
respect to the sharing of Confidential and Proprietary Information with


37



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




any third party. Each Party acknowledges that, during the term of this
Agreement, it may have access to Confidential and Proprietary Information of the
other Party and its Affiliates, including Third Party proprietary information,
which represents a substantial investment. Unless the disclosing Party agrees
otherwise in advance and in writing, or unless provided otherwise in this
Agreement, the receiving Party agrees that it will limit access to such
Confidential and Proprietary Information, including Third Party proprietary
information, to its directors, officers, employees, and Representatives, who
require the information in connection with activities under this Agreement. 
(a)    Each receiving Party agrees to exercise reasonable efforts, consistent
with or better than the efforts that it exercises to protect information of its
own that it regards as confidential or proprietary, to keep such Confidential
and Proprietary Information in confidence and not to copy or permit others to
copy or access the information or disclose, redistribute, or publish the same to
unauthorized persons. 
(b)    Each receiving Party agrees that, except where Service Provider elects to
do so in order to utilize service support located outside the United States,
disclosing Party’s Confidential and Proprietary Information will exclusively be
stored, processed, accessed and/or viewed in or from United States data centers
and receiving Party will not export any such Confidential and Proprietary
Information nor allow access by any foreign national contrary to the laws of the
United States. The release of any Confidential and Proprietary Information to
receiving Party will be subject to and in accordance with any applicable laws,
including applicable United States export laws and regulations (if any).
(c)    Each receiving Party acknowledges and agrees that any disclosure or use
of the disclosing Party’s Confidential and Proprietary Information, except as
otherwise authorized herein or by disclosing Party in writing, would be wrongful
and cause immediate and irreparable injury to disclosing Party or to any third
party owner whose Confidential and Proprietary Information is under disclosing
Party’s care and custody and agrees to cooperate with disclosing Party in
obtaining an injunction if necessary to prevent further disclosure thereof.
(d)    Each receiving Party agrees to immediately notify disclosing Party of any
unauthorized disclosure or use or any such Confidential and Proprietary
Information of which receiving Party becomes aware, and receiving Party will be
liable to disclosing Party for any such unauthorized disclosure or use of such
Confidential and Proprietary Information.
14.8    Special Recipients.
(a)    The Parties acknowledge that Owners and the owners and operators of the
V.C. Summer project (“VCS Owners”) may be working closely together on their
respective AP1000® projects. Owners and VCS Owners may coordinate with,
undertake joint work initiatives with, share information with, or make similar
arrangements whereby Owners and the VCS Owners are seeking alignment, cost
sharing, efficiency, or


38



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




otherwise combining their efforts. Owners and the VCS Owners will have the right
to discuss and share Confidential and Proprietary Information for purposes of
discussing the Vogtle or V.C. Summer projects. For purposes of this Article 14,
the VCS Owners will not be considered third parties but will be treated in the
same manner as Owners’ employees.
(b)    For credit rating agencies (e.g., S&P, Moody’s) and any financial
institution, bank, or Government Authority that is a lender or guarantor for any
Owner(s), Owners shall have the right to disclose certain non-technical
Confidential and Proprietary Information of Service Provider without requiring
the Recipient to execute a non-disclosure agreement. The non-technical
Confidential and Proprietary Information referred to in this section includes,
by way of illustration and not limitation, this Agreement, status reports
relating to the Project schedule and estimated Project costs, paid-to-date
information, cost estimates, and agreements with respect to the assignment or
potential assignment of this Agreement; provided, however, that Owners have
reasonable assurance from the agency, institution, bank, or entity that the
Confidential and Proprietary Information will receive confidential treatment.

ARTICLE 15.     CONTRACT ADMINISTRATION NOTICES
All notices specifically related to the terms and conditions of this Agreement
or otherwise required under this Agreement shall be effective only at the time
of receipt thereof and only when received by the Parties to whom they are
addressed at the following addresses:
If to Owners:


Georgia Power Company
Attn: David L. McKinney, Vice President-Nuclear Development
241 Ralph McGill Blvd., NE
BIN 102321
Atlanta, GA 30308
Email: dlmckinn@southernco.com


Southern Nuclear Operating Company, Inc.
Attn:   Mark D. Rauckhorst
           Executive Vice President-Vogtle 3/4 Construction
7825 River Road
BIN 63031
Waynesboro, GA 30830
Email: mdrauckh@southernco.com


Balch & Bingham LLP
Attn: M. Stanford Blanton
1710 Sixth Avenue North
Birmingham, AL 35203
Email: sblanton@balch.com


39



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






If to Service Provider:


Westinghouse Electric Company LLC
Attn:   Michael T. Sweeney, Senior Vice President
           & General Counsel
1000 Westinghouse Drive
Cranberry Township, PA 16066
Email: sweenemt@westinghouse.com


WECTEC Global Project Services Inc.; Westinghouse Electric Company LLC
Attn: David Durham, President WECTEC; Senior Vice President New Project Business
3735 Glen Lake Drive
Charlotte, NC 28208
Email: durhamdc@westinghouse.com



ARTICLE 16.     INDEMNITY
16.1    Service Provider Indemnity.  Except with respect to a Nuclear Incident,
as that term is defined under the Atomic Energy Act of 1954, as amended (the
“AEA”), Service Provider shall indemnify, hold harmless and defend Owners, their
present and future Affiliates and the respective directors, officers, employees,
representatives, agents, shareholders, attorneys, successors and assigns of each
of them and all persons or entities claiming through them (collectively referred
to as “Owner Persons Indemnified”), from and against (i) all third party claims
associated with any injury of or death to natural persons or damage to or
destruction of third party property to the extent that such injury, death or
damage is proximately caused by or arises out of the negligence or willful
misconduct of Service Provider in the performance or prosecution by Service
Provider or its Representatives of the Services hereunder; (ii) any violation of
Law to the extent such violation of Law is made by Service Provider, its
subcontractors, or the Representatives of either acting within the scope of
their employment; (iii) any and all claims, demands, causes of action, damages,
liabilities, losses, penalties, costs and expenses (including reasonable
attorneys’ fees) associated with (A) the release on or from the Site or any
other location of any Hazardous Materials to the extent caused by the negligent
acts or negligent omissions or willful misconduct of Service Provider, its
subcontractors, or their Representatives acting within the scope of their
employment, or (B) contamination of the environment or injury to natural
resources resulting from Hazardous Materials to the extent caused by the
negligent acts or omissions or willful misconduct of Service Provider, its
subcontractors, or their Representatives acting within the scope of their
employment; and (iv) any and all claims, losses, damages, liabilities, legal
fees and expenses resulting from or arising in connection with any failure of
Service Provider, its subcontractors, or their Representatives to pay salaries
or wages, payroll taxes and employee benefits, or to withhold appropriate taxes.
The Parties agree that the indemnity obligations of this section do not apply to
any claims, demands,


40



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




causes of action, damages, liabilities, losses, penalties, costs and expenses
caused by acts or omissions of Service Provider employees seconded to Owners.
16.2    Owners’ Indemnity. Owners shall indemnify, hold harmless and defend
Service Provider, its present and future Affiliates and the respective
directors, officers, employees, representatives, agents, shareholders,
attorneys, successors and assigns of each of them and all persons or entities
claiming through them (collectively referred to as “Service Provider Persons
Indemnified”), from and against (i) all third party claims associated with any
injury of or death to natural persons or damage to or destruction of third party
property to the extent that such injury, death or damage is proximately caused
by or arises out of the negligence or willful misconduct of Owners or their
Representatives in the performance or prosecution by Owners or its
Representatives of work related to the Project; (ii) any violation of Law to the
extent such violation of Law is made by Owners or their Representatives in the
performance or prosecution by Owners or their Representatives of work related to
the Project; (iii) any and all claims, demands, causes of action, damages,
liabilities, losses, penalties, costs and expenses (including reasonable
attorneys’ fees) associated with (A) the Release on or from the Site or any
other location of any Hazardous Materials to the extent caused by the negligent
acts or negligent omissions or willful misconduct of Owners or their
Representatives in the performance or prosecution by Owners or their
Representatives of work related to the Project, or (B) contamination of the
environment or injury to natural resources resulting from Hazardous Materials to
the extent caused by the negligent acts or omissions or willful misconduct of
Owners or their Representatives in the performance or prosecution by Owners or
their Representatives of work related to the Project; (iv) all third-party
claims of delay, additional work, or other commercial claims, in all such cases
arising after the Effective Date, by any third-party contractor having privity
with Owners and performing work related to the Project, or by such contractor’s
subcontractors, vendors or suppliers, performing work related to the Project;
and (v) all third-party claims of delay, additional work, or other commercial
claims, in all such cases arising after the Effective Date, by any third-party
contractor having privity with Service Provider under a subcontract or purchase
order listed on Exhibit H, Part B or a subcontract or purchase order the Owners
direct the Service Provider to assume to permit Service Provider to perform the
Services hereunder, or by such contractor’s subcontractors, vendors or
suppliers, performing work related to the Project. This Owners’ indemnity
obligation shall not apply to any claim arising out of Service Provider’s, its
subcontractors’, or their Representatives’ (a) failure to comply with applicable
Law, (b) reckless or intentionally wrongful conduct, including activities or
actions that Service Provider knows are contrary to Owners’ written direction or
position, which are not contrary to Law or the terms of this Agreement, or (c)
actions other than those taken pursuant to this Agreement.
16.3    Notice of Third Party Claims.  If any Person that is not a Party to this
Agreement or an Affiliate of a Party to this Agreement notifies any Persons
Indemnified with respect to any matter that may give rise to a claim for
indemnification against Service Provider or Owners under this Agreement, then
the Persons Indemnified shall promptly notify the indemnifying Party of all
relevant details thereof then known to the Persons Indemnified.  In the event
that the Persons Indemnified fails to give prompt notice as stated above, the
obligation to indemnify shall


41



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




be waived to the extent that said notice failure causes actual and material
prejudice to the indemnifying Party’s ability to defend the claim for which
indemnity is requested. The Party providing the indemnity of any third-party
claim shall have control of the defense of indemnified claims including the
selection of defense counsel and settlement of all indemnified claims.
16.4    Intellectual Property Infringement.
(a)    Service Provider shall indemnify, hold harmless, release and defend Owner
Persons Indemnified from all losses which may be incurred on account of alleged
or claimed infringement of any United States patent or United States copyright,
or misappropriation of any trade secret, trademark rights, proprietary rights or
other intellectual property rights of any third party, arising out of the
performance of Services by Service Provider. Owners shall promptly notify
Service Provider of such claims, suits and actions in writing and Service
Provider shall pay all costs, expenses, settlements and/or judgments resulting
therefrom.
(b)    If a claim of infringement or misappropriation is made, Service Provider
may, and if the Services provided hereunder by Service Provider are held by a
court of competent jurisdiction to constitute an infringement or
misappropriation of any United States patent or United States copyright, trade
secret, trademark rights, proprietary rights or other intellectual property
rights of any third party, and if the use of said Services is enjoined, Service
Provider shall, at its sole expense, either:  (a) procure for Owners the right
to continue using said Services; or (b) modify the infringing Services so they
become non-infringing, to the extent reasonably possible without diminishing the
capability and capacity of the Services.  In the event the above alternatives
are unavailable to Service Provider, then, with the approval of Owners, Service
Provider shall seek alternate ways and means to provide such Services for which
it is obligated under this Agreement so long as such alternate means are
reasonably acceptable to Owners. 
(c)    Notwithstanding the above, Service Provider shall not compromise or
settle any claim, action, suit or proceeding in which Owners are named without
Owners’ prior written consent, which consent shall not be unreasonably
conditioned, delayed or withheld unless such settlement provides for the payment
of money only by Service Provider and provides for a full, complete and
unconditional (other than ceasing Services) release of Owners.
(d)    The foregoing indemnity shall not apply in situations where (i) the
Services are furnished in accordance with designs supplied by Owner or to the
extent any Service furnished hereunder is modified or combined by Owner or
others with items not furnished hereunder, or (ii) Owners use the Services of
Service Provider contrary to written instructions from Service Provider that
specify in detail the use or uses of such Services which will constitute an
infringement of any United States patent or United States copyright, or the
violation of any trade secret, trademark right, proprietary right or other
intellectual property right of any third party. In the event a suit or
proceeding is brought against Service Provider as a result of such Owners’
design modification or combination, or actions not approved by Service Provider,
Owners will indemnify and hold Service Provider harmless to the same extent as


42



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Service Provider has agreed to indemnify and hold Owners harmless hereunder;
provided that Owners’ indemnity obligations under this Section 16.4(d) will not
be limited by Section 17.4.
(e)    Any indemnities associated with third-party software shall be governed by
the terms of the license agreements associated with such third-party software.

ARTICLE 17.     LIMITATION OF LIABILITY
17.1    Limitations Applicable to Warranty Work.
(a)    Equipment Warranty Cap. Service Provider’s cumulative aggregate liability
under all warranties applicable to Service Provider-manufactured equipment in
Section 10.5(b) shall be five million dollars ($5,000,000).
(b)    Professional Services Warranty Cap. Service Provider’s liability for
re-performance or repair in relation to defective professional services under
Section 10.1 herein shall be limited to the insurance proceeds recoverable under
the professional liability coverage required by Article 24.
17.2    Service Provider’s cumulative aggregate liability to Owners under or
related to this Agreement for any and all claims, losses, re-work warranty
obligations, expenses, damages, suits, judgments, fines, penalties, or
liabilities of any kind arising out of or in connection with this Agreement
shall not exceed the total amount of the Fee paid to Service Provider as of the
date the liability arose under this Agreement; provided, however, that the
foregoing limitation in this Section 17.2 shall not apply to the following,
which shall not be considered in determining whether such aggregate liability
cap has been exceeded: any loss or damage, to the extent insurance proceeds are
available from the insurance required under this Agreement, it being the
Parties’ specific intent that the limitations of liability hereunder shall not
relieve the insurer’s obligation for such insured risks.
17.3    Except for breaches of Article 14 or use of Intellectual Property
outside the permissible license scope, under no circumstances shall either Party
be liable to the Persons Indemnified of the other Party for consequential losses
or damages, including, but not limited to, in the character of (a) loss of use
of power systems, production facilities or equipment, (b) loss of profits or
revenues, (c) loss of tax credits, (d) cost of purchased or replacement power,
(e) damages suffered by customers for service interruptions, or (f) costs of
financing.
17.4    Owners’ Aggregate Liability Cap. Other than Owners’ indemnity
obligations hereunder, Owners’ cumulative aggregate liability to Service
Provider under this Agreement from any and all causes arising out of or in
connection with this Agreement shall not exceed the total amount of payment
actually paid and/or due to Service Provider in accordance with Exhibit C (Rates
and Invoicing).
17.5    Springing License Exclusive Remedy. Upon the occurrence of a Triggering
Event under Exhibit F (Facility IP License in the Event of a Triggering Event),
Owners shall be entitled


43



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




to exercise their license rights thereunder. The provision of such a license on
a royalty-free basis and the disclosure of Facility IP thereunder shall be
Owners’ sole and exclusive remedy and Service Provider’s sole liability, with
respect to the acts or omissions giving rise to the Triggering Event.
17.6    Limitations on liability expressed in this Article 17 shall apply even
in the event of the fault, negligence, or strict liability of Service Provider
or Owners, as applicable, or otherwise and shall extend to the Parties’
directors, officers and employees, and to any affiliated entity of the Party
hereto, and its directors, officers and employees.

ARTICLE 18.     BENEFITED PARTIES
Service Provider understands and agrees that GPC is entering into this Agreement
not only for its own benefit but also and equally for the direct benefit of
Owners. By agreement, SNC has the right and obligation to construct, operate and
maintain generating plants, which are owned jointly by GPC and the other Owners,
and SNC has the right to enter into agreements for exercising said rights and
performing said obligations.  As their interests appear, it is further agreed
that each and every right, benefit and remedy accruing to GPC likewise accrues
to the Owners including but not limited to the right to enforce this Agreement
in their own name or names. For the avoidance of doubt, each of Owners and SNC
are Owner Persons Indemnified under this Agreement. Notwithstanding the
foregoing, as between GPC, Owners, and Service Provider, GPC shall remit (on
behalf of Owners) all payments to Service Provider hereunder, and Service
Provider shall submit all invoices to GPC for payment. Owners represent that
Owners are the sole present owners (subject to mortgage indentures) of the
Facility to which the Services relate and that GPC is authorized to bind, and
does bind, all present Owners to the limitations of liability set forth in this
Agreement. In the event that any other entity obtains any ownership interest in
a facility for which Services are performed, then Owners agree to bind such
entity to such limitations of liability.

ARTICLE 19.     DISPUTE RESOLUTION
19.1A “Claim” is a demand or assertion by one of the Parties seeking, as a
matter of right, adjustment or interpretation of Agreement terms, payment of
money, extension of time, or other relief with respect to the terms of this
Agreement. The term “Claim” also includes other disputes and matters in question
between Owners and Service Provider arising out of or relating to this Agreement
(including the breach, termination or validity thereof, and whether arising out
of tort or contract).
19.2All Claims not otherwise resolved by the Parties shall be submitted to and
decided by arbitration before a three-member panel (the “Panel”) pursuant to the
then-current e.g., CPR Rules for Expedited Arbitration of Construction Disputes
and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. The Panel members shall
be mutually agreeable to the Parties and are as of the date of this Agreement
Jesse B. Grove, David Lane and Richard Alexander. Upon any vacancy on the Panel,
the Parties shall endeavor to agree on a replacement member promptly,
notwithstanding whether any Claim then is pending.
19.3Either Party may commence arbitration by providing written notice of a Claim
to the other and to the members of the Panel. Such notice shall include a
written statement of the


44



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Claim along with substantiation for the Claim. The receiving Party shall respond
with a statement of its position on the Claim and substantiation for its
position within twenty-one (21) days of such notice.
19.4No later than thirty (30) days after notice of a Claim, the Panel shall hold
an initial pre-hearing conference for the planning and scheduling of the
arbitration. The Panel may establish procedures and otherwise conduct the
arbitration in such manner as it deems appropriate to assure an expeditious and
fair resolution of the Claim. Unless extended by agreement of the Parties or by
order of the Panel, in no event shall the Panel’s final decision be issued later
than one hundred eighty (180) days after notice of a Claim.
19.5The place of the arbitration shall be Atlanta, Georgia.
19.6The decision of the Panel is final and binding and is not subject to further
arbitration or litigation by either Party.
19.7Notwithstanding anything in this Article to the contrary, a Party may file a
complaint in a court of competent jurisdiction to seek enforcement of the
agreement to arbitrate set forth in this Article, other injunctive relief or
specific performance, or enforcement of any decision or award issued by the
Panel.

ARTICLE 20.     TERMINATION
20.1    Owners, in their sole discretion, shall have the right to terminate this
Agreement without cause by providing written notice to Service Provider at least
thirty (30) days in advance of the date of termination or other minimally
necessary time period such that Service Provider complies with federal and state
notice requirements (e.g., WARN Act) as measured from the date of written notice
of termination. In the event of such a termination, Service Provider shall be
compensated in accordance with the terms of Section 20.3. In no event shall
termination costs include such costs as loss of anticipated profit.
20.2    Either Party may terminate this Agreement on the basis of a material
breach by written notice of breach where the breaching Party fails to cure the
default within thirty (30) days. For the avoidance of doubt, Service Provider
may terminate this Agreement in the event that Owner fails to make payment on
any invoice within thirty (30) days after the due date of such invoice and Owner
fails to cure the non-payment default within thirty (30) days.
20.3    Termination Costs. In the event of Owners’ termination for convenience
under Section 20.1, Service Provider shall recover from Owners, as complete,
full, and final settlement for such terminated work, a sum equal to Service
Provider’s actual direct costs for work performed as of the termination date. In
addition, Service Provider shall recover from Owners its reasonable and direct
costs incurred to terminate its subcontracts and purchase orders that support
the Project. Service Provider shall in no event be entitled to recover indirect,
special,


45



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




incidental, consequential or exemplary damages, including but not limited to
loss of profits or revenue on Services not performed. Service Provider shall
also recover the following from the Owner in the event of termination for
convenience:
(a)Direct costs for storage, transportation, insurance and other costs incurred,
reasonably necessary for the preservation, protection, or disposition of the
materials or equipment.
(b)Direct costs for demobilization, including removal of equipment or other
materials, and personnel-related costs (i.e., internal administrative costs and
severance (consistent with Westinghouse’s and WECTEC’s severance programs
effective immediately prior to bankruptcy), but not liabilities or damages
arising from Service Provider’s release or termination of an employee or
employees); and
(c)Any other costs approved in writing by Owners in advance of the termination
date.
20.4    Service Provider shall not be paid for any Services performed by it or
its subcontractors or costs incurred after receipt of a notice of suspension or
termination, which Service Provider could reasonably have avoided, nor shall
Owners be liable for any anticipated profits on Services not performed, or for
any loss or damage with respect to any equipment, materials or property
purchased or leased for anticipated use in the Services, unless such equipment,
materials or property were specifically authorized by Owners. Payment as
specified in this Article 20, and indemnity specified in Article 17, as
applicable, shall be Service Provider’s sole and exclusive remedies and Owners’
sole and exclusive obligation and liability to Service Provider with respect to
such termination.
20.5    Without limiting the terms of the Facility IP License in the Event of a
Triggering Event (Exhibit F), from and after termination of this Agreement,
Service Provider shall have no obligation to deliver any further Facility IP to
Owners.

ARTICLE 21.     ASSIGNMENT
Owners’ consent shall not be required for Service Provider’s assignment in
connection with the Bankruptcy Cases of its rights or obligations under this
Agreement; provided however, that the rights of Owners under the Bankruptcy Code
are preserved in all respects. After the conclusion of the Bankruptcy Cases,
Service Provider shall be entitled to assign its rights or obligations under
this Agreement without prior approval of Owners. Owners shall not assign this
Agreement in whole or in part without the prior written consent of Service
Provider, which consent shall not be unreasonably withheld; provided, however,
that this Agreement may be assigned in whole or part by the Owners to any agent,
replacing GPC as agent for the Owners, pursuant to the provisions of the
Ownership Agreement; and provided further that any Owner shall be permitted to
assign this Agreement to another Owner or to an Affiliate in accordance with the
Ownership


46



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




Agreement or to any purchaser or any Financing Parties in connection with the
transfer of control or ownership of the Facility.

ARTICLE 22.     GOVERNING LAWS AND REGULATIONS, VENUE, AND COMPLIANCE WITH LAWS
22.1    With acknowledgment that the terms and conditions of this Article 22
have been expressly bargained for and are an essential part of this Agreement,
the Parties agree that this Agreement will be governed by and interpreted in
accordance with the laws of the State of New York, without giving effect to any
choice-of-law rules that may require the application of the laws of another
jurisdiction. The Parties agree that the exclusive jurisdiction and venue for
any action relating to this Agreement shall be as provided in Article 19. To the
extent allowable under this Agreement, for any suit or action in a court of law
relating to this Agreement, the Parties agree that the exclusive jurisdiction
(personal and, as allowed, subject matter) and venue for any action relating to
this Agreement shall be the United States District Court for the District of
Columbia, and the Parties hereby consent to such jurisdiction and venue. Owners
and Service Provider each hereby irrevocably waive their respective rights to a
trial by jury in any action or proceeding arising out of this Agreement.
22.2    Service Provider represents that in performing the obligations of this
Agreement, all applicable federal, state and local laws and regulations and
Executive Orders of the President of the United States have been and will be
complied with by Service Provider and its Representatives.
22.3    Without limiting the generality of the foregoing obligation, Service
Provider agrees that it is responsible for obtaining all applicable permits,
licenses, or other Governmental Approval necessary for and unique to Service
Provider’s performance of the Services. Service Provider will adhere to
applicable Laws including for example: (i) all labor laws and regulations
including the use of U.S. citizens or properly documented alien workers under
the Immigration Act of 1990 and the Immigration and Nationality Act of 1952, as
amended; (ii) all applicable safety and health standards required by the NRC,
the Atomic Energy Act of 1954, as amended, and the ERA, as well as all
applicable safety and health standards promulgated under the OSHA of 1970,
including but not limited to OSHA General Industry Regulations 1910.269 and 1926
Subpart V and all applicable state or local health or safety authority with
jurisdiction over the Services performed or to be performed under this
Agreement; (iii) the Department of Homeland Security’s E-Verify requirements as
well as applicable State immigration laws; (iv) the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-I et seq. (as that act may be amended from time to time);
(v) the Department of Energy’s regulations, including but not limited to the
protection of special nuclear material and sensitive nuclear technology; and
(vi) all applicable laws and regulations identified in this Agreement. Service
Provider expressly agrees to indemnify, defend and hold harmless the Owner
Persons Indemnified from and against all claims, fines or penalties of every
kind and nature presented or brought for any claim or liability arising from or
based on the violation of any Law on the part of Service Provider or its
Representatives.


47



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




22.4    Each Party hereby represents and warrants as follows at all times during
the term of this Agreement: (i) all of its activities are authorized and in
compliance with and not prohibited by 10 C.F.R. Part 810; (ii) neither it, nor
any of its employees, authorized agents, subcontractors, principals or
beneficial owners is a Specially Designated National as defined by U.S.
Department of the Treasury Office of Foreign Asset Control (“OFAC”); (iii)
neither it, nor any of its employees, authorized agents, subcontractors,
principals or beneficial owners, is a citizen of a country subject to an OFAC
Country Sanction; and (iv) it, and all of its employees, authorized agents,
subcontractors, principals or beneficial owners, are in compliance with any and
all applicable Laws and regulations relating to the prevention of money
laundering and the financing of terrorism to which they are expressly subject.
22.5    Certain Owners are government contractors under an Area Wide Public
Utilities Contract with the General Services Administration of the United States
government. Service Provider agrees that each of the clauses contained in the
Federal Acquisition Regulations referred to below, shall, as if set forth herein
in full text, be incorporated into and form a part of this Agreement, and
Service Provider shall comply therewith if the amount of this Agreement and the
circumstances surrounding its performance require such Owner to include such
clause in contracts between such Owner and others:
(1)         52.203-3           Gratuities (APR 1984);
(2)         52.203-6           Restrictions on SubService Provider Sales to the
Government (SEP
                                       2006);
(3)         52.203-7           Anti-Kickback Procedures (MAY 2014);
(4)         52.219-8           Utilization of Small Business Concerns (OCT
2014);
(5)         52.219-9           Small Business Subcontracting Plan (OCT 2014);
(6)         52.222-21         Prohibition of Segregated Facilities (FEB 1999);
(7)         52.222-26         Equal Opportunity (MAR 2007);
(8)         52.222-37         Employment Reports on Veterans (JUL 2014);
(9)         52.222-40         Notification of Employee Rights under the National
Labor
                                       Relations Act  (DEC 2010);
(10)       52.222-50         Combating Trafficking in Persons (FEB 2009);
(11)       52.222-54         Employment Eligibility Verification (AUG 2013); and
(12)       52.225-13         Restrictions on Certain Foreign Purchases (JUN
2008).


22.6    If Service Provider is subject to the requirements set forth in Federal
Acquisition Regulations 52.219-9, Service Provider will (i) adopt a
subcontracting plan (“Plan”) that complies with the requirements of 52.219-9;
(ii) provide a written copy of the Plan to Owners, and (iii) upon written
request, provide timely periodic reports to Owners that reflect the amounts paid
to subcontractors who are a small business concern, veteran-owned small business
concern, service-disabled veteran-owned small business concern, HUBZone small
business concern, small disadvantaged business concern, or women-owned small
business concern.
22.7    Service Provider represents and warrants that Service Provider is not
debarred, suspended or proposed for debarment to any department, agency or other
division of the United


48



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




States government. In the event that Service Provider or any of its officers
become debarred, suspended or proposed for debarment during the term of this
Agreement, Service Provider will immediately notify Owners verbally and in
writing.
22.8    Service Provider certifies that no federal funds have been paid or will
be paid to any Person including any registered lobbyists for influencing or
attempting to influence an officer or employee of any Federal agency in
connection with this Agreement or subsequent amendments of this Agreement.
22.9    Davis-Bacon Act Required Contract Clauses.
(a)    The contract clauses contained under the heading “Davis-Bacon Act
Required Provisions” in Exhibit J-1 (Davis-Bacon Act Required Provisions) to
this Agreement shall, as if set forth herein in full text, be incorporated into
and form a part of this Agreement, and Service Provider shall comply therewith
if the amount of this Agreement and the circumstances surrounding its
performance require any Owners to include such clauses in this Agreement.
(1)    The Parties will cooperate in seeking appropriate exemptions from
disclosure under the Freedom of Information Act, 5 U.S.C. § 552, and associated
regulations for certified payroll data provided to federal agencies in the
course of compliance with the Davis-Bacon Act and the Davis-Bacon Act
regulations.
(2)    Where necessary and required by law, Service Provider will support Owners
with the maintenance of the DAVIS-BACON AND RELATED ACTS COMPLIANCE PROGRAM FOR
VOGTLE UNITS 3&4 PROJECT.
(b)    The wage determinations set forth in Exhibits J-2 through J-5 are
applicable to Services provided under this Agreement.

ARTICLE 23.     EQUAL EMPLOYMENT OPPORTUNITY
23.1    Owners comply with all applicable federal and state fair employment
Laws, including, without limitation, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, all provisions of Executive Order 11246, as amended,
41 C.F.R. § 60-1, and all of the rules, regulations and relevant orders of the
Secretary of Labor. Owners prohibit any acts of discrimination, or illegal
harassment on the basis of race, color, religion, age, disability, veteran
status, gender, sex, sexual orientation, gender identity, national origin or any
other basis prohibited by law. Owners are committed to taking affirmative action
as required by Law and to ensure that applicants are employed, and that
employees are treated during employment, without regard to their race, gender,
color, religion, age, national origin, disability, veteran status, or any
classification protected by federal, state or local law. Such action includes,
but is not limited to, the following: employment, upgrading, demotion or
transfer; recruitment or recruitment advertising; layoff or termination; rates
of pay or other forms of compensation; and selection for training, including


49



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




apprenticeship. Owners will post in conspicuous places, available to employees
and applicants for employment, all legally required notices stating that all
qualified applicants will receive consideration for employment without regard to
race, color, religion, age, national origin, sex, sexual orientation, gender
identity, disability, or veteran status.
23.2    Service Provider will comply with all applicable federal and state fair
employment Laws, including, without limitation, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 and the Americans
with Disabilities Act of 1990, and all provisions of Executive Order 11246, as
amended, 41 C.F.R. § 60-1, and all of the rules, regulations and relevant orders
of the Secretary of Labor. Service Provider will not discriminate against any
employee or applicant for employment because of race, color, religion, age,
disability, veteran status, genetic information, sex, sexual orientation, gender
identity, national origin, or any classification protected by federal, state or
local law. Service Provider shall take affirmative action as required by law and
to ensure that applicants are employed, and that employees are treated during
employment without regard to their race, gender, color, religion, age, national
origin, disability, veteran status, or any classification protected by federal,
state or local law. Such action will include, but not be limited to, the
following: employment, upgrading, demotion or transfer; recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and selection for training, including apprenticeship. Service
Provider agrees to post in conspicuous places, available to employees and
applicants for employment, all government required notices stating that all
qualified applicants will receive consideration for employment without regard to
race, sex, sexual orientation, gender identity, color, religion, age, national
origin, physical handicap, or veteran status.
23.3    In accordance with the U.S. Department of Labor’s regulations
implementing the Vietnam Era Veterans Readjustment Assistance Act, as amended,
at 41 C.F.R. Part 60-300, Owners and Service Provider shall abide by the
requirements of 41 C.F.R. § 60-300.5(a). This regulation prohibits
discrimination against qualified protected veterans and requires affirmative
action by covered prime Service Providers and subcontractors to employ and
advance in employment qualified protected veterans.
23.4    In accordance with the U.S. Department of Labor’s regulations
implementing Section 503 of the Rehabilitation Act of 1973, as amended at 41
C.F.R. Part 60-741, Owners and Service Provider shall abide by the requirements
of 41 C.F.R. § 60-741.5(a). This regulation prohibits discrimination against
qualified individuals on the basis of disability and requires affirmative action
by covered prime contractors and subcontractors to employ and advance in
employment qualified individuals with disabilities.

ARTICLE 24.     INSURANCE
24.1    Service Provider-Furnished Insurance for Off-Site Activities. Service
Provider (and its subcontractors, if any) shall provide and maintain in effect
during performance of the Services the following insurance with minimum limits
as specified for each type of insurance to cover off-Site activities:


50



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(a)    Workers’ Compensation Insurance in accordance with statutory requirements
and Employer’s Liability Insurance with limits not less than $1,000,000.
Coverage should include claims for applicable workers’ compensation,
occupational disease, personal injuries, and death to Service Provider’s
employees in amounts required by statute.
(b)    Commercial General Liability Insurance, including with limits not less
than $2,000,000 each occurrence, and annual aggregate, and including broad form
contractual coverage, product liability and one (1) years’ completed operations
coverage, broad form bodily injury and property damage coverage. Any deductible
or self-insured retention cost shall be for the account of Owners, but such
deductible or self-insured retention cost shall not exceed $250,000.
(c)    Excess Liability or Umbrella Liability Insurance for Bodily Injury and
Property Damage Liability with $5,000,000 combined single limit each occurrence
and in the aggregate. Any deductible shall be for the account of Service
Provider. Any excess liability or umbrella policy will be applicable to the
general liability, auto liability and employer’s liability policies that are
required.
(d)    The Commercial General Liability and the Excess Liability or Umbrella
Liability insurance coverages must name the Owners Persons Indemnified as well
as their respective officers, directors, employees, agents, and representatives
as additional insureds with respect to liability arising out of Services
performed by or on behalf of Service Provider under this Agreement; provided
that Service Provider’s insurance will not provide coverage for injury or
damages to the extent resulting from the sole negligence of the Owners Persons
Indemnified.
(e)    Other insurance as may be mutually agreed upon by the Parties.
24.2    Professional Liability. Service Provider will make all commercially
reasonable efforts to maintain and renew as necessary its professional liability
coverage currently in place. At Owners’ option, Owners and Service Provider will
cooperate to obtain professional liability coverage in addition to that already
in place, or if necessary to replace Service Provider’s existing professional
liability coverage. Service Provider will maintain such professional liability
coverage at Owners’ expense.
24.3    Service Provider’s Property. Service Provider will be responsible for
providing and maintaining property insurance coverage, to the extent such
property is not a permanent part of the finished Project and not covered by a
separate Builder’s Risk Insurance Policy provided and maintained by Owners
pursuant to Section 24.11.
24.4    Automobile Liability Coverage. Service Provider will be responsible for
providing and maintaining Comprehensive Automobile Liability insurance,
including coverage for owned, hired and non-owned automobiles, with a combined
single limit not less than $2,000,000 per occurrence.


51



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




24.5    Service Provider shall use commercially reasonable efforts to ensure the
insurance required by Sections 24.1, 24.2, 24.3 and 24.4 shall contain a waiver
of subrogation by Service Provider’s (or any subcontractor’s) insurance carrier
against Owners and its insurance carrier with respect to all obligations assumed
by Service Provider pursuant to this Agreement. All such insurance shall be with
sound insurance companies. The liability policies under Section 24.1(b) shall
not have any “other insurance” clause or language which would jeopardize the
primacy of Service Provider’s insurance with respect to the Owners’ self-insured
retention or excess insurance policies.
24.6    Service Provider shall require its insurer(s) to issue endorsements (if
required) to add Owners, their subsidiaries, associated and/or affiliated
companies, their successors and assigns, SNC and Southern Company Services,
Inc., and the officers, directors, agents and employees of any of them, as
additional insureds on Service Provider’s off-Site policies, established
pursuant to Section 24.1, and Service Provider’s Automobile Liability Coverage,
established pursuant to Section 24.4.
24.7    Service Provider must notify Owners at least thirty (30) days before the
effective date of any cancellation (and ten (10) days due to nonpayment of
premium) of any of the required policies.
24.8    Service Provider agrees to submit to Owners Certificates of Insurance
evidencing the coverage prescribed by this Agreement and the expiration date(s)
of each applicable policy. All such requested Certificates of Insurance will be
submitted to Owners. In no event, however, will Owners’ collection and review of
such certificates (or decision not to collect and review such certificates)
create any responsibility on the part of Owners to verify the appropriateness
and validity of Service Provider’s insurance, to notify Service Provider with
regard to any matter related to its insurance, or to ensure that the insurance
requirements above have been satisfied; nor does such collection and retention
create a waiver by Owners of any of their rights in connection with such
insurance.
24.9    Owner-Controlled Insurance Program. Owners will provide Service Provider
with Workers’ Compensation Insurance, Commercial General Liability Insurance and
Excess Liability Insurance for Services performed on-Site through its
Owner-Controlled Insurance Program (“OCIP”). If at any time the OCIP is not
maintained, Service Provider will be responsible for maintaining coverage
identical to the coverage listed in Section 24.1.
24.10    Nuclear Insurance.
(a)    Owners will maintain insurance to cover the legal obligation to pay
damages because of bodily injury or property damage caused by a Nuclear
Incident, as that term is defined under the AEA, such policy to be provided by
American Nuclear Insurers or the equivalent. The insurance will be in such form
and in such amount to meet the financial protection requirements of NRC
regulations and the AEA. As provided by the AEA, Service Provider and its
subcontractors shall be included among the insureds or persons protected under
the financial protection arrangements in the AEA.


52



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(b)    Owners will maintain a governmental indemnity agreement pursuant to NRC
regulations and the AEA.
(c)    In the event that the financial protection system contemplated by Section
170 of the AEA is repealed or changed, Owners will maintain in effect, during
the period of operation of the Facility, liability protection through
governmental indemnity, limitation of liability and/or insurance which takes
into account the availability of insurance, customary practice in the United
States electric utility industry for plants of similar size and character, and
other relevant factors in light of the then existing conditions.
(d)    As required by the NRC, the foregoing financial protection,
indemnification agreement, and insurance will be maintained in effect from the
time nuclear fuel or materials first arrive at the Site.
24.11    Property Insurance. Owners will also maintain such property insurance,
including an insurer’s waiver of subrogation in favor of Service Provider, its
subcontractors and suppliers, as is available at a reasonable cost and on
reasonable limits from Nuclear Electric Insurance Limited, or other sources
consistent with the regulations of the NRC and the current industry practice,
providing protection against direct physical loss or damage to the Facility.
Subject to Article 17 hereunder (Limitation of Liability), any deductible amount
under such property insurance that may be applicable to any damage to the
property of Owners will be borne by Owners. Owners waive any right of recovery
from Service Provider, its subcontractors or suppliers for damage to any
property located at the Site arising out of a Nuclear Incident as that term is
defined under the AEA.
24.12    Employees’ Claims. Service Provider will promptly inform Owners in
writing of any employee’s claim, whether workers’ compensation, tort liability
or otherwise, for bodily injury allegedly caused by a nuclear energy hazard
arising out of the Project, or during the course of transporting nuclear
material from the Project. Service Provider’s written notice will provide the
following information:
Name and address of claimant;
Time and place of alleged exposure to nuclear energy hazard, if known; and
Description of alleged bodily injury.


The notice is to be addressed to:
Southern Nuclear Operating Company, Inc.
Attention: Director, Supply Chain Management
Post Office Box 1295
Birmingham, Alabama 35201




53



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 25.     UNFORESEEABLE CONDITIONS
Neither Party hereto shall be considered in default in the performance of its
obligations hereunder to the extent that the performance of any such obligation
is delayed due to acts of God, acts of civil or military authority, governmental
priorities, fires, labor disputes, strikes (but not including strikes of Service
Provider’s employees unless part of a nationwide or sector-wide strike), acts of
the public enemy, floods, epidemic, war, riot, or like occurrences, provided
such occurrences are beyond the control, and without the fault, of the Party
seeking excuse hereunder; provided however that Owners’ payment obligations
shall not be subject to any excuse for unforeseeable conditions. Any Party
seeking excuse under this Article 25 shall promptly notify in writing the other
Party of its delay and take all reasonable steps to mitigate the effect of such
delay on the other Party, except that any Party shall have the right to settle
its strikes or labor disputes in its sole discretion. The Party claiming excuse
shall resume its obligations as soon as practical. The unaffected Party may take
any actions available under this Agreement or available by law to mitigate or
resolve the cause of the claimed excuse.

ARTICLE 26.     CYBER SECURITY PROGRAM REQUIREMENTS
26.1    Protection of Digital Computer and Communication Systems and Networks.
Service Provider understands that Owners are required under 10 C.F.R. § 73.54 to
assure all Services performed related to digital computer and communication
systems and networks are adequately protected against cyber-attacks, including
the design basis threat described in 10 C.F.R. § 73.1, or Services associated
with (i) safety-related and important-to-safety functions, (ii) security
functions, (iii) emergency preparedness functions, and (iv) support systems and
equipment which if compromised, would adversely impact safety, security, or
emergency preparedness functions. Service Provider agrees that all related
Services performed by Service Provider will be performed in compliance with
Owners’ cyber security plan.
26.2    Procurement of Services. When providing cyber security related Services
or any Services on critical digital assets (hardware, firmware, operating
systems, or application software) at Owners’ facilities, such Services will be
subject to the controls of the Service Provider’s Quality Assurance Program
including the Quality Assurance Interface Agreement, including as follows
(provided that in the event of a conflict, Owners’ Quality Assurance Program
requirements will control):
(a)    Service Provider, before beginning permitted access to Owners’ network,
will be made aware of and trained on Owners’ Quality Assurance Program and must
agree to abide by the relevant policies; and Service Provider will at all times
remain responsible for the compliance of its authorized Representatives and
sub-tier contractors.
(b)    Service Provider will participate in Owners’ cyber security training
programs or equivalent qualification from Service Provider, subject to Owners’
approval of such qualification.
(c)    Service Provider will require:


54



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




(i)        configuration management of the Service Provider’s computers,
hardware or other equipment to include virus protection, patch management,
authentication requirements and secure internet connections;
(ii)       the maintenance and secure transfer and storage of information and
code while off-Site to include appropriate encryption, security and deletion
protocols;
(iii)      a duty to protect confidentiality;
(iv)      software quality assurance (“SQA”) procedures;
(v)       approved and disapproved software requirements tabulation;
(vi)      processes and procedures for background investigations; and
(vii)     Owners’ right to audit or access Service Provider’s cyber security
program.

ARTICLE 27.     COMPLIANCE WITH SITE AND SECURITY RULES AND POLICIES
27.1    Throughout the term of this Agreement, whenever any Service Provider
Representatives are at the Site, Service Provider and its Representatives shall
comply with all applicable rules, regulations, policies, programs, procedures
and other requirements of Owners, including, but not limited to, applicable
requirements relating to site, security, FFD, quality concerns, quality control,
quality assurance, safety, radiation protection and control, environmental
compliance and regulatory compliance, and electronic communications
(collectively, “Site Rules”). If at any time during the term of this Agreement,
Service Provider or its Representatives fail to comply with Owners’ Site Rules,
Owners reserve the right to exercise all their legal remedies including the
right to refuse Site entry to or have removed from the Site Service Provider or
its Representatives. It is Owners’ expectation that these Site Rules be
communicated by Service Provider to its Representatives before they are granted
access to any of Owners’ locations.
27.2    Asbestos Responsibility. Certain areas for which Service Provider has
contracted to perform work may contain asbestos. As used in this Section 27.2,
the term “asbestos” includes “asbestos-containing material” and “presumed
asbestos-containing material”, as these terms are defined in 29 C.F.R. §
1926.1101 and 29 C.F.R. § 1910.1001. Areas within the Site which are known by
Owners to contain asbestos are posted. It is Service Provider’s responsibility
to exercise caution while at the Site in light of the potential that the area in
which Service Provider is working may contain asbestos. Service Provider shall
take the following precautions, unless advised otherwise in writing by Owners:
(1) Service Provider must check for postings in the area, and (2) Service
Provider must be sensitive to the potential that asbestos might exist. If
Service Provider determines that there is a potential that asbestos exists in
the work area or


55



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




component, Service Provider shall immediately stop work and notify Owners to
investigate the potential asbestos-containing material to determine if, in fact,
the material contains asbestos. If the material is found to be asbestos, Service
Provider must coordinate any related Services with Owners. Under no
circumstances shall work continue when asbestos is discovered without the
specific approval of Owners. Unless authorized in writing by Owners in advance,
Service Provider shall not use asbestos in the Facility.
27.3    Service Provider will obtain from Owners all Site Rules and procedures
and educate its Representatives concerning such Site Rules and procedures before
any of its Representatives enter any of Owners’ premises. Service Provider
acknowledges that its Representatives may be required to successfully complete
indoctrination classes and similar instructional classes concerning such
procedures before admission to, or the performance of Services on, Owners’
premises.
27.4    Owners have a zero tolerance policy on firearms being brought onto
Owners’ property. Under no circumstance is a Service Provider employee, agent,
or Representative to bring firearms, explosives or any other incendiary devices
onto any property owned or operated by Owners. This prohibition includes leaving
such items in a vehicle that is parked in Owners’ parking lot. Violation of this
policy could result in Service Provider or its Representatives being barred from
all property owned or operated by Owners or their Affiliates.
27.5    Safety. Service Provider will be solely responsible for conforming to
safety practices dictated by the nature and condition of the Services while at
the Site, including compliance with OSHA of 1970. Service Provider and its
Representatives must be trained in accordance with applicable OSHA Standards.
Within a reasonable time following a specific request by Owners, Service
Provider shall provide Owners copies of training records for its Representatives
concerning a particular safety and health standard and/or particular substantive
or technical training requirement of the job.
27.6    Reporting of Accidents and Noncompliance with Safety Requirements.
Service Provider will promptly report to Owners, on such form and in such detail
prescribed below, all accidents causing, or having the potential to cause,
personal injury or property damage and other unsafe acts or conditions, arising
from or otherwise connected with performance of the Services at the Site or
Owners’ premises. In the event Owners provide written notification to Service
Provider of any noncompliance with the provisions of this Section 27.6, Service
Provider shall take corrective action promptly in a manner acceptable to Owners.
Owners will not be obligated to identify, and notify Service Provider of,
noncompliance with this Section 27.6 and any failure by Owners to identify, and
notify Service Provider of, such noncompliance will not relieve Service Provider
of any obligation or liability under this Agreement.
27.7    Medical/Injuries Reporting. Owners shall provide first aid to Service
Providers Representatives on-Site. Injuries that require treatment beyond first
aid will follow Owners’ emergency response procedures.


56



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




27.8    Service Provider shall immediately notify Owners of any recordable
injury or potential serious hazard to personnel on the job site. Service
Providers shall submit a detailed, written report to Owners within forty-eight
(48) hours of the recordable injury or serious incident. The injury report will
contain the following information:
•
Name of injured person and employee identification number,

•
Date of injury,

•
Names of any witnesses and employee identification numbers,

•
Accident description,

•
Cause of accident as evident at the time,

•
Action taken to prevent re-occurrence, and

•
Nature/Extent of injury.



All Service Provider personnel requiring medical attention on the Site or as a
result of or relating to the Services performed on the Site will be drug
screened by Owners as soon as possible and the test results must be forwarded to
the designated Owners’ Representative.
Service Provider shall post and keep current its OSHA Log at their on-Site
office while Service Provider is performing Services for Owners. A copy of this
OSHA Log will be provided to Service Provider representatives upon request.
Owner’s Representative is responsible for reporting all serious incidents,
injuries, and occupational illnesses that occur on-Site to Service Provider’s
Representatives. Owners shall perform an investigation, and a Service Provider’s
representative may participate in the investigation as determined by Owners’
management and Service Provider. The investigation results and corrective
actions must be provided to Service Provider, and Service Provider reserves the
right to require additional corrective measures.
For clarity, the above reporting obligation and other requirements of this
Section 27.8 shall only arise in connection with the performance of Services at
or on Owners’ property.
27.9    In the event that Service Provider requires access to the Vogtle Units 1
and 2 site, Service Provider will comply with all requests by Owners to
facilitate such access, as required by NRC regulations and Owners’ procedures.
Owners reserve the right, in preparation for the declaration of a protected area
for the Project, to specify additional requirements with respect to Fitness for
Duty and access authorization, with the consent of Service Provider which
consent will not be unreasonable withheld.


57



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 28.     FITNESS FOR DUTY
28.1    The NRC’s Fitness For Duty regulatory requirements, codified in 10
C.F.R. Part 26, require licensees authorized to construct and operate nuclear
power reactors to implement an FFD program that includes contract personnel such
as Service Provider and its Representatives. Service Provider agrees that, by
performing hereunder, Service Provider accepts and shall strictly adhere to the
following requirements that:
(a)    Service Provider will adhere to Owners’ FFD program;
(b)    Service Provider and its Representatives will provide support to Owners
in connection with Owners’ FFD program, including without limitation making
personnel available and providing documents and information reasonably requested
by Owners;
(c)    Service Provider Representatives who have been denied access or have been
removed from activities within the scope of 10 C.F.R. Part 26 at any nuclear
power plant for violation of the FFD policy will not be assigned to work within
the scope of 10 C.F.R. Part 26 without the knowledge and consent of Owners;
(d)    Service Provider supervisory Representatives, to the extent that they are
covered by 10 C.F.R. Part 26, will be trained in techniques and procedures for
initiating appropriate corrective action;
(e)    Owners are responsible to the NRC for maintaining an effective FFD
program and that duly authorized representatives of the NRC may inspect, copy or
take away copies of reports related to the implementation of Owners’ FFD program
under scope of contracted activities;
(f)    Service Provider Representatives responding to work at Owners’ facilities
shall be fit for duty within the scope of 10 C.F.R. Part 26 and able to fully
perform the assigned work activities; and
(g)    all Service Provider Representatives shall report to work physically able
to perform their job duties and that the Service Provider shall consider the
scope of work required for each contract employee and the physical and mental
requirements for each job (e.g., ladder climbing; work at elevations; working in
extreme temperatures; heavy lifting; prolonged walking/standing; cognitive
ability). Prior to an assignment under this Agreement, the Service Provider
shall exercise due diligence to ensure that its Representatives who have
pre-existing medical conditions that might contraindicate their work in these
environments are appropriately evaluated prior to assignment.


58



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 29.     EMPLOYEE PROTECTION
29.1    To the extent required by Law, Service Provider and its personnel shall
comply with the requirements of Section 211, “Employee Protection,” of the
Energy Reorganization Act of 1974, 42 U.S.C. § 5851, as amended; 10 C.F.R. §
50.7, “Protection of Employees Who Provide Information” and 29 C.F.R. Part 24.
29.2    Service Provider and its Representatives will maintain a safety
conscious work environment (“SCWE”) in which all employees feel free to raise
concerns without fear of harassment, intimidation, retaliation or
discrimination.
29.3    Service Provider and its Representatives will be subject to Owners’
programs and procedures at all locations where Services under this Agreement are
being performed to advise their personnel that they are entitled and encouraged
to raise safety concerns to their management, to Owners, and to the NRC without
fear of discharge or other discrimination. Owners’ programs to which Service
Provider and its Representatives are subject will include a Project Employee
Concerns Program (“Project ECP”) and a Project Corrective Action Program
(“Project CAP”). The Project ECP and Project CAP will be reflected in written
policies and procedures that employees may use to raise their concerns, and
availability of the Project ECP and Project CAP will be broadly communicated. At
the request of Owners and for the purposes of Owners’ administration of the
Project ECP, Service Provider will provide access to its personnel, and
non-privileged documentation and records, as well as provide support Services on
an as-needed basis (provided Service Provider has the available personnel). At
the request of Owners and for the purposes of Owners’ administration of the
Project ECP, Service Provider will provide access to Service Provider’s
proprietary ECP policies and procedures for the limited purposes of
transitioning to a Project ECP and, after the transition to a Project ECP is
complete, Owners shall have access only in the event that such access is
necessary for Owners to comply with any regulatory obligation or to administer
any Project ECP investigation. Service Provider will provide Owners’ Project ECP
personnel with access to Service Provider’s Vogtle Site-related non-privileged
ECP records for Owners’ use in maintaining and administering the Project ECP.
For those ECP records generated prior to the Effective Date, Service Provider’s
obligation to provide ECP records is limited to those records relevant to
Owners’ administration of a Project ECP investigation or Owners’ administration
of a referred allegation from the NRC and Service Provider reserves the right to
withhold records which, in the opinion of Service Provider’s legal counsel,
should be withheld.
29.4    As part of its employee training program for employees at Owners’ Site,
Service Provider will provide training to its employees regarding requirements
of Section 211 of the ERA, 10 C.F.R. § 50.7, and NRC’s Form 3. Employee training
must also include information on Nuclear Safety Culture and SCWE. Owners shall
have the right to audit training materials and the effectiveness of such
training not less than every twelve (12) months during the term of this
Agreement.
29.5    All employment decisions for Service Provider’s employees will be made
by Service Provider. Owners are not a joint employer with Service Provider and
do not direct or


59



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




control Service Provider’s employees, except those seconded to Owners.
Consistent with the confidentiality requirements of its own ECP, Service
Provider will promptly notify Owners’ Project ECP representative of any
allegation or complaint made by any Service Provider employee of harassment or
intimidation under Section 211 of the ERA and 10 C.F.R. § 50.7 regarding the
Project, or any investigation or proceeding relating to such an allegation or
complaint. Service Provider will inform Owners promptly of any significant
investigatory activity by the NRC and any enforcement action by the NRC related
to any such allegation or complaint of harassment or intimidation under Section
211 related to the Project. If Service Provider takes any adverse employment
action, limited to termination or demotion, of any Service Provider personnel
involved in such allegation or complaint Service Provider will provide
notification to Owners’ legal counsel of such adverse employment action
contemporaneously with notification to the affected personnel. Nothing in this
Section 29.5 shall limit Owners’ access to records and documentation related to
such allegation or complaint in the event that such access is necessary for
Owners to comply with any regulatory obligation.
29.6    Within two (2) business days of Service Provider’s ECP’s receipt of a
nuclear safety or quality concern relating to the Services at the Project,
Service Provider will provide notice of such concern to the Project ECP
representative at the Vogtle site or corporate office. Service Provider will
also ensure associated records and reports are maintained in accordance with
applicable retention policies as specified by NRC regulations and provide a copy
of such non-privileged records, with the exception of Service Provider’s
proprietary ECP policies and procedures which shall be available per Section
29.3, at the request of the Project ECP representative.
29.7    Service Provider agrees to indemnify and hold harmless the Owner Persons
Indemnified from any claims by Service Provider’s employees (except for those
seconded to Owners) and associated costs (including costs of defense, attorney’s
fees and court costs), expenses, fines, penalties or other liability arising
solely from conduct of Service Provider or its Representatives found to be in
violation of Section 211 of the ERA or 10 C.F.R. § 50.7.
29.8    In accordance with 10 C.F.R. § 50.7, this Agreement does not in any way
prohibit or restrict or otherwise discourage the free flow of information from
Service Provider or its Representatives to the NRC. Further, any associated
subcontract affecting the terms, compensation, conditions and privileges of
employment will not contain any provision which prohibits, restricts or
otherwise discourages the free flow of information to the NRC.

ARTICLE 30.     NO TOLERATION OF UNACCEPTABLE BEHAVIORS
30.1    The Parties and their Representatives shall at all times conduct their
business activities pursuant to this Agreement in an ethical manner and in
compliance with all applicable laws and regulations. Representatives shall not,
at any time, exhibit the following behaviors:
(a)    Harassment or unlawful discrimination of any kind or character, including
but not limited to conduct or language derogatory to any individual, race,
color, religion, age, disability, veteran status, genetic information, sex,
sexual orientation, gender


60



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




identity, national origin, or any classification protected by federal, state or
local law, that creates an intimidating, hostile or offensive working
environment. Specific examples include, but are not limited to, jokes, pranks,
epithets, written or graphic material, or hostility or aversion toward an
individual or group on the basis of a legally protected status.
(b)    Any conduct or acts such as threats or violence that creates a hostile,
abusive, or intimidating work environment. Examples of such inappropriate
behaviors include, but are not limited to, fighting, abusive language,
inappropriate signage, use or possession of firearms on Owners’ property, and
destruction of any Party’s or any Party’s employee property at the worksite or
the threat of any of the foregoing.
(c)    Service Provider’s practices that are unsafe or harmful to the natural
environment.
(d)    Use of Owners’ or Service Provider’s computers, email, telephone or
voice-mail system that in any way involves material that is obscene,
pornographic, sexually oriented, threatening, or otherwise derogatory or
offensive to any individual, race, color, religion, age, disability, veteran
status, genetic information, sex, sexual orientation, gender identity, national
origin, or any classification protected by federal, state or local law.
(e)    The use of, being under the influence of, or possession of alcoholic
beverages or unlawful drugs on Owners’ property.
(f)    Engagement in any activity that creates a conflict of interest or
appearance of the same, or that jeopardizes the integrity of Owners or Service
Provider (including but not limited to providing gifts and gratuities to Owners’
employees).
(g)    Posting in any social media forum (Facebook, Twitter, blogs, etc.) or
communicating in any other public setting in a manner that does not constitute
protected speech or protected activity and violates any of the provisions of
this Agreement, regardless of whether those postings or communication are made
using Owners’ resources, Service Provider resources, or any Representative’s
resources, during or outside of work hours. Examples include, but are not
limited to, divulging Confidential and Proprietary Information or making
harassing or discriminating statements about, or directed at, employees or
customers of Owners or its Affiliates or Service Provider or its Affiliates. No
Representative will imply or in any way indicate that he/she speaks on behalf of
Owners or its Affiliates or Service Provider or its Affiliates in any social
media forum or any other public setting. Each Party reserves the right to
monitor all communication made by anyone on such Party’s equipment, including
laptops, cellular telephones, and portable computing devices (e.g., Blackberry,
Smart Phones) and no Person has any reasonable expectation of privacy in such
communications. Each Party’s right to monitor includes, but is not limited to,
the right to archive, store, and forensically recover electronic communications
on such Party’s equipment.


61



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




30.2    Owners and Service Provider shall communicate these required behaviors
to all Representatives that work on the Project. If a Service Provider
Representative observes an Owners’ employee doing or is ever asked by an Owners’
employee to do something the Representative considers to be unethical, illegal,
or in violation of these behavior standards, Owners expect Service Provider to
notify Owners’ management immediately.

ARTICLE 31.     NON-ENGLISH SPEAKING SERVICE PROVIDER WORKERS
31.1    Service Provider shall at all times assure that an English speaking
Representative of Service Provider is provided for non-English speaking Service
Provider Representatives and its subcontractors (“Service Provider Workers”).
The Representative must have the ability to communicate with and translate the
foreign language of all non­English speaking Service Provider Workers to assure
that the ability to communicate vital information is readily available. If the
non-English speaking Service Provider Workers are divided into work groups, it
shall remain the responsibility of the Service Provider that an English speaking
Representative of Service Provider is provided so as to assure that the ability
to communicate vital information is still readily available to all non-English
speaking Service Provider Workers. Service Provider represents and warrants that
it has communicated and translated to its non-English speaking Service Provider
Workers including all information and training required by applicable laws and
regulations and all other safety and health requirements, in addition to all job
related duties. These requirements include but are not limited to OSHA of 1970,
the Service Provider’s Safety Program, the contract documents including contract
safety requirements, any relevant manufacturer’s information such as Material
Safety Data Sheets, and the specific project safety plan for the work to be
performed for Owners, in addition to any relevant hazards and special Site
conditions that Owners have notified Service Provider may be encountered by
Service Provider and/or its Service Provider Workers.
31.2    Service Provider represents and warrants that it has communicated and
translated to its non-English speaking Service Provider Workers including all
information and training required by applicable laws and regulations and all
other safety and health requirements, in addition to all job related duties.
These requirements include but are not limited to OSHA of 1970, the Service
Provider’s Safety Program, the contract documents including contract safety
requirements, any relevant manufacturer’s information such as Material Safety
Data Sheets, and the specific project safety plan for the work to be performed
for SNC, in addition to any relevant hazards and special Site conditions that
SNC has notified Service Provider may be encountered by Service Provider and or
its Service Provider Workers.


62



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




ARTICLE 32.     COMMUNICATIONS
Service Provider will coordinate all media responses related to the Project with
Owners, which must be approved in writing and aligned with Owners’ Nuclear
Development Communications. To the extent reasonably practicable, Owners will
coordinate press releases related to the Project with Service Provider. No right
is granted to Owners to use as a trademark the name “Westinghouse”, the “Circle
W” logo or the phrase “You Can Be Sure…”, either alone or in combination with
any other word or symbol, without the written approval of Service Provider.

ARTICLE 33.     MISCELLANEOUS
33.1    Severability. In the event that any of the provisions of this Agreement
are held to be unenforceable or invalid by any court of competent jurisdiction,
Owners and Service Provider shall negotiate in good faith to reach an equitable
adjustment in the provisions of this Agreement with a view toward effecting the
purpose of this Agreement, and the validity and enforceability of the remaining
provisions shall not be affected thereby.
33.2    Survival. All terms that by their nature and context extend beyond the
expiration or termination of this Agreement shall survive its termination.
33.3    Waiver of Breach. The waiver by either Party of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach by the other Party.
33.4    Entire Agreement. The Parties hereto enter into this Agreement intending
to be legally bound hereby. This Agreement represents the entire agreement
between the Parties with respect to and supersedes all prior agreements
regarding the subject matter hereof, including the Existing Services Agreement.
33.5    Further Assurances. Each Party hereto shall, at the other Party’s
reasonable request, do, execute, acknowledge and deliver all such further acts,
conveyances, assignments, transfers, documents and other assurances necessary to
effectuate the purposes and carry out the terms and intent of this Agreement.
(Signatures on following page)


63



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and attested by their duly authorized officers as of the day and year first
herein above written.


GEORGIA POWER COMPANY, FOR ITSELF
 
WECTEC GLOBAL PROJECT
AND AS AGENT FOR OGLETHORPE
 
SERVICES INC.
POWER CORPORATION (AN ELECTRIC
 
 
 
 
MEMBERSHIP CORPORATION),
 
 
 
 
MUNICIPAL ELECTRIC AUTHORITY OF
 
BY:
/s/David C. Durham
GEORGIA, MEAG POWER SPVJ, LLC,
 
NAME:
David C. Durham
MEAG POWER SPVM, LLC, MEAG POWER
 
 
 
(Typed or Printed)
SPVP, LLC, AND THE CITY OF DALTON,
 
TITLE:
President
GEORGIA, ACTING BY AND THROUGH ITS
 
 
 
 
BOARD OF WATER, LIGHT AND SINKING
 
 
 
 
FUND COMMISSIONERS
 
 
 
 



BY:
/s/Chris Cummiskey
 
 
 
NAME:
Chris Cummiskey
 
 
(Typed or Printed)
 
 
 
TITLE:
Executive Vice President, Georgia Power Company
 
 
 
 
 
 
WESTINGHOUSE ELECTRIC
COMPANY LLC
 
 
 
BY:
/s/Jose E. Gutierrez
 
 
 
NAME:
Jose E. Gutierrez
 
 
(Typed or Printed)
 
 
 
TITLE:
President and CEO







64



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




EXHIBIT A
SERVICES AND DIVISION OF RESPONSIBILITY


Table A.1 – Scope of Services
 
Service Provider Scope
Notes
ENGINEERING SERVICES
E1
Records management/document delivery for the Design Engineering
Will facilitate reconciliation of simulator modeling to Unit 3 configuration.
E2
Maintain design authority responsibility
Includes delegated ASME B&PV responsibility. Includes engineering support
associated with design changes.
Design changes will be authorized by SNC.(per Agreement, section 5.7(a))


E3
Support engineering management and design services to complete the
AP1000® standard plant portion of the Vogtle Units 3 and 4 design
Includes Site and field and offsite engineering.
E4
Support engineering management and design services to complete the Vogtle Units
3 & 4 Site-specific design
Includes Site and field and offsite engineering.
E5
Engineering support for completion of security-related SSCs
Includes Building 304, Building 305, and Receiving Warehouse structures and
equipment.
Includes related procurement support.
Includes support of system interfaces with Vogtle 1&2 security-related SSCs.
E6
Engineering support for security perimeter
Includes transitional boundary between Unit 3 and Unit 4.
Includes related procurement support, computer system installation and testing,
and security system ITAAC closure.
E7
Engineering support for civil work
Includes “No Man’s Land” between Unit 3 and Units 1&2.
Includes related procurement support.
E8
Engineering support for site communications systems; security computer system;
and alarm stations
Includes integration of Units 1&2 security and communications systems.
Includes related procurement support.



A-1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
E9
Full implementation of Fuel Load Baseline (including Baseline 8 and
post-Baseline 8) at the Site and Cranberry
Includes, but is not limited to, software development, testing, and
installation; Baseline 8 simulator; Baseline 8 procedures; Integrated System
Validation (ISV) and Human Factors Engineering (HFE) activities including final
resolution of BL7 ISV, TSV and DV HED’s, classroom training development and
delivery to the ISV subjects, ISV shakedown, development of APP-OCS-GER-420 and
520 reports to support ITAAC closure; and I&C hardware and software
implementation.
In connection with I&C hardware and software implementation, Service Provider to
support SNC’s procurement of spare parts based on lessons learned from other
nuclear construction projects.
E10
Cyber security support, including support for ongoing CDA assessment,
remediation, and validation scope
Includes providing documentation/procedures, design information, databases/tools
and supporting updates to the same. Includes upgrade of core I&C systems for
compliance with cyber security requirements.
E11
Complete CYS design, testing, and implementation
Includes software development, testing, and installation.
E12
Support for NRC core I&C inspections and cyber security program development
Support includes participation in NRC inspections and ITAACS for I&C systems,
software and documentation utilized for recommending vendor upgrades to procured
equipment and SNC Site cyber program development.
E13
Maintain Westinghouse ASME Program and N Stamp
Includes maintenance of ASME QA program(s).
E14
Safety analysis support for startup
Emergent safety analysis, transient, etc. support necessitated by changes to
flows, temperatures, detectors, etc. Must ensure engineering changes do not
affect safety analysis.
E15
Certified for Construction drawings
Service Provider will provide support for the development of “as-built” drawing.
CONSTRUCTION SUPPORT SERVICES
C1
Resident Engineer (with design authority approval capacity) located at the Site
Resident engineer will be an onsite engineer with the authority to sign-off on
design change to the site specific design as well as the standard plant design
C2
Provide staffing, facilities, documentation, and program management
platforms/programs to support ongoing implementation of construction security,
FFD, and access and screening functions
--
C3
Maintain ASME programs
These programs include WEC ASME QA programs as required to comply with ASME code
requirements.


 
 
 



A-2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
C4
Gathering and distributing to SNC lessons learned from China AP1000® projects,
especially those lessons learned related to construction, testing, and startup
activities.
 
C5
Provide schedule information and performance monitoring support services
Provide access to the live Primavera P6 Integrated Project Schedule for the
Project until such time that the schedule can be migrated to a SNC domain; this
access includes schedule(s) or schedule information that may reside within the
VC Summer Primavera environment, if those schedule(s) or schedule information
are applicable to the Project.
Provide staffing to support the SNC-led Project Controls department performance
monitoring and usage of the Primavera P6 Integrated Project Schedule through the
transition period.
Maintain licenses and applications, including Primavera P6, Deltek Acumen Fuse,
SmartPlant, and Maximo software.
C6
Support of generation and revision control of the Construction Records
Information Management (RIM) work packages
Review and closure of RIM packages to site data center (SDC).
Support for transfer of documents from SDC to SNC document management system
(CIMS, Documentum).
Support coordination of RIM work packages (records) into SNC document management
system and long term goal of usage of a single Site repository for document
control.



A-3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
C7
Maintain and support IT solutions and IT infrastructure required to complete the
Project, including the onsite IT team for support of the Site IT network and
associated infrastructure
Charlotte, Canton, Cranberry and on-Site IT teams to provide full support for
all construction and engineering support applications, network engineering,
telephony and functional user support for the Project.
Includes provision and maintenance of WECTEC/Westinghouse databases and software
including base software, application software, Third Party software,
configuration data, software documentation; lifecycle maintenance and required
upgrades; provision and management of all hardware and associated maintenance.
Includes maintaining the following such that applications and data are
recoverable: source code for applications, archived vendor software
installations along with configurations / customizations, archived data for
applications, installation documentation for applications, installation
documentation for any supporting applications, and application architecture
diagrams.
Includes third party escrow of critical applications and data (example: Iron
Mountain) in order to provide SNC Technology Solutions a means to recover
applications and data should they become unavailable through WECTEC.
Includes support of all on-Site WECTEC IT infrastructure including network
(wired and wireless), cameras, PC’s, switches, firewalls, telephony, and any
other IT equipment. Includes provision and maintenance of network hardware and
associated software configuration data, software/hardware documentation,
lifecycle maintenance, and required upgrades.


Includes leaving all existing WECTEC Vogtle WAN/LAN infrastructure (Ethernet /
Fiber) in place when Service Provider ceases to provide Services, regardless of
the reason for Service Provider ceasing to provide Services.




C8
Provide the staffing support to complement SNC staffing for conducting the daily
business of the OCC on a 24/7 basis
Operational Control Center (OCC) support will include facilitating and tracking
issues, maintaining status and reporting critical activities as well as support
for coordination of engineering, procurement, construction and startup and
facilitating strategic planning for milestones to ensure performance consistent
with the Post-Transition Schedule.
Staffing support includes coordinators, supervision admins, procurement, FE’s,
DE’s, QC, schedulers, and data analysts.



A-4



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
C9
Support for compliance with all environmental permit and regulatory obligations
for Vogtle Units 3 and 4 (including Site facilities)
Includes provision of all required labor, equipment and consumable supplies.
Includes coordinating with construction organizations (Safety, Area Managers,
Subcontractors, etc.); regulatory required inspections; performing required
environmental observations, data collection, and sampling; waste management
(Hazardous, Universal, Oil Debris, etc.); SPCC containment management; Spill
Response/Spill Kit Management; and implementing construction storm water Erosion
Sediment & Pollution Prevention Plans (Storm Water Maintenance).
Includes SNC access to existing WECTEC Storm Water Design Professionals.
C10
Provide the staffing support necessary to complement SNC staffing for scoping
and building work packages, work package tracking, and work package closure
Includes oversight of involved subcontractors.
Staffing support includes planners, procurement, FE’s, DE’s, QC, etc.
C11
Support of chemistry testing for testing and startup
 
C12
Oversight and Control of ASME Welding Processes
ASME welding – N-stamp certificate holder requirement
LICENSING SERVICES
L1
ITAAC Support
Includes ITAAC schedule activity management; subcontract scope review, support
work package screening; vendor/supplier prioritization; Principle Closure
Documentation (PCD) development; Completion Package (CP) development; PDP
(Performance and Documentation Plan) development; and PCD tracking and
maintenance.
Includes design, installation, analyses and testing information required to
support ITAAC closure.



A-5



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
L2
Preparation of Licensing Change Packages and departures (LAR and non-LAR)
Includes markups to the current Licensing Basis (e.g., UFSAR, Tier 1, Technical
Specifications, etc.), results of screening activities, and Licensing Impact
Reviews for engineering products.
Support NRC meetings for LARs and responses to NRC Requests for Additional
Information at Owners’ request.
Includes risk release reviews upon request by Owners.
Service Provider shall ensure all engineering support (including arising out of
Baselines, ITAAC, or construction support) related to licensing materials
(either covered with the Services or licensing materials being prepared by
Owners) is completed such that the licensing materials can be developed in
compliance with the Post-Transition Schedule.
Support SNC and other owners before state/federal regulatory authorities.
Maintenance of LCP schedule ties, licensing construction holds, schedule and
program management.


L3
Licensing support of emergent engineering issues
Owners may request input for development of licensing positions or development
of DCPs. Includes participation in LRBs, CCBs, Operations Safety Committee,
Offsite Operations Safety Committee and preparation/support of emergent tech
spec changes.
L4
Support for NRC inspections, requests for information and Owner RFIs
 
L5
Support for any challenges, hearings, or proceedings before the NRC, including,
but not limited to, related to license amendments and ITAAC closure
Support includes NRC inspections, topical report reviews that directly support
the Vogtle project, industry and site Quality Assurance audits, and INPO
assessments through plant construction and testing.
L6
Support 10 CFR Part 21, 10 CFR 50.55(e) and 10 CFR 50.46 evaluations and reports
Including continuing to report 10 CFR Part 21 and 50.55(e) issues and 10 CFR
50.46 evaluations in accordance with regulations.
PROCUREMENT SERVICES
P1
Procurement of Modules
•    Mechanical Modules
•    Structural Modules, including Book II and III Materials
•    Safety related structural steel platforms and structures
•    Management of all direct procurement and support organizations, including:
o    Engineering (procurement and design)
o    Supply chain/commercial/legal
o    Licensing
o    Quality





A-6



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
P2
Procurement of Engineered Components (includes ASME valves)
•    Tagged mechanical and electrical equipment (ex., valves, pumps, tanks, heat
exchangers, MCC, batteries, etc.)
•    Standalone power source for security systems in the standard plant design
•    Security system computer equipment and associated infrastructure for all
plant buildings


o    Project controls
o    Management of assigned budgets and/or input into the SNC financial
governance process
o    Document Management
•    Interface with design authority
o    Cyber security modifications
o    Design changes/improvements and lessons learned
o    Disposition of vendor requests for changes and non-conformances
•    Commercial grade dedication as required
•    Incorporating design changes into Permanent Plant Equipment only,
post-delivery
•    Management of all quality/potential quality issues (regardless of when
identified)
•    Maintain requisitioning, purchasing and vendor interface for engineering,
procurement and any software purchases and licenses
•    Transition specific software platform responsibility to SNC, as requested


Radiation monitoring equipment is supplied as part of the I&C package. Neutron
sources are supplied under the fuels contract.


P3
Procurement of ASME III Materials (Pipe/Pipe Supports and other ASME
procurements)


P4
Procurement of Highly Engineered Materials (Rebar, Embeds, non-ASME Pipe/Pipe
Supports)


P5
Procurement/management of consumables, spare parts, components, instrumentation,
equipment, and outside services related to testing and startup
Includes support for development of spare parts lists to support startup testing
and plant operation.
Includes management of all non-safety issues.


P6
Maintain and continue execution of Westinghouse Human Factors Program with
existing personnel


Plant equipment local control panels shall conform to human factors guidelines
as described in APP-GW-GRP-001.


PROGRAM SERVICES
ONP1
QA/QC
In accordance with 10 C.F.R. Part 50, Appendix B and ASME 1-1994. See Agreement,
Article 13
ONP2
Continue execution of Site ECP Program with existing personnel
Includes provision of requested information to SNC ECP leadership.



A-7



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
ONP3
Maintain and manage Westinghouse QA program, including maintaining Westinghouse
CAPAL program.
The Corrective Action Program is required to be compliant with 10 CFR Part 50
Appendix B for safety related SSCs.
Includes performance of Root Cause Analyses, Apparent Cause Analyses, and
preparation of related supporting documentation (CAPAL attachments related to
the Services)
ONP4
Implementation the Interface of Corrective Action Programs (ICAP) Agreement and
supporting full implementation of SNC CAP process.
Support transition to a single PI & CAP for the Site and development and
implementation of interface protocol between Service Provider’s Corrective
Action Program and SNC’s PI & CAP.
ONP5
Nuclear Safety Culture (NSC) Program
 
ONP6
Fully implement a Lessons Learned Program for Vogtle Units 3 and 4
 
ONP7
Fully implement a Trending Program in accordance with corrective action programs
 
ONP8
Aging Management for Electrical Cables
SNC will support Service Provider in completion of TAN DELTA testing.
ONP9
Equipment Qualification
 
ONP10
Containment Leak Rate Testing
 
ONP11
MOV/AOV
 
ONP12
PSI/ISI & PST/IST
 
ONP13
Snubber programs
 
ONP14
Development, implementation, and maintenance of fire protection program for
areas under Westinghouse control.


Includes compliance with SNC fire protection program for areas under SNC
control.
ONP15
Flow Accelerated Corrosion Acceptance Criteria
 
ONP16
Construction Training
Support initial and requalification needs for the Site construction; review and
oversight of qualification program and maintenance of programs; and provide for
LMS entry, qualification structure, and content changes.
ONP17
Emergency Preparedness and Training
 
ONP18
QA letter responses
Related to the communication of Site D/Ns and/or supplier issues that are
identified during audits and resolution of those items.
ONP19
Construction Procedure Maintenance
Service Provider to support for ASME procedures
ONP20
Welding Program
Service Provider to support for ASME procedures
ONP21
Project Management Functions
 
ONP22
Baseline Test Data Accumulation and Analysis
 



A-8



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
ONP23
FOAK test programs
Include equipment
ONP24
Procurement / subcontract support
 
ONP25
Equipment labeling
Support
ONP26
Overall equipment maintenance program


Support
OPS READINESS SERVICES
OP1
Training
Support initial and requalification needs for the Site construction; review and
oversight of qualification program and maintenance of programs; and provide for
LMS entry, qualification structure, and content changes.
OP2
Support of physical security program implementation, including delivery of
design information
Including work required to support fuel on-Site
OP3
Support of Initial Test Program (ITP) (includes Component, Pre-Operational, and
Startup Testing) Performance Testing, and engineering support
Westinghouse will support SNC for site acceptance testing.
OP4
Development of testing specifications and procedures, preparation of SSCs for
testing, conduct of testing and supporting programs/processes
Includes evaluation of test results, and resolution of RFIs, design issues,
testing deficiencies, or other issues identified during testing. Development of
test acceptance criteria and support approval.
OP5
Procedure preparation and updating for areas related to engineering support
Includes the drafting, updating, correction, and maintenance of all required
procedures. Includes all standard plant procedures, except where directed
otherwise by Owners.
OP6
Maintain and upgrade Unit 3 referenced simulators to successfully achieve Plant
Referenced configuration including documentation and software changes necessary
to implement baseline 8 design changes deferred to a later date.


Include all updated Simulator Training System (STS) documents


 
 
 



A-9



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Service Provider Scope
Notes
OP7
Provide procedures in time to support operator and instructor GAP Training as
per the SNC schedule (Update to BL 8.4 or greater)


Includes:
i.    Deliver remaining SOPs
ii.    Deliver remaining MTIS procedures
iii.    Deliver remaining FHS procedures
iv.    Deliver AOPs and associated background documents
v.    Deliver EOPs and associated background documents
vi.    Deliver GOPs
vii.    Deliver P72 procedures
viii.    Deliver SAMGs including FLEX and Fukushima regulatory-required updates
ix.    Deliver ARPs
x.    Deliver site specific procedures as identified by SNC
xi.    Perform simulator validation of EOPs and AOPs
Includes set-point data base to maintain ARPs in sync with procedures listed in
i – viii above.
OP8
M&TE (Maintenance and Test Equipment)
 
OP9
Configuration management
 



Notes:
1.
Where the term “includes” or “including” or similar is used, it should be read
to mean “includes, but is not limited to” or “including, but not limited to”.

2.
As provided in the Agreement, SNC may elect to transition certain Services or
portions or Services from Service Provider to SNC or to a Third Party. Nothing
in this Table A.1 limits SNC’s right to so elect, and Service Provider agrees to
provide support for any such transition elected by SNC in accordance with the
Agreement.

3.
For all program-related Services, SNC anticipates transition of responsibility
for and management of all programs to SNC either during the term of the
Agreement or as part of the winding down of Services under the Agreement. For
program-related Services, the Scope of Services listed in this Table A.1 should
be presumed to include Service Provider’s support for any such transition and
continued support as directed by SNC after such transition.



A-10



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Table A.2 – Division of Responsibilities


Facilities and Functional Areas
Division of Responsibility
Asset Preservation to Maintenance
SNC with Service Provider support
Construction Engineering
SNC with Service Provider support*
Licensing
SNC with Service Provider support
ITAAC
SNC with Service Provider support*
Information Technology
SNC with Service Provider support
Construction
SNC with Service Provider support*
Procurement
SNC with Service Provider support
ITP
SNC with Service Provider support
PI & CAP
SNC with Service Provider support
Document Control
SNC with Service Provider support
Cyber Security
SNC with Service Provider support
Training
SNC with Service Provider support
Digital I&C, Baseline 8, Simulator (LSS/CAS/PRS), I&C support through ITP
Service Provider (subject to Owners’ approval of changes)
Fire Protection
SNC with Service Provider support
Operational Control Center
SNC with Service Provider support*
Plant Security and Communications
SNC with Service Provider support
Vogtle 3 & 4 Plant Design Authority and Vogtle 3 & 4 Plant Design
Service Provider (subject to Owners’ approval of changes)
Work Management
SNC with Service Provider support
Aging Management for Elec Cables
Service Provider
Equipment Qualification Program
SNC with Service Provider support
Containment Leak Rate Program
SNC with Service Provider support
MOV and AOV Program
SNC with Service Provider support
ISI Program
SNC with Service Provider support
PST/IST Program
SNC with Service Provider support
Snubber Program
SNC with Service Provider support
Project Controls and Project Management
SNC with Service Provider support*



*The Parties acknowledge that Service Provider’s support under the noted areas
shall be limited to staff augmentation unless mutually agreed otherwise.






A-11



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




EXHIBIT B
DELIVERABLES


The list of the types of Facility documentation to be provided to Owners will
include the types of deliverable documents as provided in the table below. If
appropriate and requested by the Owners, where there is a difference between the
as-designed and as-built condition of the Facility, applicable Facility
documentation shall reflect the as-built condition of the Facility. Each
document shall be provided with all outstanding Non Conformances and EDCRs, as
well as any outstanding configuration management system debt at time of
turnover.


AP1000® Facility documentation classified as Proprietary Class 2 or
Non-Proprietary Class 3 specifically related to the design, construction,
operation and maintenance of the Facility and identified in the table and lists
below shall be provided via a controlled website or similar electronic
information portal (but not SharePoint).


Instructions for access and review of Facility documentation, including a
listing of index fields and query options, shall be provided by the Service
Provider and may be electronically posted via a controlled website or similar
electronic information portal that allows Owners to download such documentation
(but in no event shall Service Provider use SharePoint for this purpose). All
controlled Facility documentation will be provided with revision level control,
and be uniquely designated.


The proprietary or non-proprietary classification of all documents included in
the Facility documentation will be defined on an individual document level.
Classification shall be in accordance with Service Provider’s BMS-LGL-28,
“Proprietary Information and Intellectual Property Management Policies and
Procedures”. Owners’ treatment of Facility documentation is described in Article
14 of the Amended and Restated Services Agreement.


I.
Categories of Deliverables:



A.
Documentation

See detailed breakdown table below in Section D.


B.
Equipment

As part of its provision of the Services, Service Provider will deliver certain
equipment, hardware and associated software, machinery, components, materials,
and other items that will become a permanent part of the Facility (including
certain items provided by Third Parties) (“Equipment”). During the Transition
Period, the Parties will develop a schedule for the provision of the Equipment
to support the Project Schedule.




B-1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




This section does not list all Equipment or all categories of Equipment that
will be delivered by Service Provider in connection with the Services. Service
Provider will provide such Equipment as part and parcel of its performance of
the Services. However, for the avoidance of doubt, the following Equipment will
be provided pursuant to this Amended and Restated Services Agreement (all items
include related components, hardware, and software, as applicable):


1.
Limited-scope and plant reference simulators updated to Baseline 8+.

2.
CYS/CMS - Cyber Monitoring System

3.
SES - Security computer system (ARINC)

4.
Safety and non-safety I&C deliverables, including but not limited to:

•
Application software logic diagrams

•
I/O database with all I/O points

•
Termination Lists/Drawings

•
Software requirements traceability matrices

•
Operation and Maintenance Manual (O&M Manual)

•
Hardware change kits and FCN documentation

•
Hardware installation instructions

•
Ovation and Common Q Logic and graphics packages

•
Instrumentation datasheets, specifications, and installation details

•
Regression testing reports and analysis

•
System design criteria and functional specification

5.
Standard Input-Output System (SIOS) test cart for PMS testing

6.
All safety and non-safety core I&C systems

7.
Permanent Plant Equipment

8.
Modules

9.
Engineered Material (Rebar, Embeds, Piping and Pipe Supports)

10.
ASME Material



C.
Software/Databases

1.
Baseline 8 (fully implemented for all applicable systems/functions)

•
all software updates and any future I&C design changes

2.
NAP Monitor and Developer software tool

3.
Executable Software for I&C systems

4.
PLCs and any component software that interfaces with PLCs

5.
RITS data access

6.
Computerized Procedure System, including procedure builder executable software

7.
Wall Panel Navigation executable software

8.
DCIS application executable software



B-2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




9.
Provide base software and licenses required to support installation of I&C
(Common Q, Ovation, etc.)

10.
All BL8 software delivery for ICE-TE



D.
Documentation




GENERAL AND ADMINISTRATIVE
Document Number Notes - Comments1
1.    Design Control Document (Licensing), including information identified as
“incorporated by reference” in DCD Table 1.6-1.
•    APP-GW-GLR-700 (DCD Rev. 19)
•    Applicable Documents Specified in Table 1.6-1 of the DCD/FSAR (Documents
Incorporated by Reference)
2.    AP1000® and AP600 WCAPs and Technical Reports that Apply to the
Implemented Design
•    See above
•    APP-FSAR-GLN-XXX (Any Licensing Departures and Changes applicable to SNC)
3.    AP1000® Documentation Guidelines and Document Numbering
•    APP-GW-GMP-005 Latest Rev. (Document Numbering Procedure)
•    APP-GW-GMP-006 Latest Rev. (Component Numbering Procedure)


4.    Core Reference Report for first core
•    APP-GW-GLR-156  AP1000® Core Reference Report
5.    Security Related information (Target Sets, Safeguards and SUNSI
Information)
•    APP-GW-GLR-066 (TR-94)  AP1000® Safeguards Report
•    Other Assessments and Target Set Documents.
•    SUNSI information provided as applicable for each deliverable identified in
this able
6.    Onsite and Offsite dose analysis reports


•    Agreed Documents – Document numbers will be defined.
7.    Vendor manuals
•    APP-xxx-VMM (Vendor Manuals)
•    APP-xxx-JED (Instrument Vendor Catalog)   
8.    WEC Emergency Preparedness Plan (SV-G1-GSH-004)
•    SV0-G1-GSH-004.
9.    Licensing documentation including
a.    Licensing Change Packages, including markups to the Current Licensing
Basis (e.g.,
•    APP-FSAR-GLN-XXX (Any Licensing Departures and Changes applicable to SNC
along with checklists and forms providing supporting documentation)


______________________
           1Documents listed in this column are intended to provide a list of
deliverables necessary to satisfy the deliverable obligations. It is understood
that some needs may occur in which other documents may be required to complete
the deliverable obligations and the parties will negotiate these requests in
good faith on a case by case basis.



B-3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




UFSAR, Tier 1, Technical Specifications, etc.)
b.    Completed form detailing Engineering supporting documents
c.    All current native CAD files or other native file types that serve as the
source files for figures in the UFSAR and Plant-specific Tier 1
•    Native Drawing Files (FSAR drawing files)
PROJECT MANAGEMENT
Project Management Procedures are various numbered documents. The listed
documents that will meet those definitions will be provided.
1.    Project Execution Plan
 
2.    Project Specific Control Procedures
 
3.    Project Schedule (includes Engineering, Procurement, QA, ITP and
Construction)
 
4.    Project Change Notices (Scope, Budget, Schedule Variances)
 
5.    Official Project Correspondence
 
6.    Monthly Progress Reports (which includes project control reports, project
schedule status updates, financial status, etc.)
 
7.    PCC outstanding issues list
 
 
 
QUALITY ASSURANCE
 
1.    Service Provider Quality Assurance Program
•    Westinghouse QMS
2.    QA Procedures produced specifically for Vogtle 3&4 Project which describe
the interface with SNC
•    Pursuant to the interface agreed per Section 13.1(c)
3.    QA Data Packages, as relevant, including items such as:
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
a.    Approved Non-Conformance Reports/ Dispositions (N&Ds)
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
b.    Radiographic/Non-Destructive Test Data (Radiographs)
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
•    APP-xxx-VW (Equipment (formerly vendor) Welding and Non-Destructive
Evaluation)



B-4





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




c.    Non-Destructive Examination Records (NDE)
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
•    APP-xxx-VW (Equipment (formerly vendor) Welding and Non-Destructive
Evaluation)
d.    Heat Treatment Records
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
e.    Material Origin Certifications
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
f.    Field Inspection Reports
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
g.    Weld Data Reports
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
h.    Final Quality Inspection and Release Documents or Certificate of
Compliance
•    APP-xxx-VQQ (Equipment (formerly vendor) QA/QC - Inspection Document)
4.    Applicable Quality Records supporting the current suppliers on the
Westinghouse QSL (Qualified Supplier List) applicable to Vogtle 3 & 4 Project
•    See Section 13.5
Audit reports produced under agreement by Third Party sources (example NIAC) are
prohibited by agreement to be provided to the Owners.
ENGINEERING
 
1.    Systems
 
a.    Applicable Calculations & calc notes
•    APP-xxx-M3C-100 (Mech System Control Requirements)
•    APP-xxx-M3C-101 (Instrumentation Requirements)
•    APP-xxx-M3C-300 (Power Production Reliability)
•    APP-xxx-E8C-100 (Elect System Control Requirements)
•    APP-xxx-E8C-101 (Elect System Instrumentation Requirements)
•    APP-xxx-E8C-100 (Elect System Power Production Requirements)
•    APP-xxx-J7C (Component Functional Logic and Setpoint Calculations)
•    Documents may also be 800100, 800101, and 800300
b.    System Specification Documents (design criteria and functional
specifications)
•    APP-xxx-M3-001 (Mechanical System Specification Documents)
•    APP-xxx-E8-001 (AC Electrical System Specification Documents)
•    APP-xxx-J7-001 (Instrumentation and Control Systems)



B-5





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




c.    Piping and Instrumentation Diagram
•    APP-xxx-M6- (Piping and Instrumentation Diagrams)
d.    Piping Isometrics
•    APP-xxx-PLW (Pipe Line Work Packages)
e.    HVAC Duct and Support Drawings
•    APP-Vxx-MD (Ductwork and Dampers)
•    APP-xxxx-SH (Hangers and Supports-Multipurpose)
f.    Logic Diagrams
•    APP-J3-xxx (I & C - Logic Diagrams, PBDs, Interlock Sheets)
g.    Single Line Diagrams
•    APP-xxx-E3 (System One-Line Diagrams)
h.    Three Line Diagrams
•    APP-xxx-E4 (System Three-Line Diagrams)
•    APP-xxx-E5 (Combined Wiring Diagrams)
i.    Wiring Diagrams
•    APP-xxx-E3 (System One-Line Diagrams)
•    APP-xxx-E5 (Combined Wiring Diagrams)
•    APP-xxx-ED (480V, 380V & 227V Distribution Panels)
j.    Piping Specifications
•    APP-PL02-Z0-101 (AP1000® Class 1 Piping and Non-Class 1 Extensions Design
Specification)
•    APP-PL02-Z0-102 (AP1000® Class 2, 3 Piping and B31.1 Extensions Design
Specification)
•    APP-GW-P1-200 (AP1000® Non-ASME III Piping Design Requirements)
•    APP-PL02-Z0-007 (
•    
•    ® Specification for Shop Fabricated Piping)
•    APP-PL02-Z0-008 (AP1000® Field Fabricated Piping and Installation ASME III,
Code Class 1, 2 and 3 and ASME B31.1)
k.    Pipe Support Details
•    APP-xxx(x)-PH (Pipe Supports)
l.    ASME III Design Reports
•    Piping and Pipe Hangers: ASME Section III final As-built design reports for
piping (Unit Specific Design reports, P0R documents) and piping supports unit
specific design reports.
•    Equipment: Unit Specific Equipment (formerly vendor) Design Report (VDR
documents)
m.    Applicable AP1000® Safeguards Information (See Note 1)
See above in General Section.
n.    Applicable AP1000® Equipment Databases (See Note 1)
•    The following will be provided: SPF data, WEMMEX, PDS model information,
MEL.
o.    Master Equipment list
•    MEL
p.    Plant Specific Heat Balance
•    APP (And Unit)-MG01-VD (Thermal Performance Heat Balance)
•    APP-GS-M4C-100 (Turbine Heat Balance Diagram Calculations)



B-6





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




q.    Applicable Set point Basis Documents
•    APP-xxx-M3C-5xx (System Specification Calculation)
r.    Radiation analysis reports
•    APP-xxxx-N5 (Radiation Zoning)
s.    Licensing planning and management database
•    Licensing Change Matrix
t.    Ovation and Common Q Logic and graphics packages
•    See Section B for I&C software delivery.
u.    Instrumentation datasheets, specifications, and installation details
•    APP-xxx-J0-xxx (I&C - Multipurpose)
•    APP-xxx-J1 (I&C - Design Criteria)
•    APP-xxx-J5 (I&C - Loop Diagrams/Termination Documents)
•    APP-xxx-J8 (I&C - Installation Details)
•    APP-xxxx-J2 (I&C - Instrument Locations)
•    APP-xxx-J3 (I&C - Logic Diagrams, PBDs, Interlock sheets)
•    APP-xxx-J1-100 series (I&C - Design Criteria)
v.    MOV/AOV vendor data sheets and design information
•    Various, as provided by the vendor
w.    Approved Design Change Packages (DCPs)
•    APP-GW-GEE-XXXX (Design Change Proposals), applicable to SV0, SV3 or SV4.
2.    Equipment
 
a.    Applicable Design or Equipment Specifications (See Note 1)
•    APP-xxx-Z0 (Functional Specifications)
•    APP-xxx-Z0D (Data Sheets)
•    APP-xxx-Z0R (Design Reports)
•    APP-xxx-J1 (Automation Functional Specifications)
•    APP-xxx-J4 (Application Functional Specifications)
•    APP-xxx-PHP (WECTEC Design Reports and Data Sheets)
b.    Outline Drawings
•    APP-xxxx-V1 (Equipment - Outline Drawings)
c.    General Assembly Drawings and Equipment location Drawings
•    APP-xxx-P3 (Equipment Locations)
•    APP-xxx-P3X (Equipment Locations)
•    APP-xxx-E2 (Electrical Equipment Locations) APP-xxxx-P2 (General
Arrangements)
•    APP-xxx-P5 (Mounting Supports)
•    APP-xxx-CE (Embedment Drawings)
•    APP-xxx-SHX (Support Index Documents)
d.    Wiring Diagrams
•    APP-xxx-V4 (Equipment - Wiring Diagrams)
•    APP-xxx-E0 (AC Electrical - Multipurpose)
•    APP-xxx-E5 (AC Electrical - Schematic Drawings or Documents)
•    APP-xxx-E5K (AC Electrical - Schematic Drawings or Documents - Engineering
and Field Sketches)





B-7





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
•    APP-xxx-EW (AC Electrical - Wire and Cable)
•    APP-xxx-J8Y (I&C - Installation Details - Document)
e.    Control Logic Drawings
•    APP-xxx-J3 (I&C - Logic Diagrams, PBDs, Interlock sheets)
•    APP-xxx-J1-100 series (I&C - Design Criteria)
f.    Electronic Equipment Software
descriptions, versions and instructions
•    APP-xxxx-GHY (Infor. Mgt Syst and Info. Technology Document)
g.    Electronic Equipment Software Validation and Verification Packages
•    APP-xxxx-T2R (Test Result Reports)
h.    Equipment Qualification data packages
•    APP-xxx-VBR (EQ Summary Reports)
•    APP-xxx-VDR (EQ Test Reports and some Design Reports)
•    APP-xxx-VQQ (Quality Release and C of C)
i.    Environmental Reports (includes conclusions and summaries but not detailed
test data)
•    APP-xxx-VTR (Test Reports)
•    APP-xxx-VPR (EQ Test Reports)


j.    Applicable Equipment Vendor Technical Manuals or Information Packages
(See Note 1)
•    APP-xxx-VMM (Vendor Manuals)
•    APP-xxx-JED (Instrument Vendor Catalog)
•    APP-xxxx-J0M (Technical Manual)
k.    Vendor Schedules for Manufacture and Delivery of Commodities (including
modules and Shield Building panels)
•    Schedule information as available
l.    Hardware installation instructions
Would be in Vendor Manuals or specific installation procedures for Westinghouse
provided components.
m.    Warranty related information (e.g., vendor warranty, warranty claims)
Would be in Vendor Manuals and provided by vendors.
n.    Combustible Loading Calculations & Schedules
•    Fire Protection Analysis Report APP-xxxx-N4R 
•    APP-xxxx-AF (Fire Protection/Fire Boundaries)
3.    AP1000® Building Drawings and Reports
 
a.    General Arrangement Drawings
•    APP-xxxx-P2 (General Arrangements)
•    APP-xxx-E6 (Electrical Hazard maps)
•    APP-xxx-E9 (General Notes)
•    APP-xxx-EB (Bus Dusts)
•    APP-xxx-EG (Grounding)
•    APP-xxx-EL (Lighting)
•    APP-xxxx-AF (Fire Protection/Fire Boundaries)
b.    Concrete Outline Drawings
•    APP-xxxx-CC(x) (Concrete)



B-8





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




c.    Rebar Drawings
•    APP-xxxx-CR (Concrete reinforcement)
•    APP-xxxx-C3 (Key Concrete Reinforcement)
•    APP-xxxx-C8 (Concrete Reinforcement Placing & Fabrication Drawings)
d.    Seismic Analysis Reports (results, not input calculation notes or models)
•    APP-xxxx-VGR (Equipment (formerly vendor) Seismic Report)
•    APP-xxxx-VDR (Equipment (formerly vendor) Design Report)
e.    Containment Penetration Drawings
•    APP-xxxx-P0 (Piping Multipurpose-Penetrations)
•    APP-xxxx-P0X (Piping Multipurpose-Penetrations List)
•    APP-xxxx-M0 (Mechanical Multipurpose-HVAC Duct Penetrations)
•    APP-xxxx-M0X (Mechanical Multipurpose-HVAC Duct Penetrations List)
•    APP-ML05-V2-xx(x) (Platework, Liners, and Penetration Sleeves)
•    APP-MV50-V1-xxx (Equipment - Outline Drawings)
•    APP-MV50-V2-xxx (Equipment - Assembly Drawings)
•    APP-xxxx-E0 (Electrical Multipurpose- Penetrations)
•    APP-xxxx-E0X (Electrical Multipurpose- Penetrations List)
•    APP-xxxx-V1 (Mechanical Multipurpose - Structure, Components Penetrations)
•    APP-xxxx-V6 (Mechanical Multipurpose - Structure, Components Penetrations)
•    APP-EY01 (AC Electrical Specialties, Penetrations)
•    APP-EY02 (AC Electrical Specialties, Penetrations)
f.    Wall and Floor Penetration seal details and supporting test reports
•    See above Penetration Details


g.    Embedment and Attachment Drawings
•    APP-xxxx-CE(x) (Concrete Embedded Metal)
h.    Raceway and Raceway Support Drawings
•    APP-xxxx-ER (Raceway (AC or DC))
•    APP-xxxx-ERB (Raceway (AC or DC) BOM)
•    APP-xxxx-SH (Hangers and Supports-Multipurpose)
•    APP-xxxx-SH-Exxx (Hangers and Supports-Multipurpose)
•    APP-xxxx-S7 (Raceway/Duct/Instr. Location Drawings)



B-9





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




i.    Cable and Conduit Lists including routing data (cable database)
•    APP-xxx-E0X (AC Electrical Multipurpose List)
•    APP-xxxx-ERR-500 Series (Raceway AC or DC Report)
•    APP-xxx-EW (AC Electrical - Wire and Cable)
•    APP-xxxx-E0 (AC Electrical-Multipurpose)
•    APP-AB01-xxxx (Architectural Blockouts and Barriers)
•    Database output from Cable Manager
j.    Cable Termination Details
•    APP-xxx-EW (AC Electrical - Wire and Cable)
•    APP-xxx-E3 (AC Electrical - Single Line Diagrams)
•    APP-xxx-E5 (AC Electrical - Schematic Drawings or Documents)
•    APP-xxx-E9 (AC Electrical - Notes, Symbols and Details)
•    APP-xxx-J5 (I&C - Loop Diagrams/Termination Documents)
•    APP-xxx-DDY (DC Distribution Panels Documents)
•    APP-xxx-EAY (Low Voltage Distribution Panel Documents)
k.    Structural Steel Frame Drawings
•    APP-xxxx-SS(x) (Structural Steel)
l.    Structural Modules Sub-Assembly Drawings
•    APP-xx(x)-S5(x) (Structural Sub-Module Documents)
•    APP-xx(x)-S4(x) (Structural Sub-Assembly Documents)
•    APP-xx(x)-S8(x) (Structural Installations Documents)
m.    Composite lay-out drawings
•    APP-JC01-V1 (Equipment (formerly vendor) Outline drawing)
n.    Module Drawings
•    See above item m.
o.    Instrument Tubing and Support Drawings
•    APP-xxx-JTW (Instrument and Tubing Pipes Work Packages)
p.    Plant 3D PDS Model files including WEMMEX
3D model is not a ‘quality record’, but is a provided as a quality tool to
assist in plant management and operations. “As-Designed for Standard Plant”.
Only applicable to Standard Plant Buildings – including WEMMEX data and
attributes. Method of delivery and access throughout project to be defined
jointly with Owner



B-10





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




q.    Civil Drawings and Lists (e.g. joint sealers, roofing, building sealers.
doors and frames, stairs, room finish, ceilings, elevators, masonry,
membranes/barriers, embedments, blockouts, etc.)
•    APP-xxxx-AG (Architectural - General)
•    APP-xxxx-AM (Architectural - Masonry)
•    APP-xxxx-AR (Architectural-Rooms and Room Numbering)
•    APP-xxxx-AT (Architectural - Thermal/Moisture)
•    APP-xxxx-AW (Architectural - Woods, Plastics, Gypsum, Composites)
•    APP-xxxx-A0 (Architectural - Multipurpose)
•    APP-xxxx-A9 (Architectural - Notes, Symbols, and Details)
•    APP-xxxx-AB (Architectural - Blockouts and Barriers)
•    APP-xxxx-AD (Architectural - Doors, Hatches, and Windows)
r.    Building Drawings and Schedules (floors, roofs, walls, elevations,
framing, columns, base plates, cranes/hoists, stairs, platforms, equipment
support, etc.)
•    see above
•    APP-xxxx-AR (Rooms and Room Numbering)
4.    Configuration management metadata including Design Debt from SmartPlant
Foundation and Documentum
Metadata and document attributes in Documentum, EDMS documentum, and SmartPlant
Foundation for SV0, SV3, and SV4.
5.    Cyber Security Identification, Assessments and Remediation
•    APP-GW-Y5R-001 (Identification Report)
•    APP-xxx-Y6R-001 (Assessments reports)
•    APP-GW-Y8 (Cyber Security - Specifications)
•    APP-GW-Y4 (Cyber Security -Drawings/Diagrams)
6.    China Lessons Learned for AP1000®
•    Not a document or database.
7.    DCP database (information in Smart Plant Foundation)
•    Metadata in SPF on DCPs.
8.    Applicable E&DCRs
•    XXX-XXX-GEF (E&DCRs applicable to SV0, SV3, and SV4)
9.    Safety analyses reports (e.g., LOCA analysis
•    Reports - does not include calculations or methodologies as described in
the initial note.
 
 
PROCUREMENT
Procurement Documents are various numbered documents. The documents that will
meet those definitions will be provided.
1.    List of suppliers from the Westinghouse Qualified Suppliers List (QSL) and
WECTEC (QRL)
The suppliers on these lists are limited to safety-related suppliers providing
items or services to the Vogtle 3&4 project (see Section 13.5)



B-11





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




2.    Source Verification, Supplier Audits & Reports
Pursuant to Section 13.5
3.    Site Receipt Inspection Procedures
 
4.    Handling, Shipping, and Storage Procedures 
 
5.    Equipment Technical Specifications and related drawings
 
6.    Vendor Contracts
 
7.    Vendor Documentation, Records, Reports, etc. as provided to Westinghouse
by vendor
 
CONSTRUCTION
Documents are various numbered documents. The listed documents that will meet
those definitions will be provided.
1.    Construction Execution Plan
 
2.    Site Plan
•    APP-xxxx-X4 (Surveys)
•    APP-xxxx-X2 (Site Plans & Prospective)
•    XXX-xxxx-X9 (General Notes)
•    XXX-xxxx-XD (Site Drainage)
•    XXX-xxxx-XE (Excavation)
•    XXX-xxxx-XF (Fencing)
•    XXX-xxxx-XR (Rail)
•    XXX-xxxx-XS (Roads)
•    XXX-xxxx-XP (Site drawings)
•    XXX-xxxx-XG (Site grading drawings)
•    XXX-xxxx-PL (Pipe Line Underground)
•    XXX-xxxx-XP (Site Pilings and Caissons)
3.    Construction Specifications
 
4.    Applicable Construction Drawings (See Note 1)
 
5.    Safety Reports
 
6.    Safety Data Sheet
 
7.    Field Purchase Orders, Receipt & Audit Reports for permanent plant
equipment
 
8.    Field Deficiency Reports
 
9.    Welding Records (PQR, PQAR and WPS)
 
10.    Field Engineering Procedures
 
11.    System Flushing Index & Reports
 
12.    Construction Testing Reports (included in Turnover Packages)
 
13.    Work packages including all phases of work
 



B-12





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




14.    Equipment / System / Area Turnover Packages
 
15.    Construction Lifting, Handling & Erection Procedures
 
16.    Construction procedures (Fluor)
 
17.    Batch Plant Procedures
 
18.    Construction Test and Inspection Records
 
19.    Heavy Equipment Records (Operating procedures, inspection records, etc.)
 
20.    Boundary Identification Packages
 
21.    Lifting plans (e.g., CA01 lift plan)
 
22.    Heavy Lift Derrick Removal Plan
 
23.    Safe Load Plans and Supporting Calculations
 
24.    Civil Material & Property Reports
 
25.    Mechanical Property Records for Safety Related Components
 
26.    PM records (warehouse and installed pms)
 
27.    Mechanical, Civil, Electrical and I&C Installation and Inspection
Procedures
 
28.    Occupancy Inspections & Reports
 
29.    Measuring and Test Equipment program documents and data
 
30.    Records to support environmental reporting
 
31.    Construction training materials
 
32.    Well water use records/logs (MU3 & MU4 and the Dewatering system)
 
33.    Construction Storm water Erosion, Sedimentation & Pollution
Control(ES&PC) Plans for all NOI areas.
 
TESTING & STARTUP
 
1.    AP1000® Standard Startup Site Administrative Manual
•    SV0-GW-GBH-360 (Site Specific Commissioning Program)
•    APP-GW-TSM-3XX (Startup Administration Manual)
•     APP-GW-GJP-150 (Operating Procedures Verification And Validation)
•    APP-GW-GJP-152 (Operation Procedure Development, Verification And Approval
Process)





B-13





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
•    APP-GW-GJP-100 (Writer’s Guideline For Operating Procedures)
•    APP-GW-TSP-105 (Preparation of AP1000® Startup & Operations Support Test
Procedures and Specifications)
2.    AP1000® Standard Pre Operational Testing Specifications and Procedures
•    APP-XXX-T1-5XX (Test Specifications)
•    APP-XXX-T1P-5XX (Test Procedures)
•    APP-XXX-T1D-XXX (Testing Data Sheets)
•    APP-XXX-T1R0-XXX (Testing Requirements/Reports)
3.    AP1000® Standard Structural Integrity Test Procedure
•    APP -MV50-T1 (CV Structural Integrity Test Specification)
4.    AP1000® Standard Integrated Leak Rate Test Procedure
•    APP-CNS-GJP-801 (Type A - Integrated Leak Rate Testing Procedure)
5.    AP1000® Standard Testing & Maintenance Procedures (Initial Start-up and
Operations)
•    APP -xxxx-T1P (Testing Procedures)
•    APP -xxxx-GJP (General Operation Procedures) 
•    APP-XXX-T1-6XX (Startup Test Specifications)
•    APP-XXX-T1P-6XX (Startup Test Procedures) 
•    APP-XXX-T1-65X (Test Specifications)
•    APP-XXX-T1P-65X (Test Procedures)
6.    AP1000® Standard Testing Acceptance Criteria (ITAAC) Closure Packages
•    APP-XXX-ITH (ITAAC closure Plans)
•    ITAAC Database information
•    ITAAC Principle Closure Documents that are considered deliverables
discussed in other parts of this table


7.    AP1000® Standard Operating Procedures (e.g. Normal, Emergency)
•    APP-GW-GJP-1XX (General Operation Procedures)
•    APP-GW-GJR-1XX  (General Operation Peports) 
•    APP-GW-GJP -2XX (Emergency Operation Procedures)
•    APP-GW-GJR-2XX (Emergency Operation Background) 
•    APP-GW-GJP -3XX (Abnormal Operation Procedures)
•    App-GW-GJR-3XX (Abnormal Operation Background)
•     APP-XXX-GJP-40X (Alarm Response Procedures) 
•    APP-XXX-GJP-10X (System Operating Procedures)) 
•    APP-XXX-GJP-8XX (Maintenance, Test, Inspection, & Surveillance
Procedures)  
8.    Spare Parts Lists
•    Not defined yet but will provide



B-14





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




9.    Special Tools Lists
•    Not defined yet but will provide
10.    Calibration Procedures
•    APP-xxxx-GJP (General Operation Procedures)
11.    Measuring and Test Equipment program documents and data
•    Not defined yet but will provide
12.    Calibration, Startup and Performance Test Reports (including Calibration
records)
•    APP-xxxx-T1R (Testing Requirements/Reports)
13.    Factory Acceptance Test reports
•    Vendor Manuals
•    APP-xxx-T2R (Testing Report)
14.    Chemistry Specifications and Requirements
•    APP-GW-GEM-200 Chemistry Manual
•    APP-XXX-Z0 (Specifications)
•    APP-GW-Z0-604 (Coatings for CV)
•    APP-G1-X0-001 (Coatings Design Requirements)
15.    Digital Test Strategy
•    Document to be identified later.
16.    Component Test Packages
•    Would be in Work Packages or Construction documents.
17.    [RESERVED]
[RESERVED]
18.    Operator GAP Training Materials
•    Document to be identified later.
19.    Punch Lists
•    Document to be identified later.
20.    Special test instrumentation specs/requirements; data acquisition
systems?
•    Document to be identified later.
OTHER
Documents are various numbered documents. The listed documents that will meet
those definitions will be provided.
1.    Project-specific CAP/ICAP records when closed
Pursuant to the interface agreed per 4.1(g)
2.    Simulator
Delivered
a.    Design – simulator drawing package and model requirements documents
 
b.    V&V records – simulator test reports
 
3.    Physical security (SES)
See General Section Item 5.
a.    Procurement documents
 
b.    Design documents, reports
 
4.    Aircraft Impact Assessment Reports
Document to be identified later.
5.    Cyber Security Project Governing Documents
See Engineering Section Item 5.
a.    Identification and Assessment Data
 
7. Human Factors Engineering (HFE) Plans and Reports
•    APP-OCS-GEH (Human Factors - General
 
 



B-15





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Engineering Plan)
•    APP-OCS-GER (Human Factors - General Engineering Report)



Note 1: “Applicable” being defined as that documentation for which the
BMS-LGL-28, “Proprietary Information and Intellectual Property Management
Policies and Procedures”, evaluation process permits delivery to Owners.
Documents types that are not categorized as deliverable documents include models
(computer, engineering and evaluation models), methods, inputs to methods,
developmental or manufacturing test data, experience-based data, correlations
and sensitivity studies.










B-16





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT C
RATES AND INVOICING


RATES AND REIMBURSABLE COSTS


1.
“Fee” shall mean the total of the amounts paid under Sections 3(e), 6, 7 and 13.

2.
This Agreement is a fully cost-reimbursable contract that covers the Services
defined herein as well as those services that may be requested and/or directed
by Owners in the future. The Parties agree that all direct and indirect costs
and expenses of all Services or other items to be provided under the Agreement
shall be fully paid for by Owners according to the terms of this Agreement and
this Exhibit C.

3.
Domestic Labor:    Service Provider shall bill U.S. based services with three
components: [***].

a.
[***]

b.
[***]

c.
[***]

d.
[***]

e.
Westinghouse shall be paid [***] on domestic labor costs (the total of each bare
labor wage times its applicable labor multiplier) under this Agreement.

4.
Non-U.S. Based Labor:    Service Provider shall bill non-U.S. based services on
a [***] as follows:

a.
[***] engineering labor shall be billed at [***].

b.
[***] engineering labor shall be billed at [***].

5.
Service Provider shall bill, and be reimbursed for, all project related travel
expenses (incurred in accordance with its corporate Global Travel and
Entertainment Policy), project related living allowances (incurred in accordance
with its corporate US Domestic Assignment Procedure and Summary of VC Summer and
Vogtle Domestic Assignment Package Terms and Conditions), and other direct costs
as mutually agreed (to include but not be limited to reimbursement of
project-specific insurance premiums and costs associated with and required
transfers of regulatory permits), [***].

6.
For Westinghouse, Service Provider shall bill all third party costs (vendors,
subcontractors, materials, services, etc.) on a cost-reimbursable basis and
shall be paid a [***].



C-1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






7.
For WECTEC, Service Provider shall bill all third party costs (vendors,
subcontractors, materials and services, etc.) on a cost-reimbursable basis,
[***].

8.
Construction Equipment Rates

a.
For Service Provider owned construction equipment located on the Site as of the
Effective Date, the Parties agree to a schedule of rates (included in Exhibit I
(Rates for Leased Equipment)) based on [***]. Prior to the Effective Date,
Owners will provide a schedule of Service Provider-owned construction equipment
that Owners do not intend to use after the Effective Date which Owners may
update from time to time throughout the term of this Agreement. Service Provider
shall be responsible for demobilization of all Service Provider-owned equipment
on Site after the Owners have informed Service Provider that Owners no longer
intend to use this equipment; with the exception that for the Bigge Heavy Lift
Derrick (HLD) crane, the Parties agree that:

i.
Owners shall be responsible to disassemble and load the HLD using Owner-provided
craft and field non-manual staff and equipment;

ii.
Owners shall use best efforts to accomplish this demobilization as cost
effectively as possible, will maintain demobilization-specific labor cost
records, and will share these labor cost records with Service Provider;

iii.
Service Provider shall be responsible for the transportation arrangements and
costs of the HLD components off-Site and their eventual disposition; and

iv.
[***]

b.
For leased construction equipment located on the Site as of the Effective Date,
Owners will either assume Service Provider’s existing equipment rental
subcontracts, will obtain replacement equipment from other vendors, or Service
Provider will provide existing leased equipment on a cost pass-through basis.
For subcontracts or leases not assumed by Owners, Service Provider or equipment
vendor will be responsible for demobilization of leased equipment that is on the
Site as of the Effective Date provided under such subcontracts or leases.

9.
[***].

10.
[***].

11.
[***]. Service Provider shall bill Owners for the Services performed under this
Agreement to finish, update, develop, deliver, or provide the Deliverables in
the same manner as for all other Services. The Parties agree to continue to
negotiate



C-2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






separate agreements with commercially reasonable terms typical to the nuclear
industry for products that the Parties mutually agree fall outside the scope of
this Agreement. [***].
12.
[***]. Service Provider shall bill Owners for the Services performed under this
Agreement to develop, provide access to, and deliver the Facility IP in the same
manner as for all other Services.

13.
Incentives.    The Parties agree to pricing incentives that in the aggregate,
permit Service Provider to earn an additional fee that in the aggregate, could
total [***] of the amounts paid to Service Provider under this Agreement that is
tied to the following performance incentives:

a.
Modules and engineered equipment and materials target cost savings sharing
arrangement under which:

i.
The Parties will, prior to the Effective Date, agree to a target cost for costs
to be incurred during the term of this Agreement for all Service Provider
supplied modules and engineered equipment and materials.

ii.
The Parties acknowledge that the target cost may adjust during the term of this
Agreement, and such adjusted target cost shall be applied for the purposes of
this Exhibit. Prior to the Effective Date, the Parties will develop a mutually
agreeable method for tracking such adjustments and re-establishing the target
cost.

iii.
Upon completion of procurement activities for all Service Provider supplied
modules and engineered equipment and materials:

1.
If Service Provider delivers all modules and engineered equipment and materials
at a total cost [***] above the agreed target cost, Service Provider earns no
cost savings sharing fee; or

2.
If Service Provider delivers all modules and engineered equipment and materials
at a total cost [***] below the agreed modules and engineered equipment and
materials target cost, Service Provider will earn cost savings sharing fee in an
amount that is equal to the cost savings achieved that [***].

b.
Engineering target cost savings sharing arrangement. If Service Provider
delivers all engineering services during the term of this Agreement at a total
cost [***] below the agreed engineering target cost, Service Provider will earn
cost savings sharing fee in an amount that is equal to the cost savings achieved
that [***].



C-3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






c.
Engineering deliverables timeliness incentive fee ([***]), with specific
deliverables and timeliness incentive fee dates and amounts to be mutually
agreed.

d.
First fuel load milestone achievement fee ([***]) should first fuel load occur
at or prior to the scheduled fuel load date identified by Owners at conclusion
of the Transition Period.

14.
For services that are shared between the Vogtle and Summer AP1000® projects,
Service Provider will apportion the billed amounts between the two projects.

15.
a.    Service Provider will receive an initial payment [***] of the Effective
Date. The initial (and one-time) payment will approximate the first month’s
estimated costs. A true up of the initial payment to actual costs will be
performed [***] of the initial payment. The difference between the initial
payment and the first month’s actual costs will be refunded (credited) to the
Owners’ account within the [***] of the Agreement term. The amount of the
initial payment that is not refunded (credited) to the Owners’ account [***] of
the Agreement term will be paid back as follows:

•
[***];

•
[***]; and

•
[***].

If either party terminates the Amended and Restated Services Agreement, the
Service Provider will pay any portion of the initial payment not already paid to
Owners’ account within thirty (30) days.
b.    Service Provider will invoice once per month (by the 10th of the month)
beginning in the first month of this Agreement.  Payments will be due within 30
days of invoice date.  For late payment, Service Provider shall be entitled to
interest equal to the Prime Rate plus one percent (1%).
16.
Invoices will be accompanied by reasonable detailed supporting documentation. At
Owners’ expense, Owners’ independent auditor will have the right to examine on
Service Provider’s premises all reasonable information required by Owners to
substantiate proper invoicing.

INVOICING


A.
Invoices. Invoices for Services performed in a calendar month shall be
transmitted to Owners on or before the tenth (10th) day of the following month.
Each invoice shall be accompanied by the following documentation sufficient to
demonstrate Service



C-4



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Provider’s right to the amount of such payment: (i) employee summary billing
information and costs tied to project work breakdown structure; (ii) detail for
Service-Provider-owned equipment charges; (iii) invoices for rented equipment;
and (iv) vendor invoices for material purchases, including material description
per item, quantities per item, freight, sales taxes, the reason for the purchase
and any additional similar information respecting the amount invoiced by the
vendor.
B.
Owners shall be responsible for all sales and use tax associated with the
Services to be provided under this Agreement. However, if Service Provider is
required by law to make any tax payments associated with Services to be provided
under this Agreement, costs associated with such payments shall be passed
through to Owners with no fee, adders, multipliers or interest.

C.
Owners’ payment of an invoice or portion thereof does not constitute approval or
acceptance of any item or cost in that invoice nor shall it be construed to
relieve Service Provider of any of its obligations under this Agreement. Payment
shall not waive Owners’ right to dispute an invoice.

D.
Payment Disputes. If Owners determine that invoiced amounts are not due and
payable to Service Provider, Owners shall notify Service Provider of Owners’
objection to the invoice in writing, as provided in Article 19 (Dispute
Resolution).  Owners shall continue to pay all invoices during the pendency of
negotiations or dispute resolution; provided, however, that in recognition of
Owners’ agreement to pay one hundred percent (100%) of all invoices, even
disputed amounts, Service Provider agrees that a payment dispute shall not give
Service Provider the right to stop work. Provided however, that failure to pay
any invoice shall give Service Provider the right to stop work and to exercise
its termination rights under the Agreement.

E.
Lien Waivers. In order to be valid, each invoice submitted by the Service
Provider must be accompanied by interim lien waivers and releases, in the form
and substance as provided by Owners, executed by the Service Provider with
respect to the Services completed prior to the date of such invoice.

F.
Final Lien Release; Contractor’s Affidavit. In order to be valid, Service
Provider’s invoice for the final payment from Owners under this Agreement must
be accompanied by (i) lien releases and waivers executed by Service Provider in
the form and substance as provided by Owners; and (ii) Service Provider’s
affidavit in the form and substance as provided by Owners executed by Service
Provider; provided, however, to the extent that one or more disputed claims is
identified on the final lien releases and waivers form, then the Service
Provider’s affidavit shall be provided contemporaneously with the resolution of
such disputed claim(s).







C-5



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Exhibit D
FORM OF STAFF AUGMENTATION AGREEMENT




STAFF AUGMENTATION AGREEMENT
This STAFF AUGMENTATION AGREEMENT (“Agreement”), effective as of _____________
(the “Effective Date”) is entered into by and between Westinghouse Electric
Company LLC, with offices in Cranberry Township, Pennsylvania (“Westinghouse”),
WECTEC Global Project Services Inc., with offices in Charlotte, North Carolina
(“WECTEC” and collectively with Westinghouse, “Service Provider”), and GEORGIA
POWER COMPANY, a Georgia corporation, for itself and as agent for OGLETHORPE
POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA AND THE CITY OF DALTON, Georgia, acting by and through its
Board of Water, Light and Sinking Fund Commissioners, as Owners (collectively,
the “Customer”). Both Customer and Service Provider are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.


WITNESSETH
WHEREAS, Owners and Service Provider entered into an agreement on July 20, 2017
(“Services Agreement”) for Service Provider to provide services to Owners in
connection with the development, design, procurement, construction and testing
of two AP1000® nuclear units at the Vogtle Electric Generating Plant in
Waynesboro, Georgia (the “Project”); and
WHEREAS, Customer and Service Provider desire to enter into an agreement under
which seconded Service Provider personnel can be provided by Service Provider to
work for Customer in order to support continued performance of work on the
Project.
 
NOW THEREFORE, in consideration of the foregoing and the covenants herein
recited, the Parties, intending to be legally and mutually bound, hereby agree
as follows:


1.
DEFINITIONS



1.1.
Candidates shall mean any person referred to Customer by Service Provider to be
considered as a potential Worker under this Agreement.

1.2.
Labor Rate shall mean the agreed hourly labor rate for the Worker in question.

1.3.
Owners shall mean Georgia Power Company; Oglethorpe Power Corporation (An
Electric Membership Corporation); Municipal Electric Authority of Georgia; MEAG
Power SPVJ, LLC; MEAG Power SPVM, LLC; MEAG Power SPVP, LLC; and The City of
Dalton, Georgia, acting by and through its Board of Water, Light and Sinking
Fund Commissioners.

1.4.
Secondment Services shall mean all work performed by Workers while seconded to
Customer pursuant to this Agreement.

1.5.
Workers shall mean the personnel employed by Service Provider and seconded to
Customer pursuant to this Agreement.



D-1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






2.
STAFF AUGMENTATION



2.1    Provision of Workers


A.
Customer may, from time to time, request from Service Provider Workers for
Secondment Services to be performed. To request such Secondment Services,
Customer shall issue a “Contract Labor Requisition Form” (a form of which is
attached hereto as Attachment 1). The Contract Labor Requisition Form shall set
forth any requirements for the Secondment Services to be performed including,
but not limited to, the number of persons Customer believes are needed to
perform the Secondment Services, the skill set, education, experience and
qualifications of the Workers who would perform the Secondment Services, the
specific types of Secondment Services to be performed, the expected duration of
the Secondment Services, and the location (subject to Section 2.3B) where the
Secondment Services would be performed. Customer may request specific Workers by
name. Service Provider will use reasonable efforts to attempt to fulfill
Customer’s request for specifically-named Workers.



B.
Service Provider shall then determine if it is able to fulfill, either fully or
partially, Customer’s request. If Service Provider is unable to fulfill a
Customer request, then Service Provider shall notify Customer within ten (10)
days of the receipt of Customer’s request. If Service Provider is able to fully
or partially complete Customer’s request, then Service Provider will complete
the Contract Labor Requisition Form by providing information such as the names
of the Candidates to perform the Secondment Services, the Candidates’
qualifications, the average salary for the function being performed, and
estimated relocation costs (if any) and submit the completed Contract Labor
Requisition Form to Customer within ten (10) days of the receipt of Customer’s
request. Customer shall then review such completed requisition within five (5)
business days of receipt and shall accept or reject, in full or in part, in
writing, Service Provider’s completed requisition, as indicated on the Contract
Labor Requisition Form for the designated Candidates. In the event any Candidate
is rejected by Customer, Service Provider may submit a replacement Candidate
within (5) business days for Customer’s acceptance or rejection within (5)
business days. Customer shall accept or reject, in writing, any Candidate.



C.
If applicable, Service Provider shall be responsible for promptly gathering and
transmitting to Customer all applications and supporting documentation for
Candidates as necessary for Candidates to be evaluated by Customer to ensure
compliance with NRC 10 C.F.R. Part 26, “Fitness for Duty Program” and related
requirements, and Customer shall reimburse Service Provider for all associated
reasonable, documented out-of-pocket expenses. Service Provider and Workers will
adhere to Customer’s Fitness for Duty policy and all other Customer policies.
Service Provider agrees to notify Customer of any Candidate or Worker who has
been denied access or removed from activities within the scope of 10 C.F.R. Part
26 at any nuclear power plant for violation of a Fitness for Duty policy.
Notwithstanding anything to the contrary herein, Customer may reject any
Candidate or require Service Provider to immediately terminate or reassign any
Worker for failure to qualify under or for violation of Customer’s Fitness for
Duty policy.





D-2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






E.
Each Contract Labor Requisition Form issued by Customer for Secondment Services
and accepted by Service Provider shall be governed by the terms and conditions
of this Agreement and the Contract Labor Requisition Form. Each Contract Labor
Requisition Form shall be independent of any previously issued or subsequently
issued Contract Labor Requisition Form, unless specifically and expressly
provided otherwise in a subsequently issued Contract Labor Requisition Form.



F.
If applicable, Service Provider shall be responsible for promptly gathering and
transmitting to Customer all applications and supporting documentation for
Workers as necessary for Candidates to be evaluated by Customer to ensure
compliance with NRC 10 C.F.R. Part 26, “Fitness for Duty Program” and related
requirements, and Customer shall reimburse Service Provider for all associated
out-of-pocket expenses. Service Provider agrees to notify Customer of any
Candidate or Worker who has been denied access or removed from activities within
the scope of 10 C.F.R. Part 26 at any nuclear power plant for violation of a
Fitness for Duty policy. Notwithstanding anything to the contrary herein,
Customer may reject any Candidate or immediately terminate or reassign any
Worker for failure to qualify under or for violation of Customer’s Fitness for
Duty policy. Customer reserves the right, in preparation for the declaration of
a protected area for the Project, to specify additional requirements with
respect to Fitness for Duty and access authorization for such proposed protected
area, with the consent of Service Provider (which consent will not be
unreasonably withheld).



2.2    Revision to Requested Secondment Services
Should Customer choose to amend any of the requirements of the Secondment
Services to be performed for a particular Contract Labor Requisition Form, then
it shall issue a new Contract Labor Requisition Form.


2.3
Personnel

A.
Service Provider shall, for the Workers, pay all employment-related taxes, such
as requirements for unemployment compensation, worker’s compensation for
off-site activities, disability, required income and social security tax
withholdings, and other legally mandated payments, for Workers provided by
Service Provider. Customer shall have no liability or responsibility in this
regard.

 
B.
Workers may be located at the Project site or at any other location agreed in
writing by the Parties.



C.
Service Provider shall, for the Workers, handle all of the administration
(including promptly obtaining any required work permits of any kind required for
the Workers to perform the Secondment Services), medical needs/evacuation and
travel in accordance with all appropriate laws and regulations. All required
paperwork for any required Worker-related permits shall be promptly submitted by
Service Provider or its Workers to ensure the timely access to the Project site
in order to perform the Secondment Services. Service Provider shall not provide
Workers who are foreign nationals as defined in 10 C.F.R. §810.3 without the



D-3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






prior written consent of Customer. When Service Provider provides Workers who
are not U.S. Citizens or legal residents of the United States, Service Provider
shall comply with all U.S. laws regarding foreign nationals working in the
United States, including, if applicable, the laws and regulations concerning the
transfer of nuclear-related technology (See 10 C.F.R. Part 810). All
out-of-pocket expenses incurred by Service Provider in obtaining all necessary
immigration documents, visas, work permits, medical needs and travel expenses
necessary for the Workers to perform the Secondment Services for Customer shall
be considered Reimbursable Costs. Service Provider shall include the estimated
cost of such expenses in its monthly invoice submitted to Customer pursuant to
Section 4. Customer shall pay such amount, and such amount shall be subject to
true-up, in accordance with Section 4.


D.
Service Provider shall be solely responsible for all labor relations matters
pertaining to all Workers described herein, including but not limited to, the
selection, hiring, training, discipline, transfer, lay off, recall, promotion,
reward, adjustment of grievances, compensation and retention in its employ of
such personnel as Service Provider deems necessary in Service Provider’s
reasonable judgment to fulfill its duties and obligations herein. Customer will
not be involved in the labor relations of Service Provider and, with respect to
all persons engaged by Service Provider as Workers, will not nor attempt to
exercise any of the foregoing labor relations responsibilities.



E.
Customer and Service Provider shall assign coordinators for the purpose of
providing local direction, decision-making and administration of this Agreement,
as set forth in the table below:



Service Provider Corporate Coordinator:


[TBC]
Customer Corporate Coordinator:


[TBC]


 
 



The Service Provider Corporate Coordinator duties will include:
•
Receiving and responding to all Contract Labor Requisition Forms;

•
Actively participating in Customer’s strategic resource planning activities;

•
Being Customer’s primary point of contact for this Agreement; and

•
Providing reasonable and necessary assistance to resolve any payment/invoice
discrepancies.



2.4
No Guarantee of Positions or Workers

The Parties agree that there is no guaranteed number of open positions, either
expressed or implied, that will be requested by Customer. The Parties also agree
that there is no guarantee that Service Provider will be able to fill any or all
of Customer’s open positions.


2.5
Replacement of Workers

Customer shall have the right to request Service Provider to remove, replace or
reassign any Worker for cause after notice of same. Upon receipt of Customer’s
notice, Service Provider shall promptly comply with such notice, subject to
compliance with applicable


D-4



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






state and federal law and any relevant rules and regulations promulgated
thereunder and, if available, provide replacement Candidates for Customer’s
review and approval in accordance with Section 2.1.


2.6    Service Provider Remains Employer
Although Service Provider shall retain no right to direct, supervise or control
the activities of Workers at the Project site, Workers shall remain at all times
on Service Provider’s payroll and participate in Service Provider’s employee
benefit programs, if eligible, and Service Provider may communicate with Workers
for administrative purposes. Service Provider shall be responsible for the
payment of Workers’ salaries or wages, payroll taxes and employee benefits, and
for maintaining workers’ compensation insurance coverage for Workers. Service
Provider shall indemnify, defend and hold Customer, Owners and their affiliates,
and the respective officers, employees and agents thereof, harmless from and
against any and all claims, losses, damages, liabilities, legal fees and
expenses resulting from or arising in connection with any failure to pay such
wages or benefits, or to withhold appropriate taxes as required hereby.


2.7
Responsibility for Work Product

Because Workers will be under the exclusive direction, supervision and control
of Customer at the Project site, Service Provider shall have no liability to
Customer for loss or damage arising out of or resulting from the activities of
Workers at the Project site while seconded to Customer, including but not
limited to, costs of re-performance or rework, injury to or death of persons,
loss of or damage to property including property of Owners or others. Service
Provider shall have no liability to Customer, Owners or others who may use or
benefit from the work or Secondment Services of the Workers for any professional
error or omission, workmanship deficiency, or direct or consequential losses or
damages of any other kind arising from the activities of Workers at the Project
site.


3.
RELATIONSHIPS WITH WORKERS

3.1
Independent Contractor Status

The Parties expressly intend and agree that Service Provider is acting as an
independent contractor, and neither Service Provider nor any Worker is an agent
or employee of Customer. Nothing in this Agreement shall be construed or implied
to create a relationship of partners, agency, joint ventures or of employer and
employee as between Service Provider and Customer. Further, neither Service
Provider nor its personnel, agents, subcontractors nor Workers have any
authority whatsoever, expressed or implied, by virtue of this Agreement, whereby
such persons or entities are authorized to commit Customer, in any way, to
perform in any manner or to pay money for purchased services or materials.


3.2
Service Provider Employees

The Parties agree that in the performance of this Agreement, the Workers shall
remain solely as employees of Service Provider. Service Provider is responsible
for the hiring, termination and administrative management, but not Project site
management, of all such Workers. Customer shall not be obligated to provide
Service Provider or the Workers with any of the rights and privileges
established for Customer’s employees. If a secondment is terminated by Customer
prior to the anticipated end of the secondment, then Customer shall be
responsible for the costs to return such Worker to his or her point


D-5



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






of origin and the costs to replace such terminated Worker, if required, and
Customer shall reimburse Service Provider directly for all such costs.


3.3
Control of Work Sites

Customer shall at all times maintain full control of the work sites at the
Project, including the direction of the Workers while the Workers are performing
Secondment Services for Customer. Customer shall provide all necessary direction
to Workers assigned to their respective work sites at the Project in order to
properly complete the Secondment Services.


3.4    Day-to-Day Control
Workers shall be under the exclusive direction, supervision and control of
Customer during such times as such Workers are seconded under this Agreement,
and Service Provider shall retain no right to supervise, direct or control such
Workers during such times. At no time during performance of specific or assigned
tasks shall the Workers receive or act under instructions from Service Provider.
The Workers shall comply with the applicable Project and office rules,
regulations, and safety procedures and with all applicable laws and regulations
including export control laws and regulations. If appropriate for the
assignment, Customer shall be responsible for providing appropriate employee
support functions and facilities such as office space that are similar to the
facilities provided for other personnel similarly situated at that location and
shall provide all needed office or site facilities, Information Systems &
Technology computer and communication equipment, software, telephone, small
tools, reprographics, supplies and support services for Workers working at the
Project site.


3.5    Termination
In addition to the right to immediate dismissal under Section 2.5, Customer may
terminate the secondment of any Worker at any time upon providing five (5) days’
advance notice to Service Provider or its local representative, if any.


4.
COMPENSATION



Pricing, rates and invoicing will be handled by the applicable terms in the
Services Agreement.


5.
EQUIPMENT AND FACILITIES



5.1
Furnished Equipment

Customer shall, at no cost or expense to Service Provider, provide all necessary
computers, mobile phones, office space, tools, equipment, patterns, scaffolding,
rigging, supplies, materials, and protective clothing which are or may be
required for the Workers to provide Secondment Services in accordance with the
terms of this Agreement and the directions of Customer for so long as this
Agreement is in effect.
 
5.2
    Work Practices

A.
Customer will cause the Workers to comply with the standard work practices
established at the Project site and any other site at which the Workers are
performing Secondment Services. Such standard work practices will be provided in
writing to the Workers providing Secondment Services at the Project site. These
standard work practices shall include, but not be limited to, safety policies



D-6



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






and regulations, security and cyber security policies and regulations, Fitness
for Duty, quality concerns, quality control, quality assurance, radiation
protection and control, environmental compliance and regulatory compliance,
communications, work hours, use of cafeteria, medical facilities (if any), dress
codes, phones, faxes and copy machines. Customer shall promptly notify the
Workers, in writing, of any changes in such policies and procedures that are
relevant to the Workers.


B.
The Parties acknowledge that Workers’ movements through accessible areas of a
facility or plant may require that authorized personnel escort individuals that
have not been accorded unescorted access status. Workers who require unescorted
access to Customer’s facilities will be screened by Customer in accordance with
applicable regulatory and industry requirements.


6.
QUALITY REQUIREMENTS



6.1    Quality Assurance
Customer shall cause the Workers to perform Secondment Services in accordance
with the Quality Assurance Program provided by Service Provider to Customer
under the Services Agreement, the details of which shall be provided, in
writing, to the Workers.


6.2
Procurement of Secondment Services Related to Digital Computer and Communication
Systems and Networks



A.
Any Secondment Services furnished under this Agreement that are classified as
cyber security related shall be subject to the controls of Customer’s Quality
Assurance and cyber security programs. The details, policies and requirements of
such program will be provided to Workers prior to performing cyber security
related Secondment Services.



B.
When providing Secondment Services on critical digital assets (hardware,
firmware, operating systems, or application software) at Customer’s or Owners’
facilities, each Worker agrees to abide by Customer’s cyber security program as
follows:

1.
Before beginning permitted access to Customer’s network, each Worker shall be
made aware of Customer’s cyber security program and must agree to abide by the
relevant policies.

2.
To participate in Customer’s cyber security training programs or equivalent
qualification from Service Provider.

3.
To adhere to the following Customer cyber security policies:

(a)
Configuration management of the Service Provider’s computers, to include virus
protection, patch management, authentication requirements and secure internet
connections.

(b)
Maintain secure transfer and storage of information and code while off-site.

(c)
Duty to protect confidentiality.

(d)
Software quality assurance (“SQA”) procedures.

(e)
Approved and disapproved software requirements tabulation.

(f)
Requirements and procedures for background investigations.



D-7



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION








7.
INSURANCE



7.1.
Customer and Service Provider Insurance

If applicable, the insurance requirements of the Services Agreement are
incorporated herein.


7.2
Additional Insurance

Customer may require Service Provider at any time, and from time to time during
the term of this Agreement, to obtain and maintain in force additional insurance
with coverage or limits in addition to those otherwise mandated above. The cost
of premiums for any such additional insurance shall be considered a Reimbursable
Cost and shall be invoiced to Customer in accordance with the invoicing and
payment-related provisions in the Services Agreement, including Exhibit C (Rates
and Invoicing). Service Provider shall provide the estimated cost of premiums
for any requested additional insurance to Customer in writing for approval and,
if approved, Service Provider will include the premiums in its monthly invoice
submitted to Customer pursuant to Section 4.


8.
TERM AND TERMINATION

8.1
Term    

Unless earlier terminated pursuant to Section 8.2, the term of this Agreement
shall be effective on the Effective Date and be effective through the first to
occur of (a) expiration of the term (as defined in the Services Agreement) of
the Services Agreements and (b) termination of the Services Agreement.


8.2
Termination

Either Party may terminate this Agreement for convenience upon thirty (30) days’
advance-written notice to the other Party; provided that the term of this
Agreement shall not extend beyond the date of termination of the Services
Agreement.


8.3
Close-out

In the event of a termination of the secondment of any individual Worker by
Customer, Service Provider shall comply promptly with instructions and
directives contained in such notice regarding the demobilization of the
Worker(s) as of the date of termination, as specified in the notice, and
demobilization costs of such Worker(s) will be handled in accordance with the
terms of the Services Agreement.


9.
RELEASE AND INDEMNITY



9.1
Customer Indemnity

Customer agrees to defend, indemnify and hold harmless, Service Provider and
Workers from and against any and all third party claims, losses, damages,
liabilities, legal fees and expenses, resulting from or arising in connection
with the activities of Workers while on assignment pursuant to this Agreement
and under the direction, supervision and control of Customer.


9.2
Indemnification Conditions

If any claim arises with respect to which the Service Provider believes it is
entitled to indemnification, the Service Provider shall give written notice of
such claim and a copy of such claim, process, and all legal pleadings with
respect thereto (to the extent available


D-8



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






to the Service Provider) to Customer within a reasonable period of time of being
served with such claim, process, or legal pleading. Failure to give such notice
in a timely manner shall not diminish the indemnification obligations of
Customer except to the extent the failure or delay in giving such notice results
in actual and material prejudice to Customer.


10.
CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY



10.1
Confidentiality of the Workers

Service Provider agrees that Customer may require Workers to execute
non-disclosure agreements to protect Customer’s or others’ confidential
information.


10.2
Confidentiality between the Parties

The provisions of Article 14 of the Services Agreement respecting the treatment
of Confidential and Proprietary Information shall apply to all Secondment
Services. Article 14 of the Services Agreement is expressly incorporated into
this Agreement as if it were fully set out herein.


10.3     Ownership of Work Product and Intellectual Property
Without limiting either Party’s rights and obligations with respect to the
“Confidential and Proprietary Information” (as defined in the Services
Agreement), all drawings and other data prepared by any Workers shall be and
remain the property of Customer, or its designee, and may be used for any and
all present and future project or purposes Customer deems advisable without
payment to Service Provider or such Worker of any sum in excess of the
compensation specified herein and without any claim or right thereon by Service
Provider or any Worker. Any and all inventions, discoveries and improvements
which any Worker conceives of or makes, in whole or in part, working alone or
jointly with others during the period of their secondment to Customer, which
relate to Customer’s business or arise out of, or result from the Secondment
Services performed by the Worker shall be the sole and exclusive property of
Customer, or Customer’s designee. Service Provider hereby agrees to, and by
these presents does, assign, transfer and convey to Customer, or to Customer’s
designee, any such intellectual property rights in any invention, discoveries
and improvements.


10.4     Survival
The terms and covenants of this Section 10 shall survive the termination or
expiration of this Agreement.
11.
RIGHT OF ASSIGNMENT

Assignment of this Agreement is governed by the assignment terms in the Services
Agreement.




D-9



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






12.
DELAYS



12.1    Force Majeure
Except for Customer’s obligation to make payment to Service Provider, neither
Customer nor Service Provider shall be considered in default in the performance
of its obligations hereunder to the extent that the performance of any such
obligation is prevented or delayed by any cause beyond its reasonable control,
including acts of God, strikes or other labor disputes, fires, floods,
hurricanes, earthquakes, wars and actions or inaction of governmental
authorities.


12.2    Notice
In the event that either Customer or Service Provider shall become aware
(hereinafter the “Delinquent Party”) of an actual or potential delay in the
performance of all or any portion of its contractual obligations, such
Delinquent Party shall promptly give notice thereof to the other Party. The
Delinquent Party shall promptly take such measures as may be necessary to
prevent or minimize such delay and shall promptly notify the other Party in
writing of the measures intended to be taken.


13.
DISPUTE RESOLUTION

All disputes connected with, arising out of or relating to the subject matter of
this Agreement, including concerning a breach hereof, the obligation of either
Party hereunder, or the interpretation of any provision hereof, shall be subject
to the procedure described in Article 19 of the Services Agreement. Article 19
of the Services Agreement is expressly incorporated into this Agreement as if it
were fully set out herein.


14.
COMPLIANCE WITH LAWS



14.1
Compliance with Laws

Each Party hereto shall comply at all times with applicable executive orders and
federal, state, municipal and local laws applicable to the location in which the
Secondment Services or this Agreement is performed; as well as all applicable
rules, orders, requirements and regulations thereunder.


14.2
NRC Regulations

Service Provider acknowledges that, in connection with its provision of Workers
under this Agreement, it and its personnel, agents and subcontractors may be
subject to laws, regulations and policies involving matters within the
regulatory responsibility of the U.S. Nuclear Regulatory Commission (the “NRC”).
These laws, regulations, and policies include Section 211 of the ERA, 10 C.F.R.
§ 50.7, the NRC’s May 14, 1996 Policy Statement of “Freedom of Employee in the
Nuclear Industry to Raise Safety Concerns Without Fear of Retaliation” (61
Federal Register 24336), and the NRC’s “Final Safety Culture Policy Statement”
(June 14, 2011). The Parties agree to abide by such laws, regulations and
policies, agree to maintain a working environment where Workers are free to
raise safety concerns, and agree to not harass, intimidate, take adverse
employment action against, or otherwise retaliate against any Worker because
they bring or have brought matters related to this Agreement or related to the
facility or location to which they are assigned or similar matters to the
attention of the NRC, any state authority possessing authority delegated from
the NRC, the U.S. Department of Labor or to any representative of Customer or to
any other person or third party.




D-10



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






14.3
Additional NRC Requirements

The Parties acknowledge that certain provisions of the NRC’s Confirmatory Order
issued on September 25, 2014 to the Chicago Bridge and Iron Company (the
“Confirmatory Order”) may apply to Workers under this Agreement, and, if
applicable, agree to adhere to applicable provisions of the Confirmatory Order.
  
14.4
Notice of Retaliation

During the term of this Agreement, each Party agrees to notify the other Party,
promptly in writing, when such Party becomes aware of any instance in which any
Worker, in connection with the provision of this Agreement, files a claim at the
U.S. Department of Labor or with the NRC, or any other governmental authority
possessing authority delegated from the NRC, alleging that the employee or
Worker has been harassed, intimidated, retaliated against or otherwise
discriminated against for having engaged in activities involving this Worker
that are protected as described hereunder. Each Party further agrees to notify
the other Party promptly in writing when it becomes aware of any investigation
undertaken by the NRC’s Office of Investigation into activities under this
Agreement and of the material progress of such an investigation. Each Party also
agrees to notify the other Party promptly in writing of the material progress of
the action involving such filed claim or allegation and any decision, whether
preliminary or final, by the U.S. Department of Labor, the NRC or any other
governmental authority possessing authority delegated from the NRC in any case
involving such claim or allegation.


14.5
Non-Discrimination

Each Party hereto agrees that it will not discriminate against its employees,
agents or subcontractors, applicants for employment or engagement in providing
or accepting Workers hereunder or Candidates it considers for secondment in
connection with the Secondment Services described herein based on race, marital
status, religion, color, national origin, sex, age, disability or veteran
status.


15.
WARRANTY



15.1    Warranty
Service Provider represents and warrants that all Workers furnished to Customer,
in response to filling specific job descriptions within this Agreement have the
professional qualifications requested by Customer as stated in the Contract
Labor Requisition Form. Service Provider shall, conditioned upon the
availability of qualified Workers, at its sole expense, promptly replace any
Worker who does not meet the foregoing warranty. Notwithstanding the foregoing,
Customer shall have the right to immediately dismiss any Worker who fails to
perform requested work in accordance with accepted regulatory and professional
standards applicable to the job classification for which the Worker was
seconded.


15.2    Sole and Exclusive Remedies
THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES WHETHER STATUTORY, EXPRESS OR IMPLIED(INCLUDING ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR PURPOSE AND ALL WARRANTIES ARISING FROM COURSE
OF DEALING OR USAGE OF TRADE). THE REMEDIES SET FORTH, FOR THE TIME AND IN THE
MANNER PROVIDED ABOVE, SHALL BE CUSTOMER’S


D-11



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXCLUSIVE REMEDIES FOR FAILURE OF SERVICE PROVIDER TO MEET ITS WARRANTY
OBLIGATIONS, WHETHER BASED IN CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY), OR OTHERWISE.


16.
TAXES

The rates and charges herein include all taxes except: any federal taxes imposed
or increased (to the extent of the increase) after the Effective Date of this
Agreement; any state or local sales, use, gross receipts, duty, value added,
excise, or similar taxes now or hereafter imposed. All of the aforementioned
taxes are not included in the price and will be the responsibility of Service
Provider.


17.
MISCELLANEOUS


17.1
Notices

Any notices pursuant to default, cancellation, termination or otherwise required
pursuant to this Agreement shall be sent by recognized overnight courier
service, registered or certified mail, or via email with receipt confirmed in
writing to the Parties at the addresses shown below:

If to Customer:
Georgia Power Company
Attn: ______________________
___________________________
___________________________
Email: _____________________


If to Service Provider:
Westinghouse Electric Company LLC
Attn: ______________________
___________________________
___________________________
Email: _____________________




WECTEC Global Project Services Inc.
Attn: ______________________
___________________________
___________________________
Email: _____________________

Either Party may change all or any part of its address for providing notices
upon submitting such change to the other Party in accordance with the
requirements of this Section.


17.2
Choice of Law

This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York, excluding its choice of law rules.


17.3
Limit of Liability

WITH THE EXCEPTION OF SERVICE PROVIDER’S INDEMNITY OBLIGATIONS UNDER SECTION 2.6
OF THIS AGREEMENT, SERVICE PROVIDER’S


D-12



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






CUMULATIVE AGGREGATE LIABILITY TO CUSTOMER AND OWNERS FROM ANY AND ALL CAUSES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL NOT EXCEED ONE MILLION
DOLLARS ($1,000,000).


NEITHER CUSTOMER, OWNERS NOR SERVICE PROVIDER NOR THEIR AFFILIATES (NOR ANY OF
SUCH PARTY’S OR AFFILIATE’S RESPECTIVE OFFICERS, AGENTS, SERVANTS, EMPLOYEES,
SHAREHOLDERS, OR MEMBERS) WILL BE LIABLE TO THE OTHER PARTY OR THEIR AFFILIATES
(NOR ANY OF THEIR RESPECTIVE OFFICERS, AGENTS, SERVANTS, EMPLOYEES,
SHAREHOLDERS, OR MEMBERS) FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSS OR DAMAGE WHATSOEVER, ARISING OUT OF THIS AGREEMENT, INCLUDING, BUT NOT BE
LIMITED TO, LOSS OF USE OR OPPORTUNITY, LOST PROFITS, ANTICIPATED INCOME, COSTS
OF CAPITAL, OR SIMILAR LOSS.


THE RELEASES FROM AND LIMITATIONS ON LIABILITY AND INDEMNITY OBLIGATIONS
EXPRESSED IN THIS AGREEMENT SHALL APPLY EVEN IN THE EVENT OF THE FAULT OR
NEGLIGENCE OF THE RELEASED OR INDEMNIFIED PARTY, AND WHETHER LIABILITY IS
FOUNDED IN CONTRACT, TORT, STRICT LIABILITY, OR OTHER BASIS OF LIABILITY, AND
SHALL EXTEND TO SUCH PARTY AND ITS AFFILIATES AND EACH OF THEIR RESPECTIVE
SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS.
 
17.4
Entire Agreement; Binding Effect

The Parties hereto enter into this Agreement intending to be legally bound
hereby. This Agreement represents the entire contract between the Parties with
respect to the subject matter hereof. This Agreement may not be modified except
by a modification, in writing, which has been executed by authorized
representatives of both Customer and Service Provider. Any modifications to the
contrary shall have no force and effect. This Agreement shall be binding upon
the Parties hereto and their respective permitted successors and assigns.
  
17.5
No Waiver

The failure of either Party to enforce at any time any of the provisions of this
Agreement shall in no way be construed as a waiver of such provision(s) or in
any way affect the validity of this Agreement or any part hereof, or a Party’s
rights and obligations hereunder, or the right of any Party to thereafter
enforce each and every provision hereof.


17.6
Severability

Should any provision of this Agreement be found or adjudged to be unenforceable,
the remaining provisions hereof shall remain in full force and effect.


17.7
Headings

The use of headings in this Agreement is for convenience of the Parties only and
shall have no legal effect.


17.8
Publicity

Service Provider shall not make or permit the making of any public statements or
announcements concerning this Agreement or the relationship of the Parties with
respect


D-13



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






to the Project, without the Customer’s prior written approval, which may be
given or withheld in its sole discretion.


17.9
Survival

The provisions of this Agreement which by their nature survive acceptance,
performance and termination or expiration of the Secondment Services, including,
without limitation, the provisions concerning payment, indemnity, warranty,
limitation of liability, confidentiality and trade secrets and proprietary
rights, will remain in full force and in effect following termination,
cancellation, completion or expiration of this Agreement.


17.10
Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.
SIGNATURE PAGE FOLLOWS


D-14



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized representatives:


CUSTOMER:
SOUTHERN NUCLEAR OPERATING COMPANY, INC.
________________________________________
(sign here)
________________________________________
(print name)
________________________________________
TITLE ________________________________________
(date)
SERVICE PROVIDER:
WESTINGHOUSE ELECTRIC COMPANY LLC


________________________________________
(sign here)
________________________________________
(print name)
________________________________________
TITLE ________________________________________
(date)
 


WECTEC GLOBAL PROJECT SERVICES INC.


________________________________________
(sign here)
________________________________________
(print name)
________________________________________
TITLE ________________________________________
(date)





D-15



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






ATTACHMENT 1


Contract Labor Requisition Form




CUSTOMER NAME:                                                    DATE OF
REQUEST:             




JOB SITE:            


REQUESTED START DATE:                                       ANTICIPATED END
DATE:             




NUMBER & TYPE OF WORKERS REQUESTED


Title
Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









TOTAL NUMBER OF WORKERS REQUESTED:             


Attachment 1 to Exhibit D– Page 1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






QUALIFICATIONS
Experience:
 
 
 
 
Skills:
 
 
 
 
Education:
 
 
 
 
 
Licenses & Other Requisite Qualifications:
 
 
 



SECONDMENT SERVICES TO BE PERFORMED (INCLUDING ANY DELEGATIONS OF AUTHORITY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Attachment 1 to Exhibit D– Page 2



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT E
CONFIDENTIALITY AGREEMENT




THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of the ___ day of
_____________, 20__, by and between ___________________ (the “Disclosing Party’)
and ________________ (the “Recipient”).


WHEREAS, the Disclosing Party is a party to an Amended and Restated Services
Agreement, dated as of July 20, 2017, between Georgia Power Company, for itself
and as agent for Owners1, with Westinghouse Electric Company LLC and WECTEC
Global Project Services Inc. (together “Westinghouse”) under which Westinghouse
will perform certain agreed-to services for Disclosing Party directed to the
completion of the Vogtle 3 & 4 nuclear power plants (“Agreement”); and


WHEREAS, the Disclosing Party has been provided with certain confidential and/or
proprietary information (“Confidential and Proprietary Information”) of
Westinghouse or Owners, which the Disclosing Party desires to disclose to the
Recipient as permitted in accordance with the provisions of the Agreement; and


WHEREAS, under the terms of the Agreement, the Disclosing Party and the
Recipient are required to enter into this Agreement as a condition to disclosure
of such Confidential and Proprietary Information to the Recipient.


NOW THEREFORE, for and in consideration of the premises and the mutual promises
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.    Recipient shall maintain the confidentiality of all Confidential and
Proprietary Information disclosed to it hereunder, and shall not use such
Confidential and Proprietary Information for any purpose other than the purposes
of Facility (and associated simulators) construction, testing, completion and
defense of ITAACs, startup, trouble-shooting, response to plant events,
inspection, evaluation of system or component performance, scheduling,
investigations, operation, maintenance, training, repair, licensing,
modification, decommissioning and compliance with laws or the requirements of
governmental authorities (the “Purpose”).


_____________________
1Owners are defined as Georgia Power Company, a Georgia Corporation, Oglethorpe
Power Corporation (An Electric Membership Corporation), an electric membership
corporation formed under the laws of the State of Georgia, Municipal Electric
Authority of Georgia, a public body corporate and politic and an instrumentality
of the State of Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power
SPVP, LLC, each a Georgia limited liability company, and The City of Dalton,
Georgia, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners. Southern
Nuclear Operating Company, Inc. (“SNC”) is the licensed operator of Vogtle 3 and
4 and is Owners’ agent for the purposes of implementation and administration of
the Services Agreement.




E-1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION








2.    Recipient shall not transmit or further disclose such Confidential and
Proprietary Information to any third party, including, without limitation,
parent organizations of Recipient, sister organizations of Recipient,
subsidiaries of Recipient, consultants of Recipient or subcontractors of
Recipient.


3.    In the event that the Recipient or any of its representatives are
requested or required in any proceeding or by any governmental authority to
disclose any of the Confidential and Proprietary Information, the Recipient
shall provide the Disclosing Party with prompt written notice of such request or
requirement so that the Disclosing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver from the Disclosing Party, the Recipient or any of its
representatives are nonetheless, in the written opinion of their counsel,
legally compelled to disclose such information, it or its representatives may,
without liability hereunder, disclose only that portion of the Confidential and
Proprietary Information which such counsel advises the Recipient is legally
required to be disclosed, provided that the Recipient exercises its best efforts
to preserve the confidentiality of the Confidential and Proprietary Information,
including, without limitation, by cooperating with the Disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential and Proprietary
Information.
    
4.    Except where necessary in furtherance of the Purpose, Recipient shall not
make any copy or in any way reproduce or excerpt such Confidential and
Proprietary Information except as authorized by the Disclosing Party in writing
prior to such reproduction or excerption. Any such copies or excerpts shall
include all proprietary notices and designations. Upon the written request of
the Disclosing Party, the Confidential and Proprietary Information provided
hereunder and any such copies or excerpts thereof shall be returned to the
Disclosing Party, or, at the sole option and request of the Disclosing Party,
Recipient shall destroy such information and any such copies and/or excerpts and
certify in writing to the Disclosing Party that such information has in fact
been destroyed.


5.    Nothing herein shall apply to any information which is:


(a)
now generally known or readily available to the trade or public or which becomes
so known or readily available without fault of the Recipient; or

(b)
rightfully possessed by the Recipient without restriction prior to its
disclosure hereunder by the Disclosing Party; or

(c)
acquired from a third party without restriction, provided that the Recipient
does not know, or have reason to know, or is not informed subsequent to
disclosure by such third party and prior to disclosure by the Recipient that
such information was acquired under an obligation of confidentiality.



6.    It is mutually understood that nothing herein shall be construed as
granting or implying any right under any letters patent, or to use any
Confidential and Proprietary Information claimed therein, or as permitting
Recipient to unfairly obtain the right to use


E-2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Confidential and Proprietary Information which becomes publicly known through an
improper act or omission on its part.


7.    The Owners, Westinghouse and WECTEC make no warranty or representation
whatsoever to the Recipient as to the sufficiency or accuracy of the
Confidential and Proprietary Information provided hereunder, the ability of
Recipient to use the Confidential and Proprietary Information for its intended
purpose, or as to the result to be obtained therefrom.


8.    Neither the Owners, Westinghouse, WECTEC, nor their suppliers or
subcontractors of any tier shall be liable with respect to or resulting from the
use (or the results of such use) or misuse of any Confidential and Proprietary
Information furnished hereunder.


9.    Nothing in this Agreement shall obligate the Disclosing Party to provide
any specific information that it otherwise desires to withhold.


10.    Recipient agrees to fully comply with all laws and regulations with
regard to the Confidential and Proprietary Information transmitted hereunder.


11.    Recipient shall not, at any time file, cause or authorize the filing of
any patent application in any country in respect of any invention derived from
the Confidential and Proprietary Information supplied hereunder.


12.    Recipient shall indemnify and hold the Disclosing Party harmless from and
against all losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) arising out of or related to any disclosure of Confidential and
Proprietary Information by Recipient in violation of this Agreement.


13.    Recipient shall not assign this Agreement. This Agreement shall be
binding upon the Recipient and its successors and shall benefit and be
enforceable by the Owners, Westinghouse or WECTEC and each of their respective
successors and assigns.


14.    If any of the terms of this Agreement are violated by Recipient, the
Owners, Westinghouse or WECTEC shall be entitled to an injunction to be issued
by any court of competent jurisdiction, enjoining and restraining the Recipient,
as well as damages and any costs of collection, including but not limited to
attorneys’ and other professionals’ fees and related charges and interest.


15.    If any provision of this Agreement is held invalid in any respect, it
shall not affect the validity of any other provision of this Agreement. If any
provision of this Agreement is held to be unreasonable as to the time, scope or
otherwise, it shall be construed by limiting and reducing it so as to be
enforceable under then applicable law.


16.    This Agreement shall be governed in accordance with the laws of the State
of New York without giving effect to any choice of law, provision, or rule
(whether of New York or


E-3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than New York.




IN WITNESS WHEREOF, the parties have hereto set their respective signatures to
this Agreement.




DISCLOSING PARTY:




By:                                              
Name:                                         
Title:                                           
Address:                                      


RECIPIENT:




By:                                             
Name:                                        
Title:                                          
Address:                                     






E-4



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT F
FACILITY IP LICENSE IN THE EVENT OF A TRIGGERING EVENT
This FACILITY IP LICENSE IN THE EVENT OF A TRIGGERING EVENT (“Facility IP
License”) is made as of July 20, 2017 (“Execution Date”), and becomes effective
as of the Effective Date as defined in the Amended and Restated Services
Agreement, by and between, on the one hand, GEORGIA POWER COMPANY, a Georgia
corporation, for itself and as agent for Owners, as defined below, and, on the
other hand, WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware limited liability
company having a place of business in Cranberry, Pennsylvania (“WEC”), and
WECTEC GLOBAL PROJECT SERVICES INC., a Louisiana corporation having a place of
business in Charlotte, North Carolina (“WECTEC” and together with WEC, the
“Service Provider”). Owners and Service Provider may be referred to individually
as a “Party” and collectively as the “Parties.”


1. Definitions.
For purposes of this Facility IP License, the terms listed below shall have the
meanings indicated beside them. Capitalized terms not otherwise defined below
shall have the meanings ascribed to them in the Amended and Restated Services
Agreement between the Parties of even date herewith (together with all Exhibits
thereto, as amended or modified and as may be further amended or modified from
time to time, the “Services Agreement”).
(a)“Facility IP” means all Intellectual Property (and associated deliverables,
products, and other materials described in this definition) of Service Provider
or its Affiliates, whether now existing or hereafter developed, in or covering
the Facility (including all equipment, components, hardware, software and other
deliverables) as delivered under the Services Agreement or under the EPC
Agreement (including Intellectual Property, deliverables, products, and
materials underlying, supporting, or used to create deliverables under the EPC
Agreement or Services Agreement, regardless of whether the same have been or
will be provided to Owners, but excluding products delivered by Service
Provider’s fuels group to Owners under separate commercial agreements), required
or reasonably necessary for Owners to design, construct, test, startup, license,
complete, maintain, improve, and operate the Facility, to defend challenges on
ITAACs or respond to other requests made by any Government Authority or pursuant
to applicable Law, including (i) patents, trademarks (but excluding the
Westinghouse name or any trademarks related to AP1000®), copyrights, trade
secrets, inventions, know-how, proprietary information, confidential
information, documentation, materials and data; (ii) software required or
reasonably necessary for Facility Purposes, including Service Provider (or its
Affiliates)-owned and developed proprietary computer programs expressed in a
source code language consisting of a full source language statement of programs
and all related compiler command files, build scripts, complete maintenance
documentation, application programming interfaces, graphical user interfaces,
schematic diagrams and annotations which comprise the pre-coding detail design
specifications, information management data bases (e.g., open item database, PCC
outstanding issues list, DCP database, LAR database, ITAAC database), plans,
designs, calculations and models (e.g., seismic models, structural models,
stress analyses,


F-1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






hazards analyses – flooding, PRHA, probabilistic risk assessment, etc.), design
basis information, computer source code for CYS monitoring system and all CYS
design documents, cyber security databases (e.g., CDA identification database,
LRM assessment database, cyber SharePoint site, etc.) and all cyber security
supporting documentation, simulator designs; (iii) all AP1000®-related
schematics, designs and information, included but not limited to AP1000®
information referenced in the DCD or COL; and (iv) all other information,
documentation, materials, data, technology, software and other property
necessary to allow a reasonably skilled person to design, construct, test,
license, startup, operate, improve, complete and maintain the Facility.
(b)“Intellectual Property” means any and all intellectual property rights
existing from time to time under any Law including patent law, copyright law,
semiconductor chip protection law, moral rights law, trade secret law, trademark
law (together with all goodwill associated therewith (but excluding any rights
to the Westinghouse name or any trademarks related to AP1000®)), unfair
competition law, publicity rights law, or privacy rights law, and any and all
other proprietary rights, and any and all applications, renewals, extensions and
restorations of any of the foregoing, now or hereafter in force and effect
worldwide. For purposes of this definition, rights under patent laws shall
include rights under any and all United States patent applications (and patents
issued therefrom) and patents (including letters patent and inventor’s
certificates), including, without limitation, any provisionals, substitutions,
extensions, supplementary patent certificates, reissues, renewals, divisions,
continuations in part (or in whole), continued prosecution applications,
requests for continued examination, and other similar filings or stages thereof
provided for under the laws of the United States.
(c)“Owners” means Georgia Power Company, Oglethorpe Power Corporation (An
Electric Membership Corporation), Municipal Electric Authority of Georgia, MEAG
Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and The City of
Dalton, Georgia, acting by and through its Board of Water, Light and Sinking
Fund Commissioners.
(d)“Software” or “software” means any computer programming code (such as
computer programs, procedures, rules or routines embodied in computer programs,
databases and related computer files) consisting of instructions or statement in
a form readable by individuals (source code) or machines (object code) and
related documentation and supporting materials therefor, in any form or medium,
including electronic media. Software includes any bug fixes, error-correction
releases, updates, upgrades, enhancements, modifications, changes, new versions
and replacements therefor.
(e)“Triggering Event” means Service Provider’s complete failure to perform the
Services under the Services Agreement for an uninterrupted period of at least
fifteen (15) days, following written notice by Owners to Service Provider of
such failure to perform the Services and after Service Provider has been granted
reasonable opportunity and period of time under the circumstances (not to exceed
sixty (60) days) to resume provision of the Services and fails to do so;
provided, however, that Owners shall not be required to wait any period of time
in the event Service Provider has publicly stated its abandonment of its
obligations under the Services Agreement or Service Provider cannot provide any
reasonable assurance that Service Provider will resume provision of the
Services. As used herein, “complete failure” shall mean (a) failure


F-2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






by Service Provider to perform all of the Services requested by Owners
(including delivery of Licensed IP (as that term is defined in Exhibit G (IP
License) to the Services Agreement) and access to certain Facility IP) in
accordance with the requirements of the Services Agreement coupled with either
(x) failure to raise a good-faith claim that the Services conform to the
Services Agreement or (y) failure, within fifteen (15) days of issuance of a
final decision of the Panel concluding that the Services do not conform to the
Services Agreement (issued per Article 19 of the Services Agreement), to perform
the Services in accordance with such Panel decision; or (b) willful and complete
abandonment or non-performance of all of the Services requested by Owners.
Notwithstanding the foregoing, if Service Provider fails or ceases to perform
only a portion of the Services (i.e., Service Provider fails or ceases to
perform a particular type or category of Service which Service Provider agreed
to perform in the Services Agreement, but continues to perform other Services),
such failure or cessation shall be deemed a Triggering Event only as to the type
or category of Services which Service Provider failed or ceased to perform, and
Owners’ right to receive a copy of the then-existing Facility IP, Service
Provider’s obligation to transfer a copy of the Facility IP, and Owners’ ability
to exercise and enforce the license in and to the then-existing Facility IP
shall only apply to that portion of the Facility IP applicable to and associated
with the type or category of Service which Service Provider fails or ceases to
provide, in order to fully enable Owners to self-perform or have a Third Party
perform the Services without any support or technical assistance from Service
Provider.
(f)“Use” means to access, use, copy, reproduce, modify, prepare derivative
works, make, have made (including export and import in compliance with
applicable US law), distribute, perform and display for Facility Purposes and in
compliance with the provisions of this Facility IP License.
2.    Grant of License.


(a)    Service Provider hereby grants, agrees to grant, and shall cause to be
granted to Owners, and their Affiliates, and employees of Affiliates, effective
as of the Effective Date and exercisable solely in accordance with Section 3
below, a royalty-free, fully paid-up, non-exclusive, transferable (solely in
connection with any sale or transfer of the Facility), irrevocable and perpetual
license, all subject to Section 10, under, in and to the Facility IP (as the
same may exist at the time of a Triggering Event or later issue as a patent
based on a patent application filed prior to the Triggering Event), to Use, and
permit Third Parties to Use (all solely in accordance with Section 6 below), the
Facility and all equipment, components, hardware, software and other
deliverables, and the Facility IP (as the same may exist at the time of the
Triggering Event or later issued as a patent based on a patent application filed
prior to the Triggering Event), solely as necessary for Owners to design,
construct, test, startup, license, complete, maintain, improve, and operate the
Facility, and to complete and defend challenges on ITAAC or respond to other
requests made by any Government Authority or pursuant to applicable Law, in all
such cases without Service Provider’s support or technical assistance. Owners
shall have the right to sublicense to Third Parties (subject to Section 6 below)
the rights conferred upon Owners, provided that such sublicenses shall be
limited to Use solely on Owners’ behalf and solely in connection with the
Facility Purposes. The license rights granted by Service Provider to Owners
pursuant to this Facility IP License do not include any rights in and to any


F-3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Facility IP other than as specifically set forth in this Facility IP License,
and do not include any right to use any Facility IP (i) with or for any facility
other than the Facility (Vogtle Units 3 & 4), or (ii) for the manufacture or
design of fuel assemblies for AP1000® reactors. The licenses granted herein are
in addition to and not in lieu of any other licenses granted under the Services
Agreement or other agreements between the Parties or between Service Provider
and Owners. The restrictions set forth in this Facility IP License apply only to
the license granted in this Facility IP License.


(b)    The license granted by Service Provider to Owners hereunder shall not
prejudice the rights of Service Provider (or its Affiliates) to sell or license
all or any portion of the Facility IP to others, or to use the Facility IP on an
unfettered basis, shall not obligate Service Provider in any way to provide
updates or improvements made to the Facility IP transferred to Owners after the
date of the Triggering Event, and shall not obligate Service Provider in any way
to file for or maintain intellectual property protections for any Service
Provider intellectual property, including Facility IP (Owners are free to
request Service Provider to pursue intellectual property protections for such
Service Provider intellectual property at Owners’ expense), provided that the
sale or license of any Facility IP by Service Provider or its Affiliates shall
be subject to and not free and clear of this Facility IP License or any other
licenses granted to Owners by Service Provider or otherwise adversely affect
this Facility IP License Agreement including, without limitation, pursuant to
section 363 of the Bankruptcy Code or other applicable Law.


3.    Owners’ Ability to Exercise and Enforce License Rights.


(a)    Owners acknowledge and agree that, although this Facility IP License is
attached to and made a part of the Services Agreement and the license to
Facility IP granted by Service Provider pursuant to Section 2 is made effective
as of the Effective Date, the rights and licenses granted by Service Provider to
Owners hereunder shall not become exercisable or enforceable by Owners, and
Owners hereby covenant not to exercise, enforce or use their rights to Facility
IP granted pursuant to this Facility IP License, unless and until such time that
a Triggering Event occurs and any Service Provider opportunity to cure as
described in Section 1.(e) has been exhausted, it being understood that this
covenant will not impact any rights that Owners may have under any other
license. As such, Service Provider’s obligations under this Facility IP License
shall not become enforceable by Owners, and Service Provider shall not be
obligated by this Facility IP License Agreement to transfer or provide a copy of
the Facility IP to Owners by virtue of the requirements of this Facility IP
License, unless and until such time that the Triggering Event occurs and any
Service Provider opportunity to cure as described in Section 1.(e) has been
exhausted.


(b)    If the Services Agreement is terminated for convenience by Owners or due
to Owners’ material breach (pursuant to Section 20.2 of the Services Agreement),
the Facility IP license granted to Owners hereunder shall immediately terminate
(or, if the Services Agreement is terminated for such reasons before the
occurrence of the Triggering Event, shall never become exercisable by Owners);
provided, however, that if a Triggering Event has occurred prior to Owners’
termination of the Services Agreement for convenience, this Facility IP License
shall


F-4





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






not terminate with respect to Owners’ license to Facility IP that was the
subject of the Triggering Event.


4.    Triggering Event.


Upon the occurrence of the Triggering Event and if Service Provider is unable to
cure as described in Section 1.(e), Service Provider shall be obligated to
promptly transfer to Owners a full and complete copy of the then-existing
Facility IP in the file format(s) as they exist in Service Provider’s and its
Affiliates’ systems and files, and Owners’ license with respect to the then
existing Facility IP as described in Section 2 above, shall become immediately
exercisable and enforceable by Owners. If Service Provider fails to perform a
particular type or category of Services but continues to perform other types or
categories of Services, such event will be considered a Triggering Event only as
to the category of Service which Service Provider failed to perform.
Accordingly, if Service Provider is unable to cure in this instance, Service
Provider shall transfer a copy of the portion of the then-existing Facility IP
corresponding to that category of Service which led to the Triggering Event and
the terms herein shall apply to that licensed portion of Facility IP. Owners’
partial exercise of this Facility IP License shall not preclude or prejudice
Owners from receiving or exercising any additional partial or full licenses of
Facility IP pursuant to Sections 2 and 3 due to any additional Triggering
Events.


5.    Assignment.


(a)Owners shall have the right to, and shall, assign this Facility IP License
(including all the rights and obligations hereunder) to any purchaser of the
Facility or their successor in connection with their ownership interest in the
Facility.
(b)Owners’ consent shall not be required for WEC’s and WECTEC’s assignment of
their rights and obligations under this Agreement in connection with an
assignment of their rights and obligations under the Services Agreement in
connection with the Bankruptcy Cases provided, however, that the rights of
Owners under the Bankruptcy Code are preserved in all respects and WEC shall
remain a party hereto and obligated hereunder unless the assignee in such a
transaction also acquires substantially all of the Facility IP such that Owners’
rights under this Facility IP License are not adversely affected.
(c)    WEC shall ensure that any assignment, sale or exclusive license of any
portion of this Facility IP License is subject to the rights and obligations of
Section 2 and the covenant not to sue in Section 7(c) (but only with respect to
IP Improvements of such Facility IP made by Owners as of or before such
assignment, sale or exclusive license (“Covenant IP Improvements”)), and in a
manner, by operation of law or otherwise, such that any further assignee,
purchaser or exclusive licensee of such Facility IP takes such Facility IP
subject to the rights and obligations of Section 2 and the covenant not to sue
in Section 7(c) (with respect to Covenant IP Improvements). WEC shall also be
entitled to assign to any assignee, purchaser or exclusive licensee of any
portion of the Facility IP the right to enforce this Facility IP License against
Owners, to the extent it relates to the Use or disclosure of Facility IP. In
addition to the foregoing, WEC shall ensure that any assignment, sale, or
exclusive license of its interest in and to its Facility IP, or any portion
thereof,


F-5





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






pursuant to which WEC divests possession of any portion of the Facility IP or is
otherwise rendered unable to satisfy its obligations under Section 4 is subject
to the assignee’s, purchaser’s or exclusive licensee’s agreement to be bound by
the transfer obligations under Section 4 and the requirements of this sentence
of Section 5. WECTEC shall have the right to, and shall, assign this Facility IP
License (including all the rights and obligations hereunder) to any assignee of
the Services Agreement in connection with any assignment of such agreement and
shall, in connection with any such assignment, ensure that the rights of Owners
under the US Bankruptcy Code are preserved in all respects.
(d)    Assignment rights for third-party software shall be subject to the terms
of the associated third-party software license and may require ratification by
the Third Party. Any assignment or transfer in violation of this Facility IP
License will be null and void. This Facility IP License and the rights and
obligations of either Party hereto will be binding upon and will inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns, including but not limited to any bankruptcy trustee appointed.
6.    Limitations on Sharing of Facility IP.


(a)    The right of Owners to share and/or subcontract the Facility IP (pursuant
to Section 2), shall be subject to the limitations and conditions set forth in
Section 3 with regard to the ability of Owners to exercise their rights in and
to the Facility IP.


(b)    Owners must keep and maintain all Facility IP provided by Service
Provider hereunder and marked “proprietary”, “confidential” or the like, as
confidential and exercise at least the same degree of care to safeguard the
confidentiality of the Facility IP as they do to safeguard their own proprietary
or confidential information of equal importance, but not less than a reasonable
degree of care, and may only share or disclose the Facility IP as necessary to
exercise their rights hereunder, and subject to the following conditions: (i)
any permitted sharing or disclosure by Owners of Facility IP shall be made
subject to a written agreement which (A) restricts the use and disclosure
thereof by the recipient in the same manner as Owners’ use and disclosure is
restricted, (B) contains confidentiality obligations at least as protective as
those contained in this Section 6, and (C) names Service Provider as a third
party beneficiary; (ii) Owners shall be responsible for any breach by such third
party recipients of Facility IP of such written agreements of their non-use and
non-disclosure obligations with respect to the Facility IP; and (iii) any
sharing of Facility IP by Owners shall be limited to only those portions of the
Facility IP which are necessary to be shared in order for Owners to exercise
their rights under this Facility IP License.


(c)    The foregoing obligations of confidentiality in Section 6(b) shall not
apply to any sharing or disclosure of Facility IP by Owners which is required by
any Government Authority or pursuant to applicable Law (provided, however,
Owners shall not disclose Facility IP to the U.S. Patent Office or any other
Patent Office or patent authority as part of a patent application) provided that
Owners: (i) use reasonable efforts to provide Service Provider with written
notice of such request or demand as promptly as practicable under the
circumstances so that Service Provider shall have an opportunity to seek an
appropriate protective order or other appropriate


F-6





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






remedy; (ii) furnish only that portion of the Facility IP which is, in the
opinion of Owners’ counsel, legally required; and (iii) take, and cause their
representatives to take, all other reasonable steps necessary to try to obtain
confidential treatment for any such Facility IP required to be furnished.


(d) Nothing in this Facility IP License or in any disclosures made hereunder
shall be construed as granting to Owners the right to file for any intellectual
property right (patent, copyright, trademark, etc.) related to or incorporating
Facility IP.


7.    Ownership of Facility IP and Improvements thereon.


(a)As between Service Provider and Owners, Service Provider shall own all right,
title and interest in and to all Intellectual Property associated with the
Facility IP provided hereunder.


(b)To the extent Owners create any modifications or derivative works in the
Facility IP, Owners shall own all right, title and interest in and to all
Intellectual Property associated with such modifications or derivative works.
Owners’ Use of any such modifications or derivative works is limited to Facility
Purposes.


(c)The Parties acknowledge that each Party may independently develop or have
developed improvements to or derivative works of the Facility IP (hereinafter
“IP Improvements”) that may infringe on the other Party’s Intellectual Property
in its IP Improvements. Each Party intends that such development not block the
other Party’s development activities, and, consequently: i) Service Provider
covenants not to sue Owners, their Affiliates, or any Person authorized by
Owners to Use such IP Improvements on Owners’ behalf, for infringement or
misappropriation of the Service Provider’s Intellectual Property in such IP
Improvements for Facility Purposes; and ii) Owners covenant not to sue Service
Provider, its Affiliates, or any Person authorized by Service Provider to use
such IP Improvements on Service Provider’s behalf, for infringement or
misappropriation of the Owners’ Intellectual Property in such IP Improvements.


8.    No Warranty Regarding Sufficiency of Facility IP.


Service Provider represents and warrants that it owns all rights, title and
interest in and to the Facility IP (excluding Third-Party IP as provided in
Section 10 below) or has the right to license Facility IP to Owners. Service
Provider makes no representation whatsoever (and none is to be implied or relied
upon by Owners) as to the sufficiency or accuracy of the Facility IP, the
ability of Owners to use the Facility IP for its intended purpose, or the
results to be obtained from such use, and Service Provider expressly disclaims
any and all warranties associated with the Facility IP, including any implied
warranty of fitness for a particular purpose or merchantability, and any
warranty (express or implied) of title, non‑infringement, quality, usefulness,
commercial utility, adequacy, compliance with any Law, domestic or foreign. For
avoidance of doubt, the Facility IP is provided “as is,” and with all faults.




F-7





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






9.    No Liability for Use of Facility IP.


Except to the extent Service Provider provides any Facility IP which knowingly
infringes any third party Intellectual Property and fails to disclose such
infringement prior to Owners’ Use thereof (in which case Service Provider shall
fully indemnify and hold Owners harmless therefor), Service Provider shall not
be liable with respect to or resulting from Owners’ use following a Triggering
Event, or the results of such use, of any Facility IP licensed to Owners under
this Facility IP License, and Owners shall be exclusively responsible and liable
for, and shall defend, indemnify and hold harmless Service Provider (and its
Affiliates, directors, officers, partners, employees, agents, consultants,
contractors, advisors, and other representatives) from, any losses, claims or
liability arising out of such use by Owners of Facility IP furnished hereunder
or any errors therein or omissions therefrom.


10.    Third Party Licenses.


To the extent any Intellectual Property included in the Facility IP licensed to
Owners hereunder is owned by a Third Party and licensed to Service Provider
(“Third Party IP”), Service Provider shall identify all such Third Party IP at
the time of delivery of the Facility IP and provide Owners with copies of all
relevant licenses, if permitted. The license of such Third Party IP to Owners
hereunder shall be subject to all of the terms and conditions of the relevant
agreement between the applicable Service Provider party and such Third Party
pursuant to which such Third Party IP has been licensed to Service Provider, or
if elected by Owners, Owners may negotiate new agreements with such third
parties for the use of the Third Party IP. For the avoidance of doubt, Service
Provider shall have no obligation to grant Owners any license or sublicense
rights to any Third Party IP included in the Facility IP if such grant to Owners
would result in (i) the violation of any agreement between Service Provider and
the applicable Third Party, (ii) the loss or impairment of rights in any
Facility IP (including such Third Party IP), or (iii) an obligation to pay
royalties on the part of Service Provider or any of its Affiliates (unless, with
respect to such Third Party IP subject to an obligation to pay royalties, Owners
request such Third Party IP be included in the Facility IP and pay or otherwise
reimburse Service Provider or its applicable Affiliates for all such royalties).


11.    Termination.


Service Provider may terminate this Facility IP License and the rights and
licenses granted to Owners under this Facility IP License with immediate effect
upon notice to Owners if Owners commit a material breach of this Facility IP
License and fail to cure such breach within thirty (30) days after Service
Provider provides written notice of such breach to Owners (or such later period
as may be provided in Service Provider’s notice). As used in this Section 11, a
“material breach” shall mean Owners have exercised the license in Section 2
prior to a Triggering Event, have shared the Facility IP in violation of Section
6, or have exercised rights in the Facility IP not granted in this Facility IP
License, in all such cases resulting in a materially adverse effect on Service
Provider. A material breach does not include an exercise of rights to Facility
IP granted to Owners under a separate license between the Parties. Except for
the foregoing and as set forth in Section 3(b), this Facility IP License may
only otherwise be terminated upon mutual written


F-8





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






agreement by Service Provider and Owners. Except to the extent Facility IP is
otherwise licensed to Owners under a separate agreement, upon any termination
permitted by this Section 11, Owners must immediately cease all use of the
Facility IP and return all Facility IP to Service Provider (and return or
destroy all copies thereof); provided, however, that if Owners’ material breach
only affects a portion of the Facility IP, then Owners’ rights shall only cease
with respect to, and Owners shall only be obligated to return, that portion of
the Facility IP that is affected by Owners’ material breach.


12.    Miscellaneous.
(a)    Dispute Resolution. In the event of any dispute under this Facility IP
License, the Parties shall proceed in accordance with the dispute resolution
process set forth in the Services Agreement, mutatis mutandis.
(b)    Applicable Law. This Facility IP License will be governed by Section 22.1
of the Services Agreement.
(c) Waiver. No Party will be deemed to have waived any provision of this
Facility IP License unless such waiver is made explicit in writing and signed by
the Party waiving such provision. No waiver will be deemed to be a continuing
waiver unless so stated in writing.
(d) Amendment. No change, amendment, or modification of this Facility IP License
will be binding upon the Parties unless such change, amendment, or modification
is in writing and duly executed by the Parties.
(e) Severability. If any one or more of the provisions in this Facility IP
License or any application of such provision is held to be invalid, illegal or
unenforceable in any respect by a competent tribunal, the validity, legality and
enforceability of the remaining provisions in this Facility IP License and all
other applications of the remaining provisions shall not in any way be affected
or impaired by such invalidity, illegality or unenforceability.
(f) Entire Agreement. This Facility IP License and the Services Agreement
contains the entire agreement of the Parties, and there are no oral or written
representations, understandings or agreements between the Parties respecting the
subject matter of this Facility IP License that are not expressed herein.
(g) Notice. All notices and other communications hereunder shall be in writing
and shall be delivered in accordance with the notice provisions contained in the
Services Agreement.
(h) Other Licenses. Nothing in this Facility IP License is intended to reduce
Owners’ rights to use, or Service Provider’s obligations to deliver and provide
access to Facility IP in accordance with the requirements of the Services
Agreement or any other licenses granted to Owners.
(i) Bankruptcy Code.


F-9





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(i) The Parties acknowledge and agree that the Facility IP is “intellectual
property” as defined in Section 101(35A) of the United States Bankruptcy Code,
codified as 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), that has been
licensed hereunder in a contemporaneous exchange for value.
(ii) In the event this Facility IP License is rejected pursuant to applicable
law in a case under the Bankruptcy Code, Owners may elect to retain their rights
under this Facility IP License as provided in Section 365(n) of the Bankruptcy
Code.
(j) Each of the Parties hereby acknowledges the existence, perfection and
validity of the Secured Parties’ (as defined in the DIP Term Loan Facility
defined below) liens on and security interests in the Facility IP as granted and
authorized by the (1) Final Order (I) Authorizing Debtors To Obtain Senior
Secured, Superpriority, Postpetition Financing (II) Granting Liens and
Superpriority Claims Pursuant to Bankruptcy Code Sections 105, 362, 363, 364 and
507, Bankruptcy Rules 2002, 4001, 6004, and 9014 and Local Rule 4001-2 and (III)
Granting Related Relief and (2) that certain Guarantee and Collateral Agreement
(DIP Term Loan Facility), dated as of May 26, 2017, among the Westinghouse
Electric Company LLC, Toshiba Nuclear Energy Holdings (UK) Limited, TSB Nuclear
Energy Services Inc., each other Pledgor identified therein and Citibank, N.A.
Docket No. 565 entered in the Bankruptcy Cases.


(k) Owners waive (i) any administrative claims allowable under 11 U.S.C. Section
503(b) arising from the performance of the EPC Agreement and (ii) any right of
setoff they may have with respect to the EPC Agreement under the Bankruptcy Code
or applicable nonbankruptcy law. Facility IP developed under the EPC Agreement
is as-is, where-is and without warranty or indemnity.










F-10





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION








IN WITNESS WHEREOF, the Parties hereto have executed this Facility IP License as
of the Execution Date.


GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA,
MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG Power SPVP, LLC and THE CITY OF
DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT, AND SINKING
FUND COMMISSIONERS
 
By: _/s/Chris Cummiskey                           
Name: Chris Cummiskey
Title: Executive Vice President - Georgia Power Company


Attest:   /s/Meredith M. Lackey             
Its: Senior Vice President, General Counsel & Corporate Secretary
 
      (CORPORATE SEAL)






   
WECTEC GLOBAL PROJECT
SERVICES INC.


By:  /s/David C. Durham                
Name: David C. Durham
Title: President


Attest:  /s/Patricia L. Crown         
Its:  Notary Public
        Patricia L. Crown
(CORPORATE SEAL)
WESTINGHOUSE ELECTRIC COMPANY LLC


By:  Jose E. Gurierrez              
Name: Jose E. Gurierrez
Title: President and CEO


Attest:  /s/Patricia L. Crown         
Its:  Notary Public
        Patricia L. Crown


      (CORPORATE SEAL)











F-11





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT G
IP LICENSE




This IP LICENSE (“IP License”) is made as of July 20, 2017 (“Execution Date”),
and becomes effective as of the Effective Date as defined in the Amended and
Restated Services Agreement, by and between, on the one hand, GEORGIA POWER
COMPANY, a Georgia corporation, for itself and as agent for Owners, as defined
below, and, on the other hand, WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware
limited liability company having a place of business in Cranberry, Pennsylvania
(“WEC”), and WECTEC GLOBAL PROJECT SERVICES INC., a Louisiana corporation having
a place of business in Charlotte, North Carolina (“WECTEC” and together with
WEC, the “Service Provider”). Owners and Service Provider may be referred to
individually as a “Party” and collectively as the “Parties.”


1.Definitions. For purposes of this IP License, the terms listed below shall
have the meanings indicated beside them. Capitalized terms not otherwise defined
below shall have the meanings ascribed to them in the Amended and Restated
Services Agreement between Owners and the Service Provider of even date herewith
(together with all Exhibits thereto, as amended or modified and as may be
further amended or modified from time to time, the “Services Agreement”).
(a)    “Configuration Data” means the Facility-specific data that is used in
conjunction with the software, including without limitation, tuning and set
point constants, graphical, pictorial and text files, that instantiate the
software for the specific Facility environment.
(b)    “Facility IP” means all Intellectual Property (and associated
deliverables, products, and other materials described in this definition) of
Service Provider or its Affiliates, whether now existing or hereafter developed,
in or covering the Facility (including all equipment, components, hardware,
software and other deliverables) as delivered under the Services Agreement or
under the EPC Agreement (including Intellectual Property, deliverables,
products, and materials underlying, supporting, or used to create deliverables
under the EPC Agreement or Services Agreement, regardless of whether the same
have been or will be provided to Owners, but excluding products delivered by
Service Provider’s fuels group to Owners under separate commercial agreements),
required or reasonably necessary for Owners to design, construct, test, startup,
license, complete, maintain, improve, and operate the Facility, to defend
challenges on ITAACs or respond to other requests made by any Government
Authority or pursuant to applicable Law, including (i) patents, trademarks (but
excluding the Westinghouse name or any trademarks related to AP1000®),
copyrights, trade secrets, inventions, know-how, proprietary information,
confidential information, documentation, materials and data; (ii) software
required or reasonably necessary for Facility Purposes, including Service
Provider (or its Affiliates)-owned and developed proprietary computer programs
expressed in a source code language consisting of a full source language
statement of programs and all related compiler command files, build scripts,
complete maintenance documentation, application programming interfaces,
graphical user


G-1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






interfaces, schematic diagrams and annotations which comprise the pre-coding
detail design specifications, information management data bases (e.g., open item
database, PCC outstanding issues list, DCP database, LAR database, ITAAC
database), plans, designs, calculations and models (e.g., seismic models,
structural models, stress analyses, hazards analyses – flooding, PRHA,
probabilistic risk assessment, etc.), design basis information, computer source
code for CYS monitoring system and all CYS design documents, cyber security
databases (e.g., CDA identification database, LRM assessment database, cyber
SharePoint site, etc.) and all cyber security supporting documentation,
simulator designs; (iii) all AP1000®-related schematics, designs and
information, included but not limited to AP1000® information referenced in the
DCD or COL; and (iv) all other information, documentation, materials, data,
technology, software and other property necessary to allow a reasonably skilled
person to design, construct, test, license, startup, operate, improve, complete
and maintain the Facility.
(c)    “Intellectual Property” means any and all intellectual property rights
existing from time to time under any Law including patent law, copyright law,
semiconductor chip protection law, moral rights law, trade secret law, trademark
law (together with all goodwill associated therewith (but excluding any rights
to the Westinghouse name or any trademarks related to AP1000®)), unfair
competition law, publicity rights law, or privacy rights law, and any and all
other proprietary rights, and any and all applications, renewals, extensions and
restorations of any of the foregoing, now or hereafter in force and effect
worldwide. For purposes of this definition, rights under patent laws shall be
limited to rights under any and all United States patent applications (and
patents issued therefrom) and patents (including letters patent and inventor’s
certificates), including, without limitation, any provisionals, substitutions,
extensions, supplementary patent certificates, reissues, renewals, divisions,
continuations in part (or in whole), continued prosecution applications,
requests for continued examination, and other similar filings or stages thereof
provided for under the laws of the United States.
(d)    “Licensed Documentation” shall mean that portion of the Licensed IP that
includes any (i) materials created by or on behalf of Service Provider or its
licensors, or by Third Parties, that describe or relate to the functional,
operational, or performance capabilities of any Licensed IP regardless of
whether such materials be in written, printed, electronic or other format; and
(ii) user, operator, system administration, technical, support and other
manuals, including but not limited to functional specifications, help files,
flow charts, logic diagrams, programming comments, and acceptance plans, if any.
(e)    “Licensed IP” means (i) that portion of the Facility IP delivered by
Service Provider to Owners, or to which Owners are given access by Service
Provider pursuant to the Services Agreement (the types of Licensed IP that will
be delivered to Owners are identified in Exhibit B of the Services Agreement);
(ii) that portion of the Facility IP delivered by Service Provider to Owners
under the EPC Agreement; and (iii) any Intellectual Property that is not capable
of being delivered (e.g., patent rights) but is required to enable Owners’ Use
of Facility equipment, components, hardware, and software delivered under the
EPC Agreement or the Services Agreement.
(f)    “Owners” means Georgia Power Company, Oglethorpe Power Corporation (An
Electric Membership Corporation), Municipal Electric Authority of Georgia, MEAG
Power


G-2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and The City of Dalton,
Georgia, acting by and through its Board of Water, Light and Sinking Fund
Commissioners.
(g)    “Permitted Users” means Owners, their employees, and the employees of
their Affiliates, when they are acting as agent for the Owners. Permitted Users
shall also include (i) Owners’ engineers, seconded employees and staff
augmentation contractors, where acting as agent for Owners, through multiple
tiers, engaged by Owners, and (ii) Facility contractors and subcontractors
engaged by Owners for work in connection with the Facility, in each case subject
to the requirements of Article 14 of the Services Agreement.
(h)    “Software” or “software” means any computer programming code (such as
computer programs, procedures, rules or routines embodied in computer programs,
databases and related computer files) consisting of instructions or statements
in a form readable by individuals (source code) or machines (object code) and
related documentation and supporting materials therefor, in any form or medium,
including electronic media. Software includes any bug fixes, error-correction
releases, updates, upgrades, enhancements, modifications, changes, new versions
and replacements therefor.
(i)    “Service Provider Software” means the Software provided to Owners by
Service Provider or Service Provider’s Affiliates or licensors through Service
Provider, in connection with the Services performed under the Services Agreement
or work performed under the EPC Agreement that is required or reasonably
necessary for Facility Purposes. Software includes:
(i)    “base software”, which consists of the programs and tools that provide
basic Facility system functions. The base software may include tools used to
develop control strategies (function blocks, standard control algorithms, rules,
etc.), operator graphics (e.g., symbol libraries), and database entries;
(ii)    “application software”, which consists of the project-specific
implementation of the Facility requirements using the objects and tools provided
by the base software. The application software is specific to a particular
Facility; and
(iii)    “third-party software”, which consists of that portion of the software
which is developed and owned by a Third Party. Third-party software may include
freeware.
(j)    “Use” means to access, use, copy, reproduce, modify, prepare derivative
works, make, have made (including export and import in compliance with
applicable US law), distribute, perform, and display for Facility Purposes and
in compliance with the provisions of this IP License.
2.Licenses.
(a)    License. Service Provider hereby grants, agrees to grant, and shall cause
to be granted to Owners and their Affiliates, a perpetual, irrevocable, fully
paid-up, royalty-free, non-exclusive, transferable (solely in connection with
any sale or transfer of the Facility) right and license under, in and to the
Facility IP, to Use the Facility and all equipment, components,


G-3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






hardware, software and other deliverables as such are delivered or made
available to Owners, including Service Provider Software, and in each case,
solely for Facility Purposes. Owners shall have the right to sublicense to
Permitted Users the rights conferred upon Owners, provided that such sublicenses
shall be limited to Use solely on Owners’ behalf and solely for Facility
Purposes. Third-party software which is furnished by Service Provider shall be
subject to separate license agreements and/or registration requirements and
limitations on copying and use, and Owners agree to be bound by the terms of any
such license agreements to the extent Owners have been provided a copy of the
same or as may be negotiated between Owners and each third-party software
provider. The license rights granted by Service Provider to Owners pursuant to
this IP License do not include any rights in and to any Facility IP other than
as specifically set forth in this IP License, and do not include any right to
use any Facility IP (i) with or for any facility other than the Facility (Vogtle
Units 3 & 4), or (ii) for the manufacture or design of fuel assemblies for
AP1000 reactors.
(b)    Service Provider shall provide all third-party software on a pass-through
basis as further described herein. Notwithstanding anything to the contrary
herein, and without limiting the license above, the license granted herein
grants and shall grant Owners and the Permitted Users the rights to:
(i)    Use the Licensed IP for the Facility Purposes;
(ii)    adapt and otherwise modify the Licensed IP, including but not limited to
the Service Provider’s base software and application software;
(iii)    make a reasonable number of copies of the Service Provider Software for
back-up, archival, testing, installation, maintenance, operation or
disaster-recovery purposes, provided that any copyright or other proprietary
rights notices included in the Service Provider Software are also reproduced in
such copies. The right to copy specific third-party software shall be governed
by terms of the license agreement specific to such third-party software provided
to Owners;
(iv)    install the Service Provider Software on replacement hardware and adapt
and modify the Service Provider Software to be used on other hardware, provided
that the Service Provider Software as installed on such hardware is solely used
for the Facility Purposes. The right to install specific third-party software as
described in this subsection (iv) shall be governed by terms of the license
agreement specific to such third-party software provided to Owners;
(v)    make the Licensed IP accessible to, or otherwise disclose Licensed IP, to
the Nuclear Regulatory Commission and other Government Authorities as required
or requested for Facility Purposes subject to Section 6.3 of the Services
Agreement; and
(vi)    Use and disclose, subject to Article 14 of the Services Agreement, the
output and other information derived from the Licensed IP (whether such Licensed
IP is deliverable or only accessible) in support of the Facility Purposes and as
otherwise required to comply with applicable Laws or requirements of requests
from Government Authorities.


G-4



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(c)    License Restrictions. Except as may be otherwise provided herein, Owners
shall not alone or with the assistance of others use any Licensed IP other than
for the Facility Purposes. Except for the licenses granted herein or as
otherwise provided in the Services Agreement, all right, title, and interest in
the Licensed IP shall remain with Service Provider or its licensors.
(d)    Licensed Documentation Reproduction and Distribution. Service Provider
hereby grants, agrees to grant, and shall cause to be granted to Owners a
perpetual, irrevocable, transferrable (solely in connection with any sale or
transfer of the Facility), fully paid-up, royalty-free, non-exclusive right and
license to modify and create derivative works, reproduce and distribute to
Permitted Users Licensed Documentation solely for the Facility Purposes. Rights
and obligations regarding the modification, reproduction and distribution of
third-party software documents shall be as set forth in the applicable
third-party software license. Rights and obligations regarding the modification,
reproduction and distribution of any other third party documents included in
Licensed Documentation shall be as specified by the owners of the third party
documents.
(e)    Other Computer Programs. Nothing shall prohibit the Permitted Users from
using the Facility equipment to run computer programs other than the software or
from using the equipment for purposes other than operation of the Facility, it
being understood that Service Provider shall not be responsible for any failure
of the software or equipment as a result of such activities, or loading such
computer programs on, or removing such computer programs from, the Facility
equipment.
3.Representations and Warranties. Service Provider represents and warrants the
following:
(a)    Licensing Rights. Service Provider owns all rights, title and interest in
and to the Licensed IP (excluding third-party software, third-party software
documentation or any other third party information or materials provided under
the Services Agreement) or otherwise has the legal right to transfer, grant,
sublicense, or, for third-party software, pass-through the rights and the
licenses in the foregoing that are provided herein. In the event of a breach of
this warranty, Service Provider shall obtain, at no additional cost to Owners,
rights necessary for Owners to continue using the Licensed IP as contemplated by
this IP License. For pass-through rights, third-party software and associated
documentation shall be licensed directly from the third-party software developer
to Owners as end user, and copies of all such licenses shall be provided to
Owners. To the best of Service Provider’s knowledge, the Licensed IP is true,
accurate and complete and represents all of the intellectual property to be
provided to Owners under the Services Agreement, at the applicable time.
(b)    Media. The media on which the Licensed IP, including but not limited to
software, is recorded shall be free from defects in material and workmanship for
the Warranty Period set forth in (d) below. Service Provider will, at no
additional charge, replace any defective media.


G-5



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(c)    Intellectual Property. Licensed IP and Licensed Documentation will not
knowingly infringe, misappropriate, or otherwise violate any patent, trademark,
service mark, copyright, trade secret or other proprietary right of any Third
Party.
(d)    Performance.    The Licensed IP, including but not limited to the
software and Configuration Data shall be treated in accordance with Article 10
of the Services Agreement mutatis mutandis; provided, however, that Facility IP
developed under the EPC Agreement shall be provided on an as-is, where-is basis
and without warranty. In addition to re-performance under Article 10 of the
Services Agreement (to the extent required thereby), Service Provider agrees to
use commercially reasonable efforts during the term of the Services Agreement
and subject to the terms and conditions therein, at Owners’ request and expense,
to provide updates, corrections, replacements, repairs, and other work to ensure
that Facility software, hardware, Configuration Data, or other physical
deliverables meet Owners’ needs.
4.Intellectual Property Indemnity.
(a)    Service Provider shall indemnify, hold harmless, release and defend Owner
Persons Indemnified from any action brought against Owners, their Affiliates or
any of their respective Representatives, to the extent based on a claim that any
Licensed IP or any part thereof furnished hereunder, or the use thereof as
permitted under this IP License, constitutes an infringement of any United
States patent or United States copyright, or misappropriation of any trade
secret, trademark rights, proprietary rights or other intellectual property
rights of any Third Party; provided, however, Owners shall promptly notify
Service Provider of any such claim, suits and actions in writing and Service
Provider shall pay all costs, expenses, settlements and/or judgments resulting
therefrom.
(b)    If a claim of infringement or misappropriation is made, Service Provider
may, and if the use of the Licensed IP developed by Service Provider or any part
thereof furnished hereunder is held by a court of competent jurisdiction to
constitute infringement or misappropriation of any United States copyright,
trade secret, trademark rights, proprietary rights or other intellectual
property rights of any Third Party, and its use by Owners is enjoined, Service
Provider shall, at its option and its sole expense, either: (i) procure for
Owners the right to continue using said Licensed IP, or part thereof; or (ii)
replace or modify the same with non-infringing Licensed IP, to the extent
reasonably possible without diminishing the capability and capacity of the
Licensed IP, or part thereof. In the event the above alternatives are
unavailable to Service Provider, then, with the approval of Owners, Service
Provider shall seek alternate ways and means to provide such Services for which
it is obligated under this Agreement so long as such alternate means are
reasonably acceptable to Owners.
(c)    Notwithstanding the above, Service Provider shall not compromise or
settle any claim, action, suit or proceeding in which Owners are named without
Owners’ prior written consent, which consent shall not be unreasonably
conditioned, delayed or withheld unless such settlement provides for the payment
of money only by Service Provider and provides for a full, complete and
unconditional (other than ceasing use of the applicable Licensed IP) release of
Owners and each Permitted User.


G-6



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(d)    The foregoing indemnity shall not apply in situations where the Licensed
IP is: (i) supplied pursuant to a design or drawing prepared by Owners wherein
Service Provider has deviated from its normal course of performance; (ii)
modified or combined by Owners or otherwise with items not furnished hereunder;
or (iii) outside the scope of the Licensed Documentation and without the Service
Provider’s approval or consent. In the event a suit or proceeding is brought
against Service Provider as a result of such Owners’ actions, Owners will
indemnify and save Service Provider harmless to the same extent as Service
Provider has agreed to indemnify and save Owners harmless hereunder, except that
the limitation of liability provision of Section 17.2 of the Services Agreement
shall not apply.
(e)    This Section 4 is an exclusive statement relating to intellectual
property indemnification regarding the Licensed IP. In no event shall Owners be
entitled to duplicative recovery under this Section 4 and Section 16.4 of the
Services Agreement.
(f)    Any indemnities associated with third-party software shall be governed by
the terms of the license agreements associated with such third-party software.
Where the third-party software is directly licensed to Owners by Third Parties,
Service Provider shall have no obligation to indemnify Owners for any claims of
infringement related to the use by Owner of such third-party software.
(g)    Service Provider’s liability under this Section 4 shall be subject to the
limitation of liability provision of Section 17.2 of the Services Agreement.
5.Assignment.
(a)    Owners shall have the right to, and shall, assign this IP License
(including all the rights and obligations hereunder) to any purchaser of the
Facility or their successor in connection with their ownership interest in the
Facility.
(b)    Owners’ consent shall not be required for WEC’s and WECTEC’s assignment
of their rights and obligations under this IP License in connection with an
assignment of their rights and obligations under the Services Agreement in
connection with the Bankruptcy Cases provided, however, that the rights of
Owners under the Bankruptcy Code are preserved in all respects and WEC shall
remain a party hereto and obligated hereunder unless the assignee in such a
transaction also acquires substantially all of the Facility IP such that Owners’
rights under this IP License are not adversely affected.
(c)    WEC shall ensure that any assignment, sale or exclusive license of any
portion of the Facility IP is subject to the rights and obligations of Section 2
and the covenant not to sue in Section 6(c) (but only with respect to IP
Improvements of such Facility IP made by Owners as of or before such assignment,
sale or exclusive license (“Covenant IP Improvements”)), and in a manner, by
operation of law or otherwise, such that any further assignee, purchaser or
exclusive licensee of such Facility IP takes such Facility IP subject to the
rights and obligations of Section 2 and the covenant not to sue in Section 6(c)
(with respect to Covenant IP Improvements). WEC shall also be entitled to assign
to any assignee, purchaser or exclusive licensee of any portion of the Facility
IP the right to enforce this IP License against Owners, to the extent it relates
to the


G-7



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Use or disclosure of Facility IP. In addition to the foregoing, WEC shall ensure
that any assignment, sale, or exclusive license of its interest in and to its
Facility IP, or any portion thereof, pursuant to which WEC divests possession of
any portion of the Facility IP or is otherwise rendered unable to satisfy its
obligations under Section 4 is subject to the assignee’s, purchaser’s or
exclusive licensee’s agreement to be bound by the requirements of this sentence
of Section 5. WECTEC shall have the right to, and shall, assign this IP License
(including all the rights and obligations hereunder) to any assignee of the
Services Agreement in connection with any assignment of such agreement and
shall, in connection with any such assignment, ensure that the rights of Owners
under the US Bankruptcy Code are preserved in all respects.
(d)    Assignment rights for third-party software shall be subject to the terms
of the associated third-party software license and may require ratification by
the Third Party. Any assignment or transfer in violation of this IP License will
be null and void. This IP License and the rights and obligations of either Party
hereto will be binding upon and will inure to the benefit of the Parties hereto
and their respective successors and permitted assigns, including but not limited
to any bankruptcy trustee appointed.


6.Ownership of Licensed IP and Improvements thereon.
(a)    As between Service Provider and Owners, Service Provider shall own all
right, title and interest in and to all Intellectual Property associated with
the Licensed IP provided hereunder.
(b)    To the extent Owners create any modifications or derivative works in the
Licensed IP, Owners shall own all right, title and interest in and to all
Intellectual Property associated with such modifications or derivative works.
Owners’ Use of any such modifications or derivative works is limited to Facility
Purposes.


(c)    The Parties acknowledge that each Party may independently develop or have
developed improvements to or derivative works of the Licensed IP (hereinafter
“IP Improvements”) that may infringe on the other Party’s Intellectual Property
in its IP Improvements. Each Party intends that such development not block the
other Party’s development activities, and, consequently: i) Service Provider
covenants not to sue Owners, their Affiliates, or any Person authorized by
Owners to Use such IP Improvements on Owners’ behalf, for infringement or
misappropriation of the Service Provider’s Intellectual Property in such IP
Improvements for Facility Purposes; and ii) Owners covenant not to sue Service
Provider, its Affiliates, or any Person authorized by Service Provider to use
such IP Improvements on Service Provider’s behalf, for infringement or
misappropriation of the Owners’ Intellectual Property in such IP Improvements.


7.Miscellaneous.
(a)Dispute Resolution. In the event of any dispute under this IP License, the
Parties shall proceed in accordance with the dispute resolution process set
forth in the Services Agreement, mutatis mutandis.


G-8



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(b)Term. This IP License shall commence on the Effective Date and shall be
coterminous with the Services Agreement; provided, upon any termination of this
IP License, the perpetual licenses granted hereunder shall continue without
interruption, and Sections 1, 4, 5, and 6 shall survive any such termination or
expiration.
(c)Applicable Law. This IP License will be governed by Section 22.1 of the
Services Agreement.
(d)Waiver. No Party will be deemed to have waived any provision of this IP
License unless such waiver is made explicit in writing and signed by the Party
waiving such provision. No waiver will be deemed to be a continuing waiver
unless so stated in writing.
(e)Amendment. No change, amendment, or modification of this IP License will be
binding upon the Parties unless such change, amendment, or modification is in
writing and duly executed by the Parties.
(f)Severability. If any one or more of the provisions in this IP License or any
application of such provision is held to be invalid, illegal or unenforceable in
any respect by a competent tribunal, the validity, legality and enforceability
of the remaining provisions in this IP License and all other applications of the
remaining provisions shall not in any way be affected or impaired by such
invalidity, illegality or unenforceability.
(g)Entire Agreement. This IP License and the Services Agreement contain the
entire agreement of the Parties, and there are no oral or written
representations, understandings or agreements between the Parties respecting the
subject matter of this IP License that are not expressed herein.
(h)Notice. All notices and other communications hereunder shall be in writing
and shall be delivered in accordance with the notice provisions contained in the
Services Agreement.
(i)Other Licenses. Nothing in this IP License is intended reduce or expand
Owners’ rights under any other licenses granted to Owners, except that the
licenses granted hereunder supersede and replace any licenses granted under the
EPC Agreement.
(j)Bankruptcy Code.
(i)    The Parties acknowledge and agree that the Licensed IP is “intellectual
property” as defined in Section 101(35A) of the United States Bankruptcy Code,
codified as 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), that has been
licensed hereunder in a contemporaneous exchange for value.
(ii)    In the event this IP License is rejected pursuant to applicable law in a
case under the Bankruptcy Code, Owners may elect to retain their rights under
this IP License as provided in Section 365(n) of the Bankruptcy Code.
(k)Each of the Parties hereby acknowledges the existence, perfection and
validity of the Secured Parties’ (as defined in the DIP Term Loan Facility
defined below) liens on and


G-9



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






security interests in the Facility IP as granted and authorized by the (1) Final
Order (I) Authorizing Debtors To Obtain Senior Secured, Superpriority,
Postpetition Financing (II) Granting Liens and Superpriority Claims Pursuant to
Bankruptcy Code Sections 105, 362, 363, 364 and 507, Bankruptcy Rules 2002,
4001, 6004, and 9014 and Local Rule 4001-2 and (III) Granting Related Relief and
(2) that certain Guarantee and Collateral Agreement (DIP Term Loan Facility),
dated as of May 26, 2017, among the Westinghouse Electric Company LLC, Toshiba
Nuclear Energy Holdings (UK) Limited, TSB Nuclear Energy Services Inc., each
other Pledgor identified therein and Citibank, N.A., Docket No. 565 entered in
the Bankruptcy Cases.
(l)Owners waive (i) any administrative claims allowable under 11 U.S.C. Section
503(b) arising from the performance of the EPC Agreement and (ii) any right of
setoff they may have with respect to the EPC Agreement under the Bankruptcy Code
or applicable nonbankruptcy law. Facility IP developed under the EPC Agreement
is as-is, where-is and without warranty or indemnity.


G-10



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION








IN WITNESS WHEREOF, the Parties hereto have executed this IP License as of the
Execution Date.


GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA,
MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG Power SPVP, LLC and THE CITY OF
DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT, AND SINKING
FUND COMMISSIONERS
 
By: _/s/Chris Cummiskey                           
Name: Chris Cummiskey
Title: Executive Vice President - Georgia Power Company


Attest:   /s/Meredith M. Lackey             
Its: Senior Vice President, General Counsel & Corporate Secretary
 
      (CORPORATE SEAL)






   
WECTEC GLOBAL PROJECT
SERVICES INC.


By:  /s/David C. Durham                
Name: David C. Durham
Title: President


Attest:  /s/Patricia L. Crown         
Its:  Notary Public
        Patricia L. Crown
(CORPORATE SEAL)
WESTINGHOUSE ELECTRIC COMPANY LLC


By:  Jose E. Gurierrez              
Name: Jose E. Gurierrez
Title: President and CEO


Attest:  /s/Patricia L. Crown         
Its:  Notary Public
        Patricia L. Crown


      (CORPORATE SEAL)





















G-11



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT H
SUBCONTRACTS AND PURCHASE ORDERS
A. Service Provider shall assume and assign to Owners or their designee, and
Owners or their designee shall accept assignment of, the subcontracts and
purchase orders listed below.
9
Purchase Order/
SAP
 
 
Contract
#
Subcontract
PO
Debtor
SubContractor/Vendor
Description/Title
1
132175F001086
WSPM004620
Stone & Webster Construction Inc
A&W OIL CO INC
Change Order to add Funding to PO 747595 for Lubricants for $25,000
2
132175F004697
WSPM009914
Stone & Webster Construction Inc
A&W OIL CO INC
PM Temp.Const.SG2565 Mobilux EP2 SG165 Multifak EP2,SG 564 XH 222,SG034
DTE24,SG034 DTE25,SG2427 DTELight,SG2382 ChevSRI
3
WVG3001455
WVG3001455
WECTEC Global Project Services, Inc.
A&W OIL CO INC
Mobilube HD Plus 85W-140 for Maintenance of the 220 ton Crane TI3
4
WVG3001314
WVG3001314
WECTEC Global Project Services, Inc.
A&W OIL CO INC
Grease for Turbine Island 3 220 Ton & 15 Ton Crane for PM to Start Up
5
132175F006084
WSPM004724
WECTEC Global Project Services, Inc.
AAA SIGN COMPANY INC
Electronic Sign Repair
6
132175F002381-A
WSPM004994
Stone & Webster Construction Inc
ABB ENTERPRISE SOFTWARE INC
VENTYX eSOMS Software
7
132175-EP01.01
WSPM015467
Stone & Webster Construction Inc
ABB INC
Turbine Generator Synchronization Control Panel
8
132176-EP01.01
WSPM015303
Stone & Webster Construction Inc
ABB INC
Turbine Generator Synchronization Control Panel
9
132175-C215.04
WSPM010031
Stone & Webster Construction Inc
AC CONTROLS CO INC
Butterfly Valves|
10
132176-C203.01
WSPM010032
Stone & Webster Construction Inc
AC CONTROLS CO INC
Threaded and Socket Weld Carbon Steel Valves|
11
132176-C215.01
WSPM010033
Stone & Webster Construction Inc
AC CONTROLS CO INC
Butterfly Valves|
12
J132175-C215.03
WSPM009810
Stone & Webster Construction Inc
AC CONTROLS CO INC
Valves|



H-1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






13
WVG3000470
WVG3000470
WECTEC Global Project Services, Inc.
AC CONTROLS CO INC
Material to be left in place and used for building 315 for RWS, work package
SV0-RWS-PLW-ME0917
14
132175-C203.03
WSPM010030
Stone & Webster Construction Inc
AC CONTROLS CO INC
Threaded and Socket Weld Carbon Steel Valves |
15
WVG3001549
WVG3001549
WECTEC Global Project Services, Inc.
ACE INDUSTRIES INC
MAB Overhead Cranes Quarterly Inspection /
16
132175-E032.01
WSPM003359
WECTEC Global Project Services, Inc.
ADVANCED CABLE BUS INC
600V Cable Bus System
17
132175-C811.02
WSPM010831
Stone & Webster Construction Inc
ADVANCED PRODUCTS AND SYSTEMS
Dielectric Gaskets for CWS
18
J132175-J800.03
WSPM013367
Stone & Webster Construction Inc
AGGREGATES USA LLC
Aggregates
19
132175F000882
WSPM004632
Stone & Webster Construction Inc
AGGREKO LLC
Replacement Chiller for Batch Plant
20
132175F004441
WSPM010663
Stone & Webster Construction Inc
AH HARRIS AND SONS INC
Construction Aid Material Nonpermanent Plant. For Use By Iron Workers NI3.
21
J132175-FPR12-02618
WSPM010292
Stone & Webster Construction Inc
AH HARRIS AND SONS INC
Concrete surface Nuclear Island 3 Basemat pour.
22
WVG3000189
WVG3000189
Stone & Webster Construction Inc
AH HARRIS AND SONS INC
Temporary Construction Aid for BOP Carpenters
23
132175F005164
WSPM005013
WECTEC Global Project Services, Inc.
AIKEN TECHNICAL COLLEGE
Rental Space for 16 hours for Offsite Transition Meeting January 27th and 29th
2016
24
132175F000365
WSPM014774
Stone & Webster Construction Inc
AIR LIQUIDE INDUSTRIALS US LP
Batch Plant - Add Funds PO 759556-3P - Air Liquide
30
132175F005863
WSPM010198
WECTEC Global Project Services, Inc.
AIRGAS INC
Respirator Fit Test for HSE Field Testing
31
WVG3001009
WVG3001009
WECTEC Global Project Services, Inc.
AIRGAS INC
Industrial Hygiene - Airgas Order
35
WVG3000680
WVG3000680
WECTEC Global Project Services, Inc.
AIRGAS NATIONAL WELDERS
HSE - Industrial Hygiene Supplies for site wide use
36
132175F005891
WSPM010208
WECTEC Global Project Services, Inc.
AIRGAS USA LLC
MSA Replacement Sensors - Environmental Use
37
WVG3000539
WVG3000539
WECTEC Global Project Services, Inc.
AIRGAS USA LLC
Special Ferrules for Welding to Vertical Surfaces
38
132175F000041-2
WSPM010524
Stone & Webster Construction Inc
AIRWAYS FREIGHT CORPORATION
Airways Freight to provide door to door pick up and delivery 365 x 24
39
J132175-FPR13-02070
WSPM002109
Stone & Webster Construction Inc
AL PATTERSON INC
To Install the precast panels in the Auxiliary Building



H-2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






40
132175F000373
WSPM004653
Stone & Webster Construction Inc
ALERE TOXICOLOGY SERVICE INC
Change Attachment , FFD Special requirements for drug testing per NRC
Regulations, to PO 681033-000 OP, Alere Toxicology Services, Inc
41
132175F000148
WSPM012396
Stone & Webster Construction Inc
ALLTEC LIFTING SYSTEMS LLC
Change Order to PO 849833 (Alltec Lifting Systems) 12 months extention on Rental
42
132175F001547
WSPM004667
Stone & Webster Construction Inc
ALLTEC LIFTING SYSTEMS LLC
Add additonal Funds to Alltec, PO 752386 on Lifting Beam and Plates
43
132175F002026
WSPM004436
Stone & Webster Construction Inc
ALLTEC LIFTING SYSTEMS LLC
Change Order to Extend Rental on Alltec Modular Lifting beam PO 745575 for 12
months
44
132175F003041
WSPM004469
Stone & Webster Construction Inc
ALLTEC LIFTING SYSTEMS LLC
CO to extend rental to Alltec Lifting Systems PO # 868741 for 12 months
45
132175000828 REL 007
WSPM013354
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
BLANKET ORDER TRANSFER 831033 3P
46
132175F000828 REL 005
WSPM004641
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
BLANKET ORDER REL 005
47
132175F000828 REL 006
WSPM004642
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
BLANKET ORDER TRANSFER 831033 3P
48
132175F000828 REL 007
WSPM004643
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
N_6241203 - N_6241203-N/ACNN/A - Banner
49
132175F000828 REL 010
WSPM010364
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
BLANKET RELEASE
50
132175F000828 REL 012
WSPM004644
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
BLANKET ORDER RELEASE 012
51
132175F000828 REL 016
WSPM004645
Stone & Webster Construction Inc
ALUMA PANEL OF SC INC
BLANKET ORDER TRANSFER 831033 3P
52
132175F000828 REL 018
WSPM013395
WECTEC Global Project Services, Inc.
ALUMA PANEL OF SC INC
BLANKET ORDER RELEASE 018
53
132175F000828 REL 019
WSPM013394
WECTEC Global Project Services, Inc.
ALUMA PANEL OF SC INC
BLANKET ORDER RELEASE 019
54
132175F000828 REL 020
WSPM013393
WECTEC Global Project Services, Inc.
ALUMA PANEL OF SC INC
BLANKET ORDER TRANSFER 831033 3P
55
132175-C910.15
WSPM003468
Stone & Webster Construction Inc
AMERICAN PLASTIC PIPE AND SUPPLY LL
Corrugated HDPE Pipe
56
132175-C910.17
WSPM003467
Stone & Webster Construction Inc
AMERICAN PLASTIC PIPE AND SUPPLY LL
CWS, PWS, RWS, SDS, WWS, and YFS HDPE Piping and Fittings
57
132175-C910.19
WSPM010631
Stone & Webster Construction Inc
AMERICAN PLASTIC PIPE AND SUPPLY LL
HDPE Pipe and Fittings for U/G WLS



H-3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






58
J132175-C910-05
WSPM002184
Stone & Webster Construction Inc
AMERICAN PLASTIC PIPE AND SUPPLY LL
HDPE Pipe and Fittings|
59
J132175-C910-07
WSPM002183
Stone & Webster Construction Inc
AMERICAN PLASTIC PIPE AND SUPPLY LL
HDPE PIPE
60
132175F004845
WSPM009887
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
Temporary Construction Aid - NI4
61
132176-C913.07
WSPM003758
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
Fiberglass Piping and Spider Supports for DOS
62
WVG3000788
WVG3000788
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
To be used for building bulkheads and bracing formwork
63
WVG3001320
WVG3001320
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
SS PLATE 4’X8’X1/8” THICK for CWS Pumps
64
WVG3001425
WVG3001425
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
temporary construction aid material to be used for fabrication shops-NOI-6 TI-3
LP Turbine Building overhead crane test frame
65
WVG3001434
WVG3001434
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
Temporary construction aide material to be used to ensure anchorage shall not
move for Unit 4 Turbine, work package SV4-2060-C0W-850000
66
WVG3001459
WVG3001459
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
BOP TEMPORARY CONSTRUCTION AID MATERIAL FOR TEST HEADER
67
WVG3001478
WVG3001478
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
CA37 Temporary Bracing
68
WVG4001245
WVG4001245
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
Material to be left in place and used for fabrication of spring element plates
for Unit 4 Turbine CA81 tabletop, work package SV4-2050-SSW-CV1823
69
WVG4001251
WVG4001251
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
Material to be left in place and used for fabrication of beams (borrowed from
Unit 3) and lateral bracing for Unit 4 Turbine CA81 tabletop,
SV4-2050-SSW-CV1823
70
WVG4001253
WVG4001253
WECTEC Global Project Services, Inc.
AMERICAN STAINLESS & SUPPLY
Material to be left in place and used for fabrication of beams (borrowed from
Unit 3) and lateral bracing for Unit 4 Turbine CA81 tabletop,
SV4-2050-SSW-CV1823



H-4





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






71
132175-E102.03
WSPM005021
Stone & Webster Construction Inc
ANIXTER INC
Medium Voltage Power Cable
72
132175-EW82.01
WSPM001939
WECTEC Global Project Services, Inc.
ANIXTER INC
Non-Class 1E Fiber Optic Cable Connectors
73
132176-EW82.01
WSPM001263
WECTEC Global Project Services, Inc.
ANIXTER INC
Non-Class 1E Fiber Optic Cable Connectors
74
132175-G120.00
WSPM010363
Stone & Webster Construction Inc
APPLIED TECHNICAL SERVICES INC
Testing for Pressure Sensitive Tape
75
132175-J800.19
WSPM004550
Stone & Webster Construction Inc
APPLIED TECHNICAL SERVICES INC
Testing Of A490 Bolt From Unit 4 Turbine Building
76
132175-J800.22
WSPM004551
WECTEC Global Project Services, Inc.
APPLIED TECHNICAL SERVICES INC
Charpy V-notch Testing
77
879098-3P
WSPM004958
Stone & Webster Construction Inc
APPLIED TECHNICAL SERVICES INC
Additional Funding for PO 879098 for analysis for ATS swipe test PO. Additional
funds will be added to cover future samples and the outstanding balance, total
amount to be $37,000.00
78
WVG3000269
WVG3000269
Stone & Webster Construction Inc
APPLIED TECHNICAL SERVICES INC
Requisition for NDE services to be performed by ATS. Magnetic particle
examination of closure nuts
79
WVG3000310
WVG3000310
WECTEC Global Project Services, Inc.
APPLIED TECHNICAL SERVICES INC
Add Funds ($150,000.00) to existing PO 866115
80
132175-MY50.00
WSPM003927
Stone & Webster Construction Inc
ARMSTRONG HUNT INC
Hot Water Unit Heaters and Duct Mounted Heating Coils
81
132176-MY50.00
WSPM003044
Stone & Webster Construction Inc
ARMSTRONG HUNT INC
Hot Water Unit Heaters and Duct Mounted Heating Coils
82
132175F000060-A
WSPM010689
Stone & Webster Construction Inc
ASCENDUM MACHINERY INC
Consumables For Equipment Example Bucket Cutting Edge
83
132175F002920
WSPM004412
Stone & Webster Construction Inc
ASCENDUM MACHINERY INC
Change Order to Extend Rental on PO 842430 From ASC Construction Equipment on
Crawler Excavator for 12 months
84
132175F003088
WSPM004466
Stone & Webster Construction Inc
ASCENDUM MACHINERY INC
ASC VOLVO TO REPLACE MONITOR IN 480 EXCAVATOR DUE TO OPERATOR DAMAGE
85
4500714381
4500714381
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
PARTS
86
4500715367
4500715367
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
Parts Inv# P215045455



H-5





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






87
4500715709
4500715709
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
88
4500715755
4500715755
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
PARTS
89
4500715789
4500715789
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
90
4500715790
4500715790
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
91
4500716072
4500716072
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
92
4500716463
4500716463
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
93
4500716520
4500716520
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
94
4500716521
4500716521
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
Parts Inv# S215018628
95
4500716522
4500716522
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
Parts Inv# P215044857
96
4500716524
4500716524
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
Parts Inv# P215044856
97
4500716591
4500716591
WECTEC Contractors Inc
ASCENDUM MACHINERY INC
PARTS
98
4500717358
4500717358
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
99
4500717828
4500717828
WECTEC Global Project Services, Inc.
ASCENDUM MACHINERY INC
Equipment Repair Parts and Service
100
4500336244
4500336244
Westinghouse Electric Company LLC
ASCO
Three Way Compressed Air Solenoid Valves
101
132175F001876
WSPM004449
Stone & Webster Construction Inc
ASHLEY SLING INC
330198 Liebherr Crane Boom Hoist Cable
102
132175F003818
WSPM014122
Stone & Webster Construction Inc
ASHLEY SLING INC
UNIT# 330177 Liebherr Crane Boom Hoist Cable
103
132175F003836
WSPM014101
Stone & Webster Construction Inc
ASHLEY SLING INC
Splice and Rope For Use By Electricians In Nuclear Island 3.
104
WVG3000406
WVG3000406
Stone & Webster Construction Inc
ASHLEY SLING INC
TRANSFER OF FUNDS FROM 715426-3P
105
WVG3001132
WVG3001132
WECTEC Global Project Services, Inc.
ASHLEY SLING INC
1-1/4” x 4-1/2” HR125 SWIVEL HOIST RING 1016975 8000-240902
106
WVG3001103
WVG3001103
WECTEC Global Project Services, Inc.
ATCO STRUCTURES & LOGISTICS USA INC
to be used at fabrication shops in NOI-6 for buildings 4 ,5, 6 roofs



H-6





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






107
132175F003529
WSPM010419
Stone & Webster Construction Inc
ATLANTIC SUPPLY AND EQUIP CO INC
Temporary Construction - BOP
108
WVG3000927
WVG3000927
Stone & Webster Construction Inc
ATLAS VAN LINES INC
Transportation Service
109
WVG3000023
WVG3000023
WECTEC Global Project Services, Inc.
AUGUSTA COMMUNICATION
PM Check for Site Radio Network
110
WVG3000414
WSPM011030
WECTEC Global Project Services, Inc.
AUGUSTA COMMUNICATION
TRANSFER OF FUNDS FROM 967463-3P
111
132175-AM01.00
WSPM003325
WECTEC Global Project Services, Inc.
AUGUSTA CONCRETE BLOCK CO
Non-Safety Related Unit 3 Annex Building Masonry Walls
112
132175F002149A
WSPM004433
Stone & Webster Construction Inc
AUGUSTA ENGINE PARTS INC
N_SVC-ENGREPAIR - N_SVC-ENGREPAIR-N/ACNN
113
WVG3001427
WVG3001427
WECTEC Global Project Services, Inc.
AUGUSTA OVERHEAD DOOR SALES INC
TO BE LEFT IN PLACE AND USED FOR OVERHEAD DOOR AUXILIARY OUTPUT EXPANSION MODULE
FOR GARAGE DOORS AT BLDG 315
114
630207-OP
WSPM004294
Stone & Webster Construction Inc
AUTOMATIC FIRE SYSTEMS AUGUSTA
Automatic Fire Systems
115
WVG3000600
WVG3000600
WECTEC Global Project Services, Inc.
AUTOMATIC FIRE SYSTEMS AUGUSTA
TEST AND INSPECTION SERVICE - 630207 TRANS
116
132175-G200A-01
WSPM003207
Stone & Webster Construction Inc
AVANTECH INC
FOB Jobsite (7828 River Road
117
620740
WSPM004297
Stone & Webster Construction Inc
B LAMAR MURRAY MD
Vogtle EPC-Unit 3 & Site
118
4500714190
4500714190
WECTEC Contractors Inc
B&M EQUIPMENT REPAIR AND CERTFCTN
Spare Parts
119
4500721297
4500721297
WECTEC Global Project Services, Inc.
B&M EQUIPMENT REPAIR AND CERTFCTN
Equipment Repair Parts and Service
120
4500721415
4500721415
WECTEC Global Project Services, Inc.
B&M EQUIPMENT REPAIR AND CERTFCTN
Equipment Repair Parts and Service
121
4500721417
4500721417
WECTEC Global Project Services, Inc.
B&M EQUIPMENT REPAIR AND CERTFCTN
Equipment Repair Parts and Service
122
4500696355
4500696355
Westinghouse Electric Company LLC
BARNHART CRANE & RIGGING CO
Jacking Hunches Load Test
123
4500714565
4500714565
WECTEC Contractors Inc
BASIS SOFTWARE INC
DAMAGE ASSESSMENT AND TESTING OF SN730
124
4500715840
4500715840
WECTEC Contractors Inc
BASIS SOFTWARE INC
PARTS
125
4500675306
4500675306
Westinghouse Electric Company LLC
BCP TECHNICAL SERVICES INC
Travel & Living



H-7





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






126
132175F002376
WSPM010238
Stone & Webster Construction Inc
BEASLEY FOREST PRODUCTS INC
Crane Mats for Site Support
127
132175F003292
WSPM010408
Stone & Webster Construction Inc
BEASLEY FOREST PRODUCTS INC
36 - 4’x1’x20’ oak crane mats for site support.
128
132175F003533
WSPM010425
Stone & Webster Construction Inc
BEASLEY FOREST PRODUCTS INC
8ea 1’x4’x8’ crane mats for MAB Up ender and 7ea 1’x4’x20’ crane mats for site
support
129
132175F004249
WSPM015404
Stone & Webster Construction Inc
BEASLEY FOREST PRODUCTS INC
Crane Mats for site support, Ron Lewis. 9x5x5 = 4, 12x4x20 = 60.
130
132175F004638
WSPM004922
Stone & Webster Construction Inc
BEASLEY FOREST PRODUCTS INC
40 - 30’ Crane Mats, Site Support Ron Lewis.
131
132175F006023
WSPM010107
WECTEC Global Project Services, Inc.
BEASLEY FOREST PRODUCTS INC
Wood saddle to be used for temporary support of the MSR A/B at the MSR temporary
staging area.
132
132175F000371
WSPM015492
Stone & Webster Construction Inc
BEST OFFICE SOLUTIONS LLC
Work Package/Blueprint Storage for MAB Documentum Office
134
132175F002428
WSPM004393
Stone & Webster Construction Inc
BEST OFFICE SOLUTIONS LLC
Office Supplies
135
132175F002721
WSPM010086
Stone & Webster Construction Inc
BEST OFFICE SOLUTIONS LLC
OSD&D TAGS
136
132175F003161
WSPM015457
Stone & Webster Construction Inc
BEST OFFICE SOLUTIONS LLC
Stud Weld Pre-Production Qualification Record (SWPPQR) Form
137
132175F003645
WSPM010275
Stone & Webster Construction Inc
BEST OFFICE SOLUTIONS LLC
GREEN ACCEPT TAGS
138
WSV3B00037
WSV3B00037
WECTEC Global Project Services, Inc.
BEST OFFICE SOLUTIONS LLC
Site copy paper/NTE $250,000.00 in 1 year
139
WVG3000038
WVG3000038
WECTEC Global Project Services, Inc.
BEST OFFICE SOLUTIONS LLC
Site Copy Paper/NTE - F000999-REL017
140
WVG3001061 - REL 020
WVG3001061
WECTEC Global Project Services, Inc.
BEST OFFICE SOLUTIONS LLC
Site Copy Paper/NTE $ 250,000.00 in 1 Year from APR 2016
141
WVG3001349
WVG3001349
WECTEC Global Project Services, Inc.
BEST OFFICE SOLUTIONS LLC
Site Copy Paper/NTE $ 250,000.00 in 1 Year
142
132175F001482
WSPM004601
Stone & Webster Construction Inc
BIG RED INC
Change Order to Extend Rental 24 months on T550RR Forklift, Big Red, Unit #
34307
143
132175F002053
WSPM004434
Stone & Webster Construction Inc
BIG RED INC
TAYLOR - BIG RED 360 FOR ADDITIONAL OPERATOR
144
132175F003281
WSPM004512
Stone & Webster Construction Inc
BIG RED INC
Rev 1 to PO 839969 extending rental on Big Red unit # 37958, XC350L forklift for
12 months



H-8





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






145
132175F004253
WSPM004870
Stone & Webster Construction Inc
BIG RED INC
Exchange Taylor Big Red TX-300 for a Taylor Big Red TX-350, Doug Smiths group.
146
132175F004791
WSPM009908
Stone & Webster Construction Inc
BIG RED INC
Taylor Big Red Forklift Forks Failed Inspection
147
132175F004984
WSPM004924
WECTEC Global Project Services, Inc.
BIG RED INC
REPLACE PO 888927, Big Red extending rent 2 years on unit # 38115.
148
132175F001312
WSPM004608
Stone & Webster Construction Inc
BIG TOP MANUFACTURING INC
TENT END WALLS
149
132175F001521
WSPM009844
Stone & Webster Construction Inc
BIG TOP MANUFACTURING INC
Removable Shelters for CA20 in NI3
150
132175F002814
WSPM004420
Stone & Webster Construction Inc
BIG TOP MANUFACTURING INC
Big Top Tent Assembly *URGENT*
151
132175F003882
WSPM015505
Stone & Webster Construction Inc
BIG TOP MANUFACTURING INC
BIG TOP TENT THAT WILL BE USED TO STORE TRANSFORMER PARTS
152
132175F004109
WSPM003342
Stone & Webster Construction Inc
BIG TOP MANUFACTURING INC
Tents to be used for the pipe spool storage
153
132175F005682
WSPM004885
WECTEC Global Project Services, Inc.
BIG TOP MANUFACTURING INC
Replacement Parts for disappearing door on Big Top Tent at NOI-7
154
WVG3000564
WVG3000564
Stone & Webster Construction Inc
BIG TOP MANUFACTURING INC
Tent material to be used for level B storage for laydown areas
155
132175F001827
WSPM004453
Stone & Webster Construction Inc
BIGGE POWER CONSTRUCTORS
330198 LIEBHERR CRANE ENGINE PROBLEMS
156
132175F002544
WSPM004505
Stone & Webster Construction Inc
BIGGE POWER CONSTRUCTORS
330177 LIEBHERR CRANE MONITOR REPAIR
157
132175F003550
WSPM004459
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
Furniture for New Buildings
158
132175F004668
WSPM004843
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
Building 303 Cubical and Desk
159
132175F005112
WSPM004832
WECTEC Global Project Services, Inc.
BROWNS OFFICE CENTRE
Security Orientation Cards and Camera Cards
160
WVG3000266
WVG3000266
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
88 L Shaped Cubicles for field engineers, quality control inspectors, welding
engineers, and design engineers.
161
WVG3000320
WVG3000320
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
Tables & Chairs
162
WVG3000380
WVG3000380
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
Elect Fab & Facilities



H-9





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






163
WVG3000518
WVG3000518
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
Microwave & Refrig for 207, ASB, & Replacements
164
WVG3000542
WVG3000542
Stone & Webster Construction Inc
BROWNS OFFICE CENTRE
Furniture for Bldg 124
165
132175F003665
WSPM004463
Stone & Webster Construction Inc
C B EQUIPMENT INC
TRUCKS FOR WAREHOUSE USE
166
132175F004534
WSPM004815
Stone & Webster Construction Inc
C B EQUIPMENT INC
Trailer to replace unit # 67693.
167
132175F004698
WSPM004915
Stone & Webster Construction Inc
C B EQUIPMENT INC
Trailers for Site Support. 2 years rent.
168
132175F005070
WSPM004821
WECTEC Global Project Services, Inc.
C B EQUIPMENT INC
flatbed trailers for warehouse use issuing
169
132175F005313
WSPM004942
WECTEC Global Project Services, Inc.
C B EQUIPMENT INC
Warehouse deliveries
170
WVG3000718
WSPM007277
WECTEC Global Project Services, Inc.
C B EQUIPMENT INC
Three Refer Trailers to Conduct Ice and Water Distribution
171
132175F000108
WSPM010692
Stone & Webster Construction Inc
CARDIAC SCIENCE
Annual AED Service
172
132175F004127
WSPM004877
Stone & Webster Construction Inc
CAROL CRANE RIGGING AND
CO to PO 888352 Carol Crane Rigging, for steel crane mats. $2000 needed to cover
rent thru 30 Aug 15, units will then be removed from rent.
173
132175-C203.04
WSPM015395
Stone & Webster Construction Inc
CAROTEK INC
Remaining Site Specific Valves
174
132175-C205.01
WSPM010287
Stone & Webster Construction Inc
CAROTEK INC
Check Valves for CWS
175
132175-PV53.00
WSPM000109
WECTEC Global Project Services, Inc.
CAROTEK INC
PV53-Plumbing and Specialty Valves for various NSR applications
176
132176-PV53.00
WSPM003035
WECTEC Global Project Services, Inc.
CAROTEK INC
PV53-Plumbing and Specialty Valves for various NSR applications
177
WVG3000948
WVG3000948
WECTEC Global Project Services, Inc.
CAROTEK INC
Material to be left in place and used for building 315, work package
SV0-RWS-PLW-ME0917
178
132175F000855
WSPM014765
Stone & Webster Construction Inc
CARRIER COMMERCIAL SERVICE
Batch Plant - Blanket PO for Carrier Commercial Services
179
WVG3001260
WVG3001260
WECTEC Global Project Services, Inc.
CAVCO INC
To be left in place and used for bldg 315, Permanent Potable Water System Chem
Add Skid (SV0-PWS-MS-501), work package SV0-PWS-01-CT001



H-10





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






180
132175F005787
WSPM004914
WECTEC Global Project Services, Inc.
CDW DIRECT
CISCO - IT Supplies (est. $125k)
181
132175-D100.15
WSPM013149
Stone & Webster Construction Inc
CHATHAM STEEL CORP
ZRS Pipe Support Material Building 315
182
132175-D220.17
WSPM010495
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Embed Plate Material
183
132175-D500.05 REL 1
WSPM011849
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Non-Safety Structural Steel
184
132175-D500.05-REL-008
WSPM010623
Stone & Webster Construction Inc
CHATHAM STEEL CORP
BLANKET RELEASE 008 STRUCTURAL STEEL
185
132175-D500.05-REL-014
WSPM010123
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
BLANKET RELEASE 014 STRUCTURAL STEEL
186
132175-D500.05-REL-019
WSPM003454
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
BLANKET RELEASE 019 STRUCTURAL STEEL
187
132175-D500.05-REL-020
WSPM000047
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
BLANKET RELEASE 020 STRUCTURAL STEEL
188
132175-D500.05-REL-022
WSPM000046
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
BLANKET RELEASE 022 STRUCTURAL STEEL
189
132175-D500.11
WSPM003378
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Structural Steel Non-Safety Related
190
132175-D500.17
WSPM011641
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Non-Safety Shims, Plates, and Hilti Anchors
191
132175-D500.20
WSPM001216
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Bearing Plates For Viscodampers In Turbine Building
192
132175F002560
WSPM014097
Stone & Webster Construction Inc
CHATHAM STEEL CORP
TEMPORARY CONSTRUCTION - New Weld Test Shop Steel
193
132175F002905-REL-009
WSPM011542
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
REL- 009 for Non-Safety Related Non-Safety
194
132175F002905-REL-011
WSPM001913
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
REL-011 for Non-Safety Related
195
132175F004345
WSPM010656
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Material Contamination Prevention during CA02 & CA20 Module Fit-up
196
132175F004486
WSPM004817
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Shims to be used for equipment installation
197
132175F004557
WSPM004839
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Construction aid material to be used for temporary use for the CA20 Platen
modification, work package SV0-8200-MHW-CV7385



H-11





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






198
132175F005456
WSPM004933
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
Pipe to be used for spreader beams for CA03 installation
199
132176-D500.26
WSPM010410
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Damper Bearing Plates for Box Beams - Unit 4 - Turbine Building
200
J132175-FPR12-02522
WSPM010298
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Temp. constuction materials #4 condensers
201
J132175-FPR13-00751
WSPM004375
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Lifting/Rigging - Spreader bar pipe for miscellaneous lifts
202
J132176-FPR124-00016
WSPM010416
Stone & Webster Construction Inc
CHATHAM STEEL CORP
U4 Turbine Building Construction Aid Material
203
J132176-FPR134-00028
WSPM010265
Stone & Webster Construction Inc
CHATHAM STEEL CORP
Unit 4 Nuclear Island Permanent Construction Aids for Basemat
204
WVG3000183
WVG3000183
Stone & Webster Construction Inc
CHATHAM STEEL CORP
spreader pipe to be used for heavy lifts across site
205
WVG3000777
WVG3000777
WECTEC Global Project Services, Inc.
CHATHAM STEEL CORP
to be used on the unit 3-Initial Energization Temp Air for heating battery rooms
206
J132175-E101.01
WSPM009755
Stone & Webster Construction Inc
CHLORIDE INDUSTRIAL SYSTEMS
Double Throw Switch|
207
132175F001257
WSPM004611
Stone & Webster Construction Inc
CINTAS CORP
Add Funding to Cintas Blanket PO #700123 not to exceed $240,000 or 3 years
208
808831-3P
WSPM004360
Stone & Webster Construction Inc
CINTAS CORP
Add Funding to Blanket PO 808831 Cintas Tobacco Rd Not to Exceed $15,000.00 or 3
years.
209
854472-3P
WSPM004364
Stone & Webster Construction Inc
CINTAS CORP
Add Funding to Cintas Shredding PO 854472 not to Exceed $50,000 or 2 yrs
210
132175F002537
WSPM004507
Stone & Webster Construction Inc
CIT RAIL LLC
Extend Rental 12 months on PO-924069 Cit Rail (Progress Rail)
211
132175F004644
WSPM004841
WECTEC Global Project Services, Inc.
CMI
Est. Blanket PO for CMI, INC - not to exceed $4,000 or 3 years to pay Invoice
813383 and future Invoices
212
132175-J300.19-REL11
WSPM008629
WECTEC Global Project Services, Inc.
COASTAL CONSTRUCTION PRODUCTSINC
Release # 11 Xypex Admix C-500 NF
213
132175-J300.19-REL12
WSPM010855
WECTEC Global Project Services, Inc.
COASTAL CONSTRUCTION PRODUCTSINC
Release # 12 Xypex Patch N Plug (60 lb pails) SG:1705
214
132175F000833
WSPM004424
Stone & Webster Construction Inc
COCA COLA BOTTLING CO UNITED E
bottled water for craft



H-12





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






215
132175F002211
WSPM004430
Stone & Webster Construction Inc
COCA COLA BOTTLING CO UNITED E
Add Funding to PO 741021 Not to Exceed $150,000.00 or 2 yrs
216
WVG3000498
WVG3000498
WECTEC Global Project Services, Inc.
COCA COLA BOTTLING CO UNITED E
BOTTLED WATER
217
WVG3001094
WVG3001094
Stone & Webster Construction Inc
COCA COLA BOTTLING CO UNITED E
NTE Funding for Coke Cola for $75,000.00 or 3 months
218
132175F004562
WSPM004838
Stone & Webster Construction Inc
COMMAND ALKON
Batch Plant - Add funds to PO# 813458; Command Alkon.
219
132175F004100
WSPM010655
Stone & Webster Construction Inc
CONCRETE PUMP SUPPLY
2 - Shut off valve kits for boom tips, concrete pump trucks Robert Carr. 24
months rental.
220
WVG3000420
WVG3000420
WECTEC Global Project Services, Inc.
CONGER-ELSEA INC
CONSULTING SERVICES - CONGER & ELSEA INC
221
132175F003122
WSPM010062
Stone & Webster Construction Inc
CONSOLIDATED PIPE AND SUPPLY CO INC
McElroy Fusion Welder Certification
222
132175F004672
WSPM004844
Stone & Webster Construction Inc
CONSOLIDATED PIPE AND SUPPLY CO INC
Temporay Construction - McElroy Training Fittings
223
132175F004712
WSPM010608
Stone & Webster Construction Inc
CONSOLIDATED PIPE AND SUPPLY CO INC
Temporary construction aid -bulk material to be used as attachments for
temporary lift frames, platen modification, and other functions in the MAB
224
WVG3001286
WVG3001286
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
Returning EF Fusion Machines for Calibrations Contact Jacob Matthes From
Consolidated Pipe & Supply
225
132176-C121.07
WSPM003833
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
CAS and PGS System Underground Yard Pipe and Fittings Phase 6, 7, and 9
226
J132175-FPR12-02136
WSPM002173
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Construction Aids for U3 Containment Vessel Bottom Head
227
J132176-FPR124-00032
WSPM002098
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Construction Aids - U4 Nuclear Island Basemat, Mechanical
228
WSV3B00039
WSV3B00039
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
B31.1 Gaskets Safety Class D RTNSS - Blanket Order
229
WVG3000591
WVG3000591
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
ADDITONAL NON-PERMANENT -NON SAFETY MATERIAL FOR TURBINE #3 FIRE PROTECTION
SYSTEM
230
WVG3001016
WVG3001016
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Nonpermanent Plant. Construction Aid Material. For Use In Nuclear Island 4.



H-13





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






231
WVG3001029
WVG3001029
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
material to be left in place and used for cable tray welded supports, work
package SV3-2053-SHW-861955
232
WVG3001285
WVG3001285
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
I Beams for PM Labeling Conex Redi Roof to be Finished
233
WVG4001244
WVG4001244
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Material Left in Place Annex 4. Angle Iron due to E&DCR APP-SS01-GEF-850151
234
132175-C121.06
WSPM003279
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
CAS and PGS System Underground Yard Pipe and Fittings Phase 4 & 5
235
132175-C125.04
WSPM010056
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Stainless Steel Laterals for WRS and WLS
236
132175-C812.00A REL 11
WSPM004581
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
B31.1 Gaskets Safety Class D RTNSS - Blanket Order
237
132175-C812.00A REL 8
WSPM004580
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
B31.1 Gaskets Safety Class D RTNSS - Blanket Order
238
132175-C812.00A REL 9
WSPM004579
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
B31.1 Gaskets Safety Class D RTNSS - Blanket Order
239
132175-C812.00A RELEASE 1
WSPM004578
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
B31.1 Gaskets Safety Class D RTNSS - Blanket Order
240
132175-C812.00A RELEASE 2
WSPM004577
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
B31.1 Bolts Safety Class D-RTNSS - Blanket Order
241
132175-C812.00A RELEASE 3
WSPM004576
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
B31.1 Gaskets Safety Class D RTNSS - Blanket Order
242
132175-C812.00A RELEASE 5
WSPM004592
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
DDP Jobsite (7828 River Road
243
132175-C812.00A RELEASE 7
WSPM004593
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
XAAABAAPAK - I18644270 - Gasket, CL 150
244
132175-D100.11
WSPM003451
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
CA Module Material
245
132175-D500.18
WSPM003375
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Structural Steel for CA20 Module
246
132175-D500.30
WSPM003374
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Caps For Detector Well Assemblies In CA04 & Pipe Sleeve For CA01
247
132175F000212
WSPM010529
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Consumables for Training and Qualifying Remote Machine Welders
248
132175F000633
WSPM010592
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
SONOTUBES AND PIPES



H-14





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






249
132175F001056
WSPM003290
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Fabrication of rebar trusses to support top mat reinforcement Work Package
Number SV3-4030-CCW-CV2187
250
132175F003614
WSPM010437
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Non-permanent Fire Protection system for unit 3. Non-safety material.
251
132175F003833
WSPM010333
Stone & Webster Construction Inc
CONSOLIDATED POWER SUPPLY
Temporary Construction Aid Material for CA20-71, 72, 73 & CA20-22B, 25 Assembly
Bracing
252
132175F004964
WSPM013667
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Construction Aid Material For Use In Nuclear Island 3 Steel Fab Shop.
253
132175F005456A
WSPM004947
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Pipe to be used for spreader beams for CA03
254
132175F005552
WSPM004934
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Material for Weld Test Shop (Nightshift MAB Weld Testing)
255
132176-D500.45
WSPM009752
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Structural Steel For Unit 4 Mechanical Modules
256
WVG3000429
WVG3000429
WECTEC Global Project Services, Inc.
CONSTRUCTION EQUIPMENT PARTS INC
Batch Plant Consumables
257
WVG3000848
WVG3000848
WECTEC Global Project Services, Inc.
CONSTRUCTION EQUIPMENT PARTS INC
Batch Plant Materials
258
WVG3001108
WVG3001108
WECTEC Global Project Services, Inc.
CONSTRUCTION EQUIPMENT PARTS INC
Lubricator and Boot Gum Rubber
259
132175F000569-A
WSPM010583
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Parts for Trucks
260
132175F001011-B
WSPM009986
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Flapper Valves and Springs
261
132175F002100
WSPM010168
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Mixer Truck Parts
262
132175F002133
WSPM010174
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Switches for trucks
263
132175F002316
WSPM010114
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Relief valves for truck water tanks
264
132175F002361
WSPM004396
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Lights, Fold Back Chute, and Ball Joint for trucks
265
132175F002425
WSPM010241
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Rollers for trucks
266
132175F002449
WSPM010250
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Reverse lights and chutes for trucks
267
132175F002580
WSPM010193
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Decals, pump, and gaskets for turcks



H-15





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






268
132175F002999-002-REL
WSPM010421
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Continental
269
132175F002999-006-REL
WSPM004472
WECTEC Global Project Services, Inc.
CONTINENTAL MFG CO INC
Batch Plant - Continental (To Establish Blanket PO)
270
132175F003233
WSPM004510
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - Emergency Unloading Kit
271
132175F004885
WSPM009913
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
Batch Plant - truck lights
272
132175F005382
WSPM009727
WECTEC Global Project Services, Inc.
CONTINENTAL MFG CO INC
Batch Plant Order Control Cables
273
WVG3000230
WVG3000230
Stone & Webster Construction Inc
CONTINENTAL MFG CO INC
BO 2999 - Rel 11 Batch Plant - Continental
274
132175F003746
WSPM010336
Stone & Webster Construction Inc
CRAIGS CONSTRUCTION SPECIALTIES INC
Rebar chairs for support in Containment Vessel NI3.
275
132175F000521
WSPM013401
Stone & Webster Construction Inc
CRANE INSTITUTE OF AMERICA INC
Certified Mobile Crane Inspector Training On-Site for June 24th-27th
276
132175F001805
WSPM004456
Stone & Webster Construction Inc
CRUISE SECURITY SYSTEMS INC
Add Funding to existing PO607592 for Cruise Security Systems, Inc.
277
132175-V170.01
WSPM003906
Stone & Webster Construction Inc
CUMMINS INC
Non-Class 1E 480V Standby Diesel Generator
278
132175F001636
WSPM009779
Stone & Webster Construction Inc
DELTA RIGGING AND TOOLS INC
For use for the CA01 sub-modules
279
132175F003211
WSPM010620
Stone & Webster Construction Inc
DELTA RIGGING AND TOOLS INC
General handling equipment for the entire site
280
132175F006036
WSPM010012
WECTEC Global Project Services, Inc.
DELTA RIGGING AND TOOLS INC
Hoist - Chain 10Ton w/ 20’ Load & 30’ Pull Chain
281
WVG3000014
WVG3000014
WECTEC Global Project Services, Inc.
DELTA RIGGING AND TOOLS INC
10 TON CHAIN FALLS FOR RIGGING
282
WVG3001162
WVG3001162
WECTEC Global Project Services, Inc.
DELTA RIGGING AND TOOLS INC
HOIST EQUIPMENT FOR CWS PUMPS
283
132175F003626
WSPM010640
Stone & Webster Construction Inc
DILLON SUPPLY CO
Constrution aid material to be used in the ZFS Ductbank, Work Package
SV0-ZFS-ERW-EL5909
284
132175F003653
WSPM010442
Stone & Webster Construction Inc
DILLON SUPPLY CO
Tagging ASME III Piping
285
132175F003781
WSPM004491
Stone & Webster Construction Inc
DILLON SUPPLY CO
REMOVABLE FORMWORK CONSTRUCTION AID FOR THE ELCTRICAL CABLE TRAY SUPPORTS AT THE
315 BUILDING. WORK PACKAGE SV0-0000-CCW-CV1583



H-16





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






286
132175F003804
WSPM010300
Stone & Webster Construction Inc
DILLON SUPPLY CO
For Cleaning Rust from Piping
287
132175F003919
WSPM010619
Stone & Webster Construction Inc
DILLON SUPPLY CO
Mechanical Module Valve Removal/Storage
288
132175F004082
WSPM010638
Stone & Webster Construction Inc
DILLON SUPPLY CO
For Rigging Forms
289
132175F004585
WSPM004920
Stone & Webster Construction Inc
DILLON SUPPLY CO
Louvers to be used for the tents
290
132175F004597
WSPM010601
Stone & Webster Construction Inc
DILLON SUPPLY CO
Temporary Construction - BOP
291
132175F004622
WSPM010602
Stone & Webster Construction Inc
DILLON SUPPLY CO
Temporary Construction - BOP Plumbing
292
132175F004629
WSPM010549
Stone & Webster Construction Inc
DILLON SUPPLY CO
SHIPPING SUPPLIES FOR M&TE CALIBRATION LAB
293
132175F004798
WSPM013317
Stone & Webster Construction Inc
DILLON SUPPLY CO
Temporary Construction Aid - TI4
294
132175F004827
WSPM004931
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
Temporary Construction Aid - Ice Machine reinstallation
295
132175F005131
WSPM009952
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
to be used for changes to the security post #1
296
132175F005416
WSPM009729
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
Temporary Construction - Testing For Nuclear Island 3 Piping Group
297
132175F005739
WSPM009805
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
Temporary Construction - Turbine Island 4 - Expansion Joints
298
132175F005775
WSPM010130
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
To be used at security post #1 to replace the damaged unit
299
J132175-FPR13-01107
WSPM002110
Stone & Webster Construction Inc
DILLON SUPPLY CO
Ex-Core conduit installation, No pkg yet, Construction Aid Material
300
WVG3000179
WVG3000179
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
Drawing clamps to be used in everyday work in Nuclear Island 3.
301
WVG3001301
WVG3001301
WECTEC Global Project Services, Inc.
DILLON SUPPLY CO
Non-Safety, Non-permanent plant material needed for Turbine overhead crane test
frame-Plate - A36 1” X 6’ X 8’, QA Category III, Safety Class E, Storage Level D
302
132175F000304
WSPM013210
Stone & Webster Construction Inc
DIRECTV
To add additional funds to PO #660182-0P Direct TV
303
WVG3000468
WVG3000468
Stone & Webster Construction Inc
DIVERSIFIED INFORMATION SOURCES INC
INVESTIGATION SERVICE - 725612 3P TRANSFER



H-17





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






304
804026-3M
WSPM004358
Stone & Webster Construction Inc
DOCTORS HOSPITAL CENTER FOR OCC MED
Review Medical Questionaire
305
808756 3P
WSPM004359
Stone & Webster Construction Inc
DOCTORS HOSPITAL CENTER FOR OCC MED
Services for Audiograms and Hepatitis B
306
WVG3000301
WVG3000301
WECTEC Global Project Services, Inc.
DOCTORS HOSPITAL CENTER FOR OCC MED
Replace PO 808756 and add funds in the amount of $10,000.00
307
WVG3000473
WSPM015494
Stone & Webster Construction Inc
DOCTORS HOSPITAL CENTER FOR OCC MED
SPECIMEN COLLECTION - 844709 3P TRANSFER
308
132175-C121.04
WSPM004575
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
B31.1 Pipe and Fittings for Building 315
309
132175-C121.09
WSPM013106
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Carbon-Steel Piping and Accessories for YFS Pump
310
132175-C125.03
WSPM013105
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Piping and Fittings for the WRS and WLS Systems
311
132175-D220.09
WSPM011848
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Non-Safety Related Embed Plates
312
132175-D500.09
WSPM003379
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Structural Steel & Fasteners for Cat II/SC-D
313
132175-D500.13
WSPM003376
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Safety Related Anchors and Plates
314
132175-D500.38
WSPM003370
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Unit 3 Annex Building Headed Anchor Nelson Studs
315
132175-JT02.02 RELEASE 1
WSPM010069
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Non Class 1E Instrument Tubing
316
132176-D500.27
WSPM003198
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Nelson Studs and Ferrules for Unit 4 CA04 Module
317
132176-D500.46
WSPM003195
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Miscellaneous Structural Steel for Cat II/SC-D Applications
318
WVG3000858
WVG3000858
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Material to be left in place and used for fastening electrical cable trays to
supports within the Unit 3 Turbine Building, work package SV3-2020-ERW-EL4488
322
J132175-G280.01
WSPM002107
Stone & Webster Construction Inc
E BEAUDREY AND CIE
Condenser Tube Cleaning Equipment|
323
J132176-G280.01
WSPM002276
Stone & Webster Construction Inc
E BEAUDREY AND CIE
Condenser Tube Cleaning Equipment|
324
J132175-J800B-00
WSPM009759
Stone & Webster Construction Inc
EARTHTEC INC
Nuclear Island MSE Wall Design and Materials Construction Su
325
132176-PY02.01
WSPM003034
Stone & Webster Construction Inc
EATON HYDRAULICS LLC
CDS Basket Strainers



H-18





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






326
132175-C900.02
WSPM015655
WECTEC Global Project Services, Inc.
ELEMENT MATERIALS TECHNOLOGY
Welding Procedure Qualification Testing Services
327
132176-MS10.00
WSPM000923
Stone & Webster Construction Inc
ELLIS & WATTS GLOBAL INDUSTRIES INC
MS10 Air Handling Units
328
132176-MS14.00
WSPM010395
Stone & Webster Construction Inc
ELLIS & WATTS GLOBAL INDUSTRIES INC
MS14 - Containment Recirculation Fan Coil Units
329
689076
WSPM004313
Stone & Webster Construction Inc
ELSOHLY LABORATORIES INC
Blind Quality control urine specimens
330
WVG3000601
WVG3000601
Stone & Webster Construction Inc
ELSOHLY LABORATORIES INC
BLIND QC SAMPLES - 689076 OP TRANS
331
132175F000572
WSPM004635
Stone & Webster Construction Inc
EMERGENCY EQUIPMENT SERVICE INC
Emergency Equipment Service - Establish New PO in SmartPlant Old PO 762134
332
J132175-K219-01
WSPM013366
Stone & Webster Construction Inc
ENDRESS AND HAUSER INC
Radar/Ultrasonic Level XMTRS
333
J132175-K305.02
WSPM009819
Stone & Webster Construction Inc
ENDRESS AND HAUSER INC
YFS Differential Pressure Transmitter (Tank Level)|
334
J132175-K416.01
WSPM009818
Stone & Webster Construction Inc
ENDRESS AND HAUSER INC
RTD Thermowell
335
132175-C802.07
WSPM004584
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Safety Class E Fasteners for the ASS, CDS, SWS, and TCS Systems
336
132175-C811.00A REL 1
WSPM004582
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related Gaskets
337
132175-C910.20
WSPM003266
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
HDPE Pipe and Fittings - Building 304
338
132175F002044
WSPM004435
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Pipe for Weld Test
339
132175F004277
WSPM004875
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Temporary Construction - Testing
340
132175F004381
WSPM004860
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Temporary Construction - BOP - Testing/Plumbing
341
132175F004453
WSPM011192
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Pro Heat stiffener bars
342
132175F004755
WSPM011193
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Temporary Construction Aid - Shim Material for Tanks
343
132176-C913.01
WSPM003760
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Fire Protection System (FPS) Ductile Iron Piping and Fittings
344
132175-C913.01
WSPM003264
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Fire Protection System (FPS) Ductile Iron Piping and Fittings



H-19





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






345
132175-D100.10
WSPM003252
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Material for Fabrication of RWS Pipe Supports for Building 315
346
132175-D500.06 REL 002
WSPM003453
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
D500.06-010 - I17542563 - Channel, A36
347
132175-D500.06 REL 003
WSPM003452
Stone & Webster Construction Inc
ENERGY AND PROCESS CORP
Safety Related Miscellaneous Structural Steel Blanket
348
132175-D500.06 REL 005
WSPM003384
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related Misc. Structural Steel
349
132175-D500.06-REL 006
WSPM003383
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
D500.06-019 - I17542572 - Tube - Square,
350
132175-D500.06-REL 007
WSPM003382
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related Miscellaneous Structual Steel
351
132175-D500.06-REL 008
WSPM003381
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related Miscellaneous Structual Steel
352
132175-D500.06-REL 010
WSPM003380
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related MiscMiscellaneous Structual Steel
353
132175-D500.06-REL 011
WSPM001223
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related Misc. Structual Steel
354
132175-D500.06-REL-013
WSPM001222
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Safety Related Misc. Structual Steel
355
WSV3B00034
WSV3B00034
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
Release 14- Safety Related Misc. Structual Steel
356
132175-C913.06
WSPM010070
WECTEC Global Project Services, Inc.
ENERGY STEEL AND SUPPLY CO
Fiberglass Piping and Fittings for ZRS and DOS
357
132175-D500.48
WSPM003367
WECTEC Global Project Services, Inc.
ENERGY STEEL AND SUPPLY CO
Structural and Misc Steel for WWS Oil Separator
358
132175F003251
WSPM003086
Stone & Webster Construction Inc
ENGINEERED FLOW LLC
New Jockey Pump Rotation Check & Controller Setup After Installation
359
4500722495
4500722495
WECTEC Global Project Services, Inc.
ENGLEWOOD ELECTRICAL SUPPLY CO
Equipment Repair Parts and Service
360
132175F004756
WSPM013752
Stone & Webster Construction Inc
ENVIRONMENTAL EXPRESS INC
Commissioning - Bridge Lab Test Equipment
361
132175F004812
WSPM009915
Stone & Webster Construction Inc
ENVIRONMENTAL EXPRESS INC
COMMISSIONING WTR TREATMENT LAB - CONSUMABLES
362
132175F004813
WSPM009920
Stone & Webster Construction Inc
ENVIRONMENTAL EXPRESS INC
Commissioning - Water Treatment Lab Test Equipment
363
132175F004814
WSPM003817
WECTEC Global Project Services, Inc.
ENVIRONMENTAL EXPRESS INC
Commissioning - Water Treatment Lab Test
364
WVG3000088
WVG3000088
WECTEC Global Project Services, Inc.
ENVIRONMENTAL EXPRESS INC
Water Quality Lab Turbidimeter Sample Cells for testing .



H-20





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






365
WVG3001242
WVG3001242
WECTEC Global Project Services, Inc.
ER TECHNOLOGIES
TRAINING FOR SCBA
366
132175-G260.03
WSPM010230
Stone & Webster Construction Inc
EVOQUA WATER TECHNOLOGIES LLC
RWS Intake Screening System
367
WVG3000070
WVG3000070
Stone & Webster Construction Inc
EXAKTIME INNOVATIONS INC
ExacTime Time Keeping System
368
132175-C802.02
WSPM004585
Stone & Webster Construction Inc
FASTENAL CO INC
Fasteners for Pumphouse
369
132175-C802.11
WSPM011167
Stone & Webster Construction Inc
FASTENAL CO INC
WLS & WRS System Gaskets, Tubing Fittings and Nuts
370
132175-C802.12
WSPM011168
Stone & Webster Construction Inc
FASTENAL CO INC
Turbine Building Spare Materials
371
132175-D500.32
WSPM003373
Stone & Webster Construction Inc
FASTENAL CO INC
Fasteners for Unit 3 Turbine Building
372
132175-D500.36
WSPM003371
Stone & Webster Construction Inc
FASTENAL CO INC
Fasteners for Annex Building
373
132175F001329
WSPM004606
Stone & Webster Construction Inc
FASTENAL CO INC
Formwork for NI 3 (Jerry Steffey)
374
132175F001333
WSPM003052
Stone & Webster Construction Inc
FASTENAL CO INC
Construction Aides; Please mark Boxes III-E
375
132175F001691
WSPM004403
Stone & Webster Construction Inc
FASTENAL CO INC
Batch Plant - Hardware - nuts,bolts,washers,lock-washers
376
132175F002471
WSPM004411
Stone & Webster Construction Inc
FASTENAL CO INC
Temporary Construction - Plumbing - BOP
377
132175F003501
WSPM004527
Stone & Webster Construction Inc
FASTENAL CO INC
Construction Aid
378
132175F003921
WSPM011190
Stone & Webster Construction Inc
FASTENAL CO INC
Construction aid material to be used for the MAB End Wall Removal Screw, work
package SV-847-SSW-TP1813
379
132175F004008
WSPM011191
Stone & Webster Construction Inc
FASTENAL CO INC
CA01 Module Leakchase Piping Temporary Supports
380
132175F004066
WSPM004852
Stone & Webster Construction Inc
FASTENAL CO INC
Temporary Electrical Material (Fasteners)
381
132175F004446
WSPM010488
Stone & Webster Construction Inc
FASTENAL CO INC
Temporary Fasteners for the CA05 Module Platen
382
132175F004716
WSPM004917
Stone & Webster Construction Inc
FASTENAL CO INC
Temporary Construction Aid - BOP
383
132175F004783
WSPM011194
Stone & Webster Construction Inc
FASTENAL CO INC
BOLTS AND WASHERS FOR ASSEMBLY OF READY ROOFS
384
132175F004886
WSPM004929
Stone & Webster Construction Inc
FASTENAL CO INC
Nonpermanent Plant Construction Aid Material. For use by reinforcing iron
workers NI3.



H-21





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






385
132175F004901A
WSPM004928
Stone & Webster Construction Inc
FASTENAL CO INC
Nonpermanent Plant Construction Aid Material. Fasteners For Use In Nuclear
Island 4 By Carpenters.
386
132175F005074
WSPM009950
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Temporary Construction Aid - Turbine Island 4 - Use: Setting pumps and removed
after completed
387
132175F005220
WSPM009957
WECTEC Global Project Services, Inc.
FASTENAL CO INC
*HOT ITEM* TEMPORARY CONST AID - FULLY THREADED METRIC CAP SCREWS FOR TI-4 START
UP PUMPS
388
132175F005271
WSPM004944
WECTEC Global Project Services, Inc.
FASTENAL CO INC
U-bolts For Temporary Pipe Support. Nonpermanent Plant.
389
132175F005292
WSPM011195
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Construction Aid Material. Nonpermanent Plant. Containment NI3.
390
132175F005329
WSPM011164
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Construction Aids For Embeds, Containment NI3. Nonpermanent Plant.
391
132175F005493
WSPM004899
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Non-permanent plant construction aid.
392
132175F005567
WSPM004893
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Nonpermanent Plant Construction Aid Material. Fasteners For Use By The
Carpenters NI3.
393
132175F005602
WSPM004880
WECTEC Global Project Services, Inc.
FASTENAL CO INC
1/2” Cable for Tent tie down across site due to wind
394
132175F005773
WSPM002963
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Touch up coatings on non-safety related conduit (work package
SV4-CA20-ERW-EL6714)
395
132175F005789
WSPM004705
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Magnets for securing safety netting/Micellaneous items to modules (Night Shift)
396
132175F005791
WSPM011897
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Material to be left in place and used for repairing sheet metal and flashing at
the 315 building pumphouse, work package SV0-0000-SSW-CV7453
397
132176-C802.13
WSPM004728
Stone & Webster Construction Inc
FASTENAL CO INC
Turbine Building and Condenser Spare Materials



H-22





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






398
132176F000019
WSPM003134
Stone & Webster Construction Inc
FASTENAL CO INC
Unit 4 turbine building construction aid materials for el 100’-0”
399
132176F000033
WSPM003133
Stone & Webster Construction Inc
FASTENAL CO INC
Install for repair/rework of damaged studs in accordance with EDCR
SV0-SS01-GEF-000037. Turbine Building Units 4
400
132176F000064
WSPM011154
Stone & Webster Construction Inc
FASTENAL CO INC
U-Bolts
401
J132175-FPR12-02393
WSPM010470
Stone & Webster Construction Inc
FASTENAL CO INC
Installation for 300 series bldgs YFS
402
J132175-FPR12-02397
WSPM010415
Stone & Webster Construction Inc
FASTENAL CO INC
Installation for 300 series buildings PWS
403
WVG3000155
WVG3000155
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Material to be left in place and used for repairing sheet metal and flashing at
the 315 building pumphouse (used for 132175F005791), wp SV0-0000-SSW-CV7453
404
WVG3001252
WVG3001252
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Temporary Construction Aide to be Abandoned in Concrete, for Nuclear Island 3
Carpenters to secure embeds to rebar.
405
WVG3001280
WVG3001280
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Material to complete redi roof for labeling conex for PM
406
WVG3001325
WVG3001325
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Non Permanent plant construction aide to be used in Unit 3 CA20 module to aide
in installation of nelson studs.
407
WVG3001332
WVG3001332
WECTEC Global Project Services, Inc.
FASTENAL CO INC
BOP TEMPORARY CONSTRUCTION AID USED FOR THE SES CV-2055
408
WVG3001336
WVG3001336
WECTEC Global Project Services, Inc.
FASTENAL CO INC
spray foam for NI4-craft tents
409
WVG3001350
WVG3001350
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Material to complete Redi Roof for labeling connex for PM
410
WVG3001370
WVG3001370
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Material needed to build valve stands for CRSP
411
WVG3001380
WVG3001380
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Fasteners. Construction Aid Mateiral. Nonpermanent Plant. NI3 Carpenters.



H-23





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






412
WVG3001388
WVG3001388
WECTEC Global Project Services, Inc.
FASTENAL CO INC
BOP TEMPORARY CONSTRUCTION AID FOR UNIT 4 WWS SYSTEM SV4-MT71-00-85001
413
WVG3001389
WVG3001389
WECTEC Global Project Services, Inc.
FASTENAL CO INC
BOP TEMPORARY CONSTRUCTION AID FOR UNIT 4 WWS SYSTEM SV4-MT71-00-85001
414
WVG3001403
WVG3001403
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Annex 3 Temporary Construction Aide
415
WVG3001441
WVG3001441
WECTEC Global Project Services, Inc.
FASTENAL CO INC
BOP TEMPORARY CONSTRUCITON AID MATERIAL USED FOR CONCRETE FORMS ON STAINLESS
STEEL EMBEDS
416
WVG3001457
WVG3001457
WECTEC Global Project Services, Inc.
FASTENAL CO INC
BOP TEMPORARY CONSTRUCTION AID MATERIAL WP# CV-6004
417
WVG3001460
WVG3001460
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Carpenters Consumable Material
418
WVG3001469
WVG3001469
WECTEC Global Project Services, Inc.
FASTENAL CO INC
OFF-SITE WAREHOUSE/EQUIPMENT CLEANING FOR PM GROUP
419
WVG3001470
WVG3001470
WECTEC Global Project Services, Inc.
FASTENAL CO INC
Flat Washers for use by the carpenters in Nuclear Island 3. Nonpermanent Plant.
420
WVG3001479
WVG3001479
WECTEC Global Project Services, Inc.
FASTENAL CO INC
TI 4 TEMPORARY CONSTRUCTION AIDE
421
WVG3001492
WVG3001492
WECTEC Global Project Services, Inc.
FASTENAL CO INC
WASHER -FLAT 1” X2” OD THRU HARDENED PLAIN STEEL F436
422
WVG3001509
WVG3001509
WECTEC Global Project Services, Inc.
FASTENAL CO INC
THESE ARE USED ON THE ROOF PACKAGES.
423
WVG3001511
WVG3001511
WECTEC Global Project Services, Inc.
FASTENAL CO INC
TI3 CARPENTERS ROOF PACKAGES
424
844635-3M
WSPM004362
Stone & Webster Construction Inc
FERRELLGAS LP
Funding to be added to PO 844635 (Ferrell Gas), Donny Johnson
425
4500663963
4500663963
Westinghouse Electric Company LLC
FICKESS PUMPS
Gear Type Positive Displacement Pumps
426
132175F005411
WSPM003574
WECTEC Global Project Services, Inc.
FIRE TECHNOLOGY LLC
FIRE TECH LLC TO PERFORM (2) 5YR INTERN. TANK INSPEC.SPEC #SV0-MT40-Z0-002. ID#
MT40A & MT40B NEAR 315 BLDG.



H-24





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






427
J132175-FPR13-02089
WSPM015354
Stone & Webster Construction Inc
FISCHER ENGINEERING CO
Weld coupons for Welder Qualification
428
WVG3001275
WVG3001275
WECTEC Global Project Services, Inc.
FISCHER ENGINEERING CO
WELD TEST COUPONS
429
132175F001561
WSPM009940
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
PM Group Testing set up for Deionized water **RUSH PER HUGH BOURQUE***
430
132175F001631
WSPM009761
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
Chemicals for the water quality lab **** rush Hugh Bourque ****
431
132175F002461
WSPM010052
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
Water Quality Consumabels PM Group
432
132175F003988A
WSPM010657
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
Water Lab Consumables - Electrode Filling Solution
433
132175F004445
WSPM004866
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
ULTRA TAPE FOR TEMPORARY ACTIVITIES PM ACTIVITES
434
132175F004561
WSPM009922
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
WATER LAB EQUIPMENT (METERS, CONDUCTIVITY PROBE AND MODULES)
435
132175F004651
WSPM009906
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
Commissioning - Water Treatment Lab Equipment
436
132175F005192
WSPM009961
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
Graduated Cylinders water lab
437
132175F005244A
WSPM009728
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
PM Water Quality Lab Supplies Pipette tips 100 to1000 microlite P/N 21R685 and
stir bars
438
132175F005267
WSPM009730
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
WQL SUPPLIES weigh. dishes, cond cell pipette 10-100
439
132175F005328
WSPM009724
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
WQL Supplies, Timer, Hotplate, ATC Probe
440
132175F005498
WSPM010196
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
SG 893 2-propanol,SG 2498 Stoddard Solvent PM Temp. Const. activities fasteners
on ACC/ SSC’s @ Wboro WH. WP# SV3-PXS-MT-02A
441
WVG3000873
WVG3000873
Stone & Webster Construction Inc
FISHER SCIENTIFIC CO LLC
2” and 3” White , Blue Stripe tape for PM Activities
442
WVG3001344
WVG3001344
WECTEC Global Project Services, Inc.
FISHER SCIENTIFIC CO LLC
3” White, Blue Stripe Tape for CRSP to retape VPCI during walk downs
443
132175F003770-A
WSPM015406
Stone & Webster Construction Inc
FLEETPRIDE
Batch Plant - photoeye, tubing, solenoid



H-25





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






444
132175-P110.05
WSPM003924
WECTEC Global Project Services, Inc.
FLOWSERVE PUMP DIVISION
Inspection / Refurbishment Services for RWS and CWS Pumps and Motors
445
J132175-P810.02
WSPM009809
Stone & Webster Construction Inc
FLOWSERVE PUMP DIVISION
RWS Well Water Make-up Pump
446
J132175-P810.03
WSPM010147
Stone & Webster Construction Inc
FLOWSERVE PUMP DIVISION
River Water & Screen Wash Pumps|
447
J132175-P110.01
WSPM009820
Stone & Webster Construction Inc
FLOWSERVE US INC
RWS Well Water Transfer Pumps
448
132175F001649
WSPM004458
Stone & Webster Construction Inc
FORTRANS INC
Batch Plant - Increase funding PO# 714067 - Fortrans - For one Year
449
132175F003116
WSPM010098
Stone & Webster Construction Inc
FORTRANS INC
Batch Plant - pH Sensors
450
132175F003131
WSPM010097
Stone & Webster Construction Inc
FORTRANS INC
Batch Plant - PLC for pH System
451
J132175-D700.01
WSPM010150
Stone & Webster Construction Inc
GAFFEY
Crane Rail Procurement
452
132175-EW06.01
WSPM015608
Stone & Webster Construction Inc
GENERAL CABLE INDUSTRIES
Class 1E Low Voltage CRDM and DRPI Cables
453
132175-EW21.01
WSPM015640
Stone & Webster Construction Inc
GENERAL CABLE INDUSTRIES
Instrumentation and Thermocouple Extension Cables
454
132175-EW60.01
WSPM015641
Stone & Webster Construction Inc
GENERAL CABLE INDUSTRIES
Class 1E Control Cables
455
132176-EW21.01
WSPM015642
Stone & Webster Construction Inc
GENERAL CABLE INDUSTRIES
Instrumentation and Thermocouple Extension Cables
456
132176-EW60.01
WSPM015644
Stone & Webster Construction Inc
GENERAL CABLE INDUSTRIES
Class 1E Control Cables
458
132175F001078
WSPM004622
Stone & Webster Construction Inc
GENERAL EQUIPMENT AND SUPPLY
Establish a Blanket PO for Refurbishment of Site Equipment: Print Shacks, Fire
Cabinets & Gang Boxes
459
132175F003970
WSPM004669
Stone & Webster Construction Inc
GENERAL EQUIPMENT AND SUPPLY
Rebar bender to be used to allow ANnex Construction to field fabricate/bend
rebar due to extensive E&DCR issues
460
132175F005560
WSPM004896
WECTEC Global Project Services, Inc.
GENERAL EQUIPMENT AND SUPPLY
REBAR BENDER 2 YEAR RENTAL FOR USE AT ANNEX 3/4 TRANSFORMER 3/4 AND DIESEL
GENERATORS. ASSIST IN FIELD FABRICATION/BEND REBAR
461
132175F005616
WSPM004882
WECTEC Global Project Services, Inc.
GENERAL EQUIPMENT AND SUPPLY
ROD CHOMPER FOR ANNEX 3/4 - TRANSFORMER 3/4 - FABRICATION OF REBAR 2 YEAR RENTAL



H-26





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






462
132175F005715
WSPM004891
WECTEC Global Project Services, Inc.
GENERAL EQUIPMENT AND SUPPLY
Temporary Construction - BOP - Circulating Water System
463
WVG3000751
WVG3000751
Stone & Webster Construction Inc
GENERAL EQUIPMENT AND SUPPLY
Rebar Equipment for Fabrication Shop
464
WVG3001340
WVG3001340
WECTEC Global Project Services, Inc.
GENERAL EQUIPMENT AND SUPPLY
Required Equipment for sheet metal fab shop. (Safety issue)
465
132175-PY55.00
WSPM003914
Stone & Webster Construction Inc
GENERAL RUBBER CORPORATION
PY55 - Non-Metallic Expansion Joints
466
132176-PY55.00
WSPM003141
Stone & Webster Construction Inc
GENERAL RUBBER CORPORATION
PY55 - Non-Metallic Expansion Joints
467
WVG3000410
WVG3000410
WECTEC Global Project Services, Inc.
GEORGIA POWER CO
TRANSFER OF FUNDS FROM 885042-3P
468
4500721598
4500721598
WECTEC Global Project Services, Inc.
GERALD JONES FORD LINCOLN
Equipment Repair Parts and Service
469
132175-E108.01
WSPM003355
Stone & Webster Construction Inc
GEXPRO
Well Water Cable Tray|
470
132175-E112.03
WSPM003354
Stone & Webster Construction Inc
GEXPRO
Fittings|
479
132175F001339
WSPM004604
Stone & Webster Construction Inc
GEXPRO
Gexpro Min/Max Warehouse Services
512
WVG3001317
WVG3001317
WECTEC Global Project Services, Inc.
GEXPRO
to be left in place and used for HVAC thermostat to control temperature in
various rooms for bldg 315
513
WVG3001341
WVG3001341
WECTEC Global Project Services, Inc.
GEXPRO
NI4 Scaffold Consumables
514
WVG3001502
WVG3001502
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 3 transformer yard, work package
SV3-ZAS-ERW-EL3254
515
WVG3001508
WVG3001508
WECTEC Global Project Services, Inc.
GEXPRO
MATERIAL NEEDED FOR BOXES AND DOORS.
517
WVG3000869
WVG3000869
WECTEC Global Project Services, Inc.
GEXPRO
BOP TEMPORARY CONSTRUCTION AID FOR BATHRROOMS/ USE ON ENTIRE SITE
518
WVG3001025
WVG3001025
WECTEC Global Project Services, Inc.
GEXPRO
MATERIAL LEFT IN PLACE ANNEX 3 CONDUIT INSTALLATION FOR BATTERY MONITORS IE WP
SV3-4031-ERW-861316,861317,861318 & 861319



H-27





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






519
WVG3001206
WVG3001206
WECTEC Global Project Services, Inc.
GEXPRO
Crimp Tool Force Gauge, Panduit (Huskie)
520
WVG3001266
WVG3001266
WECTEC Global Project Services, Inc.
GEXPRO
HVAC area heater to be left in place for ZRS diesel generator room for building
315
521
WVG3001284
WVG3001284
WECTEC Global Project Services, Inc.
GEXPRO
20”X24”X4” PLEATED PRE-FILTER 91-956
522
WVG3001288
WVG3001288
WECTEC Global Project Services, Inc.
GEXPRO
120 VOLT LED LIGHTING TO ILLUMINATE SHELVING IN SHOP IN THE 184 BLDG.
523
WVG3001307
WVG3001307
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 3 ELS Transformer Yard Lighting,
work package SV3-0000-ELW-EL7683
524
WVG3001324
WVG3001324
WECTEC Global Project Services, Inc.
GEXPRO
Integrated Head Package (IHP) Consumables
525
WVG3001327
WVG3001327
WECTEC Global Project Services, Inc.
GEXPRO
to be left in place and used for selector switch to control HVAC fans and
louvers for bldg 315
526
WVG3001351
WVG3001351
WECTEC Global Project Services, Inc.
GEXPRO
Material left in place. Replacement Multiple Switch Contactors on PWS Skid
Building 315 WP# SV0-PWS-EWW-EL3561 / SV0-010-EWW-861550
527
WVG3001352
WVG3001352
WECTEC Global Project Services, Inc.
GEXPRO
(IHP) AIR COMPRESSOR ELECTRICAL CONNECTION
528
WVG3001356
WVG3001356
WECTEC Global Project Services, Inc.
GEXPRO
to be left in place and used for dowel in rebar into concrete for the Unit 3
WWRB housekeeping pad per design, work package SV3-WWS-CCW-CV3367
529
WVG3001360
WVG3001360
WECTEC Global Project Services, Inc.
GEXPRO
to be used for bldg 315 temporary well pump 3 & 4 VFD, work package
SV0-RWS-T4Y-001
530
WVG3001365
WVG3001365
WECTEC Global Project Services, Inc.
GEXPRO
To be used for bldg 315, relay to control HVAC fans and louvers
531
WVG3001372
WVG3001372
WECTEC Global Project Services, Inc.
GEXPRO
Temporary Construction Aid - Annex 3 Sikaflex to seal formwork & concrete
placement WP# SV3-



H-28





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
4051-CCW-CV8905, SV3-4041-CCW-CV3182
532
WVG3001381
WVG3001381
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 3 ELS Transformer Yard Lighting,
work package SV0-0000-ELW-EL7397
533
WVG3001395
WVG3001395
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for caulking the gap seals for IE rooms
20501, 20502 and 20503, work package SV3-2050-SSW-CV8966
534
WVG3001398
WVG3001398
WECTEC Global Project Services, Inc.
GEXPRO
VpCI 126 BAGS FOR PM SCHEDULED ACTIVITYS
535
WVG3001399
WVG3001399
WECTEC Global Project Services, Inc.
GEXPRO
to be left in place and used for bldg 315, SV0-ZRS-JD-MCP001, work package
SV0-EDS-11-IT002
536
WVG3001400
WVG3001400
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for BLDG 315 SV0-ZRS-JD-MCP001, work
package SV0-JQ70-JDB-800000
537
WVG3001420
WVG3001420
WECTEC Global Project Services, Inc.
GEXPRO
Equipment for M&TE
538
WVG3001443
WVG3001443
WECTEC Global Project Services, Inc.
GEXPRO
Mechanical Modules (R251, R261, R219 & KB33) Grounding Clamps for Cable Trays
539
WVG3001489
WVG3001489
WECTEC Global Project Services, Inc.
GEXPRO
fLOOR SWEEP ROY FIELDING PTT: 395
540
WVG3001495
WVG3001495
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 3 ELS Transformer Yard Lighting,
work package SV0-0000-ELW-EL7397
541
WVG3001497
WVG3001497
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 3 Transformer yard, work package
SV3-0000-ELW-EL7397
542
WVG4001241
WVG4001241
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 4 ZAS transformer yard lighting,
work package SV0-0000-EGW-EL3556
543
WVG4001250
WVG4001250
WECTEC Global Project Services, Inc.
GEXPRO
Material to be left in place and used for Unit 4 ELS Transformer Yard Lighting,
work package SV4-0000-



H-29





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
EL-001
544
WSV3B00033
WSV3B00033
WECTEC Global Project Services, Inc.
GEXPRO
132175-E112.06-REL-022 Non-Safety Electrical Blanket Order
545
WSV3A00003
WSV3A00003
WECTEC Global Project Services, Inc.
GEXPRO
to be left in place and used for replacement of SV0-PWS-JE-LT506B, work package
SV0-YFS-01-IT002/SV0-YFS-01-IT003
546
WSV3M00010
WSV3M00010
WECTEC Global Project Services, Inc.
GEXPRO
to be left in place and used for yard fire water tank temperture transmitter,
work package SV0-YFS-01-1T001
548
132175F005235
WSPM004946
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
HEPA Filters for PAPR’s
549
132175F005336
WSPM004938
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Annex 3 / Transformer Blue Recycling Tilt Trash Bin
550
132175F005767
WSPM010121
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
sink and shelves used for cleaning station in bldg.142A and batch patch
551
132175F006003
WSPM010209
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Totes to carry work packages. NI3 Structural group.
552
132175F006018
WSPM010210
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
KEY BOX-12-1/64”H X 8-3/16”WX 2 3/4” D-40 KEY CAP. STEEL FOR TURBINE #3
ELECTRICIANS
553
132175F006021
WSPM010211
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Locks to be used for equipment clearance and tagging during the initial test
program
554
132175F006022
WSPM010022
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Temporary Construction - Bolting @ Building 315 - BOP
555
WVG3000013
WVG3000013
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Band saw coolant for cutting metal
556
WVG3000219
WVG3000219
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Computer Presentation Workstation
557
WVG3000355
WVG3000355
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Replacement Brush Heads, Cart Trash Bag
558
WVG3000391
WVG3000391
Stone & Webster Construction Inc
GLOBAL EQUIPMENT CO INC - INDL
Material to be used as temporary supply and return for the climate control of
installed permanent plant equipment
559
WVG3000699
WVG3000699
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
Annex 3 Night Shift - Heaters used in Battery Rooms



H-30





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






560
WVG3000789
WVG3000789
WECTEC Global Project Services, Inc.
GLOBAL EQUIPMENT CO INC - INDL
to be used on the Unit 3 Initial Energization Temp Air for heating battery rooms
561
132175F004659
WSPM010547
Stone & Webster Construction Inc
GRAPHIC PRODUCTS INC
labeling materials for Preventive Maintenance temporay Construction activities
562
132175F005614
WSPM009786
WECTEC Global Project Services, Inc.
GRAPHIC PRODUCTS INC
PM Labeling team to labeling supplies to label material at the 315 Bldg. in prep
to turn bldg over the SNC .
563
132175-ER01.02
WSPM002959
Stone & Webster Construction Inc
GRAYBAR ELECTRIC COMPANY INC
Non-Class 1E Cable Tray and Fittings for Mechanical Modules
564
132176-ER01.02
WSPM003960
Stone & Webster Construction Inc
GRAYBAR ELECTRIC COMPANY INC
Non-Class 1E Cable Tray and Fittings for Mechanical Modules
565
132175F000828 REL 027
WSPM004646
WECTEC Global Project Services, Inc.
GRIMCO INC
BLANKET ORDER TRANSFER 831033 3P
566
132175F000828 REL 029
WSPM004647
WECTEC Global Project Services, Inc.
GRIMCO INC
BLANKET ORDER TRANSFER 831033 3P
567
132175F005362
WSPM009721
WECTEC Global Project Services, Inc.
GRIMCO INC
Plexi-Glass, Paint Shop, Robert Hutto.
568
132175-E054.03
WSPM010277
Stone & Webster Construction Inc
GUTOR Electronic LLC
UPS Systems for RWI & TSC
569
4500712914
4500712914
WECTEC Contractors Inc
H&E EQUIPMENT SERVICES INC
Spare Parts
570
4500714034
4500714034
WECTEC Contractors Inc
H&E EQUIPMENT SERVICES INC
Spare Parts
571
4500714077
4500714077
WECTEC Contractors Inc
H&E EQUIPMENT SERVICES INC
Spare Parts
572
4500721413
4500721413
WECTEC Global Project Services, Inc.
H&E EQUIPMENT SERVICES INC
Equipment Repair Parts and Service
573
4500722095
4500722095
WECTEC Global Project Services, Inc.
H&E EQUIPMENT SERVICES INC
Equipment Repair Parts and Service
574
4500722207
4500722207
WECTEC Global Project Services, Inc.
H&E EQUIPMENT SERVICES INC
Equipment Repair Parts and Service
575
WVG3001500
WVG3001500
WECTEC Global Project Services, Inc.
H&E EQUIPMENT SERVICES INC
Parts for unit 102079 hydraulic valve repair
576
132175F004675
WSPM010791
Stone & Webster Construction Inc
H&H FLEET LLC
H&H Fleet Specialist, for service and repairs of Freightliner Trucks on rent
from Charlie Brown Trucking, Blanket PO. $100,000.
577
132175-PL03.01
WSPM010449
Stone & Webster Construction Inc
HANSON PRESSURE PIPE INC
Shop Fabricated 120” Pipe and Supports



H-31





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






578
132176-PL03.01
WSPM010454
Stone & Webster Construction Inc
HANSON PRESSURE PIPE INC
Shop Fabricated 120” Pipe and Supports
579
WVG3000408
WVG3000408
WECTEC Global Project Services, Inc.
HARTFORD STEAM BOILER INSPC & INSR
TRANSFER OF FUNDS FROM 661204-OP
580
784064
WSPM004355
Stone & Webster Construction Inc
HAT D TRANSPORTATION CO
Add Funds to PO# 784064
581
132175F001704
WSPM004400
Stone & Webster Construction Inc
HAT D TRANSPORTATION CO
Batch Plant - Increase funding PO 784064 - Hat D - Pigs - one year
582
132175F003943
WSPM004493
Stone & Webster Construction Inc
HAT D TRANSPORTATION CO
Batch Plant - Add Funds to PO 892531 - Hat D - Balance due on rental
583
132175F000240
WSPM004658
Stone & Webster Construction Inc
HAVENS LEASING LLC
Batch Plant - Add funds to PO for Pig rental - PO 775650
584
132175F003002
WSPM010011
Stone & Webster Construction Inc
H&E
MANITOWOC 16000 DASH LIGHTS
585
132175F004958
WSPM004925
WECTEC Global Project Services, Inc.
H&E
PO covering $100,000 for crane parts, H&E Equipment Services, 10710 Nations Ford
Rd, Charlotte NC 28273. POC Mickey Caldwell 704-504-2870.
586
4500721414
4500721414
WECTEC Global Project Services, Inc.
H&E
Equipment Repair Parts and Service
587
4500721416
4500721416
WECTEC Global Project Services, Inc.
H&E
Equipment Repair Parts and Service
588
4500722494
4500722494
WECTEC Global Project Services, Inc.
H&E
Equipment Repair Parts and Service
589
132175F001194
WSPM011108
Stone & Webster Construction Inc
HERC RENTALS INC
Breaking Concrete at Unit 3, Hyd. Hammer #1200 Rental for one Month
590
132175F002406
WSPM004389
Stone & Webster Construction Inc
HERC RENTALS INC
Add Funds to PO for Parts and Labor on PO 814259 Repair of Unit 094320007 Wacker
from Hertz
591
132175F004097
WSPM004853
Stone & Webster Construction Inc
HERC RENTALS INC
4 light plants to re-place units # 62062, 63198, 63246, 63269. Rental for 36
months.
592
132175F004182
WSPM004874
Stone & Webster Construction Inc
HERC RENTALS INC
Requesting $1540.20 for damage to Genie 32’ platform lift Ser# GS3214A-135726.
593
132175F004188
WSPM004873
Stone & Webster Construction Inc
HERC RENTALS INC
Requesting $3,401.28 for damages to Hertz 85’ boom lift, Ser#



H-32





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
0300162565.
594
132175F004567
WSPM004837
Stone & Webster Construction Inc
HERC RENTALS INC
Request $9,216.22 for site damage to Hertz 135’ boom lift Equip # 481-95-0027.
595
132175F004610
WSPM003071
Stone & Webster Construction Inc
HERC RENTALS INC
CLEANING BEFORE AND AFTER POURS ANNEX 3 AND TRANSFORMER AREA
596
132175F005562
WSPM010129
WECTEC Global Project Services, Inc.
HERC RENTALS INC
Temporary Construction Equipment Rental Excavation for Balance of Plant
597
132175F005564
WSPM004895
WECTEC Global Project Services, Inc.
HERC RENTALS INC
PO for ongoing Hertz JLG Training (started March 15, 2016)
598
132175F005893-REL-18
WSPM004714
WECTEC Global Project Services, Inc.
HERC RENTALS INC
HERTZ DIESEL HEATERS
599
132175F005893-REL-19
WSPM010614
WECTEC Global Project Services, Inc.
HERC RENTALS INC
HEATING AND AIR UNIT FOR CONCRETE COMPLEX
600
132175F006002
WSPM004719
WECTEC Global Project Services, Inc.
HERC RENTALS INC
Flexible HVAC Duct needed from Herc Rentals for a/c heating units Area(s) of the
Plant to be used: NI3 AND NI4, AND 20â€ X 500â€™ of the Duct will be used for
the new hire conex /ready roof building where the python safety tethering is
done
601
4500714189
4500714189
WECTEC Contractors Inc
HERC RENTALS INC
Spare Parts
602
4500717517
4500717517
WECTEC Contractors Inc
HERC RENTALS INC
PARTS
603
WVG3005893-REL-17
WVG3005893
WECTEC Global Project Services, Inc.
HERC RENTALS INC
Heaters for the MAB
604
132175-J600.04 REL 5
WSPM007258
WECTEC Global Project Services, Inc.
HILTI CORP
Safety Related Hilti Product Blanket Order Release
605
132175-D500.52
WSPM011171
WECTEC Global Project Services, Inc.
HILTI INC
Hilti Material for Building 315
606
132175F004477
WSPM010487
Stone & Webster Construction Inc
HILTI INC
Replacement Battery & Charger for PS200 Hilti Rebar Finder
607
132175F006027
WSPM010026
WECTEC Global Project Services, Inc.
HILTI INC
HILTI X-SCAN PS 1000-B REBAR SCANNER NEEDED BY TURBINE #3 PIPEFITTERS
608
132175-J600.04 REL 2
WSPM010077
WECTEC Global Project Services, Inc.
HILTI INC
Safety Related Hilti Product Blanket Order Release
609
132175-J600.04 REL 3
WSPM010290
WECTEC Global Project Services, Inc.
HILTI INC
Safety Related Hilti Product Blanket Order Release



H-33





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






610
132175-J600.04 REL 4
WSPM007193
WECTEC Global Project Services, Inc.
HILTI INC
Safety Related Hilti Products Release
611
J132176-FPR134-00029
WSPM010263
Stone & Webster Construction Inc
HILTI INC
Construction Aid Anchors Unit 4 NI Mudmat
612
WVG3000210
WVG3000210
WECTEC Global Project Services, Inc.
HILTI INC
Temporary Anchor Bolts for securing unit 4 CA03 Module panels
613
WVG3000508
WVG3000508
Stone & Webster Construction Inc
HILTI INC
CA03 Module Temporary Anchor Bolts
614
WVG3000852
WVG3000852
WECTEC Global Project Services, Inc.
HILTI INC
PERMANENT PLANT MATERIAL FOR THE 315 BLDG
615
WVG4000267
WVG4000267
WECTEC Global Project Services, Inc.
HILTI INC
Material left in place for Unit 4 Turbine Building at 120’ elevation for
securing the DTS-MS-04A equipment in place, work package SV4-2040-CEW-CV5843
616
WVG3000678
WVG3000678
WECTEC Global Project Services, Inc.
H-MAC SYSTEMS INC
Equipment to be used on the Unit 3 Initial Energization Temp Air for Battery
Rooms
617
132175F004475
WSPM005009
Stone & Webster Construction Inc
HOIST AND CRANE SYSTEMS INC
Hoist and Crane Systems, request $50,000 for annual inspections of overhead
cranes in 167 and 184 Bldg.
618
132175F004475A
WSPM004868
Stone & Webster Construction Inc
HOIST AND CRANE SYSTEMS INC
Hoist and Crane Systems, request $50,000 for annual inspections of overhead
cranes in 167 and 184 Bldg.
619
826508-3P
WSPM004964
Stone & Webster Construction Inc
HOIST AND CRANE SYSTEMS INC
The Commissioning, Inspection, Testing and Annual Inspection of the 2-3 Ton
Overhead Cranes in the 184 Bldg
620
132175F006009
WSPM010076
WECTEC Global Project Services, Inc.
HOLLOWAY HOUSTON INC
lifting of the Containment Vessel Cover(s) for Unit 3 & Unit 4
621
132175F006052
WSPM010206
WECTEC Global Project Services, Inc.
HOLLOWAY HOUSTON INC
Rental of 800T G2160 Wide body shackle to be used for the lifting of CA20
622
132175-EF04.01
WSPM002948
WECTEC Global Project Services, Inc.
HOSE-MCCANN COMMUNICATIONS
Sound Power Phone Equipment
623
132176-EF04.01
WSPM003113
WECTEC Global Project Services, Inc.
HOSE-MCCANN COMMUNICATIONS
Sound Power Phone Equipment



H-34





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






624
WVG3001482
WVG3001482
WECTEC Global Project Services, Inc.
HSG CONSTRUCTORS LLC
BOP TEMPORARY CONSTRUCTION AID MATERIAL FOR TRANSFORMER UNIT 4 WP# 850019
625
132175F000671
WSPM010563
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
Unit 3 Turbine Building Grounding Terminations Material
626
132175F000807
WSPM009895
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
Material for SES Ductbank from Northeast of Diesel to North of Transformer Area
627
132175F000831
WSPM010568
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
MAB Electrical Supplies
628
132175F000911
WSPM009896
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
Phase 2 ZFS and ZBS Ductbank Material
629
132175F001430
WSPM009935
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
Permanent Plant Materials for Systems CWS/RWS duct banks
630
132175F001784
WSPM003592
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
Washdown Heaters
631
132175F001858
WSPM009824
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
For use in the NOI 25 tents
632
132175F002950
WSPM010009
Stone & Webster Construction Inc
HUNT ELECTRIC SUPPLY CO INC
Temporary Power Site Wide
633
132175F005259
WSPM004945
WECTEC Global Project Services, Inc.
HUNT ELECTRIC SUPPLY CO INC
Modules Temporary Lighting
634
J132175-C107.02
WSPM009756
Stone & Webster Construction Inc
HYDRO CONDUIT CORP
Reinforced Concrete Pipe|
635
J132175-C107.03
WSPM002189
Stone & Webster Construction Inc
HYDRO CONDUIT CORP
Reinforced Concrete Pipe
636
J132175-C107-01
WSPM002190
Stone & Webster Construction Inc
HYDRO CONDUIT CORP
Reinforced Concrete Pipe Class III, Class V|
637
132175F002278
WSPM010053
Stone & Webster Construction Inc
HYTORC
For Setting WATERBOXES/Temp For Boilers
638
132175F005637
WSPM003630
WECTEC Global Project Services, Inc.
HYTORC
HYTORC TOOLS NEEDED FOR THE CONNECTIONS OF TI4 CONDENSER WATER-BOXES AND
ASSOCIATED 120” CROSSOVER PIPING
639
132175F001943
WSPM004444
Stone & Webster Construction Inc
I & I SLING INC
Extension of inspection / certification services for rigging from I&I Slings
with additional funds added to BPO 857339
640
132175F002252
WSPM015071
Stone & Webster Construction Inc
I & I SLING INC
Rigging Sling for Modules



H-35





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






641
132175F003694
WSPM004484
Stone & Webster Construction Inc
INDUSTRIAL RUBBER AND SUPPLY
Temporary Material For Flushing The Water Lines
642
132175F001013-REL001
WSPM010112
Stone & Webster Construction Inc
INFORMATION AND COMPUTING SVCS INC
Est. Blanket PO for ICS - Employee Badges not to exceed $80,000 or 2 years
643
132175F001013-REL002
WSPM010484
Stone & Webster Construction Inc
INFORMATION AND COMPUTING SVCS INC
Est. Blanket PO for ICS - Employee Badges not to exceed $80,000 or 2 years
644
132175F001013-REL003
WSPM009978
WECTEC Global Project Services, Inc.
INFORMATION AND COMPUTING SVCS INC
Est. Blanket PO for ICS - Employee Badges not to exceed $80,000 or 2 years
645
132175F004847
WSPM015455
Stone & Webster Construction Inc
INFORMATION AND COMPUTING SVCS INC
Equential Clocks for Operation Needs
646
132175F005110
WSPM004831
WECTEC Global Project Services, Inc.
INFORMATION AND COMPUTING SVCS INC
Ribbon and Cleaner kits for Badge Printers ZXP3 and P120i
647
132175F005724
WSPM004905
WECTEC Global Project Services, Inc.
INTEGRASERV INC
to be used for labeling of received material in warehouse
648
132175F000606
WSPM015391
Stone & Webster Construction Inc
INTERGRAPH SOLUTIONS GROUP
Training for Onsite SEG Civil Eng.
649
132175F002608
WSPM004499
Stone & Webster Construction Inc
INTERGRAPH SOLUTIONS GROUP
GT Strudl Training Courses for Field Rigging Engineers
650
WVG3001144
WVG3001144
WECTEC Global Project Services, Inc.
INTERTEK TECHINCAL SERVICES INC
Module - 3rd Party Inspection / Labor Surveillance
651
132175F005721
WSPM004906
WECTEC Global Project Services, Inc.
JACKIE B LOVETT TRUCKING CO INC
Payment of invoice for Lovett Trucking
652
WVG3000427
WVG3000427
Stone & Webster Construction Inc
JACKIE B LOVETT TRUCKING CO INC
Premium for Excess Liability Insurance Coverage - Jackie B. Lovett Trucking Co.
Inc
653
700135-3M
WSPM004316
Stone & Webster Construction Inc
JANPRO OF SOUTHEAST GEORGIA
Extend PO700135 Jan Pro, add additional funding and not to exceed order
654
132175F002514
WSPM010192
Stone & Webster Construction Inc
L B FOSTER RAIL TECHNOLOGIES CORP
HLD Rail Lubricant
655
WVG3000966
WVG3000966
Stone & Webster Construction Inc
LAKESIDE REFRIGERATION
Lakeside Refrigeration Services
656
132175F000815
WSPM010566
Stone & Webster Construction Inc
LANDRUM SUPPLY CO
TEMPORARY CONSTRUCTION - Lift Station Pump
657
132175F001090
WSPM009869
Stone & Webster Construction Inc
LANDRUM SUPPLY CO
TEMPORARY CONSTRUCTION - Batch Plant Condensate Pumps
658
132175F001990
WSPM010164
Stone & Webster Construction Inc
LANDRUM SUPPLY CO
TEMPORARY CONSTRUCTION - Sump Pumps



H-36





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






659
132175F004104
WSPM010637
Stone & Webster Construction Inc
LANDRUM SUPPLY CO
Construction Aid - BOP Plumbers
660
132175F004922
WSPM009893
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - Building 304 Plumbing
661
132175F005095
WSPM009976
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction Aid - Building 304 Plumbing
662
132175F005523
WSPM009750
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - BOP - Plumbing - 120 building/Batch Plant
663
132175F005689
WSPM004888
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - BOP Plumbing & Testing
664
132175F005896
WSPM010136
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - BOP - Batch Plant - Ice House and Demin Skid
665
132175F005940
WSPM002998
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - Grinder Pump - Sanitary Sewer
666
132175F005952
WSPM010197
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - BOP - Plumbing for Site Restrooms
667
132175F006082
WSPM010214
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
Temporary Construction - Plumbing for BOP
668
WVG3000714
WVG3000714
WECTEC Global Project Services, Inc.
LANDRUM SUPPLY CO
BOP TEMPORARY CONSTRUCTION AID FOR USE AT 129 Bathroom Trailer
669
132175-C202A
WSPM003274
Stone & Webster Construction Inc
LANIER MUNICIPAL SUPPLY CO INC
Yard Fire System Valves
670
132175F005409
WSPM003575
WECTEC Global Project Services, Inc.
LEICA GEOSYSTEMS INC
Site Survey Support
671
4500715839
4500715839
WECTEC Contractors Inc
LEICA GEOSYSTEMS INC
PARTS
672
132175F000532
WSPM004563
Stone & Webster Construction Inc
LIFTING GEAR HIRE CORP
Skid Pan - Scaffolds
673
132175F000782
WSPM009868
Stone & Webster Construction Inc
LIFTING GEAR HIRE CORP
(3) Skip Pans for Unit 3, Jim Schaible
674
132175F003082
WSPM004467
Stone & Webster Construction Inc
LIFTING GEAR HIRE CORP
Skip Pans for Annex and Transformer Unit 3
675
132175F003124
WSPM004477
Stone & Webster Construction Inc
LIFTING GEAR HIRE CORP
Removing Elevated Scrap Trash/Waste During Construction Davis/Peel
676
132175F005654
WSPM014720
WECTEC Global Project Services, Inc.
LIFTING GEAR HIRE CORP
Rental equipment for CA03 Installation, work package SV3-CA03-MHH-005
677
WVG3000737
WVG3000737
Stone & Webster Construction Inc
LIFTING GEAR HIRE CORP
Rental of air skate load module system, steel gantries and



H-37





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
associated rigging equipment to be used for skidding the (8) CWS pumps into bldg
184
678
132175-D800.03
WSPM003366
WECTEC Global Project Services, Inc.
LIGHTNING LIFT PRODUCTS
Portable Scissor Lift
680
WVG4001238
WVG4001238
WECTEC Global Project Services, Inc.
LINCOLN STRUCTURAL SOLUTIONS
Material to be left in place and used for installation of TB05 (CA81) for Unit 4
Turbine building, work package SV4-2050-SSW-CV1823
681
WVG3000122
WVG3000122
Stone & Webster Construction Inc
LINE EQUIPMENT SALES CO INC
Electrical PPE Testing - Line Equipment Sales - NTE $2,500.00
682
132175F001286
WSPM004610
Stone & Webster Construction Inc
LOWE SPECIALIZED TRANSPORT LLC
TRAILERS
683
132175F002837
WSPM004416
Stone & Webster Construction Inc
LOWE SPECIALIZED TRANSPORT LLC
FLATBED TRAILERS MUST BE DOT READY-FOR WAREHOUSE ISSUING-DURATION OF 24 MONTHS
684
132175-PY30.02
WSPM000107
WECTEC Global Project Services, Inc.
MACKSON INC
Single Stage Orifice Plate (PY30) for Various NSR Applications
685
132175-PY31.01
WSPM000106
WECTEC Global Project Services, Inc.
MACKSON INC
Multi-Stage Orifices (PY31) for Various NSR Applications
686
132176-PY30.02
WSPM000837
WECTEC Global Project Services, Inc.
MACKSON INC
Single Stage Orifice Plate (PY30) for Various NSR Applications
687
132176-PY31.01
WSPM000836
WECTEC Global Project Services, Inc.
MACKSON INC
Multi-Stage Orifices (PY31) for Various NSR Applications
688
WSV3B00038
WSV3B00038
WECTEC Global Project Services, Inc.
MACKSON INC
B31.1 Bolts Safety Class D - Blanket Order Release
689
132175-SS01.48
WSPM010856
WECTEC Global Project Services, Inc.
MACKSON NUCLEAR LLC
Structural Steel Materials for Anchor Plate Fabrication
690
4500675740
4500675740
Westinghouse Electric Company LLC
MANGIAROTTI SpA
Instrumented Cover Invoicing
691
132175F005485
WSPM004900
WECTEC Global Project Services, Inc.
MAR COR PURIFICATION INC
Water Quality lab no bldg no# PM temp.const. activity. mar cor polisher sys. for
sampling- parts, Installation service “as ordered for VC Summer 132177F010401 “
692
132175F005578
WSPM004948
WECTEC Global Project Services, Inc.
MAR COR PURIFICATION INC
Faucet-PVC 3/8” Deck Mount by Mar Cor to be used w/ DI Polishing system for the
water Quality Lab
693
132175F005861
WSPM004709
WECTEC Global Project Services, Inc.
MAR COR PURIFICATION INC
UV Disinfection unit for the DI Polishing system for Water Quality Lab vendor
will install on site .



H-38





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






694
132175F000245
WSPM003726
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
#57 Stone to be used as construction aid material for bedding, backfill and
leveling of manholes and duct bank associated with Phase 1 undergrounds-Work
Package SV3-ECS-CCW-CV1902
695
132175F000352-004-REL
WSPM009876
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
GABC Stone for site support, Blanket Order, Rick Prohaska, 132175F000352 Release
4
696
132175F000352-005-REL
WSPM009878
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
697
132175F000352-006-REL
WSPM009881
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
698
132175F000352-007-REL
WSPM009988
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
699
132175F000352-008-REL
WSPM009990
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
700
132175F000352-009-REL
WSPM009939
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
701
132175F000352-010-REL
WSPM009768
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
702
132175F000352-011-REL
WSPM009773
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
703
132175F000352-012-REL
WSPM009776
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
704
132175F000352-013-REL
WSPM009825
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
705
132175F000352-014-REL
WSPM009839
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
706
132175F000352-015-REL
WSPM010167
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
707
132175F000352-016-REL
WSPM010173
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
708
132175F000352-017-REL
WSPM010177
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
709
132175F000352-020-REL
WSPM010181
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
710
132175F000352-021-REL
WSPM010047
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
711
132175F000352-022-REL
WSPM010057
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration



H-39





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






712
132175F000352-023-REL
WSPM010021
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
713
132175F000352-024-REL
WSPM010004
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
714
132175F000352-025-REL
WSPM010008
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
715
132175F000352-026-REL
WSPM010099
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
716
132175F000352-027-REL
WSPM010100
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
717
132175F000352-028-REL
WSPM010101
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
718
132175F000352-029-REL
WSPM010106
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
719
132175F000352-030-REL
WSPM010060
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
720
132175F000352-031-REL
WSPM010065
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
721
132175F000352-032-REL
WSPM010357
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
722
132175F000352-033-REL
WSPM010359
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
723
132175F000352-034-REL
WSPM010360
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
724
132175F000352-035-REL
WSPM010362
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
725
132175F000352-036-REL
WSPM010366
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
726
132175F000352-037-REL
WSPM010370
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
727
132175F000352-038-REL
WSPM010371
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
728
132175F000352-039-REL
WSPM010373
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
729
132175F000352-040-REL
WSPM010439
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
730
132175F000352-041-REL
WSPM010274
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
731
132175F000352-042-REL
WSPM010282
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration



H-40





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






732
132175F000352-043-REL
WSPM010283
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
733
132175F000352-044-REL
WSPM010285
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
734
132175F000352-045-REL
WSPM010622
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
735
132175F000352-046-REL
WSPM010636
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
736
132175F000352-047-REL
WSPM010639
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
737
132175F000352-048-REL
WSPM010650
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
738
132175F000352-049-REL
WSPM010652
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
739
132175F000352-050-REL
WSPM010654
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
740
132175F000352-051-REL
WSPM003722
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
741
132175F000352-052-REL
WSPM010537
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
742
132175F000352-053-REL
WSPM009983
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
743
132175F000352-055-REL
WSPM009855
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
744
132175F000352-056-REL
WSPM009856
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
745
132175F000352-058-REL
WSPM009787
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
746
132175F000352-059-REL
WSPM009790
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
747
132175F000352-061-REL
WSPM010140
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
748
132175F000352-062-REL
WSPM010207
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
749
132175F000929
WSPM004630
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
NOI 25 - GABC Additional Laydown
750
132175F00352-019-REL
WSPM003708
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
751
132175F005521
WSPM003566
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
GAB for Building 305, Rick Prohaska
752
J132175-FPR13-00148
WSPM002115
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Aggregate - Road Base



H-41





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






753
J132175-FPR13-00547
WSPM004372
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Aggregate - Road Base
754
J132175-FPR13-00597
WSPM004373
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
GABC - Aggregate - Road Base
755
J132175-FPR13-00657
WSPM004374
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Aggregate #57 Stone
756
J132175-FPR14-00048
WSPM002108
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Aggregate - #57 Stone
757
J1321760003-FPR124-00017
WSPM002275
Stone & Webster Construction Inc
MARTIN MARIETTA MATERIALS
Crusher Run - No Particles Greater Than 1-1/2” - Per GDOT Section 815,
758
WVG3000039
WVG3000039
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
#57 stone for BOP-Cable Trench Sys & FPS backfill, F000245-REL021
759
WVG3000095
WVG3000095
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
GABC - 132175F000352-063-REL
760
WVG3000126
WVG3000126
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB - 132175F000352-REL 064
761
WVG3000285
WVG3000285
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB (132175F000352-REL065)
762
WVG3000386
WVG3000386
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
#57 stone to be used for site support, Rick Prohaska, 132175F000245
763
WVG3000387
WVG3000387
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
764
WVG3000526
WVG3000526
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
765
WVG3000723
WVG3000723
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration
766
WVG3000884
WVG3000884
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
57 stone for site support-utility installation, 132175F000245Rick Prohaska
767
WVG3001126
WVG3001126
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order F000352 REL 069 for GAB for project duration
768
WVG3001129
WVG3001129
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order F000352 REL 070 for GAB for project duration
769
WVG3001354
WVG3001354
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
#57 stone for SES/Security Infrastructure installation, blanket order, Rick
Prohaska, 132175F000245



H-42





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






770
WVG3001447
WVG3001447
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order F000352 REL 071 for GAB for project duration
771
WVG3001535
WVG3001535
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
REL 072 to “Blanket Order” 132175F000352 for GAB for project duration
772
WVG3001694
WVG3001694
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
#57 stone for phased underground utility installation, Rick Prohaska, BPO
132175F000245 REL 025 WVG3001694
773
WVG3001733
WVG3001733
WECTEC Global Project Services, Inc.
MARTIN MARIETTA MATERIALS
Blanket Order for GAB for project duration 132175F000352 REL 073
774
WVG3000738
WVG3000738
Stone & Webster Construction Inc
MATHESON TRI GAS INC
Matheson Tri Gas Transferring JDE PO 801955-3P to SPMAT
775
WVG3000740
WVG3000740
WECTEC Global Project Services, Inc.
MATHESON TRI GAS INC
Open funds from F000365 transfer to new PO (Air Liquide to Matheson Tri Gas)
776
WVG300738A
WVG300738A
Stone & Webster Construction Inc
MATHESON TRI GAS INC
Matheson Tri Gas Transferring JDE PO 801955-3P to
777
132175-MH40.01
WSPM003996
Stone & Webster Construction Inc
MAZZELLA LIFTING TECHNOLOGIES INC
MH40 Monorail Hoists and Trolleys
778
132176-MH40.01
WSPM003992
Stone & Webster Construction Inc
MAZZELLA LIFTING TECHNOLOGIES INC
MH40 Monorail Hoists and Trolleys
779
WVG3000030
WVG3000030
WECTEC Global Project Services, Inc.
MAZZELLA LIFTING TECHNOLOGIES INC
equipment to be used for general rigging in the MAB-needed for CA01-07 upending,
work package SV4-CA01-MHH-023
780
WVG3000249
WVG3000249
WECTEC Global Project Services, Inc.
MAZZELLA LIFTING TECHNOLOGIES INC
Equipment to be used for offloading materials at the 322 and 307 bldgs to
supports RMS and PMS equipment
781
WVG3000849
WVG3000849
WECTEC Global Project Services, Inc.
MAZZELLA LIFTING TECHNOLOGIES INC
CRANE CABLE - 28MM DY34 MAX RLANG HPTP X 3050’ FOR MANITIWOC 16000 CRAWLER
782
132175F005536
WSPM004939
WECTEC Global Project Services, Inc.
MCDONOUGH CONSTRUCTION RENTALS INC
2 YEAR RENTAL - CONSTRUCTION ELEVATOR INSTALLED EAST SIDE OF TI3 & TI 4 BETWEEN
COLUMNS 13-14 FOR PERSONAL & EQUIPMENT TRANSPORTATION
783
132175F002436
WSPM004409
Stone & Webster Construction Inc
MCGINTY GORDON & ASSOCIATES
Southeastern Rail Consulting Insurnace Renewal for 2014-2015



H-43





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






784
132175-C121.03
WSPM010305
Stone & Webster Construction Inc
MRC GLOBAL US INC
Transformer Pad Pipes and Caps
785
132175-C121.13
WSPM010061
Stone & Webster Construction Inc
MRC GLOBAL US INC
Casing Piping for PWS and YFS for Building 303
786
132175F001738
WSPM009850
Stone & Webster Construction Inc
MRC GLOBAL US INC
*URGENT* PIPE CAPS
787
132175F001782
WSPM011020
Stone & Webster Construction Inc
MRC GLOBAL US INC
Temporary Construction - Plumbing/Compressed Air
788
132175F003698
WSPM011061
Stone & Webster Construction Inc
MRC GLOBAL US INC
Construction Aid
789
132175F005184
WSPM009944
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction - Plumbing
790
132175F005195
WSPM009946
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction - BOP Testing
791
132175F005268
WSPM009725
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction Aid - BOP Plumbing
792
132175F005544
WSPM009754
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Nonpermanent Plant Material For Testing Purposes. NI3 Pipefitters.
793
132175F005581
WSPM009854
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction Grinder Pump Material Building 120 Restrooms
794
WVG3000059
WVG3000059
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
caps and plugs for material storage at the warehouse
795
WVG3000353
WVG3000353
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Hot Item Please Expedite If Possible. Plugs for CA20 attachment brackets. FME.
Nonpermanent Plant.
796
WVG3001128
WVG3001128
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
BOP CONSTRUCTION AID
797
WVG3001243
WVG3001243
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction Aid for Dewatering on Entire Site
798
WVG3001269
WVG3001269
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
BOP TEMPORARY CONSTRCTION AID MATERIAL
799
132175-C913B.01
WSPM003263
Stone & Webster Construction Inc
MRC GLOBAL US INC
Underground Pipe Casings
800
132175-PL03.02
WSPM010461
Stone & Webster Construction Inc
MRC GLOBAL US INC
Victaulic Piping for CAS System
801
132176-PL03.02
WSPM010462
Stone & Webster Construction Inc
MRC GLOBAL US INC
Victaulic Piping for CAS System
802
WVG3001382
WVG3001382
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
TI3 PIPE - FOR TEMP ARGON HEADER - DANNY TAPLEY PTT 154



H-44





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






803
WVG3001391
WVG3001391
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
BOP TEMPORARY CONSTRUCTION AID FOR UNIT RESTROOMS ON THE ENTIRE SITE
804
WVG3001392
WVG3001392
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
BOP TEMPORARY CONSTRUCTION AID FOR BATHRROM/ ICEHOUSE/& BATCH PLANT
805
WVG3001397
WVG3001397
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
(IHP) Integrated Head Package FME Covers
806
WVG3001451
WVG3001451
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
TI3 PIPE TEMP ARGON HEADER DANNY PTT 154/TREY PTT 910
807
WVG3001468
WVG3001468
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
TI3 SS FITTINGS TEMP ARGON HEADER. DANNY TAPLEY PTT 154 / TREY PTT 910
808
132175F004416
WSPM004862
Stone & Webster Construction Inc
MCMASTER CARR SUPPLY CO
Safeguards Area
809
132175-FPR14-00247
WSPM006980
Stone & Webster Construction Inc
MERRILLS INVESTIGATIONS
Drug Detection by Canine
810
132175F005807
WSPM003011
WECTEC Global Project Services, Inc.
MFE RENTALS INC
Hardness Tester, Krautkramer MIC 10
811
132175F000369
WSPM010532
Stone & Webster Construction Inc
MID AMERICA POWERED VEHICLES CORP
CLUB CAR XRT950 PARTS
812
WVG3001249
WVG3001249
Stone & Webster Construction Inc
MID SOUTH LUMBER CO
Lumber for Construction Aids for Unit 4 Annex
813
132176-MS90.01
WSPM000919
Stone & Webster Construction Inc
MILTON CAT
Ancillary Diesel Generators
814
132175F000699
WSPM004640
Stone & Webster Construction Inc
MOBILE MINI INC
(2) Conex’s for Rebar Bender Area
815
WVG3000162
WVG3000162
Stone & Webster Construction Inc
MOBILE MINI INC
BPO to Cover All New and Existing Mobile Minis
816
132175F000530
WSPM010587
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business Items Needed until Blanket PO is placed in SmartPlant
817
132175F000576-REL001
WSPM004636
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business - Est. Blanket PO in Smart Plant Replace old JDE PO 878886-3P
818
132175F000576-REL002
WSPM004637
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business - Est. Blanket PO in Smart Plant Replace old JDE PO 878886-3P



H-45





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






819
132175F000576-REL004
WSPM010048
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business - Est. Blanket PO in Smart Plant Replace old JDE PO 878886-3P
820
132175F000576-REL012
WSPM010480
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business - Est. Blanket PO in Smart Plant Replace old JDE PO 878886-3P
821
132175F005778
WSPM004913
WECTEC Global Project Services, Inc.
MODERN BUSINESS
office furniture
822
132175F005871-B
WSPM004710
WECTEC Global Project Services, Inc.
MODERN BUSINESS
Consumables
823
WVG3000116
WVG3000116
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business - 132175F000576-REL019
824
WVG3000259
WVG3000259
Stone & Webster Construction Inc
MODERN BUSINESS
BPO 132175F000576 Marker Boards
825
WVG3000485
WVG3000485
Stone & Webster Construction Inc
MODERN BUSINESS
124 War Room
826
WVG3000636
WVG3000636
Stone & Webster Construction Inc
MODERN BUSINESS
Modern Business - Est. Blanket PO in Smart Plant Replace old JDE PO 878886-3P
827
WVG3000706
WVG3000706
Stone & Webster Construction Inc
MODERN BUSINESS
Stackable Chairs for RM 4 @ Tobacco Road
828
132175F004321
WSPM004810
Stone & Webster Construction Inc
MODSPACE
Building 165A
829
132175F001451
WSPM010001
Stone & Webster Construction Inc
MOORE MEDICAL LLC
Medical Supplies from MooreMedical
830
132175F001502
WSPM004600
Stone & Webster Construction Inc
MOORE MEDICAL LLC
Medical Supplies from Moore Medical (2)
831
J132175-FPR14-00040
WSPM013574
Stone & Webster Construction Inc
MORRIS AND ASSOCIATES INC
Professional Services Agreement
832
132175F004372
WSPM015080
Stone & Webster Construction Inc
MR GOLF CARTS INC
Golf chart for Dan Elder, Weld Training. 1 month rental.
833
WVG3000156
WVG3000156
Stone & Webster Construction Inc
MR GOLF CARTS INC
BPO to Cover All New and Existing Mr. Golf Cart Rentals
834
132175-C121.15
WSPM015662
Stone & Webster Construction Inc
MRC GLOBAL US INC
Miscellaneous Pipe and Fittings for U/G Phase 3 and 8 CWS, and Building 315 PWS
and RWS
835
132175F001135
WSPM012071
Stone & Webster Construction Inc
MRC GLOBAL US INC
Modification of Grout Pump Outlet
836
132175F001241
WSPM012072
Stone & Webster Construction Inc
MRC GLOBAL US INC
PIPE CAPS
837
132175F002994
WSPM015232
Stone & Webster Construction Inc
MRC GLOBAL US INC
Non-safety, temporary material for Hydro on the mechanical modules



H-46





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






838
132175F004324
WSPM012133
Stone & Webster Construction Inc
MRC GLOBAL US INC
Temporary Construction Aid - BOP - Plumbing
839
132175F005276
WSPM015669
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction-Plumbing-BOP
840
132175F005323
WSPM015670
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction - BOP Plumbing - Building 120
841
132175F005693
WSPM011313
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Temporary Construction - BOP - Batch Plant Valves
842
WVG3000383
WVG3000383
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Material for 184 Valve Recovery
843
WVG3000703
WVG3000703
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
BOP/PLUMBING,TESTING/BATCH PLANT/ ICE HOUSE
844
WVG3000833
WVG3000833
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
TEMP. FIRE PROTECTION SYSTEM-TURBINE#4
845
WVG3001024
WVG3001024
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
TUBING -PVC CLEAR VINYL FOR TI#3 CARPENTERS
846
WVG3001267
WVG3001267
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
Material to be left in place and used for welded cable tray supports, wok
package SV3-2039-SHW-860272
847
WVG3001496
WVG3001496
WECTEC Global Project Services, Inc.
MRC GLOBAL US INC
BOP TEMPORARY CONSTRUCTION AID MATERIAL FOR HYDRO TESTING
848
132175F000968
WSPM004626
Stone & Webster Construction Inc
MSC INDUSTRIAL SUPPLY CO INC (PA &
Batch Plant - Limit Switches for Ice House
849
132175F005240
WSPM009963
WECTEC Global Project Services, Inc.
MSC INDUSTRIAL SUPPLY CO INC (PA &
Drum Plug Socket
850
WVG3000630
WVG3000630
WECTEC Global Project Services, Inc.
MULTISCOPE DOCUMENT SOLUTIONS INC
New printers to be used for Vogtle Construction Support Buildings.
851
132175-C121.08
WSPM013218
Stone & Webster Construction Inc
MUNS SERVICES LLC
WWS Piping for the Transformer Area - Phase 2 Construction
852
132175-C904.01
WSPM015092
Stone & Webster Construction Inc
MURRAY SUPPLY CO LLC
Standard Plant Equipment & Floor Drains
853
132175-C904.02
WSPM004586
Stone & Webster Construction Inc
MURRAY SUPPLY CO LLC
Floor and Equipment Drain Screws and Drains
854
132175-PV50.02
WSPM011812
WECTEC Global Project Services, Inc.
MURRAY SUPPLY CO LLC
PV50.02 - NFPA Code Valves (NS)
855
132175-PV50.03
WSPM000110
WECTEC Global Project Services, Inc.
MURRAY SUPPLY CO LLC
NFPA Code Valves (Datasheets PV50-Z0D-130, 132, 134, 136, 138)



H-47





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






856
132176-MB70.00
WSPM003934
Stone & Webster Construction Inc
MURRAY SUPPLY CO LLC
MB70 - Hot Water Heaters
857
132176-PV50.02
WSPM011686
WECTEC Global Project Services, Inc.
MURRAY SUPPLY CO LLC
PV50.02 - NFPA Code Valves (NS)
858
132176-PV50.03
WSPM000841
WECTEC Global Project Services, Inc.
MURRAY SUPPLY CO LLC
NFPA Code Valves
863
132175F004959
WSPM009884
WECTEC Global Project Services, Inc.
NELSON STUD WELDING INC
Equipment for thur decking stud welding
864
WVG3000213
WVG3000213
WECTEC Global Project Services, Inc.
NELSON STUD WELDING INC
ANNEX 3 NELSON TOOLS TO BE USED ON HILTI GIRDER SUP STEEL WELD STUDS
WPSV3-2053-SHW-EL7841
865
WVG3000214
WVG3000214
WECTEC Global Project Services, Inc.
NELSON STUD WELDING INC
TURBINE 3 NELSON TOOLS TO BE USED ON HILTI MI-120 GIRDER SUP STEEL WP
SV3-2052-SHW-860953
866
WVG3000255
WVG3000255
Stone & Webster Construction Inc
NELSON STUD WELDING INC
ANNEX 3 NELSON TOOLS TO BE USED ON HILTI MI-120 GIRDER SUP STEEL
SV3-2053-SHW-EL7841
867
132175F005842
WSPM010216
WECTEC Global Project Services, Inc.
NEW PIG CORPORATION
Environmental Spill Supplies
868
WVG3000284
WVG3000284
WECTEC Global Project Services, Inc.
NEW PIG CORPORATION
HSE - Environmental Spill Supplies
869
WVG3000535
WVG3000535
WECTEC Global Project Services, Inc.
NEW PIG CORPORATION
HSE - Environmental - New Pig Supplies
870
WVG3000996
WVG3000996
Stone & Webster Construction Inc
NEW PIG CORPORATION
Material to be used for spills at the warehouse
871
WVG3001330
WVG3001330
WECTEC Global Project Services, Inc.
NEWCO INC
PT Kits for Module Welding
872
132175F000524
WSPM010176
Stone & Webster Construction Inc
NORTON SANDBLASTING EQUIPMENT
PAINT BOOTH
873
132175F004269
WSPM004869
Stone & Webster Construction Inc
NORTON SANDBLASTING EQUIPMENT
Van Air Blast Pak FD-400 Air Dryer, Bernie Wiggington, Paint Shop. 3 years
rental.
874
132175-ER01.01
WSPM002958
Stone & Webster Construction Inc
NOVA MACHINE PRODUCTS CORP
Cable Tray and Fittings
875
132175-ER01.05
WSPM002960
Stone & Webster Construction Inc
NOVA MACHINE PRODUCTS CORP
Class 1E Cable Tray and Fittings



H-48





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






876
132175F005710
WSPM000272
WECTEC Global Project Services, Inc.
NOVA MACHINE PRODUCTS CORP
Material to be left in place and used to replace hardware that has been damaged
or removed and to be used as surplus. Work package SV3-2060-SUW-CV0193
877
132176-C811.04
WSPM008009
WECTEC Global Project Services, Inc.
NOVA MACHINE PRODUCTS CORP
Replacement Gaskets for Condenser Waterbox
878
132176-D500.31
WSPM003197
Stone & Webster Construction Inc
NOVA MACHINE PRODUCTS CORP
Washers For CA04 Unit 4 Source Range Detectors
879
132176-ER01.01
WSPM003104
Stone & Webster Construction Inc
NOVA MACHINE PRODUCTS CORP
Cable Tray and Fittings
880
132176-ER01.05
WSPM003959
Stone & Webster Construction Inc
NOVA MACHINE PRODUCTS CORP
Class 1E Cable Tray and Fittings
881
132175F001317
WSPM005463
Stone & Webster Construction Inc
OCCUPATIONAL HEALTH AND DYNAMICS
DoseBadge Dosimeter Annual Calibration & Reader Calibration
882
WVG3000860
WVG3000860
WECTEC Global Project Services, Inc.
OCCUPATIONAL HEALTH AND DYNAMICS
HSE/IH - OHD doseBadge Noise Dosimeter Annual Calibration
883
WVG3000050
WVG3000050
WECTEC Global Project Services, Inc.
OFFICE FURNITURE WAREHOUSE OF PITTS
Bldg. 171
884
J132175-J500.01
WSPM002102
Stone & Webster Construction Inc
OLDCASTLE PRECAST
Precast Manholes and Trenches for RWS Well Water Bldg 315|
885
132175-J500.07
WSPM003746
Stone & Webster Construction Inc
OLDCASTLE PRECAST INC
Cooling Tower Precast Drop Inlets
886
J132175-J500.04
WSPM009785
Stone & Webster Construction Inc
OLDCASTLE PRECAST INC
Precast Drop Inlet
887
J132175-J500-01
WSPM002103
Stone & Webster Construction Inc
OLDCASTLE PRECAST INC
Precast Drop Inlet|
888
132175F001025
WSPM004624
Stone & Webster Construction Inc
PAC-VAN INC
Storage at NI 3 for Steve Wallace
889
132175F001122
WSPM004618
Stone & Webster Construction Inc
PAC-VAN INC
Connex’s for Preventive Maintenance Group Storage Supplies
890
132175F001585
WSPM004425
Stone & Webster Construction Inc
PAC-VAN INC
Steve Scott Storage Conexes
891
132175F001908-A
WSPM004447
Stone & Webster Construction Inc
PAC-VAN INC
NO17 module fabrication
892
WVG3000163
WVG3000163
Stone & Webster Construction Inc
PAC-VAN INC
BPO to Cover All New and Existing PacVans
893
132175F004865
WSPM005011
WECTEC Global Project Services, Inc.
PANNIER CORP
Pannier Service Repair PM labeling Embossing equipment



H-49





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






894
132175F005646
WSPM004884
WECTEC Global Project Services, Inc.
PARTNERS IN LEADERSHIP LLC
Two day self tracking training: The Oz Principle Accountability Training
Integration Meeting at Plant Vogtle 3 & 4
895
132175-C717A-00
WSPM003267
Stone & Webster Construction Inc
PATTERSON PUMP CO
Fire Pump Skids
896
4500654771
4500654771
Westinghouse Electric Company LLC
PCR HOLDINGS INC
Weight Equivalency Cacl. for SB
897
Lease
Lease
Wectec LLC
Peach Orchard Center, LLC
2215 Tobacco Rd, Augusta GA, 30906-8111
898
132175F003651
WSPM010696
Stone & Webster Construction Inc
PEDRICK TOOL AND MACHINE CO INC
Equipment
899
132175F001815
WSPM004455
Stone & Webster Construction Inc
PENN TOOL
Batch Plant - Grease fittings for trucks
900
132175F001894
WSPM003514
Stone & Webster Construction Inc
PENN TOOL
#4400 WO GRUBB 16000 SERVICE FILTERS
901
132175F003099
WSPM004465
Stone & Webster Construction Inc
PENN TOOL
Lloyd’s of London to witness the proof load test of (2) Enerpac 400Te pull
cylinders and (1) Enerpac 800Te pull cylinder
902
132175F003334
WSPM010446
Stone & Webster Construction Inc
PENN TOOL
MAB Safety Harness Storage
903
132175F003463
WSPM010618
Stone & Webster Construction Inc
PENN TOOL
FME Cabinets for Module ASME Piping
904
132175F003786
WSPM011989
Stone & Webster Construction Inc
PENN TOOL
Enerpac open PO to allow field services, maintenance and training activities
905
132175F003973
WSPM004845
Stone & Webster Construction Inc
PENN TOOL
To replace load cell connectors on the EVO-W units, in connection with
132175F003786
906
132175F004268
WSPM003331
Stone & Webster Construction Inc
PENN TOOL
Repair and re-load test jacks
907
132175F004684
WSPM009925
WECTEC Global Project Services, Inc.
PENN TOOL
Temporary Construction Aid - NI3 - Auxilary & Containment Buildings
908
132175F004713
WSPM004916
Stone & Webster Construction Inc
PENN TOOL
CLOSING SEAMS, LEAK PROOFING THE FORM WALLS AT TRANSFORMER AREA TEMP
CONSTRUCTION AID
909
132175F004932
WSPM009888
WECTEC Global Project Services, Inc.
PENN TOOL
Temporary Construction Aid - Civil Required
910
132175F005167
WSPM009967
WECTEC Global Project Services, Inc.
PENN TOOL
Temporary Construction Aid - Water Removal



H-50





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






911
132175F005354
WSPM009807
WECTEC Global Project Services, Inc.
PENN TOOL
SITE SURVEY SUPPORT
912
132175F005501
WSPM004898
WECTEC Global Project Services, Inc.
PENN TOOL
Temporary Construction - NI4 Piping
913
132175F005606
WSPM004881
WECTEC Global Project Services, Inc.
PENN TOOL
Allen-Bradley software for commissioning PLCs
914
WVG3000007
WVG3000007
WECTEC Global Project Services, Inc.
PENN TOOL
Material to be used for temporary use on Unit 3 ductwork for testing and
balancing
915
WVG3000861
WVG3000861
Stone & Webster Construction Inc
PENN TOOL
Black Cartridges for Sign Shop
916
WVG3000928
WVG3000928
Stone & Webster Construction Inc
PENN TOOL
Water Line Support Unit 3 & 4
917
132175F000078-A
WSPM010507
Stone & Webster Construction Inc
PENSKE TRUCK LEASING CO LP
TRUCK AND TRAILER TO MOVE MATERIAL FROM PARKING LOT AND NOI7
918
132175F001481
WSPM004602
Stone & Webster Construction Inc
PENSKE TRUCK LEASING CO LP
Replace and Repair Incident Damage to Penske Truck, PO 893675, Unit 100515
919
WVG3000349
WVG3000349
WECTEC Global Project Services, Inc.
PH TOOL LLC
NDE Equipment-UT Calibration Blocks
920
132175F005794
WSPM007121
WECTEC Global Project Services, Inc.
PINNER CLINIC PA
Est. Blanket PO for Pinner Clinic - Medical Reviewing Official MRO - not to
exceed $300,000 or 2 years
921
132175F000386
WSPM004651
Stone & Webster Construction Inc
PORTABLE REFRIGERATION STORAGE INC
Change Order to (2) Extend Refrig. Connex from Portable Refrigeration Unit #’s
CRLU810767 & CRLU910782, PO 719626 for 24 Months
922
132175F000392
WSPM004650
Stone & Webster Construction Inc
PORTABLE REFRIGERATION STORAGE INC
(3) Refrigeration Connex’s for NI 4 Bottom Head for Safety Related Grout Storage
923
132175F001303
WSPM004609
Stone & Webster Construction Inc
PORTABLE REFRIGERATION STORAGE INC
TEMP CONTROLLED CONNEX FOR MEMBRANE STORAGE
924
132175F002839
WSPM004415
Stone & Webster Construction Inc
PORTABLE REFRIGERATION STORAGE INC
Change Order to Extend Rental for 12 months on 20’ Refrigerated Conex from
Portable Refrigeration Storage PO 685924
925
132175F002917
WSPM004506
Stone & Webster Construction Inc
PORTABLE REFRIGERATION STORAGE INC
Change Order to Extend Rental 12 Months on PO 680016 from Portable Refigeration
Storage



H-51





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






926
132175F004965
WSPM009980
WECTEC Global Project Services, Inc.
POWERHOUSE EQUIPMENT AND ENGRNG
2 - RL-50 Portable Boiler room trailers, Concrete group Robert Carr. 4 months
rent.
927
132175F000078
WSPM004661
Stone & Webster Construction Inc
PREMIER TRAILER LEASING INC
TRUCK AND TRAILER TO MOVE MATERIAL FROM PARKING LOT AND NOI7
928
132175F000942
WSPM009987
Stone & Webster Construction Inc
PREMIER TRAILER LEASING INC
TRUCKS AND TRAILERS FOR WAREHOUSE
929
WVG3000417
WVG3000417
Stone & Webster Construction Inc
PREMIER TRAILER LEASING INC
TRANSFER OF FUNDS FROM 890968-3P
930
132175F005125
WSPM004833
WECTEC Global Project Services, Inc.
PRIVATE PROFESSIONAL SERVICES INC
Add Funding to PO 831563-000 3P - Private Professional Services Inc not to
exceed 3 years or $60,000
931
WVG3000290
WVG3000290
WECTEC Global Project Services, Inc.
PROJECT TIME AND COST HOLDINGS INC
CONSULTANT SERVICES TO BE PERFORMED FROM THE CHARLOTTE OFFICE
932
4500716562
4500716562
WECTEC Contractors Inc
PUBLIC WORKS EQUIPMENT AND SUPPLY
PARTS
934
132175F003273
WSPM010355
Stone & Webster Construction Inc
QUALITY INDUSTRIAL DISTRIBUTION
Batch Plant - Shop Air Fittings
938
132175F003612
WSPM004462
Stone & Webster Construction Inc
REED ICE CO INC
ICE, for site support
939
4500602717
4500602717
Westinghouse Electric Company LLC
REFRIGERATION SALES CORP
Pump,Vacuum,Rotary Vane, w 60Hz Motor
940
132175-K308-01
WSPM009760
Stone & Webster Construction Inc
REGALBROWN INC
Pressure Switch
941
132175F000118
WSPM010685
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Replacement parts - Plant 1 Roller
942
132175F000136
WSPM010686
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Replacement Parts for Wash Pit
943
132175F000451
WSPM010505
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Oil/Air filters for Plants and shop
944
132175F000623
WSPM014140
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Valve parts for plant
945
132175F001732
WSPM009774
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Chute Seals
946
132175F001817
WSPM009823
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Blower filters
947
132175F001835
WSPM009828
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Solenoid Valves for Agg Gates



H-52





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






948
132175F002029
WSPM010163
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Inner and outer seal
949
132175F002151
WSPM004432
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Parts for Plant water meters
950
132175F002871
WSPM004414
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Plant - Glue, Boot, Hold Down Roller
951
132175F002944
WSPM010093
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Belt Wiper, grease fittings
952
132175F002997-001-REL
WSPM010103
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
953
132175F002997-003-REL
WSPM010354
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
954
132175F002997-007-REL
WSPM010435
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
955
132175F002997-008-REL
WSPM010279
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
956
132175F002997-009-REL
WSPM010624
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
957
132175F002997-010-REL
WSPM010629
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
958
132175F002997-011-REL
WSPM010697
Stone & Webster Construction Inc
REXCON LLC
BPO RELEASE 11 - F004144 & F004206
959
132175F002997-012-REL
WSPM010660
Stone & Webster Construction Inc
REXCON LLC
BLANKET RELEASE 12
960
132175F002997-013-REL
WSPM010661
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
961
132175F002997-014-REL
WSPM010491
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon
962
132175F002997-015-REL
WSPM010494
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
963
132175F002997-016-REL
WSPM010548
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
964
132175F002997-018-REL
WSPM009900
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
965
132175F002997-024-REL
WSPM004473
WECTEC Global Project Services, Inc.
REXCON LLC
Batch Plant - Rexcon (To Establish Blanket PO)
966
132175F004490
WSPM010486
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Air Coupling, Jack
967
132175F004605
WSPM010594
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Water Hose, Limit Switch
968
WVG3000193
WVG3000193
Stone & Webster Construction Inc
REXCON LLC
Batch Plant - Rexcon PO 2997 REL



H-53





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
027 (To Establish Blanket PO)
969
WVG3000511
WVG3000511
WECTEC Global Project Services, Inc.
REXCON LLC
Batch Plant - Rexcon BPO 2997 REL 30
970
WVG3000590
WVG3000590
WECTEC Global Project Services, Inc.
REXCON LLC
5” Butterfly Valves for Batch Plant
971
WVG3000598
WVG3000598
WECTEC Global Project Services, Inc.
REXCON LLC
Batch Plant - Rexcon BPO 2997 REL 31
972
WVG3000609
WVG3000609
WECTEC Global Project Services, Inc.
REXCON LLC
Batch Plant - Rexcon BPO 2997 REL 32
973
WVG3000622
WVG3000622
WECTEC Global Project Services, Inc.
REXCON LLC
Coupling and Gaskets - Batch Plant
974
WVG3000664
WVG3000664
WECTEC Global Project Services, Inc.
REXCON LLC
Batch Plant - Rexcon BPO 2997 REL 33
975
WVG3000867
WVG3000867
WECTEC Global Project Services, Inc.
REXCON LLC
Batch Plant Dust Bag 8”x114”
976
132175F001444
WSPM015657
Stone & Webster Construction Inc
RFID MERGER CORPHOTHEAD TECH INC
HOT Guard Biosensor
977
WVG3001262
WVG3001262
WECTEC Global Project Services, Inc.
RICHMOND SUPPLY CO
to be left in place and used for bldg 315 potable water system chem add skid
(SV0-PWS-MS-501), work package SV0-PWS-01-CT001
978
WVG3001428
WVG3001428
WECTEC Global Project Services, Inc.
RICHMOND SUPPLY CO
Material left in place for installation on PWS Jockey Pump, 0-PWS-MP503, suction
in place of crack installed instrument, SV0-PWS-01-IT001 (REPLACEMENT)
979
132175-JE02.00
WSPM010131
WECTEC Global Project Services, Inc.
ROSEMOUNT INC
SV0-PWS-JE-FT510 Transmitter Replacement
982
132175-AS20.01
WSPM003324
Stone & Webster Construction Inc
SAFARILAND LLC
Security Equipment - GPs, DFPs, and BREs
983
132176-AS20.01
WSPM002986
Stone & Webster Construction Inc
SAFARILAND LLC
Gun Ports, Defensive Fighting Positions and Bullet Restistant Enclosures.
984
WVG3000734
WVG3000734
Stone & Webster Construction Inc
SAFETY-KLEEN
Rental Parts Washer with Service (Safety-Kleen) Revision to 132175F001923
985
132175F003068
WSPM004468
Stone & Webster Construction Inc
SATELLITE SHELTERS INC
Assuming Lease from SNC for Building 187 to CBI Starting 3-1-15
986
132175F004643
WSPM004840
Stone & Webster Construction Inc
SATELLITE SHELTERS INC
5-Plex for CBI - Paintings and Coatings



H-54





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






987
132175-J300.12
WSPM003799
Stone & Webster Construction Inc
SEFA GROUP INC
Fly Ash for Concrete
988
132175F002881
WSPM010095
Stone & Webster Construction Inc
SERVICE INDUSTRIAL SUPPLY CO
Duct Tape - Nuclear Grade
989
132175-EJ02.01
WSPM010064
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Non-Class 1E Junction Boxes
990
132175-EL01.02
WSPM002957
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Lighting Controller System & Equipment
991
132175-ER02.01
WSPM010375
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Conduit and Fittings
992
132175F001158
WSPM011182
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Material for NI 3 Electricians
993
132175F002081
WSPM011184
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
ITEMS TO PROVIDE TEMPORARY POWER TO THE NORTH END OF TB-4
994
132175F003020
WSPM004470
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Temporary Power Site Wide
995
132175-SH21.01
WSPM011173
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Cable Tray Supports
996
132176-EJ02.01
WSPM003111
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Non Class 1E Junction Boxes
997
132176-ER02.01
WSPM003958
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Conduit and Fittings
998
132176-SH21.01
WSPM012195
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Cable Tray Supports
999
J132175-E112.05
WSPM002177
Stone & Webster Construction Inc
SHEALY ELECTRICAL WHOLESALERS INC.
Rigid Galvanized Steel Conduit
1000
132175F005642
WSPM009795
WECTEC Global Project Services, Inc.
SHERWIN WILLIAMS
Construction aid material to be used for temporary use for Unit 3 Turbine
Building coating of supplemental steel, work package SV3-2053-SHW-EL7843
1001
132175F004072
WSPM003344
Stone & Webster Construction Inc
SIKA CORPORATION
Concrete admixture: Hydration Stabilizer/vertical pumping aid for the batch
plant
1002
132175-J300.03B
WSPM003143
Stone & Webster Construction Inc
SIKA CORPORATION
Admixtures for Concrete|
1003
844736-3P
WSPM004363
Stone & Webster Construction Inc
SIKA CORPORATION
Batch Plant - Add funds to PO # 844736-3P
1004
132175F001653
WSPM004405
Stone & Webster Construction Inc
SILICON STUD WELDING PRODUCTS
REPLACEMENT AND ADDITIONAL STUD WELDING PARTS



H-55





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1005
714750
WSPM010552
Stone & Webster Construction Inc
SNIDER TIRE INC
Change Order to Add Funds to PO 714750 Snider for material and service
1006
WVG3001537
WVG3001537
WECTEC Global Project Services, Inc.
SNIDER TIRE INC
Replacement Tires for Site Rented Big Red Forklift at WW
1007
132175-AD02.02
WSPM003330
WECTEC Global Project Services, Inc.
SOMMER USA INC
Non-Safety Related Hollow Metal Doors and associated hardware for Vogtle Unit 3
1008
132175-PV38.01
WSPM012094
WECTEC Global Project Services, Inc.
SOUTH CAROLINA FLUID TECH LLC
PV38 Automatic Vent Valves - DS 101
1009
132175-PV38.02
WSPM012095
WECTEC Global Project Services, Inc.
SOUTH CAROLINA FLUID TECH LLC
PV38 Automatic Vent Valves - DS 102
1010
132175-PV38.03
WSPM010347
WECTEC Global Project Services, Inc.
SOUTH CAROLINA FLUID TECH LLC
PV38 Automatic Vent Valves - DS 103
1011
132176-PV38.01
WSPM012142
WECTEC Global Project Services, Inc.
SOUTH CAROLINA FLUID TECH LLC
PV38 Automatic Vent Valves - DS 101
1012
132176-PV38.02
WSPM012143
WECTEC Global Project Services, Inc.
SOUTH CAROLINA FLUID TECH LLC
PV38 Automatic Vent Valves - DS 102
1013
132176-PV38.03
WSPM010350
WECTEC Global Project Services, Inc.
SOUTH CAROLINA FLUID TECH LLC
PV38 Automatic Vent Valves - DS 103
1014
132175F001699
WSPM004401
Stone & Webster Construction Inc
SOUTHEAST COASTAL CONSULTING INC
Add Addtiional Funds ($50K) for PO 735956 Southeastern Rail Consulting
1015
132175F001699A
WSPM004398
WECTEC Global Project Services, Inc.
SOUTHEAST COASTAL CONSULTING INC
Add Addtiional Funds for PO 735956
1016
798815 - 3M
WSPM004357
Stone & Webster Construction Inc
SOUTHERN LINC
PTT SERVICES AND EQUIPMENT
1017
132175-K035A.01
WSPM010157
Stone & Webster Construction Inc
SOUTHWELL CORP
WASTE WATER COMPOSITE SAMPLER
1018
132175F003673
WSPM004483
Stone & Webster Construction Inc
SPIDER SAFETY INC
Load test and inspection on Spider baskets for MAB
1019
132175F003745
WSPM010335
Stone & Webster Construction Inc
SPIDER SAFETY INC
Suspension Brackets, Spider. For MAB Spider baskets.
1020
132175F003798
WSPM010337
Stone & Webster Construction Inc
SPIDER SAFETY INC
Suspension Brackets, Spider. For MAB Spider baskets.
1021
132175F005142
WSPM009984
WECTEC Global Project Services, Inc.
SPIDER SAFETY INC
Scaffold baskets for beta hoist system
1022
132175-PY40.00
WSPM010456
Stone & Webster Construction Inc
SPIRAX SARCO INC
PY40 Steam Traps
1023
132176-PY40.00
WSPM010458
Stone & Webster Construction Inc
SPIRAX SARCO INC
PY40 Steam Traps



H-56





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1024
132175F000168
WSPM010511
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
VEST FOR SUPERVISORS
1025
132175F000179
WSPM010530
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Employee Incentatives
1026
132175F000362
WSPM010498
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Safety Vest
1027
132175F000712
WSPM010558
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Employee Incentatives
1028
132175F000809
WSPM010569
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Safety Vests
1029
132175F000870
WSPM009764
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
VEST FOR SUPERVISORS
1030
132175F001081
WSPM009871
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Fire Watch Vest
1031
132175F001655
WSPM009782
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
VEST FOR SUPERVISORS
1032
132175F001723
WSPM009783
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Security Safety Vests w/ labeling
1033
132175F002300
WSPM010251
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Vests
1034
132175F002806-REL002
WSPM009903
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Blanket Order for Sportex - Employee Incentatives
1035
132175F003213
WSPM010436
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Security Safety Vests w/ Labeling
1036
132175F003584
WSPM010443
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Safety Committee Vests
1037
132175F004457
WSPM010490
Stone & Webster Construction Inc
SPORTEX APPAREL OF ARIZONA
Sportex - ERT Rescue Bags
1038
132175F005089
WSPM009951
WECTEC Global Project Services, Inc.
SPORTEX APPAREL OF ARIZONA
ERT Vests
1039
WVG3000648
WVG3000648
WECTEC Global Project Services, Inc.
SPORTEX APPAREL OF ARIZONA
HSE-PPE VESTS “HSE/SAFETY” ADDTL SIZES NEEDED
1040
132175-H700.03
WSPM003146
Stone & Webster Construction Inc
SSM INDUSTRIES INC
HVAC Ductwork - CA20, R104, and R161
1041
132175-MA01.00
WSPM003788
Stone & Webster Construction Inc
SSM INDUSTRIES INC
Centrifugal and Propeller Fans
1042
132175-MD01.00
WSPM003787
Stone & Webster Construction Inc
SSM INDUSTRIES INC
Nonsafety-Related Dampers
1043
132176-MA01.00
WSPM003935
Stone & Webster Construction Inc
SSM INDUSTRIES INC
Centrifugal and Propeller Fans



H-57





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1044
132176-MD01.00
WSPM003933
Stone & Webster Construction Inc
SSM INDUSTRIES INC
Nonsafety-Related Dampers
1045
WVG3001245
WVG3001245
WECTEC Global Project Services, Inc.
SSM INDUSTRIES INC
MATERIAL LEFT IN PLACE ANNEX 3 BENT PLATE CMU WALLS WP# SV3-4030-AMW-850000
1046
132175F005669
WSPM013179
WECTEC Global Project Services, Inc.
STAPLES CONTRACT AND COMMERCIAL
stamp to be used for the ITAAC group to retrofit ITAAC screening forms of 750
work packages to satisfy CAR 2016-1916
1047
132175F005790
WSPM013177
WECTEC Global Project Services, Inc.
STAPLES CONTRACT AND COMMERCIAL
To be used for the Welding Departmental Printers to generate weld data sheets
for project construction
1048
4500645824
4500645824
Westinghouse Electric Company LLC
STEVENSON & ASSOCIATES
Vogtle Option 3
1049
132175-J800.14
WSPM003794
Stone & Webster Construction Inc
STIRLING LLOYD PRODUCTS INC
Nuclear Island Waterproofing Membrane Material|
1050
WVG3000168
WVG3000168
WECTEC Global Project Services, Inc.
STRAIGHTPOINT INC
Recalibration and repair of load cells for general site use
1051
132175-PY02.00
WSPM010258
Stone & Webster Construction Inc
SURE FLOW EQUIPMENT INC
Inline Piping Strainers, ANSI/ASME B31.1
1052
132175-PY03.00
WSPM010301
Stone & Webster Construction Inc
SURE FLOW EQUIPMENT INC
Inline Piping Temporary Strainers ASME B31.1
1053
132176-PY02.00
WSPM010259
Stone & Webster Construction Inc
SURE FLOW EQUIPMENT INC
Inline Piping Strainers, ANSI/ASME B31.1
1054
132176-PY03.00
WSPM010302
Stone & Webster Construction Inc
SURE FLOW EQUIPMENT INC
Inline Piping Temporary Strainers ASME B31.1
1055
Lease
Lease
Wectec LLC
Synergy Group, LLC
321 Mills Road, Waynesboro, GA, 30830
1056
132175-EY20.01
WSPM003152
Stone & Webster Construction Inc
TE CONNECTIVITY
Cable Splices and Terminations
1057
132176-EY20.01
WSPM003943
Stone & Webster Construction Inc
TE CONNECTIVITY
Cable Splices and Terminations
1058
132175-C913.00
WSPM003265
Stone & Webster Construction Inc
TEAM INDUSTRIES INC
WLS Double Contained Piping
1059
132175F002357
WSPM010610
Stone & Webster Construction Inc
TECHNICAL DIAGNOSTIC SERVICES INC
DOBLE Protective Relaying Test Equipment
1060
132175F002489
WSPM010612
Stone & Webster Construction Inc
TECHNICAL DIAGNOSTIC SERVICES INC
EGIL - Circuit Breaker Analyzer
1061
132175F002539
WSPM010541
Stone & Webster Construction Inc
TECHNICAL DIAGNOSTIC SERVICES INC
HVINC - High Voltage Portable



H-58





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
HIPOT Tester
1062
132175F002553
WSPM010542
Stone & Webster Construction Inc
TECHNICAL DIAGNOSTIC SERVICES INC
Hipotronics - DC High Potential Tester
1063
132175F003429
WSPM010420
Stone & Webster Construction Inc
TECHNICAL DIAGNOSTIC SERVICES INC
Commissioning - Stroboscope
1064
132175F005719
WSPM004892
WECTEC Global Project Services, Inc.
TELVENT DTN LLC
Web based programs used to monitor and track weather on or around the site (i.e.
Phase 1, 2, 3)
1065
WVG3000476
WVG3000476
WECTEC Global Project Services, Inc.
TELVENT DTN LLC
TELVENT WEATHER SENTRY - 876587 3P TRANSFER
1066
132176-E030.01
WSPM003189
Stone & Webster Construction Inc
THE CALVERT CO INC
Vogtle Unit 4 Iso Phase Bus Duct MPA-E030-00 |
1067
132176-E031.01
WSPM010224
Stone & Webster Construction Inc
THE CALVERT CO INC
Vogtle Unit 4 Non Seg Phase Bus Duct MPA-E031-00|
1068
4500657834
4500657834
Westinghouse Electric Company LLC
THE HILLIARD CORP
Lube Oil Mist Eliminator
1069
886652
WSPM004368
WECTEC Global Project Services, Inc.
THOMPSON PUMP AND MFG CO PT
Change Order to Add additional Funds for 2 months on Pump Rental from Thompson
Pump PO 886652
1071
132175-C120.00 - REL 1
WSPM004564
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
RELEASE 1 BPO B31.1 Pipe and Fittings
1072
132175-C120.00 REL 10
WSPM004565
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1073
132175-C120.00 REL 11
WSPM010632
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1074
132175-C120.00 REL 12
WSPM004566
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1075
132175-C120.00 REL 14
WSPM004567
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1076
132175-C120.00 REL 15
WSPM010698
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1077
132175-C120.00 REL 16
WSPM004568
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1078
132175-C120.00 REL 17
WSPM009968
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1079
132175-C120.00 REL 18
WSPM009982
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1080
132175-C120.00 REL 19
WSPM004569
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1081
132175-C120.00 REL 2
WSPM004570
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order



H-59





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1082
132175-C120.00 REL 20
WSPM004571
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1083
132175-C120.00 REL 21
WSPM003232
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1084
132175-C120.00 REL 22
WSPM003233
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1085
132175-C120.00 REL 23
WSPM003234
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe & Fittings Blanket Release
1086
132175-C120.00 REL 24
WSPM010068
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe & Fitting Blanket Order Release
1087
132175-C120.00 REL 25
WSPM000582
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe & Fitting Blanket Order Release
1088
132175-C120.00 REL 26
WSPM007806
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe & Fitting Blanket Order Release
1089
132175-C120.00 REL 7
WSPM004572
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1090
132175-C120.00 REL 9
WSPM010278
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1091
132175-C120.00 RELEASE 4
WSPM004573
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe and Fittings - Blanket Order
1092
132175-C124.02
WSPM004589
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
Alloy Steel Pipe for Condenser C S-83 Replacement
1093
132175-C125.05
WSPM004588
Stone & Webster Construction Inc
TIOGA PIPE SUPPLY CO INC
Stainless Steel Material for the Mechanical Modules and WWS Collection Basin
1094
WSV3B00036
WSV3B00036
WECTEC Global Project Services, Inc.
TIOGA PIPE SUPPLY CO INC
B31.1 Pipe & Fitting Blanket Order Release
1095
132175F002240
WSPM012075
Stone & Webster Construction Inc
TOOLHOUND INC
Barcode Tags for Tools
1096
132175F004501
WSPM015198
Stone & Webster Construction Inc
TOOLHOUND INC
BARCODES FOR CBI OWNED TOOLS
1097
WVG3001305
WVG3001305
WECTEC Global Project Services, Inc.
TOOLHOUND INC
Tool room One Team barcodes
1098
132175F000406
WSPM004649
Stone & Webster Construction Inc
TOTAL STORAGE SERVICES LLC
40 foot connex for storing hydro equipment
1099
132175F000901
WSPM014764
Stone & Webster Construction Inc
TOTAL STORAGE SERVICES LLC
Conex for Facilities General Storage
1100
132175F001108
WSPM004619
Stone & Webster Construction Inc
TOTAL STORAGE SERVICES LLC
Tool Storage
1101
132175F002274
WSPM004426
Stone & Webster Construction Inc
TOTAL STORAGE SERVICES LLC
Storage Conex Annex 3
1102
132175F005686
WSPM004887
WECTEC Global Project Services, Inc.
TOWER 3 GOLF
Management Training-Leadership Alignment Workshop



H-60





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1103
132175F001320
WSPM010003
Stone & Webster Construction Inc
TPM INC
Staples for Printers
1104
132175-H100.08
WSPM001921
WECTEC Global Project Services, Inc.
TRACHTE LLC
Fire Protection Deluge Valve Houses
1105
132175F003567
WSPM015298
Stone & Webster Construction Inc
TRANSCAT INC
Commissioning - Digital Hydrometer
1106
132175-J500.09
WSPM003748
Stone & Webster Construction Inc
TRENWA INC
Trench System for Security System
1107
132175F005231A
WSPM009960
WECTEC Global Project Services, Inc.
TRI TOOL INC
Equipment to Support Main Steam Piping
1108
J132175-FPR12-01717-00
WSPM002174
Stone & Webster Construction Inc
TRIFAST SYSTEMS INC
Concrete Anchors for RWS Pumphouse Ductbank
1109
132175-J600.03
WSPM003796
Stone & Webster Construction Inc
TRIO FASTENERS INC
Anchor Bolts & Embeds (Area 315 And Make-Up Wells 3 & 4)
1110
132175F004540
WSPM004813
Stone & Webster Construction Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
Request $25,000 for Truck Parts Specalist of Augusta INC, for parts assoicated
with site owned equipment.
1111
4500715821
4500715821
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS
1112
4500715912
4500715912
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS
1113
4500716067
4500716067
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS
1114
4500716528
4500716528
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS
1115
4500716570
4500716570
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS
1116
4500716615
4500716615
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS
1117
4500717463
4500717463
WECTEC Contractors Inc
TRUCK PARTS SPECIALISTS OF AUGUSTA
PARTS



H-61





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1118
132175F001960
WSPM004442
Stone & Webster Construction Inc
TUCKER SECURITY AND FIRE INC
Add funding to PO 844086 $2000.00
1119
132175F005149
WSPM009955
WECTEC Global Project Services, Inc.
TYFLOT INC
FME Plugs For Use By The Pipefitters Nuclear Island 3.
1120
132175F005191
WSPM009945
WECTEC Global Project Services, Inc.
TYFLOT INC
FME Covers For Pipefitters NI3.
1121
132175F005308
WSPM005014
WECTEC Global Project Services, Inc.
ULINE
TURBINE 3 BARRICADE CONES, CONTACT ERIC PTT 646
1122
132175-EF60.01
WSPM000865
WECTEC Global Project Services, Inc.
UNITED CONTROLS INTERNATIONAL
Local Communication Panels
1123
132176-EF60.01
WSPM001156
WECTEC Global Project Services, Inc.
UNITED CONTROLS INTERNATIONAL
Local Communication Panels
1124
132175F005892
WSPM004712
WECTEC Global Project Services, Inc.
UNIVERSITY OCCUPATIONAL HEALTH CENT
Open PO for Fit for Duty Evaluations - University Occupational
1125
WVG3001031
WVG3001031
WECTEC Global Project Services, Inc.
UPS FREIGHT
Vogtle Freight Shipments-UPS Freight Blanket PO, Brandlow Ludlow
1126
132175-EG01.02
WSPM010459
Stone & Webster Construction Inc
VALLEN
GS Material
1127
132175-EL01.04
WSPM010330
Stone & Webster Construction Inc
VALLEN
Lighting Dimming Control System
1128
132175F000205
WSPM010578
Stone & Webster Construction Inc
VALLEN
Methyl Ethyl Ketone & Methylene Chloride
1129
132175F000863
WSPM005031
Stone & Webster Construction Inc
VALLEN
Sqwincher Sqweeze Pops
1130
132175F000956
WSPM015523
Stone & Webster Construction Inc
VALLEN
To Clean the Turbine Casings
1131
132175F001811
WSPM009734
Stone & Webster Construction Inc
VALLEN
Carboy Stopcock, Rectangular Carboy Stopcock, Total Chlorine Test Kit, & Ph
Paper
1132
132175F001982
WSPM009851
Stone & Webster Construction Inc
VALLEN
MSA Filters
1133
132175F001995
WSPM005183
Stone & Webster Construction Inc
VALLEN
Ice Melt
1134
132175F002660
WSPM010055
Stone & Webster Construction Inc
VALLEN
Temporary Construction Aid for Pipefitters in NI-3 for Dewatering in Aux Bldg.
1135
132175F003072
WSPM010102
Stone & Webster Construction Inc
VALLEN
Temporary Construction - Insulators



H-62





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1136
132175F003283
WSPM010353
Stone & Webster Construction Inc
VALLEN
Non Permant Plant: Construction Aid Material for NI-3 Pipefitters Testing Pipe
Dept.
1137
132175F003372
WSPM010361
Stone & Webster Construction Inc
VALLEN
Test Lab- Anti-Seize
1138
132175F004598
WSPM010544
Stone & Webster Construction Inc
VALLEN
SG 2093 HUMIDITY INDICATOR CARDS- Preventive Maintenace Temporary Construction
Activities
1139
132175F004870
WSPM009916
Stone & Webster Construction Inc
VALLEN
Batch Plant - pressure reducing valve, wash down nozzle, spray WD40
1140
132175F005042
WSPM009931
WECTEC Global Project Services, Inc.
VALLEN
Gas Detector Tubes
1141
132175F005087
WSPM009972
WECTEC Global Project Services, Inc.
VALLEN
Construction Aid Non Permanent Turbine 3 WP CDS-ME2E-PLW-ME5687
1142
132175F005186
WSPM009956
WECTEC Global Project Services, Inc.
VALLEN
150WATT HALOGEN BULBS FOR BATCH PLANT
1143
132175F005253
WSPM009747
WECTEC Global Project Services, Inc.
VALLEN
Brackets for Eye Wash Stations
1144
132175F005341
WSPM009726
WECTEC Global Project Services, Inc.
VALLEN
3M Particulate Filters P100
1145
132175F005649
WSPM009797
WECTEC Global Project Services, Inc.
VALLEN
Temporary Construction - Plant Maintenance Group
1146
132175F005869
WSPM010134
WECTEC Global Project Services, Inc.
VALLEN
Temporary Construction - Plumbing/Testing - BOP
1147
132175-FPR12-02341-00
WSPM003211
Stone & Webster Construction Inc
VALLEN
Erico Tap & Run Weld Material
1148
132176-E111.02
WSPM003188
Stone & Webster Construction Inc
VALLEN
Turbine Building Elevation 82’-9” and Auxiliary Building Ele
1149
132176-EG01.01
WSPM010296
Stone & Webster Construction Inc
VALLEN
Grounding System Material
1150
132176-EL01.04
WSPM010066
Stone & Webster Construction Inc
VALLEN
Lighting Dimming Control System
1151
J132175-E111.03
WSPM002179
Stone & Webster Construction Inc
VALLEN
Non Class 1 E Ground Cable|
1152
WVG3000058
WVG3000058
WECTEC Global Project Services, Inc.
VALLEN
IH SUPPLIES - HSE FIELD
1153
WVG3000250
WVG3000250
WECTEC Global Project Services, Inc.
VALLEN
Material to be used to support commissioning and testing of instrumentation in
buildings like the



H-63





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
315, 303, Annex, Aux, Turbine, and Containment
1154
WVG3000251
WVG3000251
WECTEC Global Project Services, Inc.
VALLEN
Material to be used to support commissioning and testing of instrumentation in
buildings like the 315, 303, Annex, Aux, Turbine, and Containment
1155
WVG3000775
WVG3000775
WECTEC Global Project Services, Inc.
VALLEN
to be used for forms and embeds in the Aux building
1156
WVG3001295
WVG3001295
WECTEC Global Project Services, Inc.
VALLEN
Emergency Respiratory Protection Supplies, Equipment & Services to Support
Training for & Rescues with Self-Contained Breathing Apparatus & Supplied Air
Breathing Apparatus
1157
132175F002381
WSPM004395
Stone & Webster Construction Inc
VENTYX ENERGY LLC
Ventyx eSOMS Software
1158
132175-Q111.00
WSPM003913
Stone & Webster Construction Inc
VITAL FUEL SYSTMS
Diesel Fuel Tank, Pump, Piping, and Dispenser Station
1159
WVG3001259
WVG3001259
WECTEC Global Project Services, Inc.
VITAL FUEL SYSTMS
Material to be left in place and used for bldg 315 ZRS diesel fuel storage tank
Critical LoLo Level Switch, work paclage SV0-ZRS-04-IT001
1160
132175-AD03.01
WSPM003329
Stone & Webster Construction Inc
WALZ AND KRENZER INC
CA20 Watertight Doors
1163
132175F005018
WSPM004825
WECTEC Global Project Services, Inc.
WESTSIDE MEDICAL CENTER
Add Funds to PO 689073 for Westside Medical not to exceed $200,000 or 1 yr.
1164
132175F003228
WSPM013727
Stone & Webster Construction Inc
WHITAKER LABORATORY INC
Batch Plant - Add funds to PO# 689063
1165
132175F003303
WSPM004513
Stone & Webster Construction Inc
WILLIAMS SCOTSMAN INC
CO to PO 633767 extending rental 12 months on 60X24 Mod Box(Williams Scotsman)
1166
132175-C127.02
WSPM009751
WECTEC Global Project Services, Inc.
WOLSELEY INDUSTRIAL GROUP
Copper Tubing and Fittings for Annex PWS Bulk Order
1167
132175F000482
WSPM013403
Stone & Webster Construction Inc
WOLSELEY INDUSTRIAL GROUP
Temporary Piping supplies-Tyrone Davis
1168
132175F004235
WSPM013321
Stone & Webster Construction Inc
WOLSELEY INDUSTRIAL GROUP
Temporary Construction Aid - BOP Plumbing
1169
132175F004309
WSPM004811
Stone & Webster Construction Inc
WOLSELEY INDUSTRIAL GROUP
Temporary Construction Aid - NI4



H-64





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
Testing
1170
132175F005404
WSPM013315
WECTEC Global Project Services, Inc.
WOLSELEY INDUSTRIAL GROUP
Temporary Construction Aid - BOP - Plumbing/Plant Air
1171
132176F000005
WSPM010694
Stone & Webster Construction Inc
WOLSELEY INDUSTRIAL GROUP
Unit 4 Turbine Building Elevation 82’-9” to Elevation 94’-0” Construction Aid
Materials
1172
WVG3000568
WVG3000568
WECTEC Global Project Services, Inc.
WOLVERINE FIRE PROTECTION CO
FIRE PROTECTION DESIGN - 739840 3P TRANS
1173
WVG3000415
WVG3000415
WECTEC Global Project Services, Inc.
WOW BUSINESS SERVICES
TRANSFER OF FUNDS FROM 978644-3P
1174
132175F000542
WSPM010564
Stone & Webster Construction Inc
WW GRAINGER INC
GREEN ACCEPT TAGS
1175
132175F001291
WSPM013387
Stone & Webster Construction Inc
WW GRAINGER INC
GREEN ACCEPT TAGS/RED HOLD TAGS/RED RISK RELEASE TAGS
1176
132175F003073
WSPM011188
Stone & Webster Construction Inc
WW GRAINGER INC
Commissioning - FLIR Infrared Imagers
1177
132175F004590
WSPM010543
Stone & Webster Construction Inc
WW GRAINGER INC
Desiccant material for Preventive Maintence Temporary Construction activities-SG
1908 for 16 unit and no SDS required for the 2 unit desiccant
1178
132175F005086
WSPM009971
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Humidty Control in Level A Storage
1179
132175F005244
WSPM009722
WECTEC Global Project Services, Inc.
WW GRAINGER INC
PM Water Quality Lab Supplies Pipette tips 100 to1000 microlite P/N 21R685 and
stir bars
1180
132175F005356
WSPM009723
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Drager Tubes
1181
132175F005566
WSPM004894
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Magnifying glasses for Labeling team to read drawings and tags for the Perm
plant Temporary const. equipment labeling
1182
132175F005781
WSPM010126
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Confined Space Modules Work
1183
WVG3000078
WVG3000078
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Turbidity Meter for Water Quality Lab activities,
1184
WVG3000202
WVG3000202
WECTEC Global Project Services, Inc.
WW GRAINGER INC
PM Temporary Construction Activities, Wood Screws for Wboro Warehouse to build
crates and dunnage



H-65





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1185
WVG3000265
WVG3000265
WECTEC Global Project Services, Inc.
WW GRAINGER INC
MAB Emergency Notification Tool
1186
WVG3000287
WVG3000287
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Bondo for Formwork Repair in Precast Yard
1187
WVG3000955
WVG3000955
WECTEC Global Project Services, Inc.
WW GRAINGER INC
Temp Const. Activities Consumable
1188
WVG3000985
WVG3000985
WECTEC Global Project Services, Inc.
WW GRAINGER INC
To be used for rebar fabrication shops in NOI-6/7/8/9/10
1189
132175F005158-REL-001
WSPM009959
WECTEC Global Project Services, Inc.
YAK MAT LLC
RELEASE 001 YAK Mat LLC, POC: Chad West 912-551-2207. For crane mats.
1190
132175F005158-REL-002
WSPM009801
WECTEC Global Project Services, Inc.
YAK MAT LLC
BLANKET RELEASE FOR CRANE MATS
1191
WVG3001529
WVG3001529
WECTEC Global Project Services, Inc.
YAK MAT LLC
Timber crane mats to be used as a load spreading footing for new Liebherr
LR-11350 crawler crane
1192
132175F000763
WSPM015065
Stone & Webster Construction Inc
YANCEY BROTHERS CO
BRADCO TRENCHER CHAIN AND TEETH SPARE
1193
132175F001532
WSPM009941
Stone & Webster Construction Inc
YANCEY BROTHERS CO
YANCEY TO R AND R FORKLIFT TIRE ON TH514
1194
132175F002565
WSPM004503
Stone & Webster Construction Inc
YANCEY BROTHERS CO
TH514 SER# 0TBW00765 Yancey To Repair Tilt Cylinder Damage
1195
132175F002931
WSPM004394
Stone & Webster Construction Inc
YANCEY BROTHERS CO
SERVICES FOR DGU INSTALLATION
1196
132175F003772
WSPM004490
Stone & Webster Construction Inc
YANCEY BROTHERS CO
Request $355.07 to replace missing Hitch pins from TH-514 forklifts.
1197
132175F004219
WSPM004872
Stone & Webster Construction Inc
YANCEY BROTHERS CO
Request $172.31 for repair of Yancey TH-514 Ser# 0MWC00267 ignition switch
caused by site danmage. See attached invoice.
1198
132175F004539
WSPM004814
Stone & Webster Construction Inc
YANCEY BROTHERS CO
Request $25,000 for service and parts assoicated with site damaged rental
equipment from YANCEY.
1199
WVG3000906
WVG3000906
Stone & Webster Construction Inc
YANCEY BROTHERS CO
Repair Carriage/Coupler Assemby and Windshield - Forklift totaling $17,080.00
1200
132175-D100.17
WSPM014779
Stone & Webster Construction Inc
YEAROUT INDUSTRIAL LLC
CA03 Module Material
1201
132175-K105.01
WSPM014776
Stone & Webster Construction Inc
YOKOGAWA CORP OF AMERICA
FLOW PITOT TUBE W/INTEGRAL TRANSMITTER



H-66





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






1202
132175-MY51.00
WSPM003926
WECTEC Global Project Services, Inc.
CHROMALOX INC
MY51 Electric Heaters
1203
132176-MY51.00
WSPM003043
WECTEC Global Project Services, Inc.
CHROMALOX INC
MY51 Electric Heaters
1204
132176-C202.15
132176-C202.15
WECTEC Global Project Services, Inc.
Lanier Municipal Supply Co Inc
Post Indicator Valves for FPS
1205
4500446434
4500446434
Westinghouse Electric Company LLC
COMPOSITE COOLING SOLUTIONS
Induced Draft Cooling Tower Package
1207
132176-EW31.01
132176-EW31.01
WECTEC Global Project Services, Inc.
CABLELAN NUCLEAR
FIBER OPTIC CABLE
1208
132175-EW31.01
132175-EW31.01
WECTEC Global Project Services, Inc.
CABLELAN NUCLEAR
Fiber Optic Cable
1209
132175-J800.26
132175-J800.26
WECTEC Global Project Services, Inc.
APPLIED TECHNICAL SERVICES INC
 
1210
132175-MY51.01
132175-MY51.01
WECTEC Global Project Services, Inc.
Indeeco
Unit Heaters
1211
132176-MY51.01
132176-MY51.01
WECTEC Global Project Services, Inc.
Indeeco
Unit Heaters
1212
132175F000097
132175F000097
WECTEC Global Project Services, Inc.
Landrum Supply Co
Ice House Drinking Water System
1213
132175F000302
N/A
WECTEC Global Project Services, Inc.
New PIG
FOR DONNY JOHNSON-WAREHOUSE STORAGE
1214
132175F005955A
WSPM015196
WECTEC Global Project Services, Inc.
Toolhound Inc.
Barcodes for Tools and Scanner



B.    Service Provider shall assume the subcontracts and purchase orders listed
below but will not assign the subcontracts and purchase orders to Owners.
Instead, Service Provider will amend the subcontracts and purchase orders listed
below to include Owners or their designee as an additional party with all
rights, claims, and defenses as are possessed by Service Provider under the
terms of the subcontract or purchase order.




 
Purchase Order/
SAP
 
 
Contract
 
Subcontract
PO
Debtor
SubContractor/Vendor
Description/Title
1
4500645097
4500645097
Westinghouse Electric Company LLC
3SPACE INC
2411401 Vogtle Tank Measurement Support
2
4500408960
4500408960
Westinghouse Electric Company LLC
ABB INC
Main Generator Circuit Breaker
3
4500458067
4500458067
Westinghouse Electric Company LLC
ABB INC
Neutral Grounding Transformer



H-67





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






4
132175-G230.04
WSPM003206
WECTEC Global Project Services, Inc.
AECON INDUSTRIAL
ASME III Mechanical Modules
5
132176-G230.04
WSPM003940
WECTEC Global Project Services, Inc.
AECON INDUSTRIAL
ASME III Mechanical Modules
6
4500379569
4500379569
Westinghouse Electric Company LLC
ALFA LAVAL
SFS Heat Exchangers
7
4500693387
4500693387
Westinghouse Electric Company LLC
ALLIED RUBBER AND SUPPLY
Mechanical Connections/Quick Disconnects
8
4500371102
4500371102
Westinghouse Electric Company LLC
AMER INDUSTRIAL TECHNOLOGIES, INC.
Fuel Transfer Tube
9
4500385789
4500385789
Westinghouse Electric Company LLC
AMER INDUSTRIAL TECHNOLOGIES, INC.
VES Air Tank Package
10
4500666213
4500666213
Westinghouse Electric Company LLC
AMERICAN TANK & VESSEL INC
PCS Passive Containment Cooling Ancillary Water Storage Tank
11
4500666219
4500666219
Westinghouse Electric Company LLC
AMERICAN TANK & VESSEL INC
CVS Boric Acid Tank
12
132175-C651.04
WSPM010358
Stone & Webster Construction Inc
ANVIL INTERNATIONAL INC
YFS And RWS Pipe Support Material
13
132175-C651.07
WSPM009746
WECTEC Global Project Services, Inc.
ANVIL INTERNATIONAL INC
Non-Safety Related Pipe Support Material
14
132175-PH03.01A
WSPM004557
WECTEC Global Project Services, Inc.
ANVIL INTERNATIONAL INC
Shop Fabricated ASME B31.1 Supports - PH03.01A
15
132176-PH03.01A
WSPM004737
WECTEC Global Project Services, Inc.
ANVIL INTERNATIONAL INC
Shop Fabricated ASME B31.1 Supports - PH03.01A
16
4500636703
4500636703
Westinghouse Electric Company LLC
ARINC INC
Delivery to Site - SV3
17
4500440120
4500440120
Westinghouse Electric Company LLC
ASTRO AUTOMATION INC
New RCC Handling Tool
18
4500629276
4500629276
Westinghouse Electric Company LLC
ASTRO AUTOMATION INC
Reactor Coolant Pump/Motor Maintenance Cart
19
4500633087
4500633087
Westinghouse Electric Company LLC
ASTRO AUTOMATION INC
Reactor Coolant Pump/Motor Maintenance Cart
20
4500696026
4500696026
Westinghouse Electric Company LLC
ASTRO AUTOMATION INC
RCP Casing Stand Storage Disassembly
21
4500336213
4500336213
Westinghouse Electric Company LLC
AT&F ADVANCED METALS
WLS Vapor Condenser
22
4500336026
4500336026
Westinghouse Electric Company LLC
AT&F NUCLEAR
SV4 Waste Holdup & Mon Tank MT3L
23
4500665080
4500665080
Westinghouse Electric Company LLC
AT&F NUCLEAR
PXS ph Adjustment Baskets



H-68





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






25
4500649171
4500649171
Westinghouse Electric Company LLC
AT&F NUCLEAR
Stilling Well
26
132175-MS05.00
WSPM003991
WECTEC Global Project Services, Inc.
ATLAS COPCO COMPRESSORS LLC
Air Compressor, Air Dryer and Receiver Packages for Instrument Air and Services
Subsystems
27
132176-MS05.00
WSPM003388
WECTEC Global Project Services, Inc.
ATLAS COPCO COMPRESSORS LLC
Air Compressor, Air Dryer and Receiver Packages for Instrument Air and Services
Subsystems
28
4500387738
4500387738
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
RNS Normal RHR Heat Exchangers
29
4500371040
4500371040
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
SV3 Heat Exchanger, CVS Letdown, ME2S
30
4500433682
4500433682
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
Containment Piping Penetrations with Flued Heads
31
4500687086
4500687086
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
High Pressure Cartridge Filters (Reactor Coolant Filters)
32
4500644157
4500644157
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
MV60 Seismic Repair- Return to Storage
33
4500654412
4500654412
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
Authorized Inspection charge at site
34
4500656014
4500656014
Westinghouse Electric Company LLC
ATLAS INDUSTRIAL MFG CO
Degasifier Column, Vertical (re-rated)
35
4400127848
4400127848
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
Pressure Heater Controller for SV3.
36
4400131010
4400131010
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
VOGTLE 3 MCR/RSR TRANSFER PANEL
37
4400131012
4400131012
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
VOGTLE 4 MCR/RSR TRANSFER PANEL
38
4400131013
4400131013
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
VOGTLE 3 OCS PRINTER STANDS
39
4400131014
4400131014
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
VOGTLE 3 WALL PANEL INFORMATION SYSTEM
40
4400133271
4400133271
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
INVOICE 480-JI-00742
41
4400133649
4400133649
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
SV4 PHC & Spares
42
4400134340
4400134340
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
Vogtle - Packaging, Container Loading
43
4400136330
4400136330
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
SV4 OCS Printer Stands
44
4400136331
4400136331
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
VS3 OCS Printer Stands



H-69





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






45
4400138050
4400138050
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
AP1000 DRPI System and Install kits Vogt
46
4400152032
4400152032
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
Vogtle Unit 3 PLS Batch 1 FCN Parts
47
4400152556
4400152556
Westinghouse Electric Company LLC
BENTLEY WORLD PACKAGING LTD
AP1000 PMS VOGTLE UNIT 4
48
4500414207
4500414207
Westinghouse Electric Company LLC
BEST LINE EQUIPMENT
Auxiliary Building Inspection Platform
49
4500379105
4500379105
Westinghouse Electric Company LLC
BHI, INC
Containment Piping Penetrations with Flued Heads
54
4500673868
4500673868
Westinghouse Electric Company LLC
CAMERON MEASUREMENT SYSTEMS PA
AP1000 JE25 Ultrasonic Flowmeters
55
4500368833
4500368833
Westinghouse Electric Company LLC
CAMERON MEASUREMENT SYSTEMS PA
Feedwater Ultrasonic Flow Measurement  Package
56
132175-MS11.00
WSPM003867
WECTEC Global Project Services, Inc.
CAMFIL
Air Filtration Units
57
132176-MS11.00
WSPM003048
WECTEC Global Project Services, Inc.
CAMFIL
Air Filtration Units
58
132175-CR01.03
WSPM003257
WECTEC Global Project Services, Inc.
CAROLINA FABRICATORS INC
Welded Hoop Ties at Wall 11
59
132175-D500.49
WSPM007807
WECTEC Global Project Services, Inc.
CAROLINA FABRICATORS INC
Steel Grating For 300 Series Transformers
60
132175-SS01.47
WSPM010615
WECTEC Global Project Services, Inc.
CAROLINA FABRICATORS INC
Personnel Hatch Penetration Seal Rings
61
132176-CR01.03
WSPM003751
WECTEC Global Project Services, Inc.
CAROLINA FABRICATORS INC
Welded Hoop Ties at Wall 11
62
132176-SS01.47
WSPM010852
WECTEC Global Project Services, Inc.
CAROLINA FABRICATORS INC
Personnel Hatch Penetration Seal Rings
63
132175-C121.01-00
WSPM004574
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Carbon Steel Pipe
64
132175-C601.01
WSPM004587
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Shop Fabricated ASME B31.1 Piping
65
132175-C601.03
WSPM004529
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Equipment Module Piping
66
132175-C601.04
WSPM010233
Stone & Webster Construction Inc
CB&I LAURENS INC
Fabrication of R365 Module
67
132175-C601.08
WSPM004530
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Shop Fabricated Piping for ASME III Modules



H-70





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






68
132175-C607.01-00
WSPM004598
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Pipe Spools|
69
132175-C607.02
WSPM004597
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Pipe Sleeves|
70
132176-C601.01
WSPM004908
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Shop Fabricated ASME B31.1 Piping
71
132176-C601.03
WSPM004909
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Equipment Module Piping
72
132176-C601.04
WSPM003764
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Fabrication of R365 Module
73
132176-C601.08
WSPM004910
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Shop Fabricated ASME III Piping for ASME III Mechanical Modules
74
132176-C607.01-00
WSPM010144
Stone & Webster Construction Inc
CB&I LAURENS INC
Pipe Spools|
75
132176-C607.02
WSPM004911
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Pipe Sleeves|
76
J132175-C121.02
WSPM002188
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Steel Pipe, Fittings|
77
J132175-C125.01-00
WSPM002187
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
SS Pipe|
78
J132175-C601.02
WSPM004370
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Shop Fabricated ASME III Piping|
79
J132176-C121.01
WSPM010143
Stone & Webster Construction Inc
CB&I LAURENS INC
Carbon Steel Pipe
80
J132176-C601.02
WSPM004376
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
Shop Fabricated ASME III Piping|
81
WVG3000605
WVG3000605
WECTEC Global Project Services, Inc.
CB&I LAURENS INC
DELIVERY MILESTONES - 972280 OP TRANS
82
4500328462
4500328462
Westinghouse Electric Company LLC
CCI AG
IRWST and Containment Recirculation Screens
83
4500425679
4500425679
Westinghouse Electric Company LLC
CCI AG
Main Steam Power Operated Relief Valves (MSPORV)
85
4500412721
4500412721
Westinghouse Electric Company LLC
CCI AG
Feedwater Control Valves (FCV)
86
4500662064
4500662064
Westinghouse Electric Company LLC
CHALMERS & KUBECK INC
Steam Generators
87
4500625876
4500625876
Westinghouse Electric Company LLC
CHERRY ENGINEERING INC
Engineering Services
88
4500340787
4500340787
Westinghouse Electric Company LLC
CHROMALOX, INC.
Recirculation Heaters - PCS
89
132175-CE01.01
WSPM003262
WECTEC Global Project Services, Inc.
CIVES STEEL CO
EMBEDS - Aux Bldg 66’6” to 82’6” (A2-CS-X, CE01, SV3)



H-71





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






90
132175-D100.16 RELEASE 1
WSPM003450
WECTEC Global Project Services, Inc.
CIVES STEEL CO
Fabrication & Commodities for Vogtle Units 3 & 4
91
132175-D100.16 RELEASE 2
WSPM003449
WECTEC Global Project Services, Inc.
CIVES STEEL CO
Fabrication & Commodities for Vogtle Units 3 & 4
92
132175-D500.12
WSPM003377
WECTEC Global Project Services, Inc.
CIVES STEEL CO
Leak Chase Material
93
132176-CE01.01
WSPM003757
WECTEC Global Project Services, Inc.
CIVES STEEL CO
Safety Related Embeds/Anchors (A1, A2, A3, A4, A5, A6, AA1, C2, C3, C4-CS-X)
CE01
94
4500460933
4500460933
Westinghouse Electric Company LLC
CLARK COOPER DIVISION OF MAGNATROL
Solenoid Operated Globe Valves (B16.34 Exclusion)
95
132175-CE01.04-REL 1
WSPM007198
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
Safety-Related Embed Plates and Miscellaneous Steel
96
132175-CE01.04-REL 2
WSPM007197
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
Safety-Related Embed Plates and Miscellaneous Steel
97
132175-MY04.01
WSPM003928
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
VFS Debris Screen, ASME Section III, Class 3
98
132176-CE01.04-REL 1
WSPM007219
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
Safety-Related Embed Plates and Miscellaneous Steel
99
132176-CE01.04-REL 2
WSPM007218
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
Safety-Related Embed Plates and Miscellaneous Steel
100
132176-MY04.01
WSPM003045
WECTEC Global Project Services, Inc.
CONSOLIDATED PIPE AND SUPPLY CO INC
VFS Debris Screen, ASME Section III, Class 3
101
4500642121
4500642121
Westinghouse Electric Company LLC
CONSOLIDATED POWER SUPPLY
Bar,Alloy 690,14.5” Dia,ASME III-NB
102
132175-CE01.04-REL 3
WSPM011054
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Safety-Related Embed Plates and Miscellaneous Steel
103
132175-CR01.06
WSPM003256
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Safety Related Mechanical Splices for Reinforcing Steel, Conforming to
APP-CR01-Z0-010
104
132175-D100.07
WSPM004534
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Pipe Support Shim Material
105
132175-PL02.03 REL 1
WSPM013516
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
ASME III Piping Materials Blanket
106
132175-PL02.08
WSPM010897
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Fabrication of ASME III Piping Spools
107
132176-CE01.04-REL 3
WSPM011055
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Safety-Related Embed Plates and Miscellaneous Steel
108
132176-PL02.08
WSPM010895
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Fabrication of ASME III Piping



H-72





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
Spools
109
132175-CE01.04-REL 4
WSPM015721
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Safety-Related Embed Plates and Miscellaneous Steel
110
132176-CE01.04-REL 4
WSPM015722
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Safety-Related Embed Plates and Miscellaneous Steel
111
132176-CR01.06
WSPM003740
WECTEC Global Project Services, Inc.
CONSOLIDATED POWER SUPPLY
Safety Related Mechanical Splices for Reinforcing Steel, Conforming to
APP-CR01-Z0-010
112
4500315746
4500315746
Westinghouse Electric Company LLC
CONTROL COMPONENTS INC.
Pressure Regulating Globe Valves, ASME B16.34
113
4500312904
4500312904
Westinghouse Electric Company LLC
CRANE NUCLEAR INC
Ball and Plug Valves, ASME Boiler and  Pressure Vessel Code Section III Class 2
and  3
114
4500365224
4500365224
Westinghouse Electric Company LLC
CRANE NUCLEAR INC
Motor Operated Gate and Globe Valves, ASME B16.34
116
4500608832
4500608832
Westinghouse Electric Company LLC
CRANE NUCLEAR INC
3” & Larger Manually Operated Gate, Globe, & Check Vlvs, ASME B16.34
117
4500414861
4500414861
Westinghouse Electric Company LLC
CRANE NUCLEAR INC
Ball and Plug Valves, ASME B16.34
118
4500322834
4500322834
Westinghouse Electric Company LLC
CRANE NUCLEAR INC
Three-Way ASME B16.34 Valves
119
4500265132
4500265132
Westinghouse Electric Company LLC
CURTISS WRIGHT EMCORP
RCS Reactor Coolant Pumps - ASME Section III
120
4500700854
4500700854
Westinghouse Electric Company LLC
CURTISS-WRIGHT FLOW CTRL QUALTECH
Tank,Collection,CCS,Relief Vlv Discharge
121
4500700859
4500700859
Westinghouse Electric Company LLC
CURTISS-WRIGHT FLOW CTRL QUALTECH
Tank,Collection,CCS,Relief Vlv Discharge
123
4500700868
4500700868
Westinghouse Electric Company LLC
CURTISS-WRIGHT FLOW CTRL QUALTECH
Containment Flood-up Weirs
124
4500710537
4500710537
Westinghouse Electric Company LLC
CURTISS-WRIGHT FLOW CTRL QUALTECH
Aux Bldg Expansion Gap Radiation Shield
125
4500325875
4500325875
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
SFS Spent Fuel System Cooling Pumps
126
4500611385
4500611385
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
SV3- MP2U BAST Recirc Pump
127
4500330217
4500330217
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
WLS Reactor Coolant Drain Tank Pumps
128
4500336294
4500336294
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
WLS Degasifier Separator Pumps
129
4500656834
4500656834
Westinghouse Electric
CURTISS-WRIGHT
1” & 2” Manually Operated Globe



H-73





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Company LLC
NUCLEAR DIVISION
and Check Valves, ASME Sec III Cl 1, 2, & 3
130
4500328840
4500328840
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
3” & Larger Man Operated Gate, Globe and Check Vlvs, ASME Sec III Cl 1,2,3
131
4500695579
4500695579
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
1” & 2” Manually Operated Globe and Check Valves, ASME B16.34
132
4500695586
4500695586
Westinghouse Electric Company LLC
CURTISS-WRIGHT NUCLEAR DIVISION
1” & 2” Manually Operated Globe and Check Valves, ASME B16.34
134
4500703315
4500703315
Westinghouse Electric Company LLC
DIETERICH STANDARD INC
JE79 Load Change Evaluation
135
4500264977
4500264977
Westinghouse Electric Company LLC
DOOSAN HEAVY INDUSTRIES &
Steam Generators
136
4500264953
4500264953
Westinghouse Electric Company LLC
DOOSAN HEAVY INDUSTRIES &
Reactor Vessel Equipment
137
4500365096
4500365096
Westinghouse Electric Company LLC
DRESSER CONSOLIDATED
Main Steam Safety Valves (MSSV)
138
4500658075
4500658075
Westinghouse Electric Company LLC
DRS CONSOLIDATED CONTROLS INC
Switch,Transfer,3-Phase,4-Pole,208/120 V
139
4500426690
4500426690
Westinghouse Electric Company LLC
DRS CONSOLIDATED CONTROLS INC
Vogtle 3 Preamplifiers (8)
140
132175-D100.CA004
WSPM003448
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Select CH & CS Module Fabrication
141
132175-JT01.01
WSPM011809
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
ASME III Tubing
142
132175-SH22.02
WSPM003912
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
ELECTRICAL CONDUIT AND JUNCTION BOX SUPPORTS
143
132175-SH25.01
WSPM003911
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Seismic Category I Cable Tray Supports
144
132175-SH25.02
WSPM009833
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Seismic Category I Cable Tray Supports
145
132176-D100.CA004
WSPM003739
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Select CH & CS Module Fabrication
146
132176-SH22.02
WSPM003140
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Electrical Conduit and Junction Box Supports
147
132176-SH25.01
WSPM003139
WECTEC Global Project Services, Inc.
DUBOSE NATIONAL ENERGY SERVICES INC
Cat I Cable Tray Supports
148
132176-SH25.02
WSPM009834
Stone & Webster Construction Inc
DUBOSE NATIONAL ENERGY SERVICES INC
Seismic Category I Cable Tray Supports
149
4500666297
4500666297
Westinghouse Electric Company LLC
E.S. FOX LIMITED
CHANGE NOTICE ITEMS WITH QUALITY



H-74





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






150
4500666464
4500666464
Westinghouse Electric Company LLC
E.S. FOX LIMITED
Immersion Heater
151
4500644922
4500644922
Westinghouse Electric Company LLC
EAGLE EYE POWER SOLUTIONS LLC
Automatic Battery Monitors
152
4500691866
4500691866
Westinghouse Electric Company LLC
EAGLE EYE POWER SOLUTIONS LLC
Automatic Battery Monitors
153
4500678038
4500678038
Westinghouse Electric Company LLC
EATON CORP
Non-Class 1E Fused Transfer Switch Boxes
154
4500678040
4500678040
Westinghouse Electric Company LLC
EATON CORP
AC Distribution Panels
155
4500674897
4500674897
Westinghouse Electric Company LLC
EATON CORP
Non-1E Dry Type Transformers for Power and Lighting
156
132175-DF02.01
WSPM001413
WECTEC Global Project Services, Inc.
EATON CORP
Non 1E Fused Transfer Switch Boxes
157
132175-DS02.01
WSPM009993
Stone & Webster Construction Inc
EATON CORP
Non 1E 250 VDC Switchboards
158
132175-E028.02
WSPM003362
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E Dry-Type Transformers
159
132175-E028.03
WSPM003361
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E Liquid Immersed Transformers for Step-Up Operation
160
132175-EA02.01
WSPM002955
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E AC Distribution Panels for EDS
161
132175-EB02.02
WSPM002953
WECTEC Global Project Services, Inc.
EATON CORP
Non-Segregated Phase Bus Duct for Electric Auxiliary Boiler
162
132175-EC01.01
WSPM002952
WECTEC Global Project Services, Inc.
EATON CORP
Motor Control Centers
163
132175-ED01.01
WSPM002949
WECTEC Global Project Services, Inc.
EATON CORP
480Y/277 VAC and 208Y/120 VAC Distribution Panels
164
132175-EK01.01
WSPM010306
Stone & Webster Construction Inc
EATON CORP
Non-Class 1E Low Voltage Load Centers and Bus Duct
165
132175-ES01.01
WSPM002961
WECTEC Global Project Services, Inc.
EATON CORP
Medium Voltage Switchgear
166
132175-ET30.01
WSPM010299
Stone & Webster Construction Inc
EATON CORP
General Purpose Dry Type Transformer
167
132175-EY11.01
WSPM003153
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E Disconnect Switches
168
132176-DF02.01
WSPM001169
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E Fused Transfer Switch Boxes
169
132176-DS02.01
WSPM003190
WECTEC Global Project Services, Inc.
EATON CORP
Non 1E 250 VDC Switchboards



H-75





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






170
132176-EA02.01
WSPM003186
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E AC Distribution Panels for EDS
171
132176-EB02.02
WSPM003116
WECTEC Global Project Services, Inc.
EATON CORP
Non-Segregated Phase Bus Duct for Electric Auxiliary Boiler
172
132176-ED01.01
WSPM003114
WECTEC Global Project Services, Inc.
EATON CORP
480Y/277 VAC and 208Y/120 VAC Distribution Panels
173
132176-ET30.01
WSPM010269
Stone & Webster Construction Inc
EATON CORP
General Purpose Dry Type Transformer
174
132176-EY11.01
WSPM003944
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E Disconnect Switches
175
J132175-E051.01-00
WSPM002181
WECTEC Global Project Services, Inc.
EATON CORP
Non Class 1E Low Voltage Secondary Unit Substations
176
J132175-E052.01-00
WSPM002180
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E 480 V Motor Control Centers|
177
132176-EC01.01
WSPM003115
WECTEC Global Project Services, Inc.
EATON CORP
Motor Control Centers
178
132176-EK01.01
WSPM003110
WECTEC Global Project Services, Inc.
EATON CORP
Non-Class 1E Low Voltage Load Centers and Bus Duct
179
132176-ES01.01
WSPM003955
WECTEC Global Project Services, Inc.
EATON CORP
Medium Voltage Switchgear
180
4500406021
4500406021
Westinghouse Electric Company LLC
EBARA CORPORATION
SWS Service Water Pumps (Vertical Wetpit)
181
4500372318
4500372318
Westinghouse Electric Company LLC
EBARA CORPORATION
FWS Startup Feedwater Pumps (Horizontal Multi-Stage Centrifugal)
182
4500406266
4500406266
Westinghouse Electric Company LLC
EBARA CORPORATION
CCS Component Cooling Water Pumps
184
4500402050
4500402050
Westinghouse Electric Company LLC
EFACEC USA INC
Three-Winding Unit Auxiliary Transformers
185
4500629261
4500629261
Westinghouse Electric Company LLC
ELLIS & WATTS GLOBAL INDUSTRIES INC
Safety Related Ductwork and Expansion Joints
186
4500682178
4500682178
Westinghouse Electric Company LLC
ELLIS & WATTS GLOBAL INDUSTRIES INC
PSS Delay Coils
187
4500630741
4500630741
Westinghouse Electric Company LLC
ELLIS & WATTS GLOBAL INDUSTRIES INC
IRWST Vent and Overflow Weir Covers
189
132175-MS10.00
WSPM001587
WECTEC Global Project Services, Inc.
ELLIS & WATTS GLOBAL INDUSTRIES INC
MS10 Air Handling Units
190
132175-MS14.00
WSPM010393
Stone & Webster Construction Inc
ELLIS & WATTS GLOBAL INDUSTRIES INC
MS14 - Containment Recirculation Fan Coil Units
191
4500628794
4500628794
Westinghouse Electric Company LLC
EMERSON PROCESS MANAGEMENT
Engineer (Days)
192
4500702350
4500702350
Westinghouse Electric
EMERSON PROCESS
ALL SV3 BATCH 1A DDS PARTS



H-76





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Company LLC
MANAGEMENT
 
193
4500702389
4500702389
Westinghouse Electric Company LLC
EMERSON PROCESS MANAGEMENT
ALL SV4 BATCH 1A DDS PARTS
194
132175-PH02.04
WSPM003922
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
ASME III Subsection NF Support Materials
195
132175-PL02.02
WSPM004558
WECTEC Global Project Services, Inc.
ENERGY AND PROCESS CORP
ASME III Cat. I/B Piping Materials for SFS System, Module CA01
196
4500416495
4500416495
Westinghouse Electric Company LLC
ENERGY STEEL AND SUPPLY CO
Reactor Coolant System Support Components      Includes: RV, SG, PZR
197
4500427657
4500427657
Westinghouse Electric Company LLC
ENERGY STEEL AND SUPPLY CO
Reactor Coolant System Support Components      Includes: RV, SG, PZR
199
132175-C607.04
WSPM015711
WECTEC Global Project Services, Inc.
ENERGY STEEL AND SUPPLY CO
Fabrication of ASME B31.1 Embedded Pipe Spools
200
132175-CE01.05
WSPM007262
WECTEC Global Project Services, Inc.
ENERGY STEEL AND SUPPLY CO
Safety-Related Embed Plates and Miscellaneous Steel
201
132176-CE01.05
WSPM007295
WECTEC Global Project Services, Inc.
ENERGY STEEL AND SUPPLY CO
Safety-Related Embed Plates and Miscellaneous Steel
202
J132176-C607.04
WSPM015713
WECTEC Global Project Services, Inc.
ENERGY STEEL AND SUPPLY CO
Fabrication of ASME B31.1 Embedded Pipe Spools
203
4500461828
4500461828
Westinghouse Electric Company LLC
ENERSYS
Non-1E Batteries
204
4500383567
4500383567
Westinghouse Electric Company LLC
ENERSYS DELAWARE INC
Class 1E Battery Cells
205
4500703454
4500703454
Westinghouse Electric Company LLC
ENERSYS DELAWARE INC
Non-1E Batteries
207
4500430528
4500430528
Westinghouse Electric Company LLC
EVOQUA WATER TECHNOLOGIES LLC
BDS Electrodeionization Packages
208
132175-MS08.00
WSPM003989
WECTEC Global Project Services, Inc.
EVOQUA WATER TECHNOLOGIES LLC
CORS
209
132175-MS09.00
WSPM003988
WECTEC Global Project Services, Inc.
EVOQUA WATER TECHNOLOGIES LLC
Demin Water Treatment
210
132175-MS19.00
WSPM003866
WECTEC Global Project Services, Inc.
EVOQUA WATER TECHNOLOGIES LLC
Condensate Polishing Package Unit 3
211
132175-MS30.01
WSPM010466
Stone & Webster Construction Inc
EVOQUA WATER TECHNOLOGIES LLC
Turbine Island Chemical Feed System
212
132176-MS08.00
WSPM003386
WECTEC Global Project Services, Inc.
EVOQUA WATER TECHNOLOGIES LLC
CORS
213
132176-MS09.00
WSPM003385
WECTEC Global Project Services, Inc.
EVOQUA WATER TECHNOLOGIES LLC
Demin Water Treatment



H-77





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






214
132176-MS19.00
WSPM003047
WECTEC Global Project Services, Inc.
EVOQUA WATER TECHNOLOGIES LLC
Condensate Polishing Package Unit4|
215
132176-MS30.01
WSPM010467
Stone & Webster Construction Inc
EVOQUA WATER TECHNOLOGIES LLC
Turbine Island Chemical Feed System
217
4500332459
4500332459
Westinghouse Electric Company LLC
FARRIS ENGINEERING SERVICES
Auxiliary Relief Valves, ASME B16.34
219
4500411181
4500411181
Westinghouse Electric Company LLC
FISHER CONTROLS INTERNATIONAL INC
Air Operated Globe Valves, ASME Sec III Class 1, 2, & 3
220
4500327665
4500327665
Westinghouse Electric Company LLC
FISHER CONTROLS INTL INC
Air Operated Globe Valves, ASME Sec III Class 1, 2, & 3
221
4500338991
4500338991
Westinghouse Electric Company LLC
FISHER CONTROLS INTL INC
Passive Residual Heat Removal Discharge Valves
222
4500352002
4500352002
Westinghouse Electric Company LLC
FISHER CONTROLS INTL INC
Three-Way ASME B16.34 Valves
223
4500371190
4500371190
Westinghouse Electric Company LLC
FISHER CONTROLS INTL INC
Pressurizer Spray Valves
224
132175-MP05.01
WSPM001595
WECTEC Global Project Services, Inc.
FLOWSERVE - NC
MP05.01 Replacement Parts
225
4500328269
4500328269
Westinghouse Electric Company LLC
FLOWSERVE CORP
CVS Makeup Pumps
226
4500328256
4500328256
Westinghouse Electric Company LLC
FLOWSERVE CORP
RNS Centrifugal Normal RHR Pumps
227
4500326442
4500326442
Westinghouse Electric Company LLC
FLOWSERVE CORP - COOKEVILLE TN
Ball and Plug Valves, ASME B16.34
228
4500328752
4500328752
Westinghouse Electric Company LLC
FLOWSERVE CORP - COOKEVILLE TN
Ball and Plug Valves, ASME B16.34
229
4500319052
4500319052
Westinghouse Electric Company LLC
FLOWSERVE CORP - RALEIGH NC
Motor Operated Globe and Gate Valves, ASME Section III, Class 1, 2, & 3
230
4500316051
4500316051
Westinghouse Electric Company LLC
FLOWSERVE CORP - RALEIGH NC
3” & Larger Man Operated Gate, Globe and Check Vlvs, ASME Sec III Cl 1,2,3
231
4500327443
4500327443
Westinghouse Electric Company LLC
FLOWSERVE CORP - RALEIGH NC
Main Steam Isolation Valves (MSIV)
232
4500325750
4500325750
Westinghouse Electric Company LLC
FLOWSERVE CORP - RALEIGH NC
Feedwater Isolation Valves (FWIV)
233
4500328691
4500328691
Westinghouse Electric Company LLC
FLOWSERVE CORP - RALEIGH NC
Feedwater Check Valves (FWCV)
235
4500332338
4500332338
Westinghouse Electric Company LLC
FLOWSERVE CORP - SPRINGVILLE UT
Air Operated Globe Valves, ASME B16.34
236
4500344391
4500344391
Westinghouse Electric
FLOWSERVE CORP -
PCS Recirculation Pumps



H-78





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Company LLC
VERNON CA
 
237
4500405443
4500405443
Westinghouse Electric Company LLC
FLOWSERVE CORP - VERNON CA
PCS Recirculation Pumps
238
4500354708
4500354708
Westinghouse Electric Company LLC
FLUID HANDLING LLC
SV3 Heat Exchanger, CVS Pump, ME2Q
239
4500331052
4500331052
Westinghouse Electric Company LLC
GARDNER DENVER INC
Liquid Ring Vacuum Pumps (WLS Degasifier Vacuum Pumps)
241
132175-K206.00
WSPM001688
WECTEC Global Project Services, Inc.
GENERAL ATOMICS
Building 305 Radiation Monitors (Area & P/I/G)
242
132175-CR01.07 REL 1
WSPM003255
WECTEC Global Project Services, Inc.
GERDAU INC
Mechanical Splices
243
132175F001701
WSPM011183
Stone & Webster Construction Inc
GERDAU INC
NI-4 Threading Parts for Arnie Uranga
244
132175F001709
WSPM009738
Stone & Webster Construction Inc
GERDAU INC
Chaser for Rodbusters Lenton Chaser set pitt1.25mm art.nr.14900 company Erico
245
132175F002964
WSPM004521
Stone & Webster Construction Inc
GERDAU INC
Training for the rebar threader
246
132175F003565
WSPM010427
Stone & Webster Construction Inc
GERDAU INC
Caps From Gerdau For Thread Protection Nuclear Island Rebar Fab Shop
247
132175F003655
WSPM010444
Stone & Webster Construction Inc
GERDAU INC
Nonpermanent Plant Equiptment For Use On Unit 3 Shield Building. Cadweld
Equiptment/No Filler. Per E&DCR SV0-CR01-GEF-000499
248
132175F004067
WSPM010634
Stone & Webster Construction Inc
GERDAU INC
Rebar Threading Machine Replacement Parts. Nuclear Island 3 Rebar Fab Shop.
249
132175F004769
WSPM009901
Stone & Webster Construction Inc
GERDAU INC
Rebar Threading Machine Replacement Parts. Nuclear island 3 Rebar Fab Shop.
250
132175F005480
WSPM009743
WECTEC Global Project Services, Inc.
GERDAU INC
Rebar caps to protect threading at rebar fab shop NI3.
251
132175F005709
WSPM009804
WECTEC Global Project Services, Inc.
GERDAU INC
Rebar Caps For Thread Protection. Nuclear Island 3 Rebar Fab Shop.
252
132175-J400.00
WSPM003744
WECTEC Global Project Services, Inc.
GERDAU INC
Non-Safety Related Rebar and Couplers
253
132176-CR01.04 REL 1
WSPM001207
WECTEC Global Project Services, Inc.
GERDAU INC
Reinforcing Steel (Safety Class C) - Bulk Supply
254
132176-CR01.04-REL02
WSPM003750
WECTEC Global Project Services, Inc.
GERDAU INC
Stock Reinforcing Blanket Purchase Agreement Release #2



H-79





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






255
132176-CR01.04-REL03
WSPM011073
WECTEC Global Project Services, Inc.
GERDAU INC
Stock Bar Release #3
256
132176-J400.00
WSPM003938
WECTEC Global Project Services, Inc.
GERDAU INC
Safety Related Rebar Unit 4
257
J132175-J400A-00
WSPM002104
WECTEC Global Project Services, Inc.
GERDAU INC
Rebar Billets|
258
WVG3000018
WVG3000018
WECTEC Global Project Services, Inc.
GERDAU INC
Thread Chasers For Rebar Threading Machine Nuclear Island 3.
259
WVG3000160
WVG3000160
WECTEC Global Project Services, Inc.
GERDAU INC
Rebar Caps Nuclear Island 3. For Thread Protection.
260
WVG3000206
WVG3000206
WECTEC Global Project Services, Inc.
GERDAU INC
Rebar thread protectors. Nuclear Island 3 Rebar Fab Shop.
261
WVG3000658
WVG3000658
WECTEC Global Project Services, Inc.
GERDAU INC
Rebar thread chasers for rebar threader machine. Fab shop in Nuclear Island 3.
262
WVG3000659
WVG3000659
Stone & Webster Construction Inc
GERDAU INC
Nonpermanent Plant. Construction Aid Material. Nuclear Island 3.
263
WVG3001363
WVG3001363
WECTEC Global Project Services, Inc.
GERDAU INC
to be used for operations of rebar fabrication-safety requirements, used in NOI
6 fabrication shops
264
WVG3001375
WVG3001375
WECTEC Global Project Services, Inc.
GERDAU INC
To be used for operations of rebar fabrication-safety requirement in NOI-6
fabrication shop
265
WVG3001379
WVG3001379
WECTEC Global Project Services, Inc.
GERDAU INC
to be used for operations of rebar fabrication-safety requirement in NOI-6
fabrication shop
266
WVG3001516
WVG3001516
WECTEC Global Project Services, Inc.
GERDAU INC
temporary construction aid to be used in NOI-6 Fabrication Shops, required in
operations of the rebar fabrication process.
267
4500620847
4500620847
Westinghouse Electric Company LLC
GRAHAM CORP
RCS Air Ejector Package
268
132175-D100.CA005
WSPM003447
WECTEC Global Project Services, Inc.
GREENBERRY FABRICATION
CA Module Fabrication
269
132175-SS01.39
WSPM000236
WECTEC Global Project Services, Inc.
GREENBERRY FABRICATION
The CH Structural Modules
270
132176-D100.CA005
WSPM003738
WECTEC Global Project Services, Inc.
GREENBERRY FABRICATION
CA Module Fabrication
271
132176-SS01.39
WSPM000829
WECTEC Global Project Services, Inc.
GREENBERRY FABRICATION
The CH Structural Modules



H-80





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






272
4500352740
4500352740
Westinghouse Electric Company LLC
GSE POWER SYSTEMS INC
LSS #1 RFT
274
4500426010
4500426010
Westinghouse Electric Company LLC
GUTOR Electronic LLC
Class 1E Battery Chargers
275
4500456642
4500456642
Westinghouse Electric Company LLC
GUTOR Electronic LLC
Non-1E Battery Chargers
276
4500665006
4500665006
Westinghouse Electric Company LLC
GUTOR Electronic LLC
Non-1E Battery Chargers
277
4500328271
4500328271
Westinghouse Electric Company LLC
HAYWARD TYLER PUMP CO
BDS Stm Gen Drain & Recirc Pump
278
4500359753
4500359753
Westinghouse Electric Company LLC
HOLTEC INTERNATIONAL
Spent Fuel Storage Racks
279
4500449508
4500449508
Westinghouse Electric Company LLC
HOLTEC INTERNATIONAL
Spent Fuel Storage Racks
280
4500450369
4500450369
Westinghouse Electric Company LLC
HOLTEC INTERNATIONAL
Spent Fuel Storage Racks
281
4500459598
4500459598
Westinghouse Electric Company LLC
HOLTEC INTERNATIONAL
Spent Fuel Storage Racks
282
4500652956
4500652956
Westinghouse Electric Company LLC
HYDRATIGHT OPERATION INC
SG Manhole Stud Bolt Tensioner
283
4500365480
4500365480
Westinghouse Electric Company LLC
HYUNDAI HEAVY INDUSTRIES
Feedwater Pump Packages
284
4500654220
4500654220
Westinghouse Electric Company LLC
IHI CORPORATION
Material Consulting Fee
285
4500655276
4500655276
Westinghouse Electric Company LLC
IHI CORPORATION
SV3 Design, Mfg., & Documentation Cost
286
4500705328
4500705328
Westinghouse Electric Company LLC
IHI CORPORATION
Review of Work Package
287
132175-D100.SB008
WSPM003458
WECTEC Global Project Services, Inc.
IHI CORPORATION
Shield Building Conical Roof
288
132176-D100.SB008
WSPM003200
WECTEC Global Project Services, Inc.
IHI CORPORATION
Shield Building Conical Roof
289
132175-MP10.01
WSPM003995
WECTEC Global Project Services, Inc.
ITT GOULDS PUMPS INC
MP10 Pumps MP1G/R/S/T
290
132176-MP10.01
WSPM003391
WECTEC Global Project Services, Inc.
ITT GOULDS PUMPS INC
MP10 Pumps MP1G/R/S/T
291
132176-PH02.02
WSPM003041
WECTEC Global Project Services, Inc.
JAMES C WHITE CO INC
ASME III Tube Track
292
132175-MS02.01
WSPM003994
WECTEC Global Project Services, Inc.
JOHNSON CONTROL CO
Low Capacity (Air Cooled) Chiller
293
132175-MS02.02
WSPM003993
WECTEC Global Project Services, Inc.
JOHNSON CONTROL CO
High Capacity (Air Cooled) Chiller



H-81





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






294
132176-MS02.01
WSPM003390
WECTEC Global Project Services, Inc.
JOHNSON CONTROL CO
Low Capacity (Air Cooled) Chiller
295
132176-MS02.02
WSPM003389
WECTEC Global Project Services, Inc.
JOHNSON CONTROL CO
High Capacity (Air Cooled) Chiller
296
4500416132
4500416132
Westinghouse Electric Company LLC
JOHNSON MARCH SYSTEMS INC
CVS Zinc Injection Package
297
4500371506
4500371506
Westinghouse Electric Company LLC
JOHNSON MARCH SYSTEMS INC
WGS Sample Package
298
4500617215
4500617215
Westinghouse Electric Company LLC
JOHNSON MARCH SYSTEMS INC
Hydrogen Injection Package
299
4500698668
4500698668
Westinghouse Electric Company LLC
JOHNSON MARCH SYSTEMS INC
Panel,Electrohydraulic Control
300
4500626302
4500626302
Westinghouse Electric Company LLC
KTA TATOR INC
Paint Appl Insp Serv Vgtle 4 IIS SPS Cab
301
4500629435
4500629435
Westinghouse Electric Company LLC
KTA TATOR INC
Paint Appl Insp Serv Vgtle 4 IIS SPS Cab
302
4500630383
4500630383
Westinghouse Electric Company LLC
KTA TATOR INC
Paint Appl Insp Serv for Vogtle Unit 4
303
132175-E153.00
WSPM002968
WECTEC Global Project Services, Inc.
LEIDOS ENGINEERING LLC
Engineering Services for Verification & Validation of Standard Plant EFS Design
304
4500379788
4500379788
Westinghouse Electric Company LLC
LHE Co., Ltd.
ME3A Design Analysis Report
305
4500423270
4500423270
Westinghouse Electric Company LLC
LISEGA INC - USA
Reactor Coolant System Support Components      Includes: RV, SG, PZR
306
4500435151
4500435151
Westinghouse Electric Company LLC
LISEGA INC - USA
Reactor Coolant System Support Components      Includes: RV, SG, PZR
307
132175-C651.03
WSPM010092
Stone & Webster Construction Inc
LISEGA INC - USA
Pipe Support Materials NS related Cat III/E
308
132175-C651.06
WSPM004596
WECTEC Global Project Services, Inc.
LISEGA INC - USA
Lisega Pipe Strap KB04 Mod. WGS Aux
309
132175-PH02.01
WSPM004555
WECTEC Global Project Services, Inc.
LISEGA INC - USA
ASME III Section NF Pipe Supports
310
132175-PH02.03 REL 1
WSPM001655
WECTEC Global Project Services, Inc.
LISEGA INC - USA
ASME III NF Support Material Blanket
311
132175-PH03.01
WSPM004556
WECTEC Global Project Services, Inc.
LISEGA INC - USA
Shop Fabricated ASME B31.1 Pipe Supports - PH03
312
132175-SH60.01
WSPM004665
WECTEC Global Project
LISEGA INC - USA
WEC Safety Class C Pipe Whip



H-82





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Services, Inc.
 
Restraints
313
132175-SS01.34
WSPM003907
WECTEC Global Project Services, Inc.
LISEGA INC - USA
Non-Safety Related Structural Steel Support for Turbine Generator Systems & Aux.
Equipment (CRV#1,2,3,4,5,6; MSV/CV#1,2,3,4 and MSR A/B)
314
132176-PH02.01
WSPM004736
WECTEC Global Project Services, Inc.
LISEGA INC - USA
ASME III Section NF Pipe Supports
315
132176-PH03.01
WSPM004735
WECTEC Global Project Services, Inc.
LISEGA INC - USA
Shop Fabricated ASME B31.1 Supports PH03 Large Bore and Small Bore, Seismic and
Non Seismic
316
132176-SH60.01
WSPM004676
WECTEC Global Project Services, Inc.
LISEGA INC - USA
WEC Safety Class C Pipe Whip Restraints
317
132176-SS01.34
WSPM003136
WECTEC Global Project Services, Inc.
LISEGA INC - USA
Non-Safety Related Structural Steel Support for Turbine Generator Systems & Aux.
Equipment (CRV#1,2,3,4,5,6; MSV/CV#1,2,3,4 and MSR A/B)
318
132175-PY25.01
WSPM003915
WECTEC Global Project Services, Inc.
MACKSON INC
Single Stage, ASME III, Class 1, 2, and 3 Orifices
319
132176-PY25.01
WSPM003033
WECTEC Global Project Services, Inc.
MACKSON INC
Single Stage, ASME III, Class 1, 2, and 3 Orifices
320
132175-C121.12
WSPM015259
Stone & Webster Construction Inc
MACO INC
Fabricated Piping and Loose Materials in Accordance with Shop Fab Piping Spec
SV3-GW-P0-007
321
132175-C124.01
WSPM004590
WECTEC Global Project Services, Inc.
MACO INC
Alloy Steel Piping and Fittings for ZRS Diesel Exhaust
322
132175-C810.04
WSPM009793
WECTEC Global Project Services, Inc.
MACO INC
Replacement Anchor Bolt Material for Iso Phase Bus Pedestal
323
132175-CE50.03
WSPM000120
WECTEC Global Project Services, Inc.
MACO INC
Non-Safety Embeds & Misc. Steel Items
324
132175-D220.10
WSPM004531
Stone & Webster Construction Inc
MACO INC
CA Module Lift Frames
325
132175-D220.13
WSPM003455
WECTEC Global Project Services, Inc.
MACO INC
Non-Safety Embedded Plates
326
132175-D500.33
WSPM003372
WECTEC Global Project Services, Inc.
MACO INC
Concrete Chairs For Shield Wall
327
132175-D500.41
WSPM003369
WECTEC Global Project Services, Inc.
MACO INC
Steel, Guardrail, Ladders, Grating For WWRB
328
132175-D500.43
WSPM003368
WECTEC Global Project
MACO INC
Fully Assembled Stair, Grating, And



H-83





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Services, Inc.
 
Steel Beam For Building 315
329
132175F000631A
WSPM004638
Stone & Webster Construction Inc
MACO INC
Module Wall Fit-up
330
132175F004826
WSPM003815
Stone & Webster Construction Inc
MACO INC
Equipment to be used to support the HP Upper/Lower casings for machining repairs
331
132175F005408
WSPM004936
Stone & Webster Construction Inc
MACO INC
Lifting lugs for Turbine Building roof trusses
332
132175F005909
WSPM002999
Stone & Webster Construction Inc
MACO INC
CA01-07 lifting attachment
333
132175F006016
WSPM004720
Stone & Webster Construction Inc
MACO INC
load testing lifting lugs to be used for CA20 installation, work package
SV4-CA20-MHH-040
334
132175F006056
WSPM004723
Stone & Webster Construction Inc
MACO INC
Spacer/Shim to be used for temporary use and placed in the RV closure head
during the build
335
132176-C121.11
WSPM004907
WECTEC Global Project Services, Inc.
MACO INC
Fabricated Piping & Loose Piping Materials intended for Cat III/SC-E
Applications
336
132176-C913.02
WSPM004729
WECTEC Global Project Services, Inc.
MACO INC
Cast Iron Pipe Materials for Unit 4 SDS and Copper Tubing Materials for PWS
337
132176-CE50.03
WSPM003752
WECTEC Global Project Services, Inc.
MACO INC
Non-Safety Embeds & Misc. Steel Items
338
132176-D220.14
WSPM003199
WECTEC Global Project Services, Inc.
MACO INC
Non-Safety Related Embed Plates
339
132176-D500.41
WSPM003196
WECTEC Global Project Services, Inc.
MACO INC
Steel, Guardrail, Ladders, Grating For WWRB
340
132176F000091
WSPM003132
WECTEC Global Project Services, Inc.
MACO INC
Construction aid material to be embedded and left in place and used for course 1
shield building supports, work package SV4-1208-SCW-CV6994
341
132176-FPR134-00074
WSPM003942
WECTEC Global Project Services, Inc.
MACO INC
HYDRO SUPPORT STEEL
342
WVG3001298
WVG3001298
WECTEC Global Project Services, Inc.
MACO INC
Material left in place at Annex 3 Pour Stop WP # SV3-4002-SSW-CV3906
343
WVG3001408
WVG3001408
WECTEC Global Project Services, Inc.
MACO INC
Non-Safety, Non-Permanent plant material needed for Turbine overhead crane test
frame-Plate-



H-84





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
 
 
A36 1”x 6” x 8”, QA Category III, Safety Class E, Storage Level D
344
WVG3001471
WVG3001471
WECTEC Global Project Services, Inc.
MACO INC
Load testing of Turbine Island 220 ton O/H crane
345
WVG3001485
WVG3001485
WECTEC Global Project Services, Inc.
MACO INC
TEST WEIGHT BASKET FOR 220 Ton CRANE FOR TI3 MOYA NELSON EXT: 3145
346
4500706639
4500706639
Westinghouse Electric Company LLC
MAGNETROL INTERNATIONAL INC
AP1000 JE27 Radar Level Instruments
347
4500274213
4500274213
Westinghouse Electric Company LLC
MANGIAROTTI SpA
PXS Passive RHR Heat Exchanger
348
4500656971
4500656971
Westinghouse Electric Company LLC
MANGIAROTTI SpA
Pipe Anchors in Brk Exclusion Zone of NI
349
4500278950
4500278950
Westinghouse Electric Company LLC
MANGIAROTTI SpA
PXS Core Makeup Tanks
350
4500273232
4500273232
Westinghouse Electric Company LLC
MANGIAROTTI SpA
PXS Accumulator Tanks
351
4500274162
4500274162
Westinghouse Electric Company LLC
MANGIAROTTI SpA
Pressurizer
352
4500624591
4500624591
Westinghouse Electric Company LLC
MCFARLAND-TRITAN
Lube Oil Jacking Pump Packages
353
132175-MS07.01
WSPM003990
WECTEC Global Project Services, Inc.
MILTON CAT
Diesel Fuel Oil Transfer Packages
354
132175-MS40.01
WSPM003929
WECTEC Global Project Services, Inc.
MILTON CAT
Standby Diesel Generator Units|
355
132176-MS07.01
WSPM003387
WECTEC Global Project Services, Inc.
MILTON CAT
Diesel Fuel Oil Transfer Packages
356
132176-MS40.01
WSPM003046
WECTEC Global Project Services, Inc.
MILTON CAT
Standby Diesel Generator Units|
357
4500430408
4500430408
Westinghouse Electric Company LLC
MIRION TECHNOLOGIES (CONAX NUCLEAR)
Electrical Penetration Assembly
358
4500605776
4500605776
Westinghouse Electric Company LLC
MIRION TECHNOLOGIES (CONAX NUCLEAR)
Containment Vessel
359
4500372803
4500372803
Westinghouse Electric Company LLC
MIRION TECHNOLOGIES (IST) CORP
STND SFTY SR MOD EXCORE DETECTOR ASSY
360
4500670690
4500670690
Westinghouse Electric Company LLC
MIRION TECHNOLOGIES (IST) CORP
Standard Safety Quadaxial Cable - Brown
361
4500709430
4500709430
Westinghouse Electric Company LLC
MIRION TECHNOLOGIES (IST) CORP
AP1000 PR Instrument Well Cap
362
4500709431
4500709431
Westinghouse Electric Company LLC
MIRION TECHNOLOGIES (IST) CORP
AP1000 PR Instrument Well Cap



H-85





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






363
4500642248
4500642248
Westinghouse Electric Company LLC
MOYNO
SV3 WSS Resin Transfer Pump, Pos Disp
364
4500721996
4500721996
Westinghouse Electric Company LLC
NEAL BROTHERS CHARLESTON
Transport & Packaging: PV32/PV33 Valves
365
4500630397
4500630397
Westinghouse Electric Company LLC
NEUGART USA
Reactor Coolant Pump/Motor Maintenance Cart
366
132175-D100.SB003
WSPM003460
WECTEC Global Project Services, Inc.
NEWPORT NEWS INDUSTRIAL CORP
Shield Building
367
132175-D100.SB005
WSPM003459
WECTEC Global Project Services, Inc.
NEWPORT NEWS INDUSTRIAL CORP
Shield Building Air Inlet and Tension Ring
368
132176-D100.SB003
WSPM010835
Stone & Webster Construction Inc
NEWPORT NEWS INDUSTRIAL CORP
Shield Building
369
132176-D100.SB005
WSPM003201
WECTEC Global Project Services, Inc.
NEWPORT NEWS INDUSTRIAL CORP
Shield Building Air Inlet and Tension Ring
370
4500622774
4500622774
Westinghouse Electric Company LLC
NOOK INDUSTRIES INC
Reactor Coolant Pump/Motor Maintenance Cart
371
4500419315
4500419315
Westinghouse Electric Company LLC
NOVA MACHINE PRODUCTS CORP
Spent Fuel Rack Insert for BPRA
372
4500657904
4500657904
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
AP1000 JE49 ElectroMagnetic Flowmeters
373
4500660133
4500660133
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
AP1000 JE26 N1E Ultrasonic Level Sensors
374
4500665052
4500665052
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
AP1000 JE23 Inline Flow Transmitters
375
4500669105
4500669105
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
AP1000 JE52 Pressure & dP Transmitters
376
4500670621
4500670621
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
AP1000 JE36 Process Analyzers
377
4500673034
4500673034
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
AP1000 JE38 Local Process Indicators
378
4500673562
4500673562
Westinghouse Electric Company LLC
OBAYASHI CORP
AP1000 Strategic Planning Team
379
132175-D100.12 RELEASE 1
WSPM014780
WECTEC Global Project Services, Inc.
OFI CUSTOM METAL FABRICATION
Plates For Unassembled OLPs For Civil Modules
380
132175-SS01.00
WSPM003909
WECTEC Global Project Services, Inc.
OWEN INDUSTRIES INC
Safety Related Structural Steel and Steel Decking, Vogtle Unit 3 [Auxiliary and
Containment Bldg]
381
132176-SS01.00
WSPM003137
WECTEC Global Project Services, Inc.
OWEN INDUSTRIES INC
Safety Related Structural Steel and Steel Decking, Vogtle Unit 4 [Auxiliary and
Containment Bldg]
382
4500332554
4500332554
Westinghouse Electric
PALL CORP - TECH SRVCS
High Pressure Cartridge Filters



H-86





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Company LLC
 
(Reactor Coolant Filters)
383
4500343791
4500343791
Westinghouse Electric Company LLC
PALL CORP - TECH SRVCS
Vogtle 3 - Filter Cartridges
384
4500623272
4500623272
Westinghouse Electric Company LLC
PANELMATIC INC
Engineering Services JR03 Design Changes
385
4500718033
4500718033
Westinghouse Electric Company LLC
PANELMATIC INC
Console,Security Station,CAS
401
4500646466
4500646466
Westinghouse Electric Company LLC
PCI ENERGY SERVICES
PXS Core Makeup Tanks
402
4500710153
4500710153
Westinghouse Electric Company LLC
PCI ENERGY SERVICES LLC
ASME Work for IHP
403
4500435333
4500435333
Westinghouse Electric Company LLC
PENN STATE TOOL & DIE CORP
Wet Annular Burnable Absorber Handling Tool
404
4500455598
4500455598
Westinghouse Electric Company LLC
PENN STATE TOOL & DIE CORP
Fuel Transfer Tube
405
4500616610
4500616610
Westinghouse Electric Company LLC
PENTAIR EQUIPMENT PROTECTION
DOOR ASSY, R HNG, PANTONE 421C, NP
406
4500371198
4500371198
Westinghouse Electric Company LLC
PENTAIR VALVES & CONTROLS US LP
Auxiliary Relief Valves, ASME B16.34
407
4500340946
4500340946
Westinghouse Electric Company LLC
PENTAIR VALVES AND CONTROLS US LP
Auxiliary Relief Valves, ASME Section III Classes 2 and 3
408
4500408943
4500408943
Westinghouse Electric Company LLC
PENTAIR VALVES AND CONTROLS US LP
Vacuum Breaker Vlvs, 1”, CL 150, SST, Fl
409
4500341043
4500341043
Westinghouse Electric Company LLC
PENTAIR VALVES AND CONTROLS US LP
Vacuum Breaker Valves, ASME B16.34
410
4500365094
4500365094
Westinghouse Electric Company LLC
PENTAIR VALVES AND CONTROLS US LP
Pressurizer Safety Valves
411
132175-MS60.01
WSPM001583
WECTEC Global Project Services, Inc.
PRECISION BOILERS LLC
Electric Auxiliary Boiler Package
412
4500283276
4500283276
Westinghouse Electric Company LLC
PRECISION CUSTOM COMPONENTS
Reactor Internals
413
132175-MD27.00
WSPM010255
Stone & Webster Construction Inc
PREFERRED METAL TECHNOLOGIES INC
MD27 Safety-Related Gravity/Relief Dampers
414
132176-MD27.00
WSPM010254
Stone & Webster Construction Inc
PREFERRED METAL TECHNOLOGIES INC
MD27 Safety-Related Gravity/Relief Dampers
415
4500312913
4500312913
Westinghouse Electric Company LLC
PREMIER TECHNOLOGY INC
Integrated Head Package
417
4500692319
4500692319
Westinghouse Electric Company LLC
PREMIER TECHNOLOGY INC
Reactor Cavity Seal Ring
418
4500630606
4500630606
Westinghouse Electric Company LLC
PREMIER TECHNOLOGY INC
Reactor Vessel Internals Lifting Rig



H-87





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






420
4500714777
4500714777
Westinghouse Electric Company LLC
PRYSMIAN COMMUNICATIONS CABLES
CABLE, FIBER OPTIC 24X50/125UM MM BLK
421
4500612168
4500612168
Westinghouse Electric Company LLC
QUALTECH NP
Spent Fuel System Gates
422
4500708614
4500708614
Westinghouse Electric Company LLC
RDF CORP
AP1000 JE32 Resistance Temp Detectors
423
4500639279
4500639279
Westinghouse Electric Company LLC
REMOTE OCEAN SYSTEMS INC
FHS Underwater Camera Equipment
424
4500616098
4500616098
Westinghouse Electric Company LLC
ROLLS-ROYCE CIVIL NUCLEAR CANADA LT
Filter Transfer Casks
426
4500436941
4500436941
Westinghouse Electric Company LLC
RUMSEY ELECTRIC CO
Electrical Protection Relay Panels
427
4500319424
4500319424
Westinghouse Electric Company LLC
SAMSHIN LIMITED
1” & 2” Manually Operated Globe and Check Valves, ASME Sec III Cl 1, 2, & 3
428
4500418139
4500418139
Westinghouse Electric Company LLC
SAMSHIN LIMITED
Motor Operated Gate and Globe Valves, ASME B16.34
429
4500309569
4500309569
Westinghouse Electric Company LLC
SAMSHIN LIMITED
1” & 2” Manually Operated Globe and Check Valves, ASME B16.34
430
4500325899
4500325899
Westinghouse Electric Company LLC
SAMSHIN LIMITED
3” & Larger Manually Operated Gate, Globe, & Check Vlvs, ASME B16.34
434
4500409603
4500409603
Westinghouse Electric Company LLC
SENIOR FLEXONICS PATHWAYS
Containment Piping Penetrations with Flued Heads
435
4500674167
4500674167
Westinghouse Electric Company LLC
SENIOR FLEXONICS PATHWAYS
Joint,Expansion,10”,SST
436
4500674873
4500674873
Westinghouse Electric Company LLC
SENIOR FLEXONICS PATHWAYS
Applicable Document Revisions
437
132176-PY20.00
WSPM010307
Stone & Webster Construction Inc
SENIOR FLEXONICS PATHWAYS
PY20 Metallic Expansion Joints
438
4500347757
4500347757
Westinghouse Electric Company LLC
SENTRY EQUIPMENT CORP
WGS Gas Cooler
439
4500404005
4500404005
Westinghouse Electric Company LLC
SENTRY EQUIPMENT CORP
Resin Sampler Package
440
4500378131
4500378131
Westinghouse Electric Company LLC
SENTRY EQUIPMENT CORP
PSS Grab Sampling Unit
441
4500312932
4500312932
Westinghouse Electric Company LLC
SHARPSVILLE CONTAINER
Chemical Feed Tank
442
4500315960
4500315960
Westinghouse Electric Company LLC
SHARPSVILLE CONTAINER
WGS Delay Bed



H-88





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






443
4500282878
4500282878
Westinghouse Electric Company LLC
SIEMENS INDUSTRY INC
RCP Variable Frequency Drives, 6.9 kV, 60 Hz Input
444
4500412943
4500412943
Westinghouse Electric Company LLC
SIEMPELKAMP NUCLEAR SERVICES
Hydrogen Recombiners
445
4500663496
4500663496
Westinghouse Electric Company LLC
SPRAYING SYSTEMS CO
Spent Fuel Pool Spray Nozzles
446
4500298889
4500298889
Westinghouse Electric Company LLC
SPX CORP COPES VULCAN OPERATION
Squib Valve
447
4500688697
4500688697
Westinghouse Electric Company LLC
STANEX, LLC
Structural Stability Analysis
448
132175-SS01.02
WSPM003908
WECTEC Global Project Services, Inc.
STEELFAB INC
Non-Safety Related Structural Steel and Decking
449
132176-SS01.02
WSPM010256
Stone & Webster Construction Inc
STEELFAB INC
Non-Safety Related Structural Steel and Decking
450
4500630430
4500630430
Westinghouse Electric Company LLC
STRAINSERT CO
Reactor Coolant Pump/Motor Maintenance Cart
451
132176-MP10.00
WSPM010411
Stone & Webster Construction Inc
SULZER PUMPS US INC
Turbine Building Closed Cooling Water System (TCS) Pumps (MP1H)
452
4500367194
4500367194
Westinghouse Electric Company LLC
SWAGELOK CAPITAL PROJECTS COMPANY
Instrumentation Valves, Safety Related
453
4500459975
4500459975
Westinghouse Electric Company LLC
SWAGELOK CAPITAL PROJECTS COMPANY
Needle Valves
454
4500370661
4500370661
Westinghouse Electric Company LLC
SWAGELOK CAPITAL PROJECTS COMPANY
Mechanical Connections/Quick Disconnects
455
4500601068
4500601068
Westinghouse Electric Company LLC
SWAGELOK CAPITAL PROJECTS COMPANY
Mechanical Connections/Quick Disconnects
456
132175-JT01.02
WSPM007192
Stone & Webster Construction Inc
SWAGELOK NORTH CAROLINA
ASME III Tube Fittings
457
132175-JZ01.01
WSPM003790
WECTEC Global Project Services, Inc.
SWAGELOK NORTH CAROLINA
Instrumentation Valve Manifolds, ASME Section III, Class 2 and 3 for Various
Systems
458
132176-JT01.02
WSPM007241
Stone & Webster Construction Inc
SWAGELOK NORTH CAROLINA
ASME III Tube Fittings
459
132176-JZ01.01
WSPM003936
WECTEC Global Project Services, Inc.
SWAGELOK NORTH CAROLINA
Instrumentation Valve Manifolds, ASME Section III, Class 2 and 3 for Various
Systems
460
4500449494
4500449494
Westinghouse Electric Company LLC
TAYCO ENGINEERING INC
Hydrogen Igniters
461
4500608824
4500608824
Westinghouse Electric Company LLC
THE CALVERT CO INC
SV3 Repl. EB04 Gaskets and Adhesive Mat.



H-89





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






462
4500639965
4500639965
Westinghouse Electric Company LLC
THE HILLIARD CORP
Oil Flushing Unit
463
4500269770
4500269770
Westinghouse Electric Company LLC
TIOGA PIPE SUPPLY CO INC
Reactor Coolant Loop Piping
464
4500318727
4500318727
Westinghouse Electric Company LLC
TOSHIBA AMERICA NUCLEAR ENERGY CORP
Main Step-up Transformers
465
4500416115
4500416115
Westinghouse Electric Company LLC
TRANSCO PRODUCTS INC
Metal Reflective Insulation (SGs, RCPs, PZR, RCL Pipe) To be installed by Vendor
466
4500416114
4500416114
Westinghouse Electric Company LLC
TRANSCO PRODUCTS INC
RV Head Metal Reflective Ins. (includes IHP and RV Flange Ins.) To be installed
by Vendor
467
4500416113
4500416113
Westinghouse Electric Company LLC
TRANSCO PRODUCTS INC
Metal Reflective Insulation (Other than MN01, MN03, MN20) To be installed by
Vendor
468
4500416112
4500416112
Westinghouse Electric Company LLC
TRANSCO PRODUCTS INC
RV Insulation System (also called Reactor Cavity Insulation) To be installed by
Vendor
469
4500318072
4500318072
Westinghouse Electric Company LLC
TRANTER INC
WLS Liquid Seal Water Heat Exchangers
470
4500409669
4500409669
Westinghouse Electric Company LLC
TRI NUCLEAR CORP
Skimmer / Strainers
471
4500695504
4500695504
Westinghouse Electric Company LLC
TRICO WELDING CO
Reactor Coolant Pump/Motor Maintenance Cart
472
4500682637
4500682637
Westinghouse Electric Company LLC
TRICO WELDING CO
Reactor Upper Internals Storage Stand
473
4500680745
4500680745
Westinghouse Electric Company LLC
TRICO WELDING CO
FOOT,LEVELING,IGA LIFT RIG, - Vogtle
474
4500326440
4500326440
Westinghouse Electric Company LLC
TSM TECH CO LTD
BDS Steam Generator Blowdown Heat Exchangers
475
4500340572
4500340572
Westinghouse Electric Company LLC
TSM TECH CO LTD
CVS Mixed Bed and Cation Demineralizers
476
4500452899
4500452899
Westinghouse Electric Company LLC
TSM TECH CO LTD
   Reactor Coolant Depressurization Sparger
477
4500707362
4500707362
Westinghouse Electric Company LLC
TURNER INDUSTRIES GROUP LLC
AP1000 Services for Program Stand-Up
478
132175-PL02.05
WSPM007191
WECTEC Global Project Services, Inc.
TURNER INDUSTRIES GROUP LLC
Shop Fabrication of ASME III Piping Subassemblies
479
132176-PL02.05
WSPM007240
WECTEC Global Project Services, Inc.
TURNER INDUSTRIES GROUP LLC
Shop Fabrication of ASME III Piping Subassemblies



H-90





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






480
4500656664
4500656664
Westinghouse Electric Company LLC
TW METALS
PXS Core Makeup Tanks
481
4500428822
4500428822
Westinghouse Electric Company LLC
VAL FAB INC
SV3Tank, Batching, Boric Acid, CVS, 60hz
482
4500325905
4500325905
Westinghouse Electric Company LLC
VAL FAB INC
SV4 WLS Degasifier Separator MV7J
483
4500375201
4500375201
Westinghouse Electric Company LLC
VAL FAB INC
Spent Resin Tanks (with Internal Eductors and Screens)
484
4500374238
4500374238
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Solenoid-Operated Globe Valves, ASME Section III Classes 1, 2, and 3
486
4500433665
4500433665
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Pressure Regulating Globe Valves, ASME Section III Classes 2 and 3
487
4500602331
4500602331
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Solenoid-Operated Globe Valves, ASME B16.34
489
4500677839
4500677839
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Cavitating Venturis
491
4500677834
4500677834
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Letdown Orifice
492
4500676913
4500676913
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Plug-Resistant Orifices, ASME Section III
494
4500640482
4500640482
Westinghouse Electric Company LLC
VALCOR ENGINEERING CORP
Safety-Related Eductors
496
132175-D100.CA011
WSPM003465
WECTEC Global Project Services, Inc.
VIGOR
CA01 Book II Component Fabrication
497
132175-D100.CA015
WSPM003464
WECTEC Global Project Services, Inc.
VIGOR
Select CH Modules Fabrication
498
132175-D100.CB002
WSPM003462
WECTEC Global Project Services, Inc.
VIGOR
CB20 Module Design Package
499
132175-G230.M06
WSPM010862
WECTEC Global Project Services, Inc.
VIGOR
Non-Safety Related Mechanical Modules
500
132176-D100.CA011
WSPM010674
Stone & Webster Construction Inc
VIGOR
CA20 Module Fabrication
501
132176-D100.CA015
WSPM003736
WECTEC Global Project Services, Inc.
VIGOR
Select CH Modules Fabrication
502
132176-D100.CB002
WSPM003742
WECTEC Global Project Services, Inc.
VIGOR
CB20 Module Design Package
503
132176-G230.M06
WSPM010863
WECTEC Global Project Services, Inc.
VIGOR
Non-Safety Related Mechanical Modules
504
4500455911
4500455911
Westinghouse Electric Company LLC
VIRGINIA TRANSFORMER
Excitation Transformer



H-91





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






505
4500313659
4500313659
Westinghouse Electric Company LLC
WARREN RUPP INC
Air-Operated (Pneumatic) Double Diaphragm Pumps (22 pumps - not listed
individually)
506
4500467904
4500467904
Westinghouse Electric Company LLC
WEED INSTRUMENT DBA ULTRA ELECTRONI
JE02 Press / Diff. Press Transmitters
507
4500668665
4500668665
Westinghouse Electric Company LLC
WEED INSTRUMENT DBA ULTRA ELECTRONI
AP1000 JE03 Primary Temperature Elements
508
4500698276
4500698276
Westinghouse Electric Company LLC
WEED INSTRUMENT DBA ULTRA ELECTRONI
AP1000 JE47 HVAC Specialty Instruments
509
4500712520
4500712520
Westinghouse Electric Company LLC
WEED INSTRUMENT DBA ULTRA ELECTRONI
AP1000 JE47 HVAC Specialty Instruments
510
4500713925
4500713925
Westinghouse Electric Company LLC
WEED INSTRUMENT DBA ULTRA ELECTRONI
AP1000 JE47 HVAC Specialty Instruments
511
4500655653
4500655653
Westinghouse Electric Company LLC
WEED INSTRUMENT DBA ULTRA ELECTRONI
Thermowell,4.5”,RTD,SS,ASME III-Class 3
512
4500370608
4500370608
Westinghouse Electric Company LLC
WEIR VALVE & CONTROLS USA INC
Fuel Transfer Tube Gate Valve
514
4500309727
4500309727
Westinghouse Electric Company LLC
WEIR VALVE & CONTROLS USA INC
Butterfly Valves, ASME Section III Classes 2 and 3
515
4500419078
4500419078
Westinghouse Electric Company LLC
WEIR VALVE & CONTROLS USA INC
Air Operated Globe Valves, ASME Sec III Class 1, 2, & 3
517
4500319090
4500319090
Westinghouse Electric Company LLC
WEIR VALVE & CONTROLS USA INC
Butterfly Valves, ASME B16.34
518
4500377559
4500377559
Westinghouse Electric Company LLC
WEIR VALVE & CONTROLS USA INC
Extraction Steam Non-Return Valves
519
132175-VW01.00-RELEASE1
WSPM004664
Stone & Webster Construction Inc
WELDSTAR
ASME III Weld Filler Material, Weldstar Blanket Order
520
4500693471
4500693471
Westinghouse Electric Company LLC
WESCO DISTRIBUTION INC
Plate,Mounting, ET03 Trans, NGR Mod.
530
132175-DF01.01
WSPM003365
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E Fused Transfer Switch Boxes
531
132175-DF03.01
WSPM003364
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E Spare Battery Term Boxes (DF03 - Aux)
532
132175-DS01.01
WSPM003363
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E 250 VDC Switchboards
533
132175-EA01.01
WSPM002965
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Distribution Panels, 1E, 120 & 208 VAC 60Hz
534
132175-EA03.01
WSPM002954
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Fuse Panels, 1E, 120 VAC 60Hz
535
132175-EJ01.01
WSPM002950
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E Junction Boxes



H-92





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






536
132176-DF01.01
WSPM003193
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E Fused Transfer Switch Boxes
537
132176-DF03.01
WSPM003192
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E Spare Battery Term Boxes (DF03 - Aux)
538
132176-DS01.01
WSPM003191
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E 250 VDC Switchboards
539
132176-EA01.01
WSPM003187
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Distribution Panels, 1E, 120 & 208 VAC 60Hz
540
132176-EA03.01
WSPM003185
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Fuse Panels, 1E, 120 VAC 60Hz
541
132176-EJ01.01
WSPM003112
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Class 1E Junction Boxes
542
132176-G230.M07
WSPM001256
WECTEC Global Project Services, Inc.
WESTINGHOUSE ELECTRIC CO LLC
Non-Safety Related Mechanical Modules
543
132175-MS90.01
WSPM001582
WECTEC Global Project Services, Inc.
MILTON CAT
Ancillary Diesel Generators
544
132176-JT01.01
132176-JT01.01
WECTEC Global Project Services, Inc.
Dubose National Energy Services INC
ASME III Tubing
545
4500332480
4500332480
Westinghouse Electric Company LLC
Swagelok
Vogtle Project, Units 3 and 4, PV47, Instrumentation Valves, Non-Safety Related
546
4500672734
4500672734
Westinghouse Electric Company LLC
Ben Franklin Design
Restrictor Plate Assembly Panels and Parts
547
4500700158
4500700158
Westinghouse Electric Company LLC
PCI Energy Services
UT INSP. OF NF SUPPORTS AT VOGTLE 3-4
548
4500677532
4500677532
Westinghouse Electric Company LLC
PREMIER TECHNOLOGY INC
Premier - Vogtle - VH01- SGTIS-U Refurbishment
549
132175-C802.09
132175-C802.09
WECTEC Global Project Services, Inc.
Mackson
B31.1 Bolts Safety D
550
132175-D500.50
132175-D500.50
WECTEC Global Project Services, Inc.
HILTI INC
Hilti H-D Supports
551
132175-FPR12-01836-1
WSPM013138
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
552
132175-FPR12-01836-10
WSPM004541
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
553
132175-FPR12-01836-11
WSPM004542
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
554
132175-FPR12-01836-2
WSPM010271
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
555
132175-FPR12-01836-4
WSPM004543
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal



H-93





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






556
132175-FPR12-01836-5
WSPM004544
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
557
132175-FPR12-01836-7
WSPM004546
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
558
132175-FPR12-01836-8
WSPM004547
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
559
132175-FPR12-01836-9
WSPM004548
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
560
132175-FPR12-01834-00
132175-FPR12-01834-00
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Metal
561
4500411985
4500411985
Westinghouse Electric Company LLC
GA PORTS AUTHORITY
Shield Building Logistics
564
4500708616
4500708616
Westinghouse Electric Company LLC
NEFAB PACKAGING NORTH EAST LLC
Crating, skids and packaging
567
4500635130
4500635130
Westinghouse Electric Company LLC
DUVAL PRECISION GRINDING INC
Grind alignment plate
568
4500608147
4500608147
Westinghouse Electric Company LLC
INDUSTRIAL TESTING LAB SERV
Cleaning procedure testing
569
4500663124
4500663124
Westinghouse Electric Company LLC
B&G MANUFACTURING CO INC
Fasteners
570
4500671102
4500671102
Westinghouse Electric Company LLC
FH PETERSON MACHINE CORP
OSV Machine
571
4500677611
4500677611
Westinghouse Electric Company LLC
FLETCH’S SANDBLASTING
Header Piping End Frame Coating
576
4500723822
4500723822
Westinghouse Electric Company LLC
ENERGY AND PROCESS CORP
Shim R.S.
577
4500723651
4500723651
Westinghouse Electric Company LLC
KAUFMAN CO
Air Tank Paint Part A
578
4500721313
4500721313
Westinghouse Electric Company LLC
NEFAB PACKAGING NORTH EAST LLC
SCS COLUMNS SKID & BOX
579
4500650880
4500650880
Westinghouse Electric Company LLC
DUBOSE NATIONAL ENERGY SERVICES INC
Washer
580
4500395458
4500395458
Westinghouse Electric Company LLC
NUCRANE MANUFACTURING LLC
Update PO 4500395458 (U4)
581
4500395460
4500395460
Westinghouse Electric Company LLC
NUCRANE MANUFACTURING LLC
Cask Crane Unit 3 Rework per PIN 4
582
4500422058
4500422058
Westinghouse Electric Company LLC
NUCRANE MANUFACTURING LLC
NuCrane PINs 1&2, Vogtle 15 Ton U4
583
4500430190
4500430190
Westinghouse Electric Company LLC
NUCRANE MANUFACTURING LLC
VOG HH U3 Rework per PIN 001
584
4500600930
4500600930
Westinghouse Electric
NUCRANE
NuCrane VG U4 20T Pin 0006



H-94





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
 
 
Company LLC
MANUFACTURING LLC
(45006000930)
588
4500722525
4500722525
Westinghouse Electric Company LLC
STRAINSERT CO
PIN; LOAD CELL, UPPER BLOCK, AUX HOIST,
590
4500723050
4500723050
Westinghouse Electric Company LLC
ARROW TANK AND ENGINEERING CO INC
Storage of PR-10-0360-U3
600
4500698454
4500698454
Westinghouse Electric Company LLC
INDEPENDENT PACKING SERVICES
Preventative Maintenance for Polar
601
4500707952
4500707952
Westinghouse Electric Company LLC
INDEPENDENT PACKING SERVICES
Polar Rail Crating Labor
602
4500718445
4500718445
Westinghouse Electric Company LLC
INDEPENDENT PACKING SERVICES
Crating Labor for VOG3 Polar Crane
604
4500719569
4500719569
Westinghouse Electric Company LLC
INDEPENDENT PACKING SERVICES
On-Site Packaging
608
4500723299
4500723299
Westinghouse Electric Company LLC
INDUSTRIAL PAINTING SPECIALIST
Blast and Paint girder A
610
4500723864
4500723864
Westinghouse Electric Company LLC
INDEPENDENT PACKING SERVICES
On-Site Packaging
611
J132175-FPR12-01834-00
WSPM010400
WECTEC Global Project Services, Inc.
LINCOLN ELECTRIC COMPANY
ASME III Weld Filler Material
612
132175-C825.S03
WSPM004594
Stone & Webster Construction Inc
LINCOLN ELECTRIC COMPANY
ASME III WELD MATERIAL
613
4500719651
4500719651
Westinghouse Electric Company LLC
LYNX TECHNOLOGY PARTNERS INC
CDKSM-1Yr
614
4500400518
4500400518
Westinghouse Electric Company LLC
SHAW NUCLEAR SERVICES INC
procurement of R365 for Vogtle
615
4500404540
4500404540
Westinghouse Electric Company LLC
SHAW NUCLEAR SERVICES INC
Procurement of Q240 for Vogtle
616
4500406088
4500406088
Westinghouse Electric Company LLC
SHAW NUCLEAR SERVICES INC
Vogtle  - Transfer of Q305 Design Doc.
617
4500419771
4500419771
Westinghouse Electric Company LLC
SHAW NUCLEAR SERVICES INC
Procurement of Q223 for Vogtle
618
4500419776
4500419776
Westinghouse Electric Company LLC
SHAW NUCLEAR SERVICES INC
Procurement of Q233 for Vogtle
619
4500388070
4500388070
Westinghouse Electric Company LLC
DRS CONSOLIDATED CONTROLS INC
Vogtle 3 Phase Reference Sensors (4)
620
132175-D500.25
132175-D500.25
WECTEC Global Project Services, Inc.
Chatham Steel Corporation
Stainless Steel Plate For KB10 Module
621
132175-D500.21
132175-D500.21
WECTEC Global Project Services, Inc.
Consolidated Power Supply a Div of
Replacement Plates for OLP’s in CA20 Module
622
132176-G230.01
WSPM010836
WECTEC Global Project Services, Inc.
Precision Boilers LLC
Electric Auxiliary Boiler Package|



H-95





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






623
132175-G230.01
WSPM010833
WECTEC Global Project Services, Inc.
Precision Boilers LLC
Electric Auxiliary Boiler Package|
624
4500699704
4500699704
Westinghouse Electric Company LLC
SARGENT & LUNDY
Fixed Labor Rate 11 Pers.
625
132175-PY51.00
132175-PY51.00
WECTEC Global Project Services, Inc.
Senior Flexonics
Flexible Hoses
626
132176-PY51.00
132176-PY51.00
WECTEC Global Project Services, Inc.
Senior Flexonics
Flexible Hoses
627
132176-D100.CA010
132176-D100.CA010
WECTEC Global Project Services, Inc.
Specialty Maintenance & Construction Inc
CA20 Module Fabrication
628
4500467735
4500467735
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
Testing
629
4500710159
4500710159
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
JE26 Ultrasonic Testing
630
4500715247
4500715247
Westinghouse Electric Company LLC
NUCLEAR LOGISTICS INC
JE27 Testing
631
789426
789426
CB&I, Inc.
WECTEC Global Project Services, Inc.
MC Parts













H-96





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT I

RATES FOR LEASED EQUIPMENT
WESTINGHOUSE CONSTRUCTION EQUIPMENT
 
EQUIPMENT DAILY RATE PRICING SHEET
 
APRIL 2017
 
 
 
 
 
Rate Group
Rate Group Description
Daily
Rate
A01
GRPLR HYDR ROTATING DRUM/DEBRIS (320)
 [***]
A03
SHEARS HYDR - 200 TON (320)
 [***]
A05
CONCRETE CRUSHER
 [***]
A06
HYDRAULIC HO-RAM (320)
 [***]
A13
EVERGREEN BUCKET SCALE FOR LOADER
 [***]
A17
PULL BEHIND BOX GRADER
 [***]
A18
ROOT RAKE FOR D6 DOZER
 [***]
A19
DISK HARROW
 [***]
A21
BROOM ATTACHMENT FOR L120
 [***]
A23
MATERIAL HANDLING ARM
 [***]
A24
‘14’ SNOW BLADE FOR WHEEL LOADER
 [***]
A27
60” TILT BUCKET FOR 320
 [***]
A28
HYDRAULIC BROOM FOR CAT 287C
 [***]
A31
SCRAP MAGNET, 46”
 [***]
B40
CONSTR & BREATHING AIR COMPRESSORS
 [***]
B57
AIR COMPRESSOR - 1-50 CFM SCROLL
 [***]
B60
AIR COMPRESSOR, QSI 1000
 [***]
B61
AIR TANK - 660 GALLON
 [***]
B62
AIR TANK - 2000 GALLON
 [***]
C01
BAR SPREADER
 [***]
C02
MAN BASKET FOR CRANE
 [***]
C06
AIR COMPRESSOR 185 CFM
 [***]
C08
AIR COMPRESSOR 375 CFM
 [***]
C09
AIR COMPRESSOR, ELEC 215 CFM
 [***]
C12
DETECTOR, HOLIDAY
 [***]
C21
FORKLIFT - WAREHOUSE 5K-6K#
 [***]
C24
CRANE, 17 TON TRUCK MOUNT
 [***]
C25
LUFFING JIB
 [***]
C27
CRANE, 8.2 TON CARRY DECK
 [***]
C28
CRANE, 15 TON ROUGH TERRAIN
 [***]



I-1



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






C29
CRANE, 15 TON CARRY DECK
 [***]
C33
CRANE, 60 TON ROUGH TERRAIN
 [***]
C39
90 TON ROUGH TERRAIN CRANE
 [***]
C40
CRANE, 150 TON ROUGH TERRAIN
 [***]
C41
CRANE, 130 TON ROUGH TERRAIN
 [***]
C42
CRANE, 220 TON LATTICE BOOM
 [***]
C43
CRANE, 300 TON LATTICE BOOM
 [***]
C47
WELDER 400 AMP DIESEL
 [***]
C53
COMPACTOR
 [***]
C55
PIPE THREADER
 [***]
C57
BRIDGE CRANE
 [***]
C64
BUS, SHORT, 14 PASSENGER
 [***]
C68
BUS PASSENGER
 [***]
C69
CAR
 [***]
C70
EXECUTIVE VEHICLE
 [***]
C71
SPOTTING TRACTOR 93 COMMANDO
 [***]
C76
SHUTTLE BUS
 [***]
C81
OPTICAL LEVEL
 [***]
C84
DUAL DRUM AIR WINCH, 10K
 [***]
C86
CABLE TUGGER, 10K # PNEUMATIC WINCH
 [***]
C87
LASER ALIGNMENT SYSTEM
 [***]
C88
PORTABLE METAL BUILDING
 [***]
C90
INSPECTION SYSTEM PROBE
 [***]
C99
BENDER, CUTTER
 [***]
E00
BACKHOE/90HP/4WD/EXT
 [***]
E01
BACKHOE/90HP/2WD/EXT
 [***]
E03
DOZER/90HP/STD
 [***]
E04
DOZER/110HP/LGP
 [***]
E05
DOZER/140HP/LGP
 [***]
E07
DOZER/75HP/XL
 [***]
E08
DOZER/185HP/LGP
 [***]
E10
GRADER/215HP/14’ BLADE
 [***]
E12
EXCAVATOR/8METRIC TON
 [***]
E13
EXCAVATOR/20 METRIC TON
 [***]
E14
EXCAVATOR/30 METRIC TON
 [***]
E15
EXCAVATOR/REMOTE CONTROL BROKK 400
 [***]
E16
FORKLIFT/HI REACH/10-12K
 [***]
E18
DUMP/OFF ROAD/30 TON
 [***]
E19
DUMP/OFF ROAD/35 TON
 [***]



I-2



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






E21
WHEEL LOADER/3.5 YD
 [***]
E26
WHEEL LOADER/5-7 YD
 [***]
E28
TRACKMOBILE
 [***]
E29
WATER TRUCK/OFF ROAD/5-7K
 [***]
E31
VIB SOIL COMPACTOR/84”
 [***]
E34
33” REMOVE TRENCH COMPACTOR
 [***]
E36
KUBOTA TRACTOR
 [***]
E37
15 TON FORKLIFT
 [***]
E38
INDUSTRIAL FORKLIFT 9000#
 [***]
E39
MINI TRACK LOADER
 [***]
E41
SRAIGHT MAST FORKLIFT 26 TON
 [***]
E42
SELF-CONTAINED BROOM
 [***]
E43
60” ZERO TURN MOWER
 [***]
E46
STREET SWEEPER, TRUCK MOUNTED
 [***]
E51
275HP AG TRACTOR W/DISC
 [***]
F06
AIR STRIPPER, LOW PROFILE
 [***]
F11
CLARIFIER LAMELLA TRLR MOUNTED
 [***]
F15
FILTER LIQUID DUAL CELL SKID
 [***]
F16
FILTER LIQUID SINGLE CELL SKID
 [***]
F19
FILTER LIQUID IN-LINE BAG
 [***]
F20
PORTABLE POOL - 12000 GAL
 [***]
F24
KNOCKOUT TANK
 [***]
F25
FILTER VAPOR PHASE CARBON (DUAL CELL)
 [***]
F26
FILTER VAPOR PHASE CARBON (SINGLE CELL)
 [***]
F28
VAPOR PHASE CARBON CELL, 2000#
 [***]
F33
SOIL VAPOR EXTRACTION <25 HP SKID (SVE)
 [***]
F34
SOIL VAPOR EXTRACTION 25 HP SKID (SVE)
 [***]
F35
SOIL VAPOR EXTRACTION 75 HP SKID (SVE)
 [***]
F46
COOLING TOWER
 [***]
F48
6 LINE BAG FILTER
 [***]
F49
FILTER LIQUID 2000# CAPACITY
 [***]
G03
GENERATOR 50-75 KW
 [***]
G08
GENERATOR 75-100 KW
 [***]
G09
GENERATOR, 40-50KW
 [***]
H36
PRESSURE LOGGER
 [***]
H37
RUGGED READER LOAD-UP
 [***]
H39
MOTION RUGGEDIZED DATA COLLECTOR
 [***]
H40
HAND-HELD WATER SURVEYOR
 [***]
H42
YSI 600 SONDE D/H WATER SURVEYOR
 [***]



I-3



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






H43
YSI 6820/6920 SONDE D/H WATER SURVEYOR
 [***]
H44
WATER SURVEYOR W/BLUETOOTH
 [***]
H48
ULTRA SONIC FLOW METER
 [***]
J06
FERROSCAN SYSTEM FOR REBAR
 [***]
J07
GCS 900 GPS FOR EXCAVATOR
 [***]
J09
REPEATER FOR GPS SYSTEM
 [***]
J10
RTK 900 BASE AND ROVER
 [***]
J11
GPS ROVER
 [***]
J12
GCS 900 GPS MACHINE CONTROL
 [***]
J16
HAND HELD GPS LOW ACCURACY
 [***]
J17
HAND HELD GPS HIGH ACCURACY
 [***]
J18
HAND HELD GPS GIS ACCURACY
 [***]
J20
HIGH RESOLUTION METAL DETECTOR
 [***]
J21
TOTAL ROBOTIC SURVEY STATION
 [***]
J26
TOTAL SURVEY SYSTEM
 [***]
J27
LASER LEVEL
 [***]
J28
PIPE LASER
 [***]
J30
3D SCANNER W/LDAR
 [***]
J40
MAGNETOMETER, UNDERWATER
 [***]
K06
FIT TESTER 8020 PORTACOUNT
 [***]
K07
PUF AIR SAMPLER
 [***]
K08
TSP AIR SAMPLER
 [***]
K09
PM10 AIR SAMPLER
 [***]
K11
LAPEL AIR SAMPLER
 [***]
K12
AIR FLOW CALIBRATOR
 [***]
K15
MERCURY ANALYZER - JEROME
 [***]
K17
MERCURY ANALYZER - RA915 LUMEX
 [***]
K20
AEROSOL MONITOR
 [***]
K21
HEAT STRESS MONITOR
 [***]
K45
LANDTECH METER
 [***]
K46
GEM 5000 W/GPS
 [***]
K50
PHOTOIONIZATION DETECTOR
 [***]
K51
DOSIMETER
 [***]
K54
LEL 4 GAS METER
 [***]
K55
PASSIVE 4 GAS LEL METER
 [***]
K60
4 GAS METER W/PID
 [***]
K65
ORGANIC VAPOR ANALYZER
 [***]
K67
OPTICAL EMISSION SPECTROMETER
 [***]
K68
FID W/PID
 [***]



I-4



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






K72
400K PSI TENSILE TESTER
 [***]
K73
600K PSI TENSILE TESTER
 [***]
L05
VACUUM TRUCK - 2000 GAL
 [***]
L25
VACUUM UNIT-1500 GAL OSHA
 [***]
M01
BARREL SHREDDER
 [***]
M08
PUGMILL 100-200 TON/HR
 [***]
M09
CEMENT SILO
 [***]
N26
NUCLEAR PLATE SOURCE
 [***]
N27
NUCLEAR BUTTON SOURCE
 [***]
N28
NUCLEAR DISC SOURCE
 [***]
N30
2-CHANNEL ALPHA/BETA W/PROBE
 [***]
N35
1-CHANNEL SCALER/RATEMETER
 [***]
N37
HDHLD AND BENCH FRISKER
 [***]
N38
GAMMA SCINTILLATION SURVEYOR
 [***]
N41
ALPHA/BETA SAMPLE COUNTER
 [***]
N43
LOW VOL PUMPS 14-115 LPM
 [***]
N44
LAB AUTO LO BKGRD ALPHA/BETA
 [***]
N45
GAMA SPECTROMETER
 [***]
N52
XRF TRI-SOURCE ANALYZER
 [***]
O05
TRIPLE REEL CABLE TRAILER
 [***]
O07
CABLE REEL TRAILER
 [***]
O08
FUSION WELDER 412
 [***]
O09
KUBOTA RTV1140, 4 SEATER
 [***]
O10
KUBOTA RTV900
 [***]
O11
SMALL ATV
 [***]
O12
PULLER, ELEC WIRING, TRAILER MOUNTED
 [***]
O13
CABLE ROLLER
 [***]
O15
FUSION MACHINE 618
 [***]
O16
FUSION MACHINE 28
 [***]
O19
LIGHT PLANT
 [***]
O20
MOBILE LIGHT TOWER, 27K WATT
 [***]
O24
ROD ROOM
 [***]
O25
CONCRETE PIPE PULLER
 [***]
O27
40’ WELD TEST CONTAINER
 [***]
O28
40 FOOT RESTROOM
 [***]
O29
ORBITAL WELDING CONTAINERS
 [***]
O30
6 ZONE HEAT STRESS RELIEF UNIT
 [***]
O31
SPOT COOLERS
 [***]
O32
12 ZONE HEAT STRESS RELIEF
 [***]



I-5



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






O33
40’ TIME KEEPING ALLEY
 [***]
O35
10 TON GANTRY CRANE
 [***]
O36
CONDUIT BENDER
 [***]
O38
CONDUIT BENDER W/TABLE 2-4 INCH
 [***]
O40
4” PVC SOCKET WELDER
 [***]
O41
6-8” PIPE LIFTING BAR SET
 [***]
O42
PORTABLE ROOF 40X40
 [***]
O43
MODULAR CONTROL DUAL
 [***]
O44
MODULAR CONTROL SINGLE
 [***]
O45
PORTABLE ROOF 40X20
 [***]
O47
12 ZONE HEAT STRESS W/DIGITAL RECORDER
 [***]
O50
8 PACK LINCOLN V275 CC
 [***]
O51
6-PAK WELDER
 [***]
O52
4-PAK WELDER
 [***]
O53
WELDER, 400-500 AMP CC/CV
 [***]
O60
MAN RETRIEVEL SYSTEM
 [***]
O71
415 POWER SUPPLY
 [***]
O72
M227 POWER SUPPLY
 [***]
O73
M15 WELD HEAD
 [***]
O74
M52 WELD HEAD
 [***]
O75
M81 WELD HEAD
 [***]
O76
TORCH NGT W/OPTICS AND VIDEO
 [***]
O78
2”-5” GUIDE RING
 [***]
O79
8.625” GUIDE RING
 [***]
O80
10.75” GUIDE RING
 [***]
O81
12.75” GUIDE RING
 [***]
O82
16” GUIDE RING
 [***]
O83
20” GUIDE RING
 [***]
O84
24” GUIDE RING
 [***]
O85
28” GUIDE RING
 [***]
O86
30” GUIDE RING
 [***]
O87
36” GUIDE RING
 [***]
O88
48” GUIDE RING
 [***]
O90
14” GUIDE RING
 [***]
O91
34” GUIDE RING
 [***]
O92
M415-DV VISION SYS
 [***]
O94
FIRE EXTINGUISHER TRAINING SYSTEM
 [***]
O95
CONCRETE BUGGY
 [***]
O96
52” GUIDE RING
 [***]



I-6



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






O97
ADJ WELD HEAD FRONT-END
 [***]
O98
12 ZONE HEAT STRESS W/REMOTE
 [***]
P01
GROUT PUMP 5CY/HR VERSA PUMP
 [***]
P56
4X3 HIGH PRESSURE PUMP
 [***]
P60
STEAMER W/TRAILER
 [***]
P72
TRASH PUMP - 6 IN
 [***]
Q10
PICK-UP TRUCK - GUAM
 [***]
Q19
DUMP TRUCK (3 CU YDS) - GUAM
 [***]
Q61
WELDER, 400 AMP DIESEL - GUAM
 [***]
Q62
AIR COMPRESSOR, 185 CFM
 [***]
Q80
DECON/OFFICE TRAILER - GUAM
 [***]
Q82
TOOL & STORAGE TRAILER - GUAM
 [***]
S01
FREIGHT/PERSONNEL ELEVATOR
 [***]
S16
TELESCOPIC BELT CONVEYOR
 [***]
S20
PRIMARY BATCH PLANT
 [***]
S21
SECONDARY BATCH PLANT
 [***]
S23
VOGTLE - HLD125
 [***]
S30
PIPE PREP MACHINE, 4-8”
 [***]
S31
PIPE PREP MACHINE, 6-12”
 [***]
S32
PIPE PREP MACHINE, 10-16”
 [***]
S33
PIPE PREP MACHINE, 18-24”
 [***]
S34
PIPE PREP MACHINE, 22-28”
 [***]
S35
PIPE PREP MACHINE, 30-36”
 [***]
S36
HYDRAULIC POWER UNIT
 [***]
S37
COUNTERBORE MODULE, 4-20”
 [***]
S38
COUNTERBORE MODULE, 24-28”
 [***]
S39
COUNTERBORE MODULE, 28-36”
 [***]
S40
PORTABLE END PREP MACHINE
 [***]
S41
END PREP LATHE
 [***]
S42
GMAW ROBOTIC WELD SYSTEM
 [***]
S43
GTAW LEAK CHASE WELD SYSTEM
 [***]
S44
70 FT. WELD TRACK SYSTEM
 [***]
S45
POWER DRILL SYSTEM, MULTI-AXLE
 [***]
S46
NEXT GEN WELD SYSTEM
 [***]
S47
BACKING BAR HOLDING SYSTEM
 [***]
S48
WELD COUPON CUTTER
 [***]
S49
HYD WRAP AROUND BENDER
 [***]
S50
RMTS GRINDER ATTACHMENT
 [***]
S51
GROUT MIXER
 [***]



I-7



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






S52
WELD COUPON STATION
 [***]
S53
GTAW LEAK CHASE TORCH HEAD
 [***]
T04
FIELD ANALYTICAL TRAILER
 [***]
T08
DECON/OFFICE TRAILER 28’
 [***]
T09
DECON/OFFICE TRAILER 45’
 [***]
T10
SECURED PARTS STORAGE CONTAINER
 [***]
T11
TOOL AND STORAGE TRLR, <24’
 [***]
T13
TOOL AND STORAGE TRLR, 40’-48’
 [***]
T14
DROP DECK TRAILER
 [***]
T15
TRANSPORT TRAILER, 30-35 TON
 [***]
T16
LOWBOY TRAILER
 [***]
T21
FLATBED TRAILER, HIGH CAPACITY
 [***]
T22
FLATBED TRAILER, LOW CAPACITY
 [***]
T26
ICE TRAILER
 [***]
T28
LUBE TRAILER
 [***]
T29
5TH WHEEL DOLLY TRAILER
 [***]
T30
48’-70’ EXP DROP DECK TRAILER
 [***]
T31
POWER PACK FOR GOLDHOFER
 [***]
T32
CONNEX GROUND LEVEL OFFICE 40’
 [***]
T33
CONNEX GROUND LEVEL OFFICE 20’
 [***]
T34
WELL DEVELOPMENT TRAILER
 [***]
T35
MOBILE SHOP/PIPE TRAILER, 18’
 [***]
T37
UXO DIVE TRAILER
 [***]
T39
6 LINE TRAILER FOR GOLDHOFER
 [***]
T40
UPENDER TRAILER
 [***]
T41
CEMENT STORAGE TRAILER, 4100 CU FT
 [***]
T42
WIRE ROPE SPOOLING TRAILER
 [***]
T43
TAG TRAILER, 20 TON
 [***]
T44
POWER PACK, 210HP FOR GOLDHOFER
 [***]
U77
DIGITAL REPEATER
 [***]
U78
REPEATER STATION
 [***]
U79
HAND-HELD RADIO 10 PACK
 [***]
U80
HAND-HELD RADIO
 [***]
U82
REMOTE FIRING DEVICE
 [***]
V02
OVER-THE-ROAD DISL TRCTR
 [***]
V04
TRUCK - ONE TON STAKE
 [***]
V05
TRUCK - TWO TON STAKE
 [***]
V06
DUMP TRUCK (5-10 CU YDS)
 [***]
V07
DUMP TRUCK (11-15 CU YDS)
 [***]



I-8



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






V08
HYDRO EXCAVATOR, TRUCK MOUNTED
 [***]
V11
COMPACT PICK-UP TRUCK
 [***]
V12
PICK-UP TRUCK
 [***]
V13
PICK-UP - 4WD
 [***]
V15
SPORT UTILITY VEHICLE
 [***]
V16
WATER TRUCK, 1500-2000 GAL
 [***]
V17
WATER TRUCK, 3000-4000 GAL
 [***]
V18
CARGO VAN
 [***]
V19
VAN
 [***]
V21
FUEL TRUCK
 [***]
V22
TRUCK FUEL/LUBE
 [***]
V23
UTILITY TRUCK
 [***]
V24
AIR QUALITY VEHICLE
 [***]
V26
ETA - AMBULANCE
 [***]
V32
PICK-UP TRUCK, CREW CAB 4X2
 [***]
V33
PICK-UP TRUCK, CREW CAB 4X4
 [***]
V34
STEP VAN
 [***]
V35
SERVICE BODY TRUCK
 [***]
V36
PROJECT MAINTENANCE TRUCK
 [***]
V37
CRANE MAINTENANCE TRUCK
 [***]
V49
TANDEM AXLE FLATBED TRUCK
 [***]
V50
TANDEM AXLE YARD TRUCK
 [***]
V52
ONE-TON DIESEL DUALY
 [***]
V53
47 METER BOOM TRUCK PUMP
 [***]
V54
61 METER BOOM TRUCK PUMP
 [***]
V55
CONCRETE MIXER TRUCK
 [***]
V56
63 METER BOOM TRUCK PUMP
 [***]
V57
70 METER BOOM TRUCK PUMP
 [***]
V60
SNOW PLOW TRUCK, 4X4
 [***]
W15
DEWATERING PRESS - BASF
 [***]
W16
PQ EXCELL ICPMS SYSTEM - QATS
 [***]
W17
ICA 61-E SPECTOMETER - QATS
 [***]
W18
TEKMAR - QATS
 [***]
W24
EXPLOSION PROOF REFRIGERATOR - QATS
 [***]
W26
PWC STANDARD PANEL VAN
 [***]
W27
PWC 1 1/2 TON STAKE BED TRUCK
 [***]
W28
PWC 3/4 TON PICKUP TRUCK
 [***]
W29
PWC 1/2 TON PICKUP TRUCK
 [***]
W30
PWC 1/4 TON PICKUP TRUCK
 [***]



I-9



--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






W31
PWC 1 TON HD UTILITY BODY TRUCK
 [***]
W32
PWC FORKLIFT
 [***]
X30
JON BOAT
 [***]
X56
COMMAND TRAILER
 [***]
Y05
DRILL RIG - AF6
 [***]
Y10
FUSION WELDING TRAILER - SOLID WASTE
 [***]
Y18
PICK-UP - 4WD - SOLID WASTE
 [***]
Y22
UTILITY TRUCK - SOLID WASTE
 [***]
Y23
COMPACT PICK-UP TRUCK 4WD - SW
 [***]
Y31
LANDTEC METER GEM 500 - SOLID WASTE
 [***]
Y36
TOOL & STORAGE TRAILER >50’
 [***]
Y56
824 FUSION WELDER W/GEN & TRLR
 [***]
Y57
12/36 FUSION MACHINE
 [***]
Y58
2-8” FUSION WELDER
 [***]
Y59
6-18” FUSION WELDER
 [***]









I-10



--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION








EXHIBIT J-1
DAVIS-BACON ACT REQUIRED PROVISIONS
ARTICLE 34.     SECTION (a) MINIMUM WAGES, ETC.
(1)    Minimum wages.
(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3)), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor which is attached hereto and made a
part hereof, regardless of any contractual relationship which may be alleged to
exist between the contractor and such laborers and mechanics.
Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1 (b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(l)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period. Such laborers and mechanics shall be paid the appropriate wage rate and
fringe benefits on the wage determination for the classification of work
actually performed, without regard to skill, except as provided in Sec.
5.5(a)(4) [paragraph (a)(4) below]. Laborers or mechanics performing work in
more than one classification may be compensated at the rate specified for each
classification for the time actually worked therein: Provided, That the
employer’s payroll records accurately set forth the time spent in each
classification in which work is performed. The wage determination (including any
additional classification and wage rates conformed under paragraph (a)(l)(ii) of
this section) and the Davis-Bacon poster (WH-1321) shall be posted at all times
by the contractor and its subcontractors at the site of the work in a prominent
and accessible place where it can be easily seen by the workers.
(ii)(A) The contracting officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the contract shall be classified in conformance
with the wage determination. The contracting officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:
(1)    The work to be performed by the classification requested is not performed
by a classification in the wage determination; and


Exhibit J-1 Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(2)    The classification is utilized in the area by the construction industry;
and
(3)    The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.
(ii)(B) If the contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the contracting officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the contracting officer to the Administrator of the Wage and Hour Division,
Employment Standards Administration, U.S. Department of Labor, Washington, DC
20210. The Administrator, or an authorized representative, will approve, modify,
or disapprove every additional classification action within 30 days of receipt
and so advise the contracting officer or will notify the contracting officer
within the 30-day period that additional time is necessary.
(ii)(C) In the event the contractor, the laborers or mechanics to be employed in
the classification or their representatives, and the contracting officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the contracting officer
shall refer the questions, including the views of all interested parties and the
recommendation of the contracting officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the contracting officer or
will notify the contracting officer within the 30-day period that additional
time is necessary.
(ii)(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(1)(ii) (B) or (C) of this section, shall be paid to
all workers performing work in the classification under this contract from the
first day on which work is performed in the classification.
(iii) Whenever the minimum wage rate prescribed in the contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.
(iv) If the contractor does not make payments to a trustee or other third
person, the contractor may consider as part of the wages of any laborer or
mechanic the amount of any costs reasonably anticipated in providing bona fide
fringe benefits under a plan or program, Provided, That the Secretary of Labor
has found, upon the written request of the contractor, that the applicable
standards of the Davis-Bacon Act have been met. The Secretary of Labor may
require the contractor to set aside in a separate account assets for the meeting
of obligations under the plan or program.
(2)    Withholding.
The Department of Energy (“DOE”) shall upon its own action or upon written
request of an authorized representative of the Department of Labor withhold or
cause to be withheld


Exhibit J-1 Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






from the contractor under this contract or any other Federal contract with the
same prime contractor, or any other federally-assisted contract subject to
Davis-Bacon prevailing wage requirements, which is held by the same prime
contractor, so much of the accrued payments or advances as may be considered
necessary to pay laborers and mechanics, including apprentices, trainees, and
helpers, employed by the contractor or any subcontractor the full amount of
wages required by the contract. In the event of failure to pay any laborer or
mechanic, including any apprentice, trainee, or helper, employed or working on
the site of the work (or under the United States Housing Act of 1937 or under
the Housing Act of 1949 in the construction or development of the project), all
or part of the wages required by the contract, DOE may, after written notice to
the contractor, sponsor, applicant, or owner, take such action as may be
necessary to cause the suspension of any further payment, advance, or guarantee
of funds until such violations have ceased.
(3)    Payrolls and basic records.
(i) Payrolls and basic records relating thereto shall be maintained by the
contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made and
actual wages paid. Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits. Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs,
the registration of the apprentices and trainees, and the ratios and wage rates
prescribed in the applicable programs.
(ii)(A) The contractor shall submit weekly for each week in which any contract
work is performed a copy of all payrolls to the DOE) if the agency is a party to
the contract, but if the agency is not such a party, the contractor will submit
the payrolls to the applicant, sponsor, or owner, as the case may be, for
transmission to DOE. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of


Exhibit J-1 Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






the employee’s social security number). The required weekly payroll information
may be submitted in any form desired. Optional Form WH-347 is available for this
purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to DOE if the agency is a party to the contract, but if the
agency is not such a party, the contractor will submit them to the applicant,
sponsor, or owner, as the case may be, for transmission to DOE, the contractor,
or the Wage and Hour Division of the Department of Labor for purposes of an
investigation or audit of compliance with prevailing wage requirements. It is
not a violation of this section for a prime contractor to require a
subcontractor to provide addresses and social security numbers to the prime
contractor for its own records, without weekly submission to the sponsoring
government agency (or the applicant, sponsor, or owner).
(ii)(B) Each payroll submitted shall be accompanied by a “Statement of
Compliance,” signed by the contractor or subcontractor or his or her agent who
pays or supervises the payment of the persons employed under the contract and
shall certify the following:
(1)    That the payroll for the payroll period contains the information required
to be provided under Sec. 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under Sec. 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;
(2)    That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in Regulations, 29
CFR part 3;
(3)    That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the contract.
(ii)(C) The weekly submission of a properly executed certification set forth on
the reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph (a)(3)(ii)(B)
of this section.
(ii)(D) The falsification of any of the above certifications may subject the
contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 231 of title 31 of the United States Code.
(iii) The contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of DOE or the Department of Labor,
and shall permit such representatives


Exhibit J-1 Page 4





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






to interview employees during working hours on the job. If the contractor or
subcontractor fails to submit the required records or to make them available,
the Federal agency may, after written notice to the contractor, sponsor,
applicant, or owner, take such action as may be necessary to cause the
suspension of any further payment, advance, or guarantee of funds. Furthermore,
failure to submit the required records upon request or to make such records
available may be grounds for debarment action pursuant to 29 CFR 5.12.
(4)    Apprentices and trainees
(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a
contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman’s hourly rate) specified in the contractor’s or
subcontractor’s registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for the
apprentice’s level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination. Apprentices shall be
paid fringe benefits in accordance with the provisions of the apprenticeship
program. If the apprenticeship program does not specify fringe benefits,
apprentices must be paid the full amount of fringe benefits listed on the wage
determination for the applicable classification. If the Administrator determines
that a different practice prevails for the applicable apprentice classification,
fringes shall be paid in accordance with that determination. In the event the
Office of Apprenticeship Training, Employer and Labor Services, or a State
Apprenticeship Agency recognized by the Office, withdraws approval of an
apprenticeship program, the contractor will no longer be permitted to utilize
apprentices at less than the applicable predetermined rate for the work
performed until an acceptable program is approved.


Exhibit J-1 Page 5





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, the contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.
(iii) Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended, and 29 CFR part
30.
(5)    Compliance with Copeland Act requirements.
The contractor shall comply with the requirements of 29 CFR part 3, which are
incorporated by reference in this contract.
(6)    Subcontracts.
The contractor or subcontractor shall insert in any subcontracts the clauses
contained in 29 CFR 5.5(a)(1) through (10) and such other clauses as DOE may by
appropriate instructions require, and also a clause requiring the subcontractors
to include these clauses in any lower tier subcontracts. The prime contractor
shall be responsible for the compliance by any subcontractor or lower tier
subcontractor with all the contract clauses in 29 CFR 5.5.


Exhibit J-1 Page 6





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






(7)    Contract termination: debarment.
A breach of the contract clauses in 29 CFR 5.5 may be grounds for termination of
the contract, and for debarment as a contractor and a subcontractor as provided
in 29 CFR 5.12.
(8)    Compliance with Davis-Bacon and Related Acts requirements.
All rulings and interpretations of the Davis-Bacon and Related Acts contained in
29 CFR parts 1, 3, and 5 are herein incorporated by reference in this contract.
(9)    Disputes concerning labor standards.
Disputes arising out of the labor standards provisions of this contract shall
not be subject to the general disputes clause of this contract. Such disputes
shall be resolved in accordance with the procedures of the Department of Labor
set forth in 29 CFR parts 5, 6, and 7. Disputes within the meaning of this
clause include disputes between the contractor (or any of its subcontractors)
and the contracting agency, the U.S. Department of Labor, or the employees or
their representatives.
(10)    Certification of eligibility.
(i) By entering into this contract, the contractor certifies that neither it
(nor he or she) nor any person or firm who has an interest in the contractor’s
firm is a person or firm ineligible to be awarded Government contracts by virtue
of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
(ii) No part of this contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).
(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.








Exhibit J-1 Page 7





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT J-2
DAVIS-BACON ACT WAGE DETERMINATION(S)
1.
For all construction (as defined in DOL regulations at 29 CFR 5.2 to include
installation where appropriate, hereinafter “construction”) under this Agreement
and subcontracts hereunder, incorporate the following “Heavy” wage determination
schedule and conformances: GA90 Modification 0 (1/03/14), found at:
http://www.wdol.gov/wdol/scafiles/davisbacon/GA90.dvb, and attached hereto as
Exhibit J-3.

2.
For all construction under this Agreement and subcontracts hereunder, on
sheltered enclosures with walk-in access for the purpose of housing persons,
machinery, equipment, incorporate the following “Building” wage determination
schedule: GA126 Modification 1 (1/17/14) found at
http://www.wdol.gov/wdol/scafiles/davisbacon/GA126.dvb, and attached hereto as
Exhibit J-4.

3.
For all construction under this Agreement and subcontracts hereunder, on paved
roads and other paved surfaces, please use GA7 Modification 0 (1/3/14) “Highway”
schedule found at http://www.wdol.gov/wdol/scafiles/davisbacon/GA7.dvb, and
attached hereto as Exhibit J-5.





Exhibit J-2 Page 1





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT J-3
HEAVY WAGE DETERMINATION
General Decision Number: GA140090 01/03/2014 GA90
Superseded General Decision Number: GA20130090
State: Georgia
Construction Type: Heavy
Heavy Construction, Includes Water and Sewer Lines, and Heavy Construction on
Treatment Plant Sites and Industrial Sites (Refineries, Power Plants, Chemical
and Manufacturing Plants, Paper Mills, Etc.)
Counties: Burke, McDuffie and Richmond Counties in Georgia.
Modification Number
Publication Date
0
01/03/2014

* ELEC1579-002 10/01/2013
 
Rates
 
Fringes
ELECTRICIAN
$
23.00


 
11.40

--------------------------------------------------------------------------------

ENGI0474-029 07/01/2013
BURKE & RICHMOND COUNTIES
 
Rates
 
Fringes
POWER EQUIPMENT OPERATOR:
 
 
 
Crane: 119 Tons and Under
$
24.55


 
12.30
Crane: 120 to 249 Tons
$
25.55


 
12.30
Crane: 250 to 499 Tons
$
26.55


 
12.30
Crane: 500 Tons and Larger
$
27.55


 
12.30
Mechanic
$
24.55


 
12.30




--------------------------------------------------------------------------------

ENGI0926-032 07/01/2013
MCDUFFIE COUNTY


Exhibit J-3 Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
Rates
 
Fringes
POWER EQUIPMENT OPERATOR:
 
 
 
Crane, Mechanic
$
27.88


 
10.13
 
 
 
 




--------------------------------------------------------------------------------

SUGA2012-108 08/11/2012
 
Rates
 
Fringes
CARPENTER (Form Work Only)
$
15.44


 
0.00
CARPENTER, Excludes Form Work
$
14.76


 
0.00
CEMENT MASON/CONCRETE FINISHER
$
16.96


 
0.00
IRONWORKER, REINFORCING
$
13.30


 
1.66
LABORER: Common or General
$
9.84


 
0.00
LABORER: Pipelayer
$
9.48


 
0.00
OPERATOR: Backhoe/Excavator/Trackhoe
$
12.80


 
0.00
OPERATOR: Bulldozer
$
14.58


 
0.00
OPERATOR: Grader/Blade
$
20.24


 
0.00
OPERATOR: Loader
$
16.59


 
4.13
OPERATOR: Piledriver
$
18.72


 
2.06
OPERATOR: Roller
$
12.04


 
0.69
TRUCK DRIVER: Dump Truck
$
12.79


 
0.00
TRUCK DRIVER: Lowboy Truck
$
17.28


 
1.84




--------------------------------------------------------------------------------

WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.



--------------------------------------------------------------------------------

Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).


Exhibit J-3 Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION







--------------------------------------------------------------------------------

The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of “identifiers” that indicate whether the particular rate is
union or non-union.
Union Identifiers
An identifier enclosed in dotted lines beginning with characters other than “SU”
denotes that the union classification and rate have found to be prevailing for
that classification. Example: PLUM0198-005 07/01/2011. The first four letters ,
PLUM, indicate the international union and the four-digit number, 0198, that
follows indicates the local union number or district council number where
applicable , i.e., Plumbers Local 0198. The next number, 005 in the example, is
an internal number used in processing the wage determination. The date,
07/01/2011, following these characters is the effective date of the most current
negotiated rate/collective bargaining agreement which would be July 1, 2011 in
the above example.
Union prevailing wage rates will be updated to reflect any changes in the
collective bargaining agreements governing the rates.
0000/9999: weighted union wage rates will be published annually each January.
Non-Union Identifiers
Classifications listed under an “SU” identifier were derived from survey data by
computing average rates and are not union rates; however, the data used in
computing these rates may include both union and non-union data. Example:
SULA2004-007 5/13/2010. SU indicates the rates are not union majority rates, LA
indicates the State of Louisiana; 2004 is the year of the survey; and 007 is an
internal number used in producing the wage determination. A 1993 or later date,
5/13/2010, indicates the classifications and rates under that identifier were
issued as a General Wage Determination on that date.
Survey wage rates will remain in effect and will not change until a new survey
is conducted.



--------------------------------------------------------------------------------

WAGE DETERMINATION APPEALS PROCESS
1.) Has there been an initial decision in the matter? This can be:
an existing published wage determination
a survey underlying a wage determination
a Wage and Hour Division letter setting forth a position on a wage determination
matter


Exhibit J-3 Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.
With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to:
Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
2.) If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:
Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
3.) If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.) All decisions by the Administrative Review Board are final.



--------------------------------------------------------------------------------

END OF GENERAL DECISION


Exhibit J-3 Page 4





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






dol6214.jpg [dol6214.jpg]
Ms. Nikky Ude
Department of Energy
1000 Independence Avenue, SW
Washington, DC 20585
Nikky.Ude@hq.doe.gov
RE:
Project No.: Units 3 and 4 of Vogtle Electric Plant
Wage Decision No.: GA140090 Mod. 0
Location: Burke County, GA
WHD Number: 4790

Dear Ms. Ude:
This is in response to your request proposing the additional classifications and
wage rates to the above wage decision in accordance with 29 CFR 5.5(a)(1)(ii).
PROPOSED CLASSIFCATIONS
 
PROPOSED HOURLY RATE
 
FRINGE BENEFITS
Asbestos Worker/Insulator
 
$23.92
 
$12.04
Millwright
 
$26.95
 
$11.55
Sprinkler Fitter
 
$25.99
 
$15.87
Mechanic Services
 
$18.21
 
$12.35
Machinist
 
$26.95
 
$11.55
Well Driller
 
$24.55
 
$12.35

The request for Mechanic Services is not approved because the work to be
performed by this classification may be performed by a classification already
included in the wage decision [see 29 C.F.R., section 5.5(a)(1)(ii)(A)(1)]. The
appropriate classification is Mechanic at a rate of $24.55 per hour plus $12.30
in fringe benefits and shall be paid to all workers performing work in the
classification under this contract from the first day on which work is
performed.
The Machinist is not subject as the Davis-Bacon Act provides that prevailing
wages are to be paid to all mechanics and laborers employed directly upon the
site of work. The regulations [see 29 C.F.R., section 5.2(1)] define the site of
work as limited to the physical place or places where the construction called
for in the contract will remain when work on it is completed and other adjacent
or nearby property used in the construction.
The remaining classifications and wage rates are approved and the wage rates
proposed must be paid to all workers performing work within the classifications
under this contract from the first day work is performed.


Exhibit J-3 Page 5





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Your request has been conformed consistent with All Agency Memorandum 213
(http://www.wdol.gov/aam/aam213.pdf) which describes the conformance process in
detail and the basis on which your proposed rate was denied. Any requests for
appeal of the conformance decision must be made within thirty (30) days from the
date of this letter. If you have any questions or concerns regarding this
conformance decision, please contact the undersigned at the telephone or email
address listed below.
Sincerely,


/s/ T. Holmes for     
Kenneth Reinshuttle
Section Chief
Davis Bacon Branch
Wage & Hour Division
202.693.1016
reinshuttle.ken@dol.gov






Exhibit J-3 Page 6





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT J-4
BUILDING WAGE DETERMINATION
General Decision Number: GA140126 01/17/2014 GA126
Superseded General Decision Number: GA20130126
State: Georgia
Construction Type:    Building
County: Burke County in Georgia.
Modification Number
Publication Date
0
01/03/2014
1
01/17/2014

BOIL0026-001 01/01/2013
 
Rates
 
Fringes
BOILERMAKER
$
24.91


 
19.69
 
 
 
 




--------------------------------------------------------------------------------

* ELEV0032-001 01/01/2014
 
Rates
 
Fringes
ELEVATOR MECHANIC
$
36.96


 
26.785+a+b
 
 
 
 

PAID HOLIDAYS:
•a. New Year’s Day, Memorial Day, Independence Day, Labor Day, Vetern’s Day,
Thanksgiving Day, the Friday after Thanksgiving, and Christmas Day.
•b. Employer contributes 8% of regular hourly rate to vacation pay credit for
employee who has worked in business more than 5 years; 6% for less than 5 years’
service.



--------------------------------------------------------------------------------

ENGI0474-003 07/01/2013


Exhibit J-4 Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
Rates
 
Fringes
POWER EQUIPMENT OPERATOR:
 
 
 
Backhoe/Excavator, Bobcat/Skid Steer/Skid Loader, Bulldozer, Forklift
(under 15 tons), and Loader
$
22.72


 
12.30
Crane (over 10 tons) and Forklift
(15 tons and over)
$
24.55


 
12.30
Crane (over 120 tons)
$
25.55


 
12.30
Crane (over 250 tons)
$
26.55


 
12.30
Oiler
$
20.38


 
12.30

--------------------------------------------------------------------------------

PLUM0150-006 10/01/2012
 
Rates
 
Fringes
PLUMBER/PIPEFITTER
$
22.94


 
12.71

--------------------------------------------------------------------------------

SHEE0085-003 08/01/2012
 
Rates
 
Fringes
SHEET METAL WORKER (Including HVAC Duct Installation; Excluding Metal Roof
Installation)
$
28.34


 
11.55

--------------------------------------------------------------------------------

SUGA2012-033 08/11/2012
 
Rates
 
Fringes
BRICKLAYER
$
16.00


 
0.00
CARPENTER, Includes Drywall Hanging and
Metal Stud Installation
$
15.28


 
0.00
CEMENT MASON/CONCRETE FINISHER
$
16.58


 
0.00
DRYWALL FINISHER/TAPER
$
17.00


 
0.00
ELECTRICIAN
$
19.71


 
3.60
HVAC MECHANIC (Installation of HVAC
Unit Only, Excludes Installation of
HVAC Pipe and Duct)
$
18.00


 
3.89
IRONWORKER, REINFORCING
$
17.94


 
0.00
IRONWORKER, STRUCTURAL
$
20.00


 
0.35
LABORER: Common or General
$
10.25


 
0.32
LABORER: Mason Tender – Brick
$
9.00


 
0.00
LABORER: Pipelayer
$
12.00


 
0.23



Exhibit J-4 Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
Rates
 
Fringes
OPERATOR: Grader/Blade
$
17.52


 
0.00
PAINTER: Brush, Roller and Spray
$
16.00


 
1.62
ROOFER (Installation of Metal Roofs Only)
$
15.02


 
0.00
ROOFER, Excludes Installation of Metal Roofs
$
10.76


 
0.00
TILE FINISHER
$
10.31


 
0.00
TILE SETTER
$
19.50


 
0.00
TRUCK DRIVER: Dump Truck
$
12.70


 
0.00
TRUCK DRIVER: Lowboy Truck
$
17.41


 
0.00
 
 
 
 




--------------------------------------------------------------------------------

WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.



--------------------------------------------------------------------------------

Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).



--------------------------------------------------------------------------------

The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of “identifiers” that indicate whether the particular rate is
union or non-union.
Union Identifiers
An identifier enclosed in dotted lines beginning with characters other than “SU”
denotes that the union classification and rate have found to be prevailing for
that classification. Example: PLUM0198-005 07/01/2011. The first four letters ,
PLUM, indicate the international union and the four-digit number, 0198, that
follows indicates the local union number or district council number where
applicable , i.e., Plumbers Local 0198. The next number, 005 in the example, is
an internal number used in processing the wage determination. The date,
07/01/2011, following these characters is the effective date of the most current
negotiated rate/collective bargaining agreement which would be July 1, 2011 in
the above example.
Union prevailing wage rates will be updated to reflect any changes in the
collective bargaining agreements governing the rates.
0000/9999: weighted union wage rates will be published annually each January.


Exhibit J-4 Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Non-Union Identifiers
Classifications listed under an “SU” identifier were derived from survey data by
computing average rates and are not union rates; however, the data used in
computing these rates may include both union and non-union data. Example:
SULA2004-007 5/13/2010. SU indicates the rates are not union majority rates, LA
indicates the State of Louisiana; 2004 is the year of the survey; and 007 is an
internal number used in producing the wage determination. A 1993 or later date,
5/13/2010, indicates the classifications and rates under that identifier were
issued as a General Wage Determination on that date.
Survey wage rates will remain in effect and will not change until a new survey
is conducted.



--------------------------------------------------------------------------------

WAGE DETERMINATION APPEALS PROCESS
1.) Has there been an initial decision in the matter? This can be:
an existing published wage determination
a survey underlying a wage determination
a Wage and Hour Division letter setting forth a position on a wage determination
matter
a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.
With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to:
Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
2.) If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:


Exhibit J-4 Page 4





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
3.) If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.) All decisions by the Administrative Review Board are final.



--------------------------------------------------------------------------------

END OF GENERAL DECISION






Exhibit J-4 Page 5





--------------------------------------------------------------------------------


CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






EXHIBIT J-5
HIGHWAY WAGE DETERMINATION
General Decision Number: GA140007 01/03/2014 GA7
Superseded General Decision Number: GA20130007
State: Georgia
Construction Type: Highway
Counties: Burke, Columbia, Glascock, Hancock, Jefferson, Jenkins, Lincoln,
McDuffie, Richmond, Taliaferro, Warren, Washington and Wilkes Counties in
Georgia.
HIGHWAY CONSTRUCTION PROJECTS
Modification Number
Publication Date
0
01/03/2014

SUGA2011-007 03/07/2011
 
Rates
 
Fringes
CARPENTER
$
11.45


 
 
CEMENT MASON/CONCRETE FINISHER
$
11.36


 
 
LABORER
 
 
 
Asphalt Raker
$
11.00


 
 
Asphalt Screed Person
$
10.50


 
 
Common or General
$
8.93


 
 
Form Setter
$
10.35


 
 
Guardrail Erector
$
13.50


 
 
Milling Machine Ground Person
$
10.00


 
 
Pipe Layer
$
10.20


 
 
POWER EQUIPMENT OPERATOR:
 
 
 
Asphalt Distributor
$
14.10


 
 
Asphalt Paver/Spreader
$
12.00


 
 
Backhoe/Excavator
$
10.80


 
 
Bulldozer
$
11.60


 
 
Compactor
$
10.00


 
 
Crane/Dragline
$
17.50


 
 
Front End Loader
$
10.70


 
 
Material Transfer Vehicle (Shuttle Buggy)
$
11.30


 
 



Exhibit J-5 Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






 
Rates
 
Fringes
Mechanic
$
12.75


 
 
Milling Machine
$
11.50


 
 
Motorgrader Fine Grade
$
14.55


 
 
Motorgrader/Blade
$
16.00


 
 
Roller
$
10.00


 
 
Water Truck
$
11.25


 
 
TRUCK DRIVER
 
 
 
26,000 GVW & Under
$
10.79


 
 
26,001 GVW & Over
$
12.75


 
 

--------------------------------------------------------------------------------

WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.

--------------------------------------------------------------------------------

Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).

--------------------------------------------------------------------------------

The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of “identifiers” that indicate whether the particular rate is
union or non-union.
Union Identifiers
An identifier enclosed in dotted lines beginning with characters other than “SU”
denotes that the union classification and rate have found to be prevailing for
that classification. Example: PLUM0198-005 07/01/2011. The first four letters ,
PLUM, indicate the international union and the four-digit number, 0198, that
follows indicates the local union number or district council number where
applicable , i.e., Plumbers Local 0198. The next number, 005 in the example, is
an internal number used in processing the wage determination. The date,
07/01/2011, following these characters is the effective date of the most current
negotiated rate/collective bargaining agreement which would be July 1, 2011 in
the above example.
Union prevailing wage rates will be updated to reflect any changes in the
collective bargaining agreements governing the rates.
0000/9999: weighted union wage rates will be published annually each January.


Exhibit J-5 Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Non-Union Identifiers
Classifications listed under an “SU” identifier were derived from survey data by
computing average rates and are not union rates; however, the data used in
computing these rates may include both union and non-union data. Example:
SULA2004-007 5/13/2010. SU indicates the rates are not union majority rates, LA
indicates the State of Louisiana; 2004 is the year of the survey; and 007 is an
internal number used in producing the wage determination. A 1993 or later date,
5/13/2010, indicates the classifications and rates under that identifier were
issued as a General Wage Determination on that date.
Survey wage rates will remain in effect and will not change until a new survey
is conducted.



--------------------------------------------------------------------------------

WAGE DETERMINATION APPEALS PROCESS
1.) Has there been an initial decision in the matter? This can be:
an existing published wage determination
a survey underlying a wage determination
a Wage and Hour Division letter setting forth a position on a wage determination
matter
a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.
With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to: Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
2.) If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:


Exhibit J-5 Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
3.) If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.) All decisions by the Administrative Review Board are final.



--------------------------------------------------------------------------------

END OF GENERAL DECISION






Exhibit J-5 Page 4



